Exhibit 10.1

EXECUTION COPY

AMENDMENT NO. 2

Dated as of July 23, 2012

to

CREDIT AGREEMENT

Dated as of April 25, 2011

THIS AMENDMENT NO. 2 (this “Amendment”) is made as of July 23, 2012 by and among
Belden Inc., a Delaware corporation (the “Company”), Belden FinCo Inc., a
company organized under the laws of the Province of Ontario, Canada (the
“Canadian Borrower”, and together with the Company, the “Borrowers”), the
financial institutions listed on the signature pages hereof and JPMorgan Chase
Bank, N.A., as Administrative Agent (in such capacity, the “Administrative
Agent”), under that certain Credit Agreement dated as of April 25, 2011 by and
among the Company, the Foreign Subsidiary Borrowers from time to time party
thereto, the Lenders and the Administrative Agent (as amended, restated,
supplemented or otherwise modified from time to time, including by this
Amendment, the “Credit Agreement”). Capitalized terms used herein and not
otherwise defined herein shall have the respective meanings given to them in the
Credit Agreement.

WHEREAS, the Company has requested that (i) the Canadian Borrower be designated
as a Foreign Subsidiary Borrower under the Credit Agreement, (ii) the Required
Lenders and certain Term Lenders consent to the addition of a Canadian Dollar
term loan facility under the Credit Agreement and (iii) the Required Lenders and
the Administrative Agent agree to certain other amendments to the Credit
Agreement;

WHEREAS, the parties hereto have so agreed on the terms and conditions set forth
herein;

NOW, THEREFORE, in consideration of the premises set forth above, the terms and
conditions contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
hereby agree to enter into this Amendment.

1. Amendments to the Credit Agreement. Effective as of the date of satisfaction
of the conditions precedent set forth in Section 5 below, the parties hereto
agree that the Credit Agreement and the Exhibits and Schedules attached thereto
are hereby amended in their entirety to read as set forth on Annex I attached
hereto (the aforementioned Credit Agreement, as so amended, the “Amended Credit
Agreement”).

2. Amendments to Exhibits to Security Agreement. Effective as of the date of
satisfaction of the conditions precedent set forth in Section 5 below, the
parties hereto agree that the Exhibits to the Security Agreement are hereby
amended in their entirety to read as set forth on Annex II attached hereto.

3. Addition of Canadian Borrower. Under the Credit Agreement, the Lenders have
agreed, upon the terms and subject to the conditions therein set forth, to make
Loans to certain Foreign



--------------------------------------------------------------------------------

Subsidiary Borrowers, and the Company and the Canadian Borrower desire that the
Canadian Borrower become a Foreign Subsidiary Borrower. The Canadian Borrower
shall designate officers to request Borrowings under the Credit Agreement on
behalf of the Canadian Borrower and sign this Amendment and the other Loan
Documents to which the Canadian Borrower is, or may from time to time become, a
party. The Company agrees that the Guarantee of the Company contained in the
Credit Agreement will apply to the Obligations of the Canadian Borrower. Upon
the effectiveness of this Amendment, the Canadian Borrower shall be a party to
the Credit Agreement and shall constitute a “Foreign Subsidiary Borrower” for
all purposes thereof, and the Canadian Borrower hereby agrees to be bound by all
provisions of the Credit Agreement.

4. Term Lenders. Each Person that is identified as having a Term Loan Commitment
on Schedule 2.01 to the Amended Credit Agreement and that, on or prior to the
date hereof, has executed and delivered to the Administrative Agent (or its
counsel) a counterpart of this Amendment in its capacity as a “Lender” shall
constitute a Term Lender and, for the avoidance of doubt, a Lender, for all
purposes under the Loan Documents.

5. Conditions of Effectiveness. The effectiveness of this Amendment is subject
to the satisfaction of the following conditions precedent:

(a) The Administrative Agent shall have received counterparts of this Amendment
duly executed by the Company, the Canadian Borrower, the Required Lenders
(determined immediately prior to the effectiveness hereof), each Person that is
becoming a Term Lender pursuant hereto and the Administrative Agent.

(b) The Administrative Agent shall have received counterparts of the Consent and
Reaffirmation attached as Exhibit A hereto duly executed by the Subsidiary
Guarantors.

(c) The Administrative Agent shall have received a fully executed and effective
copy of (i) the Second Priority Deed of Disclosed Pledge over Limited
Partnership Interests by Belden Holdings, Inc., CDT International Holdings LLC
and Belden Global C.V. with respect to 65% of their respective interests in
Belden Global C.V., (ii) the Second Priority Deed of Disclosed Pledge over
Registered Shares by Belden Holdings, Inc., CDT International Holdings LLC and
Belden Global C.V. with respect to 65% of the shares of Belden International
Holdings BV, each in form and substance satisfactory to the Administrative Agent
and (iii) a reaffirmation of the Guaranty by Belden Global C.V.

(d) The Lenders shall have received financial statement projections through and
including the Company’s next five (5) fiscal years in a form reasonably
satisfactory to the Administrative Agent, together with such additional
financial information as the Administrative Agent may reasonably request
(including, without limitation, a summary of the assumptions used in preparing
such projections).

(e) The Lenders shall have received a fully executed and effective copy of the
Miranda Support Agreement (including all exhibits and disclosure schedules, and
any amendments, supplements or other modifications to the Miranda Support
Agreement or such exhibits and schedules) and such other related documents as
the Lenders may reasonably request.

(f) The Administrative Agent shall have received favorable written opinions of
each of (i) Lewis, Rice & Fingersh, L.C., U.S. counsel to the Loan Parties,
(ii) McCarthy Tétrault LLP, Canadian counsel to the Canadian Borrower and
(iii) Heussen, Dutch counsel to the Loan Parties, in connection with this
Amendment, each in form and substance satisfactory to the Administrative Agent
and covering such matters relating to the Loan Parties, this Amendment, the
Amended Credit Agreement, the other Loan Documents and the transactions
contemplated hereby and thereby as the Administrative Agent shall reasonably
request. The Borrowers hereby request such counsel to deliver such opinions.

 

2



--------------------------------------------------------------------------------

(g) The Administrative Agent shall have received such other documents,
instruments and certificates as the Administrative Agent or its counsel may
reasonably request, including without limitation documents and certificates
relating to the organization, existence and good standing of the Loan Parties
and the authorization of this Amendment, the Amended Credit Agreement and the
other Loan Documents and the transactions contemplated hereby and thereby, all
in form and substance reasonably satisfactory to the Administrative Agent and
its counsel.

(h) The Administrative Agent shall have received payment and/or reimbursement of
the Administrative Agent’s and its affiliates’ fees and reasonable out-of-pocket
expenses (including, to the extent invoiced, reasonable out-of-pocket fees and
expenses of joint counsels for the Administrative Agent and Arranger) in
connection with the this Amendment, the Credit Agreement and the other Loan
Documents.

Upon the occurrence of the effectiveness of this Amendment, the Administrative
Agent shall notify the Borrowers and the Lenders, and such notice shall be
conclusive and binding.

6. Representations and Warranties of the Borrowers. Each Borrower hereby
represents and warrants as follows:

(a) The execution, delivery and performance of this Amendment and the Amended
Credit Agreement are within such Borrower’s organizational powers and have been
duly authorized by all necessary organizational actions and, if required,
actions by equity holders. This Amendment has been duly executed and delivered
by such Borrower and this Amendment and the Amended Credit Agreement constitute
the legal, valid and binding obligations of such Borrower and are enforceable
against such Borrower in accordance with their terms, subject to applicable
bankruptcy, insolvency, reorganization, moratorium or other laws affecting
creditors’ rights generally and subject to general principles of equity,
regardless of whether considered in a proceeding in equity or at law, and
requirements of reasonableness, good faith and fair dealing.

(b) The execution, delivery and performance of this Amendment and the Amended
Credit Agreement (a) do not require any material consent or material approval
of, material registration or material filing with, or any other action by, any
Governmental Authority, except in each case as have been obtained or made and
that are in full force and effect and except for filings required to perfect the
Liens created pursuant to the Loan Documents, (b) will not violate (i) any
material law or material regulation or (ii) the charter, by-laws or other
organizational documents of such Borrower or any of its Subsidiaries or
(iii) any material order of any Governmental Authority applicable to such
Borrower and its Subsidiaries, (c) will not violate in any material respect or
result in a default under any material indenture, material agreement or other
material instrument binding upon such Borrower or any of its Subsidiaries or its
assets, or give rise to a right thereunder to require any material payment to be
made by such Borrower or any of its Subsidiaries, and (d) will not result in the
creation or imposition of any Lien on any asset of such Borrower or any of its
Subsidiaries, other than Liens created under the Loan Documents and, with
respect to the use of proceeds thereof, other than a Lien permitted by
Section 6.02 of the Credit Agreement.

 

3



--------------------------------------------------------------------------------

(c) As of the date hereof and after giving effect to the terms of this
Amendment, (i) no Default or Event of Default shall have occurred and be
continuing and (ii) the representations and warranties of (or made with respect
to) such Borrower set forth in the Amended Credit Agreement and each Loan
Document to which it is a party are true and correct in all material respects on
and as of the date hereof (except to the extent that any such representation and
warranty is stated to relate to a specific earlier date, in which case such
representation and warranty shall be true and correct in all material respects
as of such earlier date).

7. Reference to and Effect on the Credit Agreement.

(a) Upon the effectiveness hereof, each reference to the Credit Agreement in the
Credit Agreement or any other Loan Document shall mean and be a reference to the
Amended Credit Agreement. This Amendment is a Loan Document and shall (unless
expressly indicated herein or therein) be construed, administered, and applied,
in accordance with all of the terms and provisions of the Credit Agreement.

(b) Each Borrower (i) agrees that this Amendment and the transactions
contemplated hereby shall not limit or diminish the obligations of any Borrower
arising under or pursuant to the Credit Agreement and the other Loan Documents
to which it is a party, (ii) reaffirms its obligations under the Credit
Agreement and each and every other Loan Document to which it is a party
(including, without limitation, each applicable Collateral Document),
(iii) reaffirms all Liens on the Collateral which have been granted by it in
favor of the Administrative Agent (for itself and the other Secured Parties)
pursuant to any of the Loan Documents, and (iv) acknowledges and agrees that,
except as specifically modified above, the Credit Agreement and all other Loan
Documents executed and/or delivered in connection therewith shall remain in full
force and effect and are hereby ratified and confirmed. Except with respect to
the subject matter hereof, the execution, delivery and effectiveness of this
Amendment shall not operate as a waiver of any right, power or remedy of the
Administrative Agent or the Lenders, nor constitute a waiver of any provision of
the Credit Agreement, the Loan Documents or any other documents, instruments and
agreements executed and/or delivered in connection therewith.

8. Governing Law. This Amendment shall be construed in accordance with and
governed by the laws of the State of New York.

9. Headings. Section headings in this Amendment are included herein for
convenience of reference only and shall not constitute a part of this Amendment
for any other purpose.

10. Counterparts. This Amendment may be executed by one or more of the parties
hereto on any number of separate counterparts, and all of said counterparts
taken together shall be deemed to constitute one and the same instrument.
Signatures delivered by facsimile or PDF shall have the same force and effect as
manual signatures delivered in person.

[Signature Pages Follow]

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Amendment has been duly executed as of the day and year
first above written.

 

BELDEN INC., as the Company By:   /s/ Kevin Bloomfield Name:   Kevin Bloomfield
Title:   Senior Vice President, Secretary and General Counsel

By:   /s/ John E. Einwalter Name:   John E. Einwalter Title:   Vice President,
Treasurer

 

BELDEN FINCO INC., as the Canadian Borrower By:   /s/ Michelle Long Name:  
Michelle Long Title:   President

By:   /s/ Brian E. Anderson Name:   Brian E. Anderson Title:   Secretary

 

Signature Page to Amendment No. 2 to Credit Agreement

Belden Inc.



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., individually as a Lender, as the Swingline Lender, as
the Issuing Bank and as Administrative Agent By:   /s/ Suzanne Ergastolo Name:  
Suzanne Ergastolo Title:   Vice President

 

Signature Page to Amendment No. 2 to Credit Agreement

Belden Inc.



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., TORONTO

BRANCH,

as a Lender By:    /s/ Michael N. Tam Name:   Michael N. Tam Title:   Senior
Vice President

 

Signature Page to Amendment No. 2 to Credit Agreement

Belden Inc.



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL ASSOCIATION, as a Lender By:    /s/ Daniel R. Van
Aken Name:   Daniel R. Van Aken Title:   Director

 

Signature Page to Amendment No. 2 to Credit Agreement

Belden Inc.



--------------------------------------------------------------------------------

U.S. BANK NATIONAL ASSOCIATION, as a Lender By:    /s/ Patrick D. Engel Name:  
Patrick D. Engel Title:   Vice President U.S. BANK NA CANADA BRANCH, as a Lender
By:    /s/ Joseph Rauhala Name:   Joseph Rauhala Title:   Principal Officer

 

Signature Page to Amendment No. 2 to Credit Agreement

Belden Inc.



--------------------------------------------------------------------------------

CITIBANK, N.A., as a Lender By:    /s/ Ahu Gures Name:   Ahu Gures Title:   Vice
President CITIBANK, N.A., Canadian branch as a Lender By:    /s/ Niyousha
Zarinpour Name:   Niyousha Zarinpour Title:   Authorised Signer

 

Signature Page to Amendment No. 2 to Credit Agreement

Belden Inc.



--------------------------------------------------------------------------------

PNC BANK, NATIONAL ASSOCIATION, as a Lender By:    /s/ Thomas S. Sherman Name:  
Thomas S. Sherman Title:   Senior Vice President PNC BANK CANADA BRANCH, as a
Lender By:    /s/ Nazmin Adatia Name:   Nazmin Adatia Title:   Senior Vice
President

 

Signature Page to Amendment No. 2 to Credit Agreement

Belden Inc.



--------------------------------------------------------------------------------

RBS CITIZENS, NATIONAL ASSOCIATION, as a Lender By:    /s/ Lisa Garling Name:  
Lisa Garling Title:   Vice President

 

Signature Page to Amendment No. 2 to Credit Agreement

Belden Inc.



--------------------------------------------------------------------------------

KEYBANK NATIONAL ASSOCIATION, as a Lender By:   /s/ Marcel Fournier Name:  
Marcel Fournier Title:   Vice President

 

Signature Page to Amendment No. 2 to Credit Agreement

Belden Inc.



--------------------------------------------------------------------------------

COMERICA BANK, as a Lender By:   /s/ Mark J. Leveille Name:   Mark J. Leveille
Title:   Vice President

 

COMERICA BANK, a Texas Banking Association and foreign authorized bank under the
Bank Act (Canada), as a Lender By:   /s/ Omer Ahmed Name:   Omer Ahmed Title:  
Portfolio Manager

 

Signature Page to Amendment No. 2 to Credit Agreement

Belden Inc.



--------------------------------------------------------------------------------

FIFTH THIRD BANK, Canadian Branch, as a Lender By:   /s/ Mauro Spagnolo Name:  
Mauro Spagnolo Title:   Managing Director & Principal Officer

 

Signature Page to Amendment No. 2 to Credit Agreement

Belden Inc.



--------------------------------------------------------------------------------

THE NORTHERN TRUST COMPANY, as a Lender By:   /s/ Fiyaz Khan Name:   Fiyaz Khan
Title:   Second Vice President

 

Signature Page to Amendment No. 2 to Credit Agreement

Belden Inc.



--------------------------------------------------------------------------------

HSBC BANK USA, NATIONAL ASSOCIATION, as a Lender By:   /s/ Matthew McLaurin
Name:   Matthew McLaurin Title:   Vice President

 

Signature Page to Amendment No. 2 to Credit Agreement

Belden Inc.



--------------------------------------------------------------------------------

GOLDMAN SACHS BANK USA, as a Lender By:   /s/ Anna Ostrovsky Name:   Anna
Ostrovsky Title:   Authorized Signatory

 

Signature Page to Amendment No. 2 to Credit Agreement

Belden Inc.



--------------------------------------------------------------------------------

Bank of Montreal, as a Lender By:   /s/ Naghmeh S. Hashemifard Name:   Naghmeh
S. Hashemifard Title:   Director

 

Signature Page to Amendment No. 2 to Credit Agreement

Belden Inc.



--------------------------------------------------------------------------------

Annex I

Amended Credit Agreement, Exhibits and Schedules

[Attached]



--------------------------------------------------------------------------------

CONFORMED COPY

 

 

 

 

LOGO [g386641g54l82.jpg]

CREDIT AGREEMENT

dated as of

April 25, 2011

as amended through Amendment No. 2 thereto dated as of July 23, 2012

among

BELDEN INC.

BELDEN FINCO INC.

The Other Foreign Subsidiary Borrowers Party Hereto

The Lenders Party Hereto

JPMORGAN CHASE BANK, N.A.

as Administrative Agent for the Revolving Credit Facility and the Term Loan
Facility

DEUTSCHE BANK AG NEW YORK BRANCH and WELLS FARGO BANK, NATIONAL ASSOCIATION

as Co-Syndication Agents for the Revolving Credit Facility

WELLS FARGO BANK, NATIONAL ASSOCIATION

as Syndication Agent for the Term Loan Facility

U.S. BANK NATIONAL ASSOCIATION

as Documentation Agent for the Revolving Credit Facility

and

U.S. BANK NATIONAL ASSOCIATION and GOLDMAN SACHS BANK USA

as Co-Documentation Agents for the Term Loan Facility

 

 

J.P. MORGAN SECURITIES LLC

as Sole Bookrunner and Sole Lead Arranger

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     Page  

ARTICLE I Definitions

     1   

SECTION 1.01. Defined Terms

     1   

SECTION 1.02. Classification of Loans and Borrowings

     33   

SECTION 1.03. Terms Generally; Québec Interpretation

     33   

SECTION 1.04. Accounting Terms; GAAP

     34   

SECTION 1.05. Status of Obligations

     34   

ARTICLE II The Credits

     35   

SECTION 2.01. Commitments

     35   

SECTION 2.02. Loans and Borrowings

     35   

SECTION 2.03. Requests for Borrowings

     36   

SECTION 2.04. Determination of Dollar Amounts

     37   

SECTION 2.05. Swingline Loans

     37   

SECTION 2.06. Letters of Credit

     38   

SECTION 2.07. Funding of Borrowings

     42   

SECTION 2.08. Interest Elections

     43   

SECTION 2.09. Termination and Reduction of Commitments

     44   

SECTION 2.10. Repayment and Amortization of Loans; Evidence of Debt

     45   

SECTION 2.11. Prepayment of Loans

     47   

SECTION 2.12. Fees

     47   

SECTION 2.13. Interest

     49   

SECTION 2.14. Alternate Rate of Interest

     49   

SECTION 2.15. Increased Costs

     50   

SECTION 2.16. Break Funding Payments

     51   

SECTION 2.17. Taxes

     52   

SECTION 2.18. Payments Generally; Allocations of Proceeds; Pro Rata Treatment;
Sharing of Set-offs

     55   

SECTION 2.19. Mitigation Obligations; Replacement of Lenders

     57   

SECTION 2.20. Expansion Option

     57   

SECTION 2.21. [Intentionally Omitted]

     59   

SECTION 2.22. Judgment Currency

     59   

SECTION 2.23. Designation of Foreign Subsidiary Borrowers

     60   

SECTION 2.24. Interest Act (Canada)

     60   

SECTION 2.25. Defaulting Lenders

     61   

ARTICLE III Representations and Warranties

     62   

SECTION 3.01. Organization; Powers; Subsidiaries

     62   

SECTION 3.02. Authorization; Enforceability

     63   

SECTION 3.03. Governmental Approvals; No Conflicts

     63   

SECTION 3.04. Financial Condition; No Material Adverse Change

     63   

SECTION 3.05. Properties

     63   

SECTION 3.06. Litigation, Environmental and Labor Matters

     64   

SECTION 3.07. Compliance with Laws and Agreements

     64   

SECTION 3.08. Investment Company Status

     64   

SECTION 3.09. Taxes

     64   



--------------------------------------------------------------------------------

 

     Page  

SECTION 3.10. ERISA

     64   

SECTION 3.11. Disclosure

     64   

SECTION 3.12. Federal Reserve Regulations

     65   

SECTION 3.13. Liens

     65   

SECTION 3.14. No Default

     65   

SECTION 3.15. No Burdensome Restrictions

     65   

SECTION 3.16. Solvency

     65   

SECTION 3.17. Insurance

     65   

SECTION 3.18. Security Interest in Collateral

     65   

ARTICLE IV Conditions

     66   

SECTION 4.01. Effective Date

     66   

SECTION 4.02. Each Credit Event

     67   

SECTION 4.03. Designation of a Foreign Subsidiary Borrower

     67   

SECTION 4.04. Term Loan Funding Date

     68   

ARTICLE V Affirmative Covenants

     69   

SECTION 5.01. Financial Statements and Other Information

     69   

SECTION 5.02. Notices of Material Events

     71   

SECTION 5.03. Existence; Conduct of Business

     71   

SECTION 5.04. Payment of Obligations

     71   

SECTION 5.05. Maintenance of Properties; Insurance

     71   

SECTION 5.06. Books and Records; Inspection Rights

     72   

SECTION 5.07. Compliance with Laws and Material Contractual Obligations

     72   

SECTION 5.08. Use of Proceeds

     73   

SECTION 5.09. Subsidiary Guarantors; Pledges; Additional Collateral; Further
Assurances

     73   

ARTICLE VI Negative Covenants

     76   

SECTION 6.01. Indebtedness

     76   

SECTION 6.02. Liens

     80   

SECTION 6.03. Fundamental Changes and Asset Sales

     82   

SECTION 6.04. Investments, Loans, Advances, Guarantees and Acquisitions

     83   

SECTION 6.05. Swap Agreements

     83   

SECTION 6.06. Transactions with Affiliates

     84   

SECTION 6.07. Restricted Payments

     84   

SECTION 6.08. Restrictive Agreements

     84   

SECTION 6.09. Certain Indebtedness and Amendments to Certain Indebtedness
Documents

     85   

SECTION 6.10. Sale and Leaseback Transactions

     86   

SECTION 6.11. Capital Expenditures

     86   

SECTION 6.12. Financial Covenants

     86   

 

-ii-



--------------------------------------------------------------------------------

Table of Contents

(continued)

 

      Page  

ARTICLE VII Events of Default

     86   

ARTICLE VIII The Administrative Agent

     89   

ARTICLE IX Miscellaneous

     93    SECTION 9.01. Notices      93    SECTION 9.02. Waivers; Amendments   
  94    SECTION 9.03. Expenses; Indemnity; Damage Waiver      95    SECTION
9.04. Successors and Assigns      97    SECTION 9.05. Survival      100   
SECTION 9.06. Counterparts; Integration; Effectiveness      100    SECTION 9.07.
Severability      100    SECTION 9.08. Right of Setoff      100    SECTION 9.09.
Governing Law; Jurisdiction; Consent to Service of Process      101    SECTION
9.10. WAIVER OF JURY TRIAL      102    SECTION 9.11. Headings      102   
SECTION 9.12. Confidentiality      102    SECTION 9.13. USA PATRIOT Act;
Anti-Money Laundering Laws      103    SECTION 9.14. Appointment for Perfection
     103    SECTION 9.15. Releases of Subsidiary Guarantors      104   

ARTICLE X Cross-Guarantee

     104   

SECTION 10.01. General

     104   

SECTION 10.02. German Guarantee Limitations

     106   

 

iii



--------------------------------------------------------------------------------

Table of Contents

(continued)

 

SCHEDULES:

 

Schedule 2.01

 

—

 

Commitments

Schedule 2.02

 

—

 

Mandatory Cost

Schedule 2.06

 

—

 

Existing Letters of Credit

Schedule 3.01

 

—

 

Subsidiaries

Schedule 6.01

 

—

 

Existing Indebtedness

Schedule 6.01A

 

—

 

Existing Miranda Indebtedness

Schedule 6.02

 

—

 

Existing Liens

Schedule 6.02A

 

—

 

Existing Miranda Liens

Schedule 6.04

 

—

 

Existing Investments

Schedule 6.06

 

—

 

Transactions with Affiliates

EXHIBITS:

Exhibit A

 

—

 

Form of Assignment and Assumption

Exhibit B

 

—

 

Form of Opinion of U.S. Counsel for the Company and Initial Domestic Loan
Parties

Exhibit C

 

—

 

Form of Increasing Lender Supplement

Exhibit D

 

—

 

Form of Augmenting Lender Supplement

Exhibit E

 

—

 

List of Closing Documents

Exhibit F-1

 

—

 

Form of Borrowing Subsidiary Agreement

Exhibit F-2

 

—

 

Form of Borrowing Subsidiary Termination

Exhibit G-1

 

—

 

Form of U.S. Tax Certificate (Non-U.S. Lenders That Are Not Partnerships)

Exhibit G-2

 

—

 

Form of U.S. Tax Certificate (Non-U.S. Lenders That Are Partnerships)

Exhibit G-3

 

—

 

Form of U.S. Tax Certificate (Non-U.S. Participants That Are Not Partnerships)

Exhibit G-4

 

—

 

Form of U.S. Tax Certificate (Non-U.S. Participants That Are Partnerships)

Exhibit H

 

—

 

Form of Continuing Agreement re Letters of Credit

 

iv



--------------------------------------------------------------------------------

CREDIT AGREEMENT (this “Agreement”) dated as of April 25, 2011 among BELDEN
INC., BELDEN FINCO INC., the other FOREIGN SUBSIDIARY BORROWERS from time to
time party hereto, the LENDERS from time to time party hereto, JPMORGAN CHASE
BANK, N.A., as Administrative Agent for the Revolving Credit Facility and Term
Loan Facility, DEUTSCHE BANK AG NEW YORK BRANCH and WELLS FARGO BANK, NATIONAL
ASSOCIATION, as co-Syndication Agents for the Revolving Credit Facility, WELLS
FARGO BANK, NATIONAL ASSOCIATION, as Syndication Agent for the Term Loan
Facility, U.S. BANK NATIONAL ASSOCIATION, as Documentation Agent for the
Revolving Credit Facility, and U.S. BANK NATIONAL ASSOCIATION and GOLDMAN SACHS
BANK USA, as co-Documentation Agents for the Term Loan Facility.

The parties hereto agree as follows:

ARTICLE I

Definitions

SECTION 1.01. Defined Terms. As used in this Agreement, the following terms have
the meanings specified below:

“ABR”, when used in reference to any Loan or Borrowing (other than a Canadian
Loan), refers to a Loan, or the Loans comprising such Borrowing, bearing
interest at a rate determined by reference to the Alternate Base Rate.

“Adjusted LIBO Rate” means, with respect to any Eurocurrency Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/16 of 1%) equal to the sum of (i) (a) the LIBO Rate for such Interest
Period multiplied by (b) the Statutory Reserve Rate plus, without duplication
(ii) in the case of Loans by a Lender from its office or branch in the United
Kingdom, the Mandatory Cost.

“Administrative Agent” means JPMorgan Chase Bank, N.A. (including its branches
and affiliates), in its capacity as administrative agent for the Lenders
hereunder (including under the Revolving Credit Facility and Term Loan
Facility), together with its successors and permitted assigns.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affected Subsidiary” means any Subsidiary if (a) a Deemed Dividend Problem
would arise if such Subsidiary were to act as a Subsidiary Guarantor of the
Secured Obligations of the Company or any Domestic Loan Party or (b) a Financial
Assistance Problem would arise if such Subsidiary were to act as a Subsidiary
Guarantor of the Secured Obligations.

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

“Agreed Currencies” means (i) Dollars, (ii) euro, (iii) Pounds Sterling,
(iv) Canadian Dollars and (v) any other Foreign Currency reasonably acceptable
to the Administrative Agent and each of the Lenders.



--------------------------------------------------------------------------------

“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the Federal Funds Effective
Rate in effect on such day plus  1/2 of 1% and (c) the Adjusted LIBO Rate in
respect of Dollars for a one month Interest Period on such day (or if such day
is not a Business Day, the immediately preceding Business Day) plus 1%, provided
that, for the avoidance of doubt, the Adjusted LIBO Rate for any day shall be
based on the rate appearing on Reuters Screen LIBOR01 Page (or on any successor
or substitute page of such page) at approximately 11:00 a.m. London time on such
day. Any change in the Alternate Base Rate due to a change in the Prime Rate,
the Federal Funds Effective Rate or the Adjusted LIBO Rate shall be effective
from and including the effective date of such change in the Prime Rate, the
Federal Funds Effective Rate or the Adjusted LIBO Rate, respectively.

“Amendment No. 2 Effective Date” means July 23, 2012.

“Applicable Payment Office” means, (a) in the case of a Canadian Borrowing, the
Canadian Payment Office and (b) in the case of a Eurocurrency Borrowing, the
applicable Eurocurrency Payment Office.

“Applicable Percentage” means, with respect to any Lender, (a) with respect to
Revolving Loans, LC Exposure or Swingline Loans, the percentage equal to a
fraction the numerator of which is such Lender’s Revolving Commitment and the
denominator of which is the aggregate Revolving Commitments of all Revolving
Lenders (if the Revolving Commitments have terminated or expired, the Applicable
Percentages shall be determined based upon the Revolving Commitments most
recently in effect, giving effect to any assignments); provided that, in the
case of Section 2.24 when a Defaulting Lender shall exist, any such Defaulting
Lender’s Revolving Commitment shall be disregarded in the calculation and
(b) with respect to the Term Loans, (i) prior to the funding of the Term Loans,
the percentage equal to a fraction the numerator of which is such Lender’s Term
Loan Commitment and the denominator of which is the aggregate Term Loan
Commitments of all Term Lenders (if the Term Loan Commitments have terminated or
expired, the Applicable Percentages shall be determined based upon the Term Loan
Commitments most recently in effect, giving effect to any assignments); provided
that, in the case of Section 2.24 when a Defaulting Lender shall exist, any such
Defaulting Lender’s Term Loan Commitment shall be disregarded in the calculation
and (ii) from and after the funding of the Term Loans, a percentage equal to a
fraction the numerator of which is such Lender’s outstanding principal amount of
the Term Loans and the denominator of which is the aggregate outstanding
principal amount of the Term Loans of all Term Lenders; provided that, in the
case of Section 2.24 when a Defaulting Lender shall exist, any such Defaulting
Lender’s outstanding Term Loan shall be disregarded in the calculation.

“Applicable Pledge Percentage” means 100%; provided that the foregoing
percentage shall be (i) 65% in the case of a pledge by the Company or any
Subsidiary of its Equity Interests in (a) an Affected Subsidiary or (b) a
Foreign Subsidiary that is not a Pledge Subsidiary or (ii) 0% if a pledge of
Equity Interests of such Subsidiary would cause a Financial Assistance Problem.

“Applicable Rate” means, for any day, with respect to any Eurocurrency Loan, any
ABR Loan, any BA Equivalent Loan, any Canadian Base Rate Loan or with respect to
the commitment fees and ticking fees payable hereunder, as the case may be, the
applicable rate per annum set forth below under the caption “Eurocurrency
Spread”, “ABR Spread”, “BA Rate Spread”, “Canadian Base Rate Spread”,
“Commitment Fee Rate” or “Ticking Fee Rate”, as the case may be, based upon the
Leverage Ratio applicable on such date:

 

2



--------------------------------------------------------------------------------

     Leverage
Ratio    Eurocurrency
Spread   ABR
Spread   BA
Rate
Spread   Canadian
Base Rate
Spread   Commitment Fee
Rate   Ticking
Fee Rate

Category 1:

   < 1.00 to 1.00    1.75%   0.75%   1.75%   0.75%   0.25%   0.25%

Category 2:

   ³ 1.00 to 1.00
but

< 1.75 to 1.00

   2.00%   1.00%   2.00%   1.00%   0.30%   0.30%

Category 3:

   ³ 1.75 to 1.00
but

< 2.50 to 1.00

   2.25%   1.25%   2.25%   1.25%   0.35%   0.35%

Category 4:

   ³ 2.50 to 1.00
but

< 3.25 to 1.00

   2.50%   1.50%   2.50%   1.50%   0.40%   0.40%

Category 5:

   ³ 3.25 to 1.00    2.75%   1.75%   2.75%   1.75%   0.50%   0.50%

For purposes of the foregoing,

(i) if at any time the Company fails to deliver the Financials on or before the
date the Financials are due pursuant to Section 5.01, Category 5 shall be deemed
applicable for the period commencing three (3) Business Days after the required
date of delivery and ending on the date which is three (3) Business Days after
the Financials are actually delivered, after which the Category shall be
determined in accordance with the table above as applicable;

(ii) adjustments, if any, to the Category then in effect shall be effective five
(5) Business Days after the Administrative Agent has received the applicable
Financials (it being understood and agreed that each change in Category shall
apply during the period commencing on the effective date of such change and
ending on the date immediately preceding the effective date of the next such
change); and

(iii) notwithstanding the foregoing, for the period from the Term Loan Funding
Date until the Administrative Agent’s receipt of the Financials for the first
fiscal quarter ending after the Term Loan Funding Date, the Applicable Rate
(other than the Ticking Fee Rate, which shall no longer be applicable at such
time) shall be based on a computation of the Leverage Ratio on a Pro Forma Basis
as of the most recent fiscal quarter ended prior to the Term Loan Funding Date
for which Financials have been delivered (after giving effect to any Loans and
other obligations incurred on such date and the Miranda Acquisition) and
adjustments to the Category then in effect shall thereafter be effected in
accordance with the preceding paragraphs.

“Approved Fund” has the meaning assigned to such term in Section 9.04.

“Assignment and Assumption” means an assignment and assumption agreement entered
into by a Lender and an assignee (with the consent of any party whose consent is
required by Section 9.04), and accepted by the Administrative Agent, in the form
of Exhibit A or any other form approved by the Administrative Agent.

“Augmenting Lender” has the meaning assigned to such term in Section 2.20.

 

3



--------------------------------------------------------------------------------

“Available Prepayment Basket” means, as of any date (a “Reference Date”), an
amount (if positive) equal to:

    (a) $55,000,000,

minus    (b) the aggregate amount of any Voluntary Payments made prior to such
date pursuant to clause (b) of the first sentence of Section 6.09,

minus    (c) the aggregate amount of any Mandatory Payments made prior to such
date as contemplated by clause (g)(ii)(y) of Article VII,

in the case of each of the foregoing clauses (b) and (c), made during the period
commencing on the Effective Date and ending on the applicable Reference Date.

“Available Revolving Commitment” means, at any time with respect to any Lender,
the Revolving Commitment of such Lender then in effect minus the Revolving
Credit Exposure of such Lender at such time; it being understood and agreed that
for purposes of calculating the commitment fee under Section 2.12(a) (i) any
Lender’s Swingline Exposure shall not be deemed to be a component of the
Revolving Credit Exposure and (ii) any Lender’s LC Exposure shall be included as
a component of the Revolving Credit Exposure.

“BA Equivalent Borrowing” means a Canadian Borrowing that bears interest at a
rate per annum determined by reference to the BA Rate.

“BA Equivalent Loan” means a Canadian Loan that bears interest at a rate per
annum determined by reference to the BA Rate.

“BA Rate” means, with respect to any Interest Period for any BA Equivalent Loan
(a) in the case of any Lender named in Schedule I of the Bank Act (Canada), the
rate per annum determined by the Administrative Agent by reference to the
average annual rate applicable to Canadian Dollar bankers’ acceptances having a
term comparable to such Interest Period quoted on the Reuters Screen “CDOR Page”
(or such other page as may replace such page on such screen for the purpose of
displaying Canadian interbank bid rates for Canadian Dollar bankers’
acceptances) at 10:00 a.m. on the date of the commencement of such Interest
Period (the “CDOR Rate”) and (b) in the case of any other Lender, the CDOR Rate
plus 0.10%. If such rates do not appear on the Reuters Screen at such time, the
CDOR Rate shall be the rate of interest determined by the Administrative Agent
that is equal to the average (rounded upwards to the nearest 1/100 of 1%) of
rates per annum quoted by the banks listed in Schedule I of the Bank Act
(Canada) (the “Schedule I Banks”) that are also Lenders in respect of Canadian
Dollar bankers’ acceptances with a term comparable to such interest period;
provided that if there are not at least two Lenders that are Schedule I Banks,
the CDOR Rate shall be the rate of interest determined by the Administrative
Agent that is equal to the average (rounded upwards to the nearest 1/100 of 1%)
of rates per annum quoted by the largest five Schedule I Banks in respect of
Canadian Dollar bankers’ acceptances with a term comparable to such interest
period.

“Bankruptcy Event” means, with respect to any Person, such Person becomes the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
liquidator, conservator, trustee, administrator, custodian, monitor, assignee
for the benefit of creditors or similar Person charged with the preservation,
reorganization or liquidation of its business appointed for it, or, in the good
faith determination of the Administrative Agent, has taken any action in
furtherance of, or indicating its consent to, approval of, or acquiescence in,
any such proceeding or appointment, provided that a Bankruptcy Event shall not
result solely by virtue of any ownership interest, or the acquisition of any

 

4



--------------------------------------------------------------------------------

ownership interest, in such Person by a Governmental Authority or
instrumentality thereof, provided, further, that such ownership interest does
not result in or provide such Person with immunity from the jurisdiction of
courts within the United States or from the enforcement of judgments or writs of
attachment on its assets or permit such Person (or such Governmental Authority
or instrumentality) to reject, repudiate, disavow or disaffirm any contracts or
agreements made by such Person.

“Belden Canada” means Belden CDT (Canada) Inc., a corporation organized under
the laws of Canada, together with its successors (including by merger or
amalgamation).

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

“Borrower” means the Company or any Foreign Subsidiary Borrower.

“Borrowing” means (a) Revolving Loans of the same Type, made, converted or
continued on the same date and, in the case of Eurocurrency Loans, as to which a
single Interest Period is in effect, (b) Term Loans of the same Type made,
converted or continued on the same date and, in the case of Eurocurrency Loans
and BA Equivalent Loans, as to which a single Interest Period is in effect or
(c) a Swingline Loan.

“Borrowing Request” means a request by any Borrower for a Borrowing in
accordance with Section 2.03.

“Borrowing Subsidiary Agreement” means a Borrowing Subsidiary Agreement
substantially in the form of Exhibit F-1.

“Borrowing Subsidiary Termination” means a Borrowing Subsidiary Termination
substantially in the form of Exhibit F-2.

“Burdensome Restrictions” means any consensual encumbrance or restriction of the
type described in clause (a) or (b) of Section 6.08.

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that, (i) when used in connection with a Eurocurrency
Loan, the term “Business Day” shall also exclude any day on which banks are not
open for dealings in the relevant Agreed Currency in the London interbank market
or the principal financial center of such Agreed Currency (and, if the
Borrowings or LC Disbursements which are the subject of a borrowing, drawing,
payment, reimbursement or rate selection are denominated in euro, the term
“Business Day” shall also exclude any day on which the TARGET payment system is
not open for the settlement of payments in euro); and (ii) when used in
connection with a Canadian Loan, the term “Business Day” shall also exclude any
day on which banks are required or authorized by law to close in Toronto,
Canada.

“Canadian Base Rate Borrowing” means a Canadian Borrowing that bears interest at
a rate per annum determined by reference to the Canadian Prime Rate.

“Canadian Base Rate Loan” means a Canadian Loan that bears interest at a rate
per annum determined by reference to the Canadian Prime Rate.

“Canadian Borrower” means Belden FinCo Inc., a company organized under the laws
of the Province of Ontario, Canada.

 

5



--------------------------------------------------------------------------------

“Canadian Borrowing” means a Borrowing of Canadian Loans.

“Canadian Dollar” and/or “CAD” means the lawful currency of Canada.

“Canadian Intercompany Loan” means that certain loan in a maximum aggregate
principal amount of CAD250,000,000 to be made by the Canadian Borrower to Belden
Canada in connection with the Miranda Acquisition by lending proceeds of the
Term Loans; the proceeds of such intercompany loan shall be used by Belden
Canada to fund a portion of the purchase price for the Miranda Acquisition.

“Canadian Loan” means a Loan denominated in Canadian Dollars.

“Canadian Payment Office” of the Administrative Agent means the office, branch,
affiliate or correspondent bank of the Administrative Agent for Canadian Dollars
as specified from time to time by the Administrative Agent to the Company and
each Lender.

“Canadian Prime Rate” means, for any day, the greater of (a) the per annum
floating rate of interest established from time to time by JPMorgan Chase Bank,
N.A., Toronto Branch, as the prime rate it will use to determine rates of
interest on Canadian Dollar loans to its customers in Canada as in effect on
such day (or if such day is not a Business Day, the immediately preceding
Business Day) and (b) the sum of (x) the CDOR Rate for an Interest Period of one
month on such day (or if such day is not a Business Day, the immediately
preceding Business Day) plus (y) 1.0%.

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of real or personal property, or a
combination thereof, which obligations are required to be classified and
accounted for as capital leases on a balance sheet of such Person under GAAP,
and the amount of such obligations shall be the capitalized amount thereof
determined in accordance with GAAP.

“Cash Equivalents” means (a) any securities or direct obligations (i) issued by,
or directly, unconditionally and fully guaranteed or insured by the United
States federal government or agency thereof, (ii) issued by any agency of the
United States federal government the obligations of which are fully backed by
the full faith and credit of the United States federal government in each case
maturing within one year from the date of acquisition thereof, (b) any
readily-marketable direct obligations issued by any other agency of the United
States federal government, any state of the United States or any political
subdivision of any such state or any public instrumentality thereof, in each
case having a rating of at least “A-1” from S&P or at least “P-1” from Moody’s,
(c) any commercial paper rated at least “A-1” by S&P or “P-1” by Moody’s
maturing within 270 days from the date of acquisition thereof, (d) any time
deposit, insured certificate of deposit, overnight bank deposit, overnight
repurchase agreements, or bankers’ acceptance maturing within 180 days from the
date of acquisition thereof issued or accepted by any commercial bank that is
organized under the laws of the United States or any state thereof, including
any foreign branch or foreign agency of any such commercial bank, (e) shares of
any money market fund that (i) has substantially all of its assets invested
continuously in the types of investments referred to in clause (a), (b), (c) or
(d) above, (f) all of the types of investments referred to in clause (a), (b),
(c), (d) or (e) above issued by any agency of any foreign government, in each
case maturing within one year from the date of acquisition thereof and having a
rating of at least “A-1” or “A+” from S&P or at least “P-1” or “A1” from Moody’s
and (g) other cash equivalents from time to time approved by the Administrative
Agent, such approval not to be unreasonably withheld or delayed.

“CDOR Rate” shall have the meaning assigned to such term in the definition of BA
Rate.

 

6



--------------------------------------------------------------------------------

“Change in Control” means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Securities Exchange Act of 1934 and the rules of the SEC
thereunder as in effect on the date hereof), of Equity Interests representing
more than 30% of the aggregate ordinary voting power represented by the issued
and outstanding Equity Interests of the Company; (b) occupation of a majority of
the seats (other than vacant seats) on the board of directors of the Company by
Persons who were neither (i) nominated by the board of directors of the Company
nor (ii) appointed by directors so nominated; (c) the occurrence of a change in
control, or other similar provision, as defined in any agreement or instrument
evidencing any Material Indebtedness (triggering a default or mandatory
prepayment, which default or mandatory prepayment has not been waived in
writing); or (d) the Company ceases to own, directly or indirectly, and Control
100% (other than directors’ or managers’ qualifying shares) of the ordinary
voting and economic power of any Foreign Subsidiary Borrower.

“Change in Law” means the occurrence, after the date of this Agreement (or with
respect to any Lender, if later, the date on which such Lender becomes a
Lender), of any of the following: (a) the adoption or taking effect of any law,
rule, regulation or treaty, (b) any change in any law, rule, regulation or
treaty or in the administration, interpretation or application thereof by any
Governmental Authority, or (c) the making or issuance of any request, rules,
guideline, requirement or directive (whether or not having the force of law) by
any Governmental Authority; provided however, that notwithstanding anything
herein to the contrary, (i) the Dodd-Frank Wall Street Reform and Consumer
Protection Act and all requests, rules, guidelines, requirements and directives
thereunder, issued in connection therewith or in implementation thereof, and
(ii) all requests, rules, guidelines, requirements and directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law” regardless of the date enacted,
adopted, issued or implemented.

“Class”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Revolving Loans, Term Loans or
Swingline Loans.

“Code” means the Internal Revenue Code of 1986.

“Collateral” means any and all personal property located in the United States
that is owned, leased or operated by a Domestic Loan Party covered by the
Collateral Documents and any and all other personal property located in the
United States of any Domestic Loan Party, as well as the Applicable Pledge
Percentage of the issued and outstanding Equity Interests of each Pledge
Subsidiary directly owned by any Domestic Loan Party or any Foreign Subsidiary
that is not an Affected Subsidiary, now existing or hereafter acquired, that may
at any time be or become subject to a security interest or Lien in favor of
Administrative Agent, on behalf of itself and the Secured Parties, to secure the
Secured Obligations. For purposes of clarification, upon written notice given to
the Administrative Agent by the Company, the personal property assets or
personal property properties owned, leased or operated by a Domestic Loan Party
covered by the Collateral Documents and any Equity Interests pledged pursuant to
the Collateral Documents and any and all other personal property assets or
personal property properties of any Loan Party, now existing or hereafter
acquired, that may at any time be or become subject to a security interest or
Lien in favor of Administrative Agent, on behalf of itself and the Secured
Parties, shall in each case no longer constitute “Collateral” during a
Collateral Release Period and during a Collateral Release Period there shall be
no “Collateral.” In all cases, Collateral excludes the Excluded Property.

“Collateral Documents” means, collectively, the Security Agreement and all other
agreements, instruments and documents executed in connection with this Agreement
that are intended to create, perfect or evidence Liens to secure the Secured
Obligations, including, without limitation, all other

 

7



--------------------------------------------------------------------------------

security agreements, pledge agreements, loan agreements, notes, guarantees,
subordination agreements, pledges, powers of attorney, collateral assignments,
financing statements and all other similar security or pledge agreements whether
heretofore, now, or hereafter executed by the Company or any of its Subsidiaries
and delivered to the Administrative Agent.

“Collateral Period” means any period during which a Collateral Release Period is
not in effect.

“Collateral Release Period” means any period after the Effective Date commencing
on the occurrence of a Collateral Release Date and ending on the Collateral
Trigger Date, if any, subsequent to such Collateral Release Date.

“Collateral Release Date” means any date after the Effective Date on which no
Default or Event of Default is continuing and all of the following events shall
have occurred: (a) Moody’s has in effect a rating for the Index Debt (that has
not been placed on negative watch) of Baa3 (stable or better outlook) or higher
and (b) S&P has in effect a rating for the Index Debt (that has not been placed
on negative watch) of BBB- (stable or better outlook) or higher.

“Collateral Requirements” has the meaning assigned to such term in
Section 5.09(h).

“Collateral Trigger Date” means any date after the Effective Date on which one
of the following events occurs: (a) Moody’s issues a rating for the Index Debt
of Ba2 or lower, (b) S&P issues a rating for the Index Debt of BB or lower or
(c) Moody’s or S&P ceases to issue a rating for the Index Debt.

“Commitment” means, with respect to each Lender, the sum of such Lender’s
Revolving Commitment and Term Loan Commitment. The initial amount of each
Lender’s Commitment is set forth on Schedule 2.01, or in the Assignment and
Assumption or other documentation contemplated hereby pursuant to which such
Lender shall have assumed its Commitment, as applicable.

“Company” means Belden Inc., a Delaware corporation.

“Computation Date” is defined in Section 2.04.

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are Franchise Taxes.

“Consolidated Capital Expenditures” means, without duplication, any expenditures
for any purchase or other acquisition of any asset which would be classified as
a fixed or capital asset on a consolidated balance sheet of the Company and its
Subsidiaries prepared in accordance with GAAP. The term “Consolidated Capital
Expenditures” shall not include capital expenditures in respect of the
reinvestment of proceeds (to the extent reinvested within 12 months of the date
of receipt) derived from asset dispositions (in an aggregate amount not to
exceed $10,000,000 during any period of 12 months) or proceeds of insurance or
condemnation received by the Company or any of its Subsidiaries and any
expenditure to the extent such expenditure is part of the aggregate amounts
payable in connection with, or other consideration for, any Permitted
Acquisition consummated during or prior to such period.

“Consolidated EBITDA” means Consolidated Net Income plus, to the extent deducted
in determining Consolidated Net Income, without duplication, (i) Consolidated
Interest Expense, (ii) expense for taxes measured by net income, profits or
capital (or any similar measures), paid or accrued, including, without
limitation, federal and state and local income taxes, foreign income taxes, or
franchise

 

8



--------------------------------------------------------------------------------

taxes, (iii) depreciation, (iv) amortization, (v) each non-cash expense
(including, without limitation, non-cash expenses related to stock based
compensation), non-cash charge or non-cash loss (including, extraordinary,
unusual or non-recurring non-cash losses), including, without limitation, in
connection with Permitted Acquisitions or restructurings, incurred or
recognized, (vi) cash charges incurred in connection with acquisition or
restructuring activities prior to the Effective Date and to the extent not in
excess of $10,000,000, (vii) fees, costs and expenses incurred by the Loan
Parties in connection with any Permitted Acquisition, in each case whether or
not consummated and solely to the extent disclosed in writing to the
Administrative Agent and in an aggregate amount not to exceed $10,000,000 during
any Reference Period , (viii) cash charges or extraordinary, unusual or
non-recurring cash losses incurred or recognized (provided that the aggregate
amount of any such cash charges or cash losses under this clause (viii) during
any Reference Period shall not exceed the Permitted Cash Add-Back Amount) and
(ix) any premiums, penalties or similar payments made by the Company in
connection with any refinancing of the Existing Subordinated Notes, and the
fees, costs and expenses incurred by the Company in connection with any such
refinancing (provided that the aggregate amount of any such cash charges or cash
losses under this clause (ix) shall not exceed $55,000,000 during the term of
this Agreement), all calculated for the Company and its Subsidiaries in
accordance with GAAP on a consolidated basis, minus, to the extent included in
Consolidated Net Income, (1) interest income, (2) income tax credits and refunds
(to the extent not netted from income tax expense), (3) any cash payments made
during such period in respect of items described in clause (v) above subsequent
to the fiscal quarter in which the relevant non-cash expenses, charges or losses
were incurred (provided, that any such cash payments shall not be required to be
subtracted under this clause (3) to the extent by which the Permitted Cash
Add-Back Amount exceeds the aggregate amount of cash losses added back pursuant
to clause (viii) above for such Reference Period, if positive) and
(4) extraordinary, unusual or non-recurring income or gains recognized, all
calculated for the Company and its Subsidiaries in accordance with GAAP on a
consolidated basis. For the purposes of calculating Consolidated EBITDA for any
period of four consecutive fiscal quarters (each, a “Reference Period”), (i) if
at any time during such Reference Period the Company or any Subsidiary shall
have made any Material Disposition, the Consolidated EBITDA for such Reference
Period shall be reduced by an amount equal to the Consolidated EBITDA (if
positive) attributable to the property that is the subject of such Material
Disposition for such Reference Period or increased by an amount equal to the
Consolidated EBITDA (if negative) attributable thereto for such Reference
Period, and (ii) if during such Reference Period the Company or any Subsidiary
shall have made a Material Acquisition, Consolidated EBITDA for such Reference
Period shall be calculated after giving effect thereto on a Pro Forma Basis as
if such Material Acquisition occurred on the first day of such Reference Period.

As used in this definition:

“Material Acquisition” means any acquisition of property or Equity Interests or
series of related acquisitions of property or Equity Interests that
(a) constitutes (i) assets comprising all or substantially all or any
significant portion of a business or operating unit of a business, or (ii) all
or substantially all of the common stock or other Equity Interests of a Person,
and (b) involves the payment of consideration by the Company and its
Subsidiaries in excess of $10,000,000.

“Material Disposition” means any sale, transfer or disposition of property or
series of related sales, transfers, or dispositions of property that yields
gross cash proceeds to the Company or any of its Subsidiaries in excess of
$10,000,000.

“Permitted Cash Add-Back Amount” means, as of the last day of the relevant
Reference Period, the lesser of (i) $35,000,000 and (ii) the amount (if
positive) by which Qualified Cash as of such date exceeds the Revolving Credit
Exposure (excluding LC Exposure) as of such date.

 

9



--------------------------------------------------------------------------------

By way of illustration only of the impact of the Permitted Cash Add-Back Amount
on Consolidated EBITDA for a hypothetical Reference Period, assume the
following:

 

  (i) Consolidated Net Income plus all amounts permitted to be added back
pursuant to clauses (i) through (vii) equals 250;

 

  (ii) on the last day of the hypothetical Reference Period, Qualified Cash
equals 150 and there are 50 of Loans outstanding, resulting in a Permitted Cash
Add-Back Amount of 35 (lesser of (i) 35 and (ii) 150 minus 50).

 

  (iii) the Company recognized a cash restructuring charge during the Reference
Period of 20;

 

  (iv) non-cash expense relating to non-cash stock based compensation that was
added back in a prior fiscal quarter has now resulted in a cash payment of 30;
and

 

  (v) no other adjustments are required per the balance of the definition of
Consolidated EBITDA.

Hypothetical Consolidated EBITDA equals (with any reference to a “clause” below
being a reference to the relevant “clause” in the definition of Consolidated
EBITDA):

 

  250      Consolidated Net Income plus all amounts permitted to be added back
pursuant to clauses (i) through (viii)   + 20      Cash restructuring charge
under clause (viii) (cannot exceed the Permitted Cash Add-Back Amount of 35)  
- 15      The Company does not have to subtract the entire 30 of cash payments
for stock based compensation under clause (3), but does have to subtract an
amount equal to the amount by which the Permitted Cash Add-Back Amount (35)
exceeds cash restructuring charges taken under clause (viii) (20). Therefore the
Company must subtract 15 of such cash payments but need not subtract the
remaining 15 (35 minus 20) of such cash payments.   = 255      Hypothetical
Consolidated EBITDA

“Consolidated Fixed Charges” means, with reference to any period, without
duplication, cash Consolidated Interest Expense, plus scheduled principal
payments on Indebtedness for borrowed money made during such period, plus an
amount equal to, to the extent positive, taxes paid in cash by the Company and
its Subsidiaries net of refunds or credits (which reduce cash taxes that would
otherwise have been payable during such period) for taxes received by the
Company and its Subsidiaries, plus dividends paid (other than to the Company or
a Subsidiary) by the Company in cash, all calculated for the Company and its
Subsidiaries on a consolidated basis (other than dividends which are only paid
to the Company or by a Subsidiary to another Subsidiary) in accordance with
GAAP.

“Consolidated Interest Expense” means, with reference to any period, the
interest expense (including without limitation interest expense under Capital
Lease Obligations that is treated as interest in accordance with GAAP) of the
Company and its Subsidiaries calculated on a consolidated

 

10



--------------------------------------------------------------------------------

basis for such period with respect to all outstanding Indebtedness of the
Company and its Subsidiaries allocable to such period in accordance with GAAP
(including, without limitation, all commissions, discounts and other fees and
charges owed with respect to letters of credit and bankers acceptance financing
and net costs under interest rate Swap Agreements to the extent such net costs
are allocable to such period in accordance with GAAP). In the event that the
Company or any Subsidiary shall have completed a Material Acquisition or a
Material Disposition since the beginning of the relevant period, Consolidated
Interest Expense shall be determined for such period on a Pro Forma Basis as if
such acquisition or disposition, and any related incurrence or repayment of
Indebtedness, had occurred at the beginning of such period.

“Consolidated Net Income” means, with reference to any period, the net income
(or loss) of the Company and its Subsidiaries calculated in accordance with GAAP
on a consolidated basis (without duplication) for such period; provided that
there shall be excluded any income (or loss) of any Person other than the
Company or a Subsidiary, but any such income so excluded may be included in such
period or any later period to the extent of any cash dividends or distributions
actually paid in the relevant period to the Company or any Subsidiary of the
Company.

“Consolidated Total Assets” means, as of the date of any determination thereof,
total assets of the Company and its Subsidiaries calculated in accordance with
GAAP on a consolidated basis as of such date.

“Consolidated Total Indebtedness” means at any time the sum, without
duplication, of (a) the aggregate Indebtedness (excluding Indebtedness of the
type described in clause (g) of the definition of Indebtedness (other than with
respect to the type of Indebtedness described in clauses (a), (b) and (c) of the
definition of Indebtedness)) of the Company and its Subsidiaries calculated on a
consolidated basis as of such time in accordance with GAAP, (b) the aggregate
amount of Indebtedness of the Company and its Subsidiaries relating to the
maximum drawing amount of all letters of credit outstanding and bankers
acceptances and (c) Indebtedness of the type referred to in clauses (a) or
(b) hereof of another Person guaranteed by the Company or any of its
Subsidiaries.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Corresponding Obligations” means Secured Obligations as they may exist from
time to time, other than the Parallel Debt.

“Credit Event” means a Borrowing, the issuance of a Letter of Credit, an LC
Disbursement or any of the foregoing.

“Credit Exposure” means, as to any Lender at any time, the sum of (a) such
Lender’s Revolving Credit Exposure at such time, plus (b) an amount equal to the
aggregate principal amount of its Term Loans outstanding at such time.

“Credit Party” means the Administrative Agent, the Issuing Bank, the Swingline
Lender or any other Lender.

“Deemed Dividend Problem” means, with respect to any Foreign Subsidiary, such
Foreign Subsidiary’s accumulated and undistributed earnings and profits being
deemed to be repatriated to the Company or the applicable parent Domestic
Subsidiary for U.S. federal income tax purposes and the effect of such
repatriation causing adverse tax consequences to the Company or such parent
Domestic Subsidiary, in each case as determined by the Company in its
commercially reasonable judgment acting in good faith and in consultation with
its legal and/or tax advisors.

 

11



--------------------------------------------------------------------------------

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

“Defaulting Lender” means any Lender that (a) has failed, within two
(2) Business Days of the date required to be funded or paid, to (i) fund any
portion of its Loans, (ii) fund any portion of its participations in Letters of
Credit or Swingline Loans or (iii) pay over to any Credit Party any other amount
required to be paid by it hereunder, unless, in the case of clause (i) above,
such Lender notifies the Administrative Agent in writing that such failure is
the result of such Lender’s good faith determination that a condition precedent
to funding (specifically identified and including the particular default, if
any) has not been satisfied, (b) has notified the Company or any Credit Party in
writing, or has made a public statement to the effect, that it does not intend
or expect to comply with any of its funding obligations under this Agreement
(unless such writing or public statement indicates that such position is based
on such Lender’s good faith determination that a condition precedent
(specifically identified and including the particular default, if any) to
funding a loan under this Agreement cannot be satisfied) or generally under
other agreements in which it commits to extend credit, (c) has failed, within
three (3) Business Days after request by a Credit Party, acting in good faith,
to provide a certification in writing from an authorized officer of such Lender
that it will comply with its obligations (and is financially able to meet such
obligations) to fund prospective Loans and participations in then outstanding
Letters of Credit and Swingline Loans under this Agreement, provided that such
Lender shall cease to be a Defaulting Lender pursuant to this clause (c) upon
such Credit Party’s receipt of such certification in form and substance
satisfactory to it and the Administrative Agent, or (d) has become the subject
of a Bankruptcy Event.

“Documentation Agent” means each of (i) U.S. Bank National Association in its
capacity as documentation agent for the Revolving Credit Facility and (ii) U.S.
Bank National Association and Goldman Sachs Bank USA in its capacity as a
co-documentation agent for the Term Loan Facility.

“Dollar Amount” of any currency at any date shall mean (i) the amount of such
currency if such currency is Dollars or (ii) the equivalent in such currency of
Dollars if such currency is a Foreign Currency, calculated on the basis of the
Exchange Rate for such currency, on or as of the most recent Computation Date
provided for in Section 2.04.

“Dollars” or “$” refers to lawful money of the United States of America.

“Domestic Loan Parties” means, collectively, the Company and the Subsidiary
Guarantors that are Domestic Subsidiaries.

“Domestic Subsidiary” means a Subsidiary organized under the laws of a
jurisdiction located in the United States of America.

“Earn-Outs” means, with respect to any Person, obligations of such Person
arising from a Permitted Acquisition which are payable to the seller based on
the achievement of specified financial results over time.

“Effective Date” means the date on which the conditions specified in
Section 4.01 are satisfied (or waived in accordance with Section 9.02).

“Eligible Foreign Subsidiary” means (i) any Foreign Subsidiary organized under
the laws of an Eligible Jurisdiction and (ii) any other Foreign Subsidiary that
is approved from time to time by the Administrative Agent (after consultation
with the Lenders), such approval not to be unreasonably withheld, conditioned or
delayed.

 

12



--------------------------------------------------------------------------------

“Eligible Jurisdictions” means, collectively, (i) Germany, (ii) the Netherlands,
(iii) Hong Kong, (iv) Canada and (v) England and Wales.

“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the environment, preservation or reclamation of natural resources, the
management, release or threatened release of any Hazardous Material or to health
and safety matters.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Company or any Subsidiary directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any of the
foregoing.

“Equivalent Amount” of any currency with respect to any amount of Dollars at any
date shall mean the equivalent in such currency of such amount of Dollars,
calculated on the basis of the Exchange Rate for such other currency at 11:00
a.m., London time, on the date on or as of which such amount is to be
determined.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

“ERISA Affiliate” means any Person that, together with the Company, is treated
as a single employer under Section 414(b) or (c) of the Code or, solely for
purposes of Section 302 of ERISA and Section 412 of the Code, is treated as a
single employer under Section 414 of the Code.

“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30-day notice period is waived); (b) the existence with
respect to any Plan of an “accumulated funding deficiency” (as defined in
Section 412 of the Code or Section 302 of ERISA), whether or not waived; (c) the
filing pursuant to Section 412(d) of the Code or Section 303(d) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan; (d) the incurrence by the Company or any of its ERISA Affiliates of any
liability under Title IV of ERISA with respect to the termination of any Plan;
(e) the receipt by the Company or any ERISA Affiliate from the PBGC or a plan
administrator of any notice relating to an intention to terminate any Plan or
Plans or to appoint a trustee to administer any Plan; (f) the incurrence by the
Company or any of its ERISA Affiliates of any liability with respect to the
withdrawal or partial withdrawal of the Company or any of its ERISA Affiliates
from any Plan or Multiemployer Plan; or (g) the receipt by the Company or any
ERISA Affiliate of any notice, or the receipt by any Multiemployer Plan from the
Company or any ERISA Affiliate of any notice, concerning the imposition upon the
Company or any of its ERISA Affiliates of Withdrawal Liability or a
determination that a Multiemployer Plan is, or is reasonably likely to be,
insolvent or in reorganization, within the meaning of Title IV of ERISA.

 

13



--------------------------------------------------------------------------------

“EU” means the European Union.

“euro” and/or “EUR” means the single currency of the participating member states
of the EU.

“Eurocurrency”, when used in reference to a currency means an Agreed Currency
and when used in reference to any Loan or Borrowing, means that such Loan, or
the Loans comprising such Borrowing, bears interest at a rate determined by
reference to the Adjusted LIBO Rate.

“Eurocurrency Payment Office” of the Administrative Agent shall mean, for each
Foreign Currency, the office, branch, affiliate or correspondent bank of the
Administrative Agent for such currency as specified from time to time by the
Administrative Agent to the Company and each Lender.

“Event of Default” has the meaning assigned to such term in Article VII.

“Exchange Rate” means, on any day, with respect to any Foreign Currency, the
rate at which such Foreign Currency may be exchanged into Dollars, as set forth
at approximately 11:00 a.m., Local Time, on such date on the Reuters World
Currency Page for such Foreign Currency. In the event that such rate does not
appear on any Reuters World Currency Page, the Exchange Rate with respect to
such Foreign Currency shall be determined by reference to such other publicly
available service for displaying exchange rates as may be reasonably selected by
the Administrative Agent or, in the event no such service is selected, such
Exchange Rate shall instead be calculated on the basis of the arithmetical mean
of the buy and sell spot rates of exchange of the Administrative Agent for such
Foreign Currency on the London market at 11:00 a.m., Local Time, on such date
for the purchase of Dollars with such Foreign Currency, for delivery two
Business Days later; provided, that if at the time of any such determination,
for any reason, no such spot rate is being quoted, the Administrative Agent,
after consultation with the Company, may use any reasonable method it deems
reasonably appropriate to determine such rate, and such determination shall be
conclusive absent manifest error.

“Excluded Property” means, collectively, (i) Equity Interests in excess of the
Applicable Pledge Percentage in the case of a pledge by the Company or any
Subsidiary of its Equity Interests in an Affected Subsidiary or any Foreign
Subsidiary that is not a Pledge Subsidiary, (ii) real property, fixtures and
improvements located on real property, (iii) any trademark applications filed in
the United States Patent and Trademark Office on the basis of intent to use such
trademark by any Person covered by the Collateral Documents, unless and until a
statement of use or amendment to allege use is filed in the United States Patent
and Trademark Office, whereupon such trademark shall automatically be deemed
included in the Collateral, (iv) foreign trademarks and trademark applications,
foreign patents and patent applications, foreign copyrights and copyright
applications, and other foreign intellectual property, including, without
limitation, industrial design rights, (v) [reserved], (vi) deposit accounts and
securities accounts, (vii) personal property located outside of the United
States, (viii) [reserved], (ix) assets subject to a Lien securing Capital Lease
Obligations or purchase money debt obligations, in each case permitted
hereunder, if the contract or other agreement in which such Lien is granted
prohibits the creation of any other Lien on such assets (other than to the
extent that any such prohibition would be rendered ineffective pursuant to the
UCC of any relevant jurisdiction or any other applicable law); provided that
such asset (A) will be Excluded Property only to the extent and for so long as
the consequences specified above will result and (B) will cease to be Excluded
Property and will become subject to the Lien granted under the Security
Agreement, immediately and automatically, at such time as such consequences will
no longer result, (x) any assets to the extent that the grant of a security
interest therein would result in a Deemed

 

14



--------------------------------------------------------------------------------

Dividend Problem or a Financial Assistance Problem, (xi) any (a) rights under or
with respect to any general intangible, contract rights, lease license, permit
or authorization to the extent any such general intangible, contract rights,
lease, license, permit or authorization, by its terms or by law, prohibits the
assignment of, or the granting of a Lien over the rights of a grantor thereunder
or which would be invalid or unenforceable upon any such assignment or grant or
(b) interest in a joint venture or non-wholly owned Subsidiary to the extent and
for so long as the attachment of the security interest created hereby therein
would violate any joint venture agreement, organizational document, shareholders
agreement or equivalent agreement relating to such joint venture or non-wholly
owned Subsidiary that was entered into for legitimate and customary business
purposes (subclauses (xi)(a) and (xi)(b) being collectively, the “Restricted
Assets”), provided that (I) the proceeds of any Restricted Asset shall continue
to be deemed to be “Collateral” and (II) this provision shall not limit the
grant of any Lien on or assignment of any Restricted Asset to the extent that
the UCC or any other applicable law provides that such grant of Lien or
assignment is effective irrespective of any prohibitions to such grant provided
in any Restricted Asset (or the underlying documents related thereto).
Concurrently with any such Restricted Asset being entered into or arising after
the date hereof, the applicable Person covered by the Collateral Documents shall
be obligated to use commercially reasonable efforts to obtain any waiver or
consent (in form and substance acceptable to the Administrative Agent) necessary
to allow such Restricted Asset to constitute Collateral hereunder and (xii) such
assets which the Administrative Agent shall determine in its reasonable
discretion, in consultation with the Company, that the cost or burden of
obtaining or perfecting a security interest therein are excessive in relation to
the value of the security to be afforded thereby.

“Excluded Subsidiary” means a Subsidiary of the Company that is not a Domestic
Loan Party.

“Excluded Taxes” means, with respect to any payment made by any Loan Party under
any Loan Document, any of the following Taxes imposed on or with respect to a
Recipient:

(a) taxes imposed on or measured by its overall net income (however
denominated), and franchise taxes imposed on it (in lieu of net income taxes) by
the jurisdiction (or any political subdivision thereof) under the laws of which
such Recipient is organized or in which its principal office is located or, in
the case of any Lender, in which its applicable lending office is located;

(b) any branch profits Taxes imposed by the United States of America or any
similar Taxes imposed by any other jurisdiction in which any Borrower is
located;

(c) in the case of a Non U.S. Lender (other than an assignee pursuant to a
request by any Borrower under Section 2.19(b)), any U.S. Federal withholding
Taxes resulting from any law in effect on the date such Non U.S. Lender becomes
a party to this Agreement (or designates a new lending office) or is
attributable to such Non U.S. Lender’s failure to comply with Section 2.17(f),
except to the extent that such Non U.S. Lender (or its assignor, if any) was
entitled, at the time of designation of a new lending office (or assignment), to
receive additional amounts from the Borrower with respect to such withholding
Taxes pursuant to Section 2.17(a); and

(d) any U.S. Federal Withholding Taxes imposed under FATCA.

“Existing Letters of Credit” means the letters of credit described on Schedule
2.06 hereto, including all renewals, extensions and amendments thereto.

“Existing Miranda Debt Facility” means Miranda’s credit facility in effect as of
the Amendment No. 2 Effective Date with Bank of Montreal.

 

15



--------------------------------------------------------------------------------

“Existing Subordinated Notes” shall mean (i) the Company’s existing 7.0% Senior
Subordinated Notes due 2017 in the original aggregate principal amount of
$350,000,000 and (ii) the Company’s 9.25% Senior Subordinated Notes due 2019 in
the original aggregate principal amount of $200,000,000.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), and any current or future
regulations or official interpretations thereof.

“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by it.

“Financial Assistance Problem” means, with respect to any Foreign Subsidiary,
the inability of such Foreign Subsidiary to become a Subsidiary Guarantor (or in
the case of a Foreign Subsidiary Borrower, to become jointly and severally
liable for the Obligations or Secured Obligations) or to permit its Equity
Interests to be pledged pursuant to a pledge agreement on account of legal or
financial limitations imposed by the jurisdiction of organization of such
Foreign Subsidiary or other relevant jurisdictions having authority over such
Foreign Subsidiary, in each case as determined by the Company in its
commercially reasonable judgment acting in good faith and in consultation with
its legal and/or tax advisors.

“Financial Officer” means the chief financial officer, principal accounting
officer, treasurer or controller of the Company.

“Financials” means the annual or quarterly financial statements, and
accompanying certificates and other documents, of the Company and its
Subsidiaries required to be delivered pursuant to Section 5.01(a) or 5.01(b).

“First Tier Foreign Subsidiary” means each Foreign Subsidiary in which more than
50% of such Foreign Subsidiary’s issued and outstanding Equity Interests are
directly owned or controlled by any one or more (i) Domestic Loan Parties or
(ii) Foreign Subsidiaries that are neither Affected Subsidiaries nor owned
(directly or indirectly) by one or more Affected Subsidiaries.

“Foreign Currencies” means Agreed Currencies other than Dollars.

“Foreign Currency LC Exposure” means, at any time, the sum of (a) the Dollar
Amount of the aggregate undrawn and unexpired amount of all outstanding Foreign
Currency Letters of Credit at such time plus (b) the aggregate principal Dollar
Amount of all LC Disbursements in respect of Foreign Currency Letters of Credit
that have not yet been reimbursed at such time.

“Foreign Currency Letter of Credit” means a Letter of Credit denominated in a
Foreign Currency.

“Foreign Subsidiary” means any Subsidiary which is not a Domestic Subsidiary.

 

16



--------------------------------------------------------------------------------

“Foreign Subsidiary Borrower” means the Canadian Borrower and any Eligible
Foreign Subsidiary that becomes a Foreign Subsidiary Borrower pursuant to
Section 2.23 and that has not ceased to be a Foreign Subsidiary Borrower
pursuant to such Section.

“GAAP” means generally accepted accounting principles in the United States of
America.

“General Permitted Canadian Indebtedness” has the meaning assigned to such term
in Section 6.01.

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state, provincial
or local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government.

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation; provided, that the term Guarantee shall not include endorsements for
collection or deposit in the ordinary course of business.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

“Hostile Acquisition” means (a) the acquisition of the Equity Interests of a
Person through a tender offer or similar solicitation of the owners of such
Equity Interests which has not been approved (prior to such tender offer or
similar solicitation) by the board of directors (or any other applicable
governing body) of such Person or by similar action if such Person is not a
corporation and (b) any such acquisition as to which such approval has been
withdrawn.

“Increasing Lender” has the meaning assigned to such term in Section 2.20.

“Incremental Term Loan” has the meaning assigned to such term in Section 2.20.

“Incremental Term Loan Amendment” has the meaning assigned to such term in
Section 2.20.

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money, (b) all obligations of such Person evidenced by
bonds, debentures, notes or similar instruments, (c) all obligations of such
Person upon which interest charges are customarily paid, excluding trade
payables incurred in the ordinary course of business, (d) all obligations of
such Person

 

17



--------------------------------------------------------------------------------

under conditional sale or other title retention agreements relating to property
acquired by such Person, (e) all obligations of such Person in respect of the
deferred purchase price of property or services (excluding (i) accrued expenses
and trade payables incurred in the ordinary course of business, (ii) deferred
compensation arrangements entered into in the ordinary course of business in
consideration for actual services rendered and (iii) Earn-Outs (unless the
performance requirements have been satisfied and the amount payable is fixed)),
(f) all Indebtedness of others secured by (or for which the holder of such
Indebtedness has an existing right, contingent or otherwise, to be secured by)
any Lien on property owned or acquired by such Person, whether or not the
Indebtedness secured thereby has been assumed, (g) all Guarantees by such Person
of Indebtedness of others (excluding Guarantees by the Company or its
Subsidiaries of leases, sales agreements or supply agreements entered into by
any Subsidiary), (h) all Capital Lease Obligations of such Person, (i) all
obligations, contingent or otherwise, of such Person as an account party in
respect of letters of credit and letters of guaranty, (j) all obligations,
contingent or otherwise, of such Person in respect of bankers’ acceptances, and
(k) all obligations of such Person under Sale and Leaseback Transactions. The
Indebtedness of any Person shall include the Indebtedness of any other entity
(including any partnership in which such Person is a general partner) to the
extent such Person is liable therefor as a result of such Person’s ownership
interest in or other relationship with such entity, except to the extent the
terms of such Indebtedness provide that such Person is not liable therefor.
Indebtedness shall exclude all Trade Payables Financings.

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by any Loan Party under any Loan Document and
(b) Other Taxes.

“Index Debt” means senior, unsecured, long-term (with tenor being determined at
the time of issuance) indebtedness for borrowed money of the Company that is not
guaranteed by any other Person or subject to any other credit enhancement.

“Information Memorandum” means the Confidential Information Memorandum dated
February 2011 relating to the Company and the Transactions.

“Insignificant Subsidiary” means, as of any date of determination, any
Subsidiary of the Company that (a) had less than (i) $1,000,000 in Consolidated
EBITDA (as defined herein without giving effect to any Subsidiaries of such
Subsidiary), (ii) $1,000,000 of assets (giving effect to the value of Equity
Interests owned by such Subsidiary but excluding the assets of the Subsidiaries
of such Subsidiary) and (iii) $1,000,000 of liabilities (excluding the
liabilities of the Subsidiaries of such Subsidiary), (b) together with all other
such other Insignificant Subsidiaries, had less than (i) $3,000,000 in
Consolidated EBITDA, (ii) $3,000,000 of assets and (iii) $3,000,000 of
liabilities (in each case, as reflected on the most recent financial statements
delivered pursuant to Section 5.01(a) or (b) prior to such date) and (c) has
been designated as such by the Company in a written notice delivered to the
Administrative Agent (other than any such Subsidiary as to which the Company has
revoked such designation by written notice to the Administrative Agent). At no
time may a Borrower or a Material Subsidiary be an Insignificant Subsidiary.

“Interest Election Request” means a request by the applicable Borrower to
convert or continue a Borrowing in accordance with Section 2.08.

“Interest Payment Date” means (a) with respect to any ABR Loan (other than a
Swingline Loan) or Canadian Base Rate Loan, the last day of each March, June,
September and December, the Revolving Credit Maturity Date and the Term Loan
Maturity Date, (b) with respect to any Eurocurrency Loan or a BA Equivalent
Loan, the last day of the Interest Period applicable to the Borrowing of which
such Loan is a part and, in the case of a Eurocurrency Borrowing or a BA
Equivalent Borrowing with an Interest Period of more than three months’
duration, each day prior to the last day of such Interest Period

 

18



--------------------------------------------------------------------------------

that occurs at intervals of three months’ duration after the first day of such
Interest Period, and the Revolving Credit Maturity Date and the Term Loan
Maturity Date and (c) with respect to any Swingline Loan, the day that such Loan
is required to be repaid and the Revolving Credit Maturity Date.

“Interest Period” means with respect to any Eurocurrency Borrowing or a BA
Equivalent Borrowing, the period commencing on the date of such Borrowing and
ending on the numerically corresponding day in the calendar month that is one,
two, three or six months thereafter, as the applicable Borrower (or the Company
on behalf of the applicable Borrower) may elect; provided, that (i) if any
Interest Period would end on a day other than a Business Day, such Interest
Period shall be extended to the next succeeding Business Day unless, in the case
of a Eurocurrency Borrowing or a BA Equivalent Borrowing, such next succeeding
Business Day would fall in the next calendar month, in which case such Interest
Period shall end on the next preceding Business Day and (ii) any Interest Period
pertaining to a Eurocurrency Borrowing or a BA Equivalent Borrowing that
commences on the last Business Day of a calendar month (or on a day for which
there is no numerically corresponding day in the last calendar month of such
Interest Period) shall end on the last Business Day of the last calendar month
of such Interest Period. For purposes hereof, the date of a Borrowing initially
shall be the date on which such Borrowing is made and, in the case of a
Revolving Borrowing, thereafter shall be the effective date of the most recent
conversion or continuation of such Borrowing.

“Investment” means, with respect to any Person, directly or indirectly, (a) to
own, purchase or otherwise acquire, in each case whether beneficially or
otherwise, any investment in, including any interest in, any Equity Interests of
any other Person (other than any evidence of any Obligation), (b) to purchase or
otherwise acquire, whether in one transaction or in a series of transactions,
all or a significant part of the property of any other Person or a business
conducted by any other Person or all or substantially all of the assets
constituting the business of a division, branch, brand or other unit operation
of any other Person, (c) to incur, or to remain liable under, any guaranty for
Indebtedness of any other Person, to assume the Indebtedness of any other Person
or to make, hold, purchase or otherwise acquire, in each case directly or
indirectly and without duplication, any deposit, loan, advance, commitment to
lend or advance, or other extension of credit to any other Person (including by
deferring or extending the date of, in each case outside the ordinary course of
business, the payment of the purchase price for sales of property or services to
any other Person, to the extent such payment obligation constitutes Indebtedness
of such other Person), excluding deposits with financial institutions available
for withdrawal on demand, prepaid expenses, accounts receivable and similar
items created in the ordinary course of business, (d) to make, directly or
indirectly, any contribution to the capital of any other Person or (e) to sell
any property for less than fair market value (including a disposition of cash or
Cash Equivalents in exchange for consideration of lesser value); provided,
however, that such Investment shall be valued at the difference between the
value of the consideration for such sale and the fair market value of the
property sold.

“IRS” means the United States Internal Revenue Service.

“Issuing Bank” means JPMorgan Chase Bank, N.A., in its capacity as the issuer of
Letters of Credit hereunder, and its successors in such capacity as provided in
Section 2.06(i); provided that, solely with respect to the Existing Letters of
Credit, any reference to “Issuing Bank” shall include such Lenders as are the
issuers of the Existing Letters of Credit. The Issuing Bank may, in its
discretion, arrange for one or more Letters of Credit to be issued by Affiliates
of the Issuing Bank, in which case the term “Issuing Bank” shall include any
such Affiliate with respect to Letters of Credit issued by such Affiliate.

“ITA” means the Income Tax Act (Canada), as amended, and any regulations
promulgated thereunder.

 

19



--------------------------------------------------------------------------------

“LC Collateral Account” has the meaning assigned to such term in
Section 2.06(j).

“LC Disbursement” means a payment made by the Issuing Bank pursuant to a Letter
of Credit.

“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn Dollar
Amount of all outstanding Letters of Credit at such time plus (b) the aggregate
Dollar Amount of all LC Disbursements that have not yet been reimbursed by or on
behalf of the Company at such time. The LC Exposure of any Revolving Lender at
any time shall be its Applicable Percentage of the total LC Exposure at such
time.

“Lenders” means the Persons listed on Schedule 2.01 and any other Person that
shall have become a Lender hereunder pursuant to Section 2.20 or pursuant to an
Assignment and Assumption, other than any such Person that ceases to be a party
hereto pursuant to an Assignment and Assumption. Unless the context otherwise
requires, the term “Lenders” includes the Swingline Lender.

“Letter of Credit” means any letter of credit issued pursuant to this Agreement.

“Leverage Ratio” has the meaning assigned to such term in Section 6.12(a).

“LIBO Rate” means, with respect to any Eurocurrency Borrowing for any Interest
Period, the rate appearing on, in the case of Dollars, Reuters Screen LIBOR01
Page and, in the case of any Foreign Currency, the appropriate page of such
service which displays British Bankers Association Interest Settlement Rates for
deposits in such Foreign Currency (or, in each case, on any successor or
substitute page of such service, or any successor to or substitute for such
service, providing rate quotations comparable to those currently provided on
such page of such service, as reasonably determined by the Administrative Agent
from time to time for purposes of providing quotations of interest rates
applicable to deposits in the relevant Agreed Currency in the London interbank
market) at approximately 11:00 a.m., London time, two (2) Business Days prior to
(or, in the case of Loans denominated in Pounds Sterling, on the day of) the
commencement of such Interest Period, as the rate for deposits in the relevant
Agreed Currency with a maturity comparable to such Interest Period. In the event
that such rate is not available at such time for any reason, then the “LIBO
Rate” with respect to such Eurocurrency Borrowing for such Interest Period shall
be the rate at which deposits in the relevant Agreed Currency in an Equivalent
Amount of $5,000,000 and for a maturity comparable to such Interest Period are
offered by the principal London office of the Administrative Agent in
immediately available funds in the London interbank market at approximately
11:00 a.m., London time, two (2) Business Days prior to (or, in the case of
Loans denominated in Pounds Sterling, on the day of) the commencement of such
Interest Period.

“Lien” means any mortgage, pledge, hypothecation, assignment for security,
deposit arrangement in which a lien arises, encumbrance, lien (statutory or
other), charge or other security interest or any other security agreement or
preferential arrangement which has the practical effect of constituting a
security interest, as to property of any kind or nature whatsoever (including,
without limitation, any conditional sale or other title retention agreement and
any capital lease having substantially the same economic effect as any of the
foregoing.

“Loan Documents” means this Agreement, each Borrowing Subsidiary Agreement, each
Borrowing Subsidiary Termination, any promissory notes issued pursuant to
Section 2.10(e) of this Agreement, any Letter of Credit applications, the
Collateral Documents, the Subsidiary Guaranty, and all other agreements,
instruments, documents and certificates identified in Section 4.01 executed and
delivered to, or in favor of, the Administrative Agent or any Lenders and
including all other pledges, powers of attorney, consents, fee letters,
collateral assignments, and letter of credit agreements, now or

 

20



--------------------------------------------------------------------------------

hereafter executed by or on behalf of any Loan Party, and delivered to the
Administrative Agent or any Lender in connection with this Agreement or the
Transactions. Any reference in this Agreement or any other Loan Document to a
Loan Document shall include all appendices, exhibits or schedules thereto, and
all amendments, restatements, supplements or other modifications thereto, and
shall refer to this Agreement or such Loan Document as the same may be in effect
at any and all times such reference becomes operative.

“Loan Parties” means, collectively, the Borrowers and the Subsidiary Guarantors.

“Loans” means the loans made by the Lenders to the Borrowers pursuant to this
Agreement.

“Local Time” means (i) New York City time in the case of a Loan, Borrowing or LC
Disbursement denominated in Dollars, (ii) Toronto, Canada time in the case of a
Canadian Borrowing and related Loans and (iii) local time in the case of a Loan,
Borrowing or LC Disbursement (other than a Canadian Borrowing) denominated in a
Foreign Currency (it being understood that such local time shall mean London,
England time unless otherwise notified by the Administrative Agent).

“Mandatory Cost” is described in Schedule 2.02.

“Mandatory Payment” means the consummation of any offer by the Company, as
required to be made by the Company pursuant to the terms of the Subordinated
Indebtedness Documents or Senior Refinancing Indebtedness Documents, arising
from the sale or other disposition of any assets of the Company or any of its
Subsidiaries, for the prepayment, defeasance, purchase, redemption, retirement
or other acquisition or satisfaction of all or any principal portion of any
Subordinated Indebtedness or Senior Refinancing Indebtedness from time to time
outstanding under the Subordinated Indebtedness Documents or the Senior
Refinancing Indebtedness Documents prior to the scheduled maturity thereof.

“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, operations or financial condition of the Company and the Subsidiaries
taken as a whole or (b) the validity or enforceability of this Agreement or any
and all other Loan Documents or the material rights or remedies of the
Administrative Agent and the Lenders thereunder.

“Material Domestic Subsidiary” means each Domestic Subsidiary (i) which, as of
the most recent fiscal quarter of the Company, for the period of four
consecutive fiscal quarters then ended, for periods after the Effective Date for
which financial statements have been delivered pursuant to Section 5.01,
contributed greater than ten percent (10%) of the Company’s Consolidated EBITDA
for such period (determined on a consolidated basis for such Domestic Subsidiary
and its Subsidiaries) (ii) which contributed greater than five percent (5%) of
the Company’s Consolidated Total Assets as of such date (determined on a
consolidated basis for such Domestic Subsidiary and its Subsidiaries), or
(iii) is designated as a “Material Domestic Subsidiary” by the Company.

“Material Foreign Subsidiary” means each Foreign Subsidiary (i) which, as of the
most recent fiscal quarter of the Company, for the period of four consecutive
fiscal quarters then ended, for periods after the Effective Date for which
financial statements have been delivered pursuant to Section 5.01, contributed
greater than ten percent (10%) of the Company’s Consolidated EBITDA for such
period (determined on a consolidated basis for such Foreign Subsidiary and its
Subsidiaries), (ii) which contributed greater than five percent (5%) of the
Company’s Consolidated Total Assets as of such date (determined on a
consolidated basis for such Foreign Subsidiary and its Subsidiaries), or
(iii) is designated as a “Material Foreign Subsidiary” by the Company.

 

21



--------------------------------------------------------------------------------

“Material Indebtedness” means Indebtedness (other than the Loans and Letters of
Credit), or obligations in respect of one or more Swap Agreements, of any one or
more of the Company and its Subsidiaries in an aggregate principal amount
exceeding $10,000,000. For purposes of determining Material Indebtedness, the
“principal amount” of the obligations of the Company or any Subsidiary in
respect of any Swap Agreement at any time shall be the maximum aggregate amount
(giving effect to any netting agreements) that the Company or such Subsidiary
would be required to pay if such Swap Agreement were terminated at such time.

“Material Intellectual Property” has the meaning assigned to such term in the
Security Agreement.

“Material Subsidiary” means, as the case may be, (i) a Material Domestic
Subsidiary or a Material Foreign Subsidiary and (ii) Material Domestic
Subsidiaries and Material Foreign Subsidiaries, collectively.

“Miranda” means Miranda Technologies Inc., a company organized under the laws of
the Province of Quebec, Canada.

“Miranda Acquisition” means the acquisition by Belden Canada of Miranda as
contemplated in the Miranda Support Agreement.

“Miranda Support Agreement” means that certain Support Agreement dated as of
June 4, 2012 among the Company, Belden Canada and Miranda, together with all
exhibits, schedules and appendices thereto (including the Disclosure Letter
executed in connection therewith), as the same may be amended, restated,
supplemented or otherwise modified from time to time.

“Moody’s” means Moody’s Investors Service, Inc.

“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.

“Net Proceeds” means, with respect to any event, (a) the cash proceeds received
in respect of such event including (i) any cash received in respect of any
non-cash proceeds (including any cash payments received by way of deferred
payment of principal pursuant to a note or installment receivable or purchase
price adjustment receivable or otherwise, but excluding any interest payments),
but only as and when received, (ii) in the case of a casualty, insurance
proceeds and (iii) in the case of a condemnation or similar event, condemnation
awards and similar payments, net of (b) the sum of (i) all reasonable fees and
out-of-pocket expenses paid to third parties (other than Affiliates) in
connection with such event, (ii) in the case of a sale, transfer or other
disposition of an asset (including pursuant to a sale and leaseback transaction
or a casualty or a condemnation or similar proceeding), the amount of all
payments required to be made as a result of such event to repay Indebtedness
(other than Loans) secured by such asset or otherwise subject to mandatory
prepayment as a result of such event and (iii) the amount of (a) all Taxes paid
(or reasonably estimated to be payable) and (b) any reserves established to fund
contingent liabilities reasonably estimated to be payable, in each case, during
the year that such event occurred or the next succeeding year and that are
directly attributable to such event (as determined reasonably and in good faith
by a Financial Officer).

“Non-U.S. Lender” means a Lender that is not a U.S. Person.

“Obligations” means all unpaid principal of and accrued and unpaid interest on
the Loans, all LC Exposure, all accrued and unpaid fees and all expenses,
reimbursements, indemnities and

 

22



--------------------------------------------------------------------------------

other obligations, liabilities and indebtedness (including interest and fees
accruing during the pendency of any bankruptcy, insolvency, receivership or
other similar proceeding, regardless of whether allowed or allowable in such
proceeding) of any of the Company and its Subsidiaries to any of the Lenders,
the Administrative Agent, the Issuing Bank or any other Person entitled to
indemnification hereunder, individually or collectively, existing on the
Effective Date or arising thereafter, direct or indirect, joint or several,
absolute or contingent, matured or unmatured, liquidated or unliquidated,
secured or unsecured, arising by contract, operation of law or otherwise,
arising or incurred under this Agreement or any of the other Loan Documents or
in respect of any of the Loans made or reimbursement or other obligations
incurred or any of the Letters of Credit or other instruments at any time
evidencing any Loan Document or Letter of Credit.

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Taxes (other than a connection arising from such
Recipient having executed, delivered, enforced, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, or engaged in any other transaction pursuant to, or enforced,
any Loan Document, or sold or assigned an interest in any Loan Document).

“Other Taxes” means any present or future stamp, court, documentary, intangible,
recording, filing or similar excise or property Taxes that arise from any
payment made under, from the execution, delivery, performance, enforcement or
registration of, or from the registration, receipt or perfection of a security
interest under, or otherwise with respect to, any Loan Document, except any such
Taxes that are Excluded Taxes or Other Connection Taxes imposed with respect to
an assignment (other than an assignment under Section 2.19(b)).

“Overnight Foreign Currency Rate” means, for any amount payable in a Foreign
Currency, the rate of interest per annum as determined by the Administrative
Agent at which overnight or weekend deposits in the relevant currency (or if
such amount due remains unpaid for more than three (3) Business Days, then for
such other period of time as the Administrative Agent may elect) for delivery in
immediately available and freely transferable funds would be offered by the
Administrative Agent to major banks in the interbank market upon request of such
major banks for the relevant currency as determined above and in an amount
comparable to the unpaid principal amount of the related Credit Event, plus any
taxes, levies, imposts, duties, deductions, charges or withholdings imposed
upon, or charged to, the Administrative Agent by any relevant correspondent bank
in respect of such amount in such relevant currency.

“Parallel Debt” has the meaning assigned to such term in Article VIII.

“Parent” means, with respect to any Lender, any Person as to which such Lender
is, directly or indirectly, a subsidiary.

“Participant” has the meaning assigned to such term in Section 9.04.

“Participant Register” has the meaning assigned to such term in Section 9.04(c).

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

“Permitted Acquisition” means any acquisition (whether by purchase, merger,
consolidation or otherwise but excluding in any event a Hostile Acquisition) or
series of related acquisitions by the Company or any Subsidiary of (i) all or
substantially all the assets of or (ii) all or

 

23



--------------------------------------------------------------------------------

substantially all the Equity Interests in, a Person or division or line of
business of a Person, if, at the time of and immediately after giving effect
thereto, (a) no Default or Event of Default has occurred and is continuing or
would arise after giving effect thereto, (b) such Person or division or line of
business is engaged in the same or a similar line of business as the Company or
any of the Subsidiaries or any business or operation reasonably related thereto,
(c) the Company and the Subsidiaries are in compliance, on a Pro Forma Basis
after giving effect to such acquisition (but without giving effect to any
synergies or cost savings), with the covenants contained in Section 6.12
recomputed as of the last day of the most recently ended fiscal quarter of the
Company for which financial statements are available, as if such acquisition
(and any related incurrence or repayment of Indebtedness, with any new
Indebtedness being deemed to be amortized over the applicable testing period in
accordance with its terms) had occurred on the first day of each relevant period
for testing such compliance and, if the aggregate consideration paid in respect
of such acquisition exceeds $100,000,000 (excluding Earn-Outs), the Company
shall have delivered to the Administrative Agent a certificate of a Financial
Officer of the Company to such effect, together with, to the extent readily
available, all relevant financial information, statements and projections
reasonably requested by the Administrative Agent, (d) the Administrative Agent
shall have received a description of the material terms of such acquisition and
the audited financial statements (or, if unavailable, management-prepared
financial statements) of such Person or division or line of business of such
Person for its two most recently ended fiscal years and for any fiscal quarters
ended within the fiscal year to-date for which such financial statements are
available, (e) in the case of an acquisition or merger involving the Company or
a Subsidiary, the Company or such Subsidiary is the surviving entity of such
merger and/or consolidation and (f) the aggregate consideration paid in respect
of such acquisition, when taken together with the aggregate consideration paid
in respect of all other acquisitions, does not exceed $100,000,000 (excluding
Earn-Outs) during any fiscal year of the Company; provided, that the foregoing
clause (f) shall not apply to an acquisition and such acquisition shall be
excluded from the foregoing clause (f) if, at the time thereof and immediately
after giving effect thereto (including pro forma effect (but without giving
effect to any synergies or cost savings)), the Leverage Ratio is no greater than
(i) 3.65 to 1.00 with respect to any acquisition consummated on or before
December 31, 2011 or (ii) 3.50 to 1.00 with respect to any acquisition
consummated after such date.

“Permitted Encumbrances” means:

(a) Liens imposed by law for Taxes, assessments, charges or other governmental
levies that are not yet due or payable or as to which the period of grace (not
to exceed sixty (60) days), if any, related thereto has not expired or are being
contested in compliance with Section 5.04;

(b) statutory Liens such as carriers’, warehousemen’s, mechanics’, materialmen’s
and supplier’s (including sellers of goods), landlords’, repairmen’s or other
Liens imposed by law or pursuant to customary reservations of retention of title
arising in the ordinary course of business which are not overdue for a period of
more than thirty (30) days or which are being contested in good faith by
appropriate proceedings

(c) pledges or deposits in connection with workers’ compensation, unemployment
insurance and other social security legislation and deposits securing liability
to insurance carriers under insurance or self-insurance arrangements in the
ordinary course of business; with respect to Subsidiaries incorporated in
Germany this shall include security created or subsisting in order to comply
with the requirements of Section 8a of the German Partial Retirement Act
(Altersteilzeitgesetz) and of Section 7e of the German Social Security Code IV
(Sozialgesetzbuch IV);

(d) deposits to secure the performance of bids, trade contracts, leases,
statutory obligations, contractual or warranty requirements, surety and appeal
bonds, performance bonds and other obligations of a like nature, in each case in
the ordinary course of business;

 

24



--------------------------------------------------------------------------------

(e) Liens arising out of judgments, decrees and attachments not resulting in an
Event of Default;

(f) easements (including reciprocal easement agreements and utility agreements),
zoning restrictions, rights-of-way, reservations, encroachments, variations,
restrictions on the use of real property, any zoning, building or similar laws
or rights reserved to or vested in any Governmental Authority, minor defects or
irregularities in title, lessor’s liens and similar encumbrances on real
property imposed by law or arising in the ordinary course of business that do
not secure any monetary obligations and do not materially detract from the value
of the affected property or materially interfere with the use of such property
by the Company or any Subsidiary;

(g) any interest or title of a lessor, licensor or sublessor under any lease,
license or sublease entered into by the Company or any Subsidiary thereof in the
ordinary course of its business and covering only the assets so leased, licensed
or subleased;

(h) assignments of insurance or condemnation proceeds provided to landlords (or
their mortgagees) pursuant to the terms of any lease and Liens or rights
reserved in any lease for rent or for compliance with the terms of such lease;

(i) Liens evidenced by precautionary UCC financing statements in respect of
operating leases;

(j) Liens arising in the ordinary course of business by virtue of any
contractual, statutory or common law provision relating to banker’s Liens,
rights of set-off or similar rights and remedies covering deposit or securities
accounts (including funds or other assets credited thereto) or other funds
maintained with a depository institution or securities intermediary;

(k) Liens in favor of the Issuing Lender, Swingline Lender or the Administrative
Agent to cash collateralize or otherwise secure the obligations of a Defaulting
Lender as required hereunder; and

(l) any extension, renewal or replacement (or successive extensions, renewals or
replacements), in whole or in part, of any of the foregoing; provided that such
extension, renewal or replacement Lien shall be limited to all or a part of the
property which secured the Lien so extended, renewed or replaced (plus
improvements, accessions and attachments on such property);

provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness for borrowed money.

“Permitted Factoring Transaction” means a sale on a non-recourse basis by the
Company of accounts receivable owed to the Company by Siemens Industry, Inc., a
customer of the Company, to Orbian Corp. and Orbian Financial Services II, LLC;
provided, that the aggregate face amount of accounts receivable and notes
receivable subject to all such sales does not exceed $2,000,000 during any
fiscal year.

“Permitted Investments” means:

(a) Investments in cash and Cash Equivalents;

(b) (i) Investments existing on the date hereof and set forth on Schedule 6.04
and (ii) loans by Domestic Loan Parties to Foreign Subsidiaries (and extensions,
renewals and replacements thereof), provided that the aggregate outstanding
amount of such loans described in this clause (ii) does not exceed $285,000,000
at any time;

 

25



--------------------------------------------------------------------------------

(c) (i) endorsements for collection or deposit in the ordinary course of
business consistent with past practice, (ii) extensions of trade credit (other
than to Affiliates of the Company) arising or acquired in the ordinary course of
business, (iii) Investments received in settlements in the ordinary course of
business of such extensions of trade credit, and (iv) receivables owing to the
Company or any of its Subsidiaries and advances to suppliers, in each case if
created, acquired or made in the ordinary course of business and payable or
dischargeable in accordance with customary trade terms;

(d) Investments constituting a Permitted Acquisition;

(e) Investments by the Company in any Subsidiary of the Company, and Investments
by any Subsidiary in any other Subsidiary or in the Company (other than
Investments by Domestic Loan Parties in Excluded Subsidiaries);

(f) Investments in the form of loans made by a Domestic Loan Party to an
Excluded Subsidiary in connection with a Permitted Acquisition solely for the
purpose of transferring the purchase price consideration therefor from such
Domestic Loan Party to such Excluded Subsidiary, which purchase price
consideration shall be paid to the applicable seller or returned to the
assigning Domestic Loan Party within ten (10) Business Days of transfer to such
Excluded Subsidiary; provided, that if such Permitted Acquisition closes, then
the foregoing shall not apply to such purchase price consideration that is
escrowed pursuant to an escrow agreement to which the Excluded Subsidiary and
the applicable seller are a party; and provided further, that this clause
(f) shall no longer be available as a type of “Permitted Investment” from and
after the date on which the Company or any Subsidiary has incurred Indebtedness
in reliance on Section 6.01(k) (it being the intent of the parties hereto that
neither the Company nor any Subsidiary shall have access to this clause (f) from
and after the date on which the Company or any Subsidiary has incurred
Indebtedness in reliance on Section 6.01(k));

(g) loans or advances to employees, directors and officers of the Company or any
of its Subsidiaries to finance travel, entertainment and relocation expenses and
other ordinary business purposes (including to purchase Equity Interests in the
Company); provided, however, that the aggregate outstanding principal amount of
all loans and advances permitted pursuant to this clause (g) shall not exceed
$2,000,000 at any time;

(h) Investments in the form of Guarantees not prohibited by this Agreement;

(i) Investments under Swap Agreements otherwise permissible under this
Agreement, and Investments resulting from sales of property if not prohibited by
this Agreement;

(j) Investments (other than in cash or Cash Equivalents) made by the Company or
any Subsidiary during the term of this Agreement in joint ventures in which the
Company or any Subsidiary is a member; provided that the aggregate net book
value of such Investments (measured at the time such Investments are made) shall
not exceed $75,000,000 during the term of this Agreement; and

(k) any additional Investment(s) by the Company or any of its Subsidiaries
(including Investments by Domestic Loan Parties in Excluded Subsidiaries);
provided that the aggregate amount of all Investments made pursuant to this
clause (k) during a given fiscal year shall not exceed (i) at any time that the
Leverage Ratio as of the end of the most recent fiscal quarter for which
Financials have been delivered is less than 3.75 to 1.0, $75,000,000, and
(ii) at any time after it is determined that the Leverage Ratio as of the end of
the most recent fiscal quarter for which Financials have been delivered

 

26



--------------------------------------------------------------------------------

equals or exceeds 3.75 to 1.0, the greater of (x) $25,000,000 and (y) the
aggregate amount of Investments previously made during such fiscal year at a
time prior to the determination that the Leverage Ratio was less than or equal
to 3.75 to 1.0.

“Permitted Refinancing Amount” means, as it relates to any Indebtedness being
refinanced, up to 100% of the principal amount of such Indebtedness plus unpaid
accrued interest and any premiums, penalties or similar payments thereon plus
other reasonable amounts paid, and fees and expenses reasonably incurred, in
connection with such refinancing.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the Company or any ERISA Affiliate
is (or, if such plan were terminated, would under Section 4069 of ERISA be
deemed to be) an “employer” as defined in Section 3(5) of ERISA.

“Pledge Subsidiary” means (i) each Domestic Subsidiary owned by a Domestic Loan
Party, (ii) each First Tier Foreign Subsidiary that is a Material Foreign
Subsidiary, and (iii) each other First Tier Foreign Subsidiary the Applicable
Pledge Percentage of which has been pledged as Collateral in order to comply
with Section 5.09(d)(ii), but only for so long as such other First Tier Foreign
Subsidiary described in this clause (iii) is required to be pledged as
Collateral in order to comply with Section 5.09(d)(ii) (it being acknowledged
and agreed that neither the Company nor any of its Subsidiaries will be required
to pledge the Equity Interests in any specific First Tier Foreign Subsidiary for
such purpose).

“Pledged Foreign Subsidiary” means each Pledge Subsidiary that is a Foreign
Subsidiary, the Applicable Pledge Percentage of which has been pledged as
Collateral.

“Pounds Sterling” means the lawful currency of the United Kingdom.

“PPSA” means the Personal Property Security Act (Ontario), as amended from time
to time (or any successor statute) or similar legislation of any other
jurisdiction in Canada the laws of which are required by such legislation to be
applied in connection with the issue, perfection, enforcement, validity or
effect of security interests.

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by JPMorgan Chase Bank, N.A. as its prime rate in effect at its
principal office in New York City; each change in the Prime Rate shall be
effective from and including the date such change is publicly announced as being
effective.

“Pro Forma Basis” means, with respect to any event, that the Borrowers are in
compliance on a pro forma basis with the applicable covenant, calculation or
requirement herein recomputed as if the event with respect to which compliance
on a Pro Forma Basis is being tested had occurred on the first day of the four
fiscal quarter period most recently ended on or prior to such date for which
financial statements have been delivered pursuant to Section 5.01.

“Qualified Cash” means, at any time, the aggregate amount all freely
transferable unrestricted and unencumbered cash and Cash Equivalents balances
(net of (i) overdrafts and (ii) actual or potential adverse Tax consequences and
other obligations for repatriation and transaction costs and expenses related
thereto; it being understood that such consequences and other obligations as
described in

 

27



--------------------------------------------------------------------------------

this clause (ii) shall only apply with respect to the repatriation of funds from
the jurisdiction where the cash and Cash Equivalents are located to a different
jurisdiction where the cash and Cash Equivalents would be transferred in order
to service the applicable Indebtedness of the Company or any Subsidiary) of the
Company and its Subsidiaries in excess of $40,000,000.

“Recipient” means, as applicable, (a) the Administrative Agent, (b) any Lender
and (c) the Issuing Bank.

“Register” has the meaning set forth in Section 9.04.

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.

“Required Lenders” means, at any time, Lenders having Credit Exposures and
unused Commitments representing more than 50% of the sum of the total Credit
Exposures and unused Commitments at such time.

“Restricted Payment” means (a) any dividend or other distribution, direct or
indirect, on account of any shares of any class of capital stock of the Company
or any of its Subsidiaries, now or hereafter outstanding, (b) any redemption,
retirement, sinking fund or similar payment, purchase or other acquisition for
value, direct or indirect, of any shares of any class of capital stock of the
Company or any of its Subsidiaries, now or hereafter outstanding and (c) any
payment made to retire, or to obtain the surrender of, any outstanding warrants,
options or other rights to acquire shares of any class of capital stock of the
Company or any of its Subsidiaries, now or hereafter outstanding.

“Revolving Commitment” means, with respect to each Lender, the commitment, if
any, to make Revolving Loans and to acquire participations in Letters of Credit
and Swingline Loans hereunder, expressed as an amount representing the maximum
aggregate amount of such Lender’s Revolving Credit Exposure hereunder, as such
commitment may be (a) reduced or terminated from time to time pursuant to
Section 2.09, (b) increased from time to time pursuant to Section 2.20 and
(c) reduced or increased from time to time pursuant to assignments by or to such
Lender pursuant to Section 9.04. The initial aggregate amount of the Revolving
Lenders’ Revolving Commitments is $400,000,000.

“Revolving Credit Exposure” means, with respect to any Lender at any time, the
sum of the outstanding principal amount of such Lender’s Revolving Loans and its
LC Exposure and Swingline Exposure at such time.

“Revolving Credit Facility” means the portion of the credit facility evidenced
by this Agreement consisting of the several Revolving Commitments, Revolving
Loans, Swingline Loans and Letters of Credit.

“Revolving Credit Maturity Date” means April 25, 2016.

“Revolving Lender” means, as of any date of determination, each Lender that has
a Revolving Commitment or, if the Revolving Commitments have terminated or
expired, a Lender with Revolving Credit Exposure.

“Revolving Loan” means a Loan made pursuant to Section 2.01.

 

28



--------------------------------------------------------------------------------

“Revolving Loan Availability Period” means the period from and including the
Effective Date to but excluding the earlier of the Revolving Credit Maturity
Date and the date of termination of the Revolving Commitments.

“S&P” means Standard & Poor’s Ratings Services, a Standard & Poor’s Financial
Services LLC business.

“Sale and Leaseback Transaction” means any sale or other transfer of any
property or asset by any Person with the intent at the time of the closing of
such transaction to lease such property or asset as lessee.

“SEC” means the United States Securities and Exchange Commission.

“Secured Obligations” means (i) all Obligations; and (ii) all Swap Obligations
owing to one or more Lenders or their respective Affiliates.

“Secured Parties” means the holders of the Secured Obligations from time to time
and shall include (i) each Lender and the Issuing Bank in respect of its Loans
and LC Exposure respectively, (ii) the Administrative Agent, the Issuing Bank
and the Lenders in respect of all other present and future obligations and
liabilities of the Company and each Subsidiary of every type and description
arising under or in connection with this Agreement or any other Loan Document,
(iii) each Lender and affiliate of such Lender in respect of Swap Agreements
entered into with such Person by the Company or any Subsidiary, (iv) each
indemnified party under Section 9.03 in respect of the obligations and
liabilities of the Borrowers to such Person hereunder and under the other Loan
Documents, and (v) their respective successors and (in the case of a Lender,
permitted) transferees and assigns.

“Security Agreement” means that certain Pledge and Security Agreement (including
any and all supplements thereto), dated as of the date hereof, between the
Domestic Loan Parties and the Administrative Agent, for the benefit of the
Administrative Agent and the other Secured Parties, and any other pledge or
security agreement entered into, after the date of this Agreement by any other
Domestic Loan Party (as required by this Agreement or any other Loan Document),
or any other Person, as the same may be amended, restated or otherwise modified
from time to time.

“Senior Refinancing Indebtedness” means any senior unsecured Indebtedness of the
Company or any Subsidiary which refinances then existing Subordinated
Indebtedness or other Senior Refinancing Indebtedness in accordance with
Section 6.09(a).

“Senior Refinancing Indebtedness Documents” means any document, agreement or
instrument evidencing any Senior Refinancing Indebtedness or entered into in
connection with any Senior Refinancing Indebtedness.

“Solvent” means, as of any date of determination, in reference to the Company
and its Subsidiaries taken as a whole, (i) the fair value of the assets of the
Company and its Subsidiaries, taken as a whole, at a fair valuation, will exceed
their debts and liabilities, subordinated, contingent or unliquidated; (ii) the
present fair saleable value of the property of the Company and its Subsidiaries
taken as a whole will be greater than the amount that will be required to pay
the probable liability of their debts and other liabilities, subordinated,
contingent or unliquidated, as such debts and other liabilities become absolute
and matured; (iii) the Company and its Subsidiaries taken as a whole will be
able to pay their debts and liabilities, subordinated, contingent or
unliquidated, as such debts and liabilities become absolute and matured; and
(iv) the Company and its Subsidiaries taken as a whole does not have
unreasonably small capital with which to conduct the business.

 

29



--------------------------------------------------------------------------------

“Specified Permitted Canadian Indebtedness” has the meaning assigned to such
term in Section 6.01.

“Statutory Reserve Rate” means, with respect to any currency, a fraction
(expressed as a decimal), the numerator of which is the number one and the
denominator of which is the number one minus the aggregate of the maximum
reserve, liquid asset, fees or similar requirements (including any marginal,
special, emergency or supplemental reserves or other requirements) established
by any central bank, monetary authority, the Board, the Financial Services
Authority, the European Central Bank or other Governmental Authority for any
category of deposits or liabilities customarily used to fund loans in such
currency, expressed in the case of each such requirement as a decimal. Such
reserve, liquid asset, fees or similar requirements shall, in the case of Dollar
denominated Loans, include those imposed pursuant to Regulation D of the Board.
Eurocurrency Loans shall be deemed to be subject to such reserve, liquid asset,
fee or similar requirements without benefit of or credit for proration,
exemptions or offsets that may be available from time to time to any Lender
under any applicable law, rule or regulation, including Regulation D of the
Board. The Statutory Reserve Rate shall be adjusted automatically on and as of
the effective date of any change in any reserve, liquid asset or similar
requirement.

“Subordinated Indebtedness” means any Indebtedness of the Company or any
Subsidiary the payment of which is subordinated to payment of the obligations
under the Loan Documents.

“Subordinated Indebtedness Documents” means any document, agreement or
instrument evidencing any Subordinated Indebtedness or entered into in
connection with any Subordinated Indebtedness.

“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, Controlled or held, or (b) that is, as of such date, otherwise
Controlled, by the parent or one or more subsidiaries of the parent or by the
parent and one or more subsidiaries of the parent.

“Subsidiary” means any subsidiary of the Company.

“Subsidiary Guarantor” means each Material Subsidiary and each other Subsidiary
that is party to any Subsidiary Guaranty. The Subsidiary Guarantors on the
Effective Date are identified as such in Schedule 3.01 hereto.

“Subsidiary Guaranty” means that certain Guaranty dated as of the Effective Date
(including any and all supplements thereto) and executed by each Subsidiary
Guarantor party thereto, and, in the case of any guaranty by a Foreign
Subsidiary, any other guaranty agreements as are requested by the Administrative
Agent and its counsel, in each case as amended, restated, supplemented or
otherwise modified from time to time.

“Swap Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement involving, or settled
by reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that no phantom stock or similar
plan providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of the Company or the
Subsidiaries shall be a Swap Agreement.

 

30



--------------------------------------------------------------------------------

“Swap Obligations” means any and all obligations of the Company or any
Subsidiary, whether absolute or contingent and howsoever and whensoever created,
arising, evidenced or acquired (including all renewals, extensions and
modifications thereof and substitutions therefor), under (a) any and all Swap
Agreements permitted hereunder with a Lender or an Affiliate of a Lender, and
(b) any and all cancellations, buy backs, reversals, terminations or assignments
of any such Swap Agreement transaction.

“Swingline Exposure” means, at any time, the aggregate principal amount of all
Swingline Loans outstanding at such time. The Swingline Exposure of any Lender
at any time shall be its Applicable Percentage of the total Swingline Exposure
at such time.

“Swingline Lender” means JPMorgan Chase Bank, N.A., in its capacity as lender of
Swingline Loans hereunder.

“Swingline Loan” means a Loan made pursuant to Section 2.05.

“Syndication Agent” means each of (i) Deutsche Bank AG New York Branch and Wells
Fargo Bank, National Association in its capacity as a co-syndication agent for
the Revolving Credit Facility and (ii) Wells Fargo Bank, National Association in
its capacity as syndication agent for the Term Loan Facility.

“TARGET” means the Trans-European Automated Real-time Gross Settlement Express
Transfer (TARGET) payment system (or, if such payment system ceases to be
operative, such other payment system (if any) reasonably determined by the
Administrative Agent to be a suitable replacement) for the settlement of
payments in euro.

“Taxes” means any present or future taxes, levies, imposts, duties, deductions,
withholdings, assessments, fees or other charges imposed by any Governmental
Authority, including any interest, additions to tax or penalties applicable
thereto.

“Term Lender” means, as of any date of determination, each Lender having a Term
Loan Commitment or that holds Term Loans.

“Term Loan Availability Period” means the period from and including the
Amendment No. 2 Effective Date through and including the earlier of (i) 3:00
p.m. (New York City time) on the date that is ninety (90) days after the
Amendment No. 2 Effective Date and (ii) any prior termination in full of the
Term Loan Commitments.

“Term Loan Commitment” means (a) as to any Term Lender, the aggregate commitment
of such Term Lender to make Term Loans as set forth on Schedule 2.01 or in the
most recent Assignment and Assumption or other documentation contemplated hereby
executed by such Term Lender and (b) as to all Term Lenders, the aggregate
commitment of all Term Lenders to make Term Loans, which aggregate commitment
shall be CAD250,000,000 on the Amendment No. 2 Effective Date. After advancing
the Term Loans, each reference to a Term Lender’s Term Loan Commitment shall
refer to that Term Lender’s Applicable Percentage of the Term Loans.

“Term Loan Facility” means the portion of the credit facility evidenced by this
Agreement consisting of the several Term Loan Commitments and Term Loans.

 

31



--------------------------------------------------------------------------------

“Term Loan Funding Date” means the date occurring during the Term Loan
Availability Period on which the Term Loans are advanced hereunder, subject to
the satisfaction of the terms and conditions set forth in Sections 4.02 and
4.04.

“Term Loan Maturity Date” means July 23, 2017.

“Term Loans” means the term loans made by the Term Lenders to the Canadian
Borrower pursuant to Section 2.01.

“Transactions” means the execution, delivery and performance by the Loan Parties
of this Agreement and the other Loan Documents, the borrowing of Loans and other
credit extensions, the use of the proceeds thereof and the issuance of Letters
of Credit hereunder.

“Trade Payables Financing” means any unsecured financing arrangement of the
Company or any of its Subsidiaries which involves the payment by any third party
financing provider of the Company’s or any of its Subsidiaries’ accounts
payables (whether by purchase or otherwise) at a discount prior to the due date
of such trade payables if the Company or its Subsidiaries, as applicable, remain
liable to such third party financing source to pay the amount of such accounts
payable in full on the initial due date thereof; provided that the Company or
the applicable Subsidiary shall have repaid any amounts owed such third party
financing provider within 210 days of the date such provider made such payment.

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate, the Alternate Base Rate, the
BA Rate or the Canadian Prime Rate.

“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of New York or any other state the laws of which are required to be
applied in connection with the issue of perfection of security interests.

“Unliquidated Obligations” means, at any time, any Secured Obligations (or
portion thereof) that are contingent in nature or unliquidated at such time,
including any Secured Obligation that is: (i) an obligation to reimburse a bank
for drawings not yet made under a letter of credit issued by it; (ii) any other
obligation (including any guarantee) that is contingent in nature at such time,
including indemnification obligations; and (iii) any obligation to provide
collateral to secure any of the foregoing types of obligations.

“U.S. Person” means a “United States person” within the meaning of
Section 7701(a)(30) of the Code.

“U.S. Tax Certificate” has the meaning assigned to such term in
Section 2.17(f)(ii)(D)(2).

“Voluntary Payment” means any voluntary prepayment, defeasance, purchase,
redemption, retirement or other acquisition or satisfaction by the Company or
any of its Subsidiaries of all or any principal portion of any (i) Subordinated
Indebtedness from time to time outstanding under the Subordinated Indebtedness
Documents or (ii) Senior Refinancing Indebtedness from time to time outstanding
under the Senior Refinancing Indebtedness Documents, in any such case, prior to
the scheduled maturity thereof.

 

32



--------------------------------------------------------------------------------

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

“Withholding Agent” means any Loan Party and the Administrative Agent.

SECTION 1.02. Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “Revolving
Loan”) or by Type (e.g., a “Eurocurrency Loan”) or by Class and Type (e.g., a
“Eurocurrency Revolving Loan”). Borrowings also may be classified and referred
to by Class (e.g., a “Revolving Borrowing”) or by Type (e.g., a “Eurocurrency
Borrowing”) or by Class and Type (e.g., a “Eurocurrency Revolving Borrowing”).

SECTION 1.03. Terms Generally; Québec Interpretation. (a) The definitions of
terms herein shall apply equally to the singular and plural forms of the terms
defined. Whenever the context may require, any pronoun shall include the
corresponding masculine, feminine and neuter forms. The words “include”,
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation”. The word “will” shall be construed to have the same meaning and
effect as the word “shall”. The word “law” shall be construed as referring to
all statutes, rules, regulations, codes and other laws (including official
rulings and interpretations thereunder having the force of law or with which
affected Persons customarily comply), and all judgments, orders and decrees, of
all Governmental Authorities. Unless the context requires otherwise (a) any
definition of or reference to any agreement, instrument or other document herein
shall be construed as referring to such agreement, instrument or other document
as from time to time amended, restated, supplemented or otherwise modified
(subject to any restrictions on such amendments, restatements, supplements or
modifications set forth herein), (b) any definition of or reference to any
statute, rule or regulation shall be construed as referring thereto as from time
to time amended, supplemented or otherwise modified (including by succession of
comparable successor laws), (c) any reference herein to any Person shall be
construed to include such Person’s successors and assigns (subject to any
restrictions on assignment set forth herein) and, in the case of any
Governmental Authority, any other Governmental Authority that shall have
succeeded to any or all functions thereof, (d) the words “herein”, “hereof” and
“hereunder”, and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, (e) all
references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement and (f) the words “asset” and “property” shall be construed to
have the same meaning and effect and to refer to any and all tangible and
intangible assets and properties, including cash, securities, accounts and
contract rights. The execution and delivery by any officer or other authorized
individual on behalf of the Company or any of its Subsidiaries of this
Agreement, any Loan Document, and any document, agreement or certificate
executed or delivered in connection with any of the foregoing from time to time
by the Company or any of its Subsidiaries, shall be deemed to be executed solely
in such officer’s or other authorized individual’s capacity as such and not in
their individual capacity, and no such officer or other such authorized
individual shall have any personal liability for the execution and delivery
thereof.

(b) For purposes of any assets, liabilities or entities located in the Province
of Québec and for all other purposes pursuant to which the interpretation or
construction of this Agreement may be subject to the laws of the Province of
Québec or a court or tribunal exercising jurisdiction in the Province of Québec,
(i) “personal property” shall include “movable property”, (ii) “real property”
or “real estate” shall include “immovable property”, (iii) “tangible property”
or “tangible assets” shall include “corporeal property”, (iv) “intangible
property” or “intangible assets” shall include “incorporeal property”,
(v) “security interest”, “mortgage” and “lien” shall include a “hypothec”,
“right of retention”, “prior claim” and a resolutory clause, (vi) all references
to filing, perfection, priority, remedies, registering or recording under the
UCC or a PPSA shall include publication under the Civil Code of Québec,
(vii) all

 

33



--------------------------------------------------------------------------------

references to “perfection” of or a “perfected” lien or security interest shall
include a reference to an “opposable” or “set up” lien or security interest as
against third parties, (viii) any “right of offset”, “right of set-off” or
similar expression shall include a “right of compensation”, (ix) “goods” shall
include “corporeal movable property” other than chattel paper, documents of
title, instruments, money and securities, (x) an “agent” shall include a
“mandatary”, (xi) “construction liens” shall include “legal hypothecs”,
(xii) “joint and several” shall include “solidary”, (xiii) “gross negligence or
wilful misconduct” shall be deemed to be “intentional or gross fault”,
(xiv) “beneficial ownership” shall include “ownership on behalf of another as
mandatary”, (xv) “easement” shall include “servitude”, (xvi) “priority” shall
include “prior claim”, (xvii) “survey” shall include “certificate of location
and plan”, (xviii) “state” shall include “province”, (xix) “fee simple title”
shall include “absolute ownership” and (xx) “accounts” shall include “claims”.
The parties hereto confirm that it is their wish that this Agreement and any
other document executed in connection with the transactions contemplated herein
be drawn up in the English language only and that all other documents
contemplated thereunder or relating thereto, including notices, may also be
drawn up in the English language only. Les parties aux présentes confirment que
c’est leur volonté que cette convention et les autres documents de crédit soient
rédigés en langue anglaise seulement et que tous les documents, y compris tous
avis, envisagés par cette convention et les autres documents peuvent être
rédigés en langue anglaise seulement.

SECTION 1.04. Accounting Terms; GAAP. Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time; provided that, if the
Company notifies the Administrative Agent that the Company requests an amendment
to any provision hereof to eliminate the effect of any change occurring after
the date hereof in GAAP or in the application thereof on the operation of such
provision (or if the Administrative Agent notifies the Company that the Required
Lenders request an amendment to any provision hereof for such purpose),
regardless of whether any such notice is given before or after such change in
GAAP or in the application thereof, then such provision shall be interpreted on
the basis of GAAP as in effect and applied immediately before such change shall
have become effective until such notice shall have been withdrawn or such
provision amended in accordance herewith, and the Company, the Administrative
Agent and the Required Lenders agree to negotiate such modification in good
faith as soon as practical as reasonably requested by the Company or the
Administrative Agent in order to preserve the original intent of such provision
in light of such change in GAAP. Notwithstanding any other provision contained
herein, all terms of an accounting or financial nature used herein shall be
construed, and all computations of amounts and ratios referred to herein shall
be made (i) without giving effect to any election under Accounting Standards
Codification 825-10-25 (or any other Accounting Standards Codification or
Financial Accounting Standard having a similar result or effect) to value any
Indebtedness or other liabilities of the Company or any Subsidiary at “fair
value”, as defined therein and (ii) without giving effect to any treatment of
Indebtedness in respect of convertible debt instruments under Accounting
Standards Codification 470-20 (or any other Accounting Standards Codification or
Financial Accounting Standard having a similar result or effect) to value any
such Indebtedness in a reduced or bifurcated manner as described therein, and
such Indebtedness shall at all times be valued at the full stated principal
amount thereof.

SECTION 1.05. Status of Obligations. The Secured Obligations are hereby
designated as “senior indebtedness” and as “designated senior indebtedness” and
words of similar import under and in respect of any indenture or other agreement
or instrument under which such Subordinated Indebtedness is outstanding and are
further given all such other designations as shall be required under the terms
of any such Subordinated Indebtedness in order that the Lenders may have and
exercise any payment blockage or other remedies available or potentially
available to holders of senior indebtedness under the terms of such Subordinated
Indebtedness.

 

34



--------------------------------------------------------------------------------

ARTICLE II

The Credits

SECTION 2.01. Commitments. Subject to the terms and conditions set forth herein,
(a) each Revolving Lender agrees to make Revolving Loans to the Borrowers in
Agreed Currencies from time to time during the Revolving Loan Availability
Period in an aggregate principal amount that will not result in (i) subject to
Sections 2.04 and 2.11(b), the Dollar Amount of such Lender’s Revolving Credit
Exposure exceeding such Lender’s Revolving Commitment or (b) subject to Sections
2.04 and 2.11(b), the sum of the Dollar Amount of the total Revolving Credit
Exposures exceeding the aggregate Revolving Commitments and (b) each Term Lender
with a Term Loan Commitment agrees to make a Term Loan to the Canadian Borrower
in Canadian Dollars in a single advance on the Term Loan Funding Date, in an
amount equal to such Lender’s Term Loan Commitment by making immediately
available funds available to the Administrative Agent’s designated account, not
later than the time specified by the Administrative Agent. Within the foregoing
limits and subject to the terms and conditions set forth herein, the Borrowers
may borrow, prepay and reborrow Revolving Loans. Amounts repaid or prepaid in
respect of Term Loans may not be reborrowed.

SECTION 2.02. Loans and Borrowings. (a) Each Loan (other than a Swingline Loan)
shall be made as part of a Borrowing consisting of Loans of the same Class and
Type made by the Lenders ratably in accordance with their respective Commitments
of the applicable Class. The failure of any Lender to make any Loan required to
be made by it shall not relieve any other Lender of its obligations hereunder;
provided that the Commitments of the Lenders are several and no Lender shall be
responsible for any other Lender’s failure to make Loans as required. Any
Swingline Loan shall be made in accordance with the procedures set forth in
Section 2.05. The Term Loans shall be subject to amortization payments as set
forth in Section 2.10.

(b) Subject to Section 2.14, (i) each Revolving Borrowing shall be comprised
entirely of ABR Loans, Eurocurrency Loans, Canadian Base Rate Loans or BA
Equivalent Loans as the relevant Borrower may request in accordance herewith;
provided that (i) each ABR Loan shall only be made in Dollars and shall only be
made to the Company and (ii) each Canadian Base Rate Loan and BA Equivalent Loan
shall only be made in Canadian Dollars and shall only be made to the Canadian
Borrower. Each Term Loan shall be comprised entirely of Canadian Base Rate Loans
or BA Equivalent Loans as the Canadian Borrower may request pursuant to
Section 2.03 and shall only be made in Canadian Dollars. Each Swingline Loan
shall be an ABR Loan. Each Lender at its option may make any Loan required to be
made by such Lender under this Agreement by causing any domestic or foreign
branch or Affiliate of such Lender to make such Loan (and in the case of an
Affiliate, the provisions of Sections 2.14, 2.15, 2.16 and 2.17 shall apply to
such Affiliate to the same extent as to such Lender); provided that any exercise
of such option shall not affect the obligation of the relevant Borrower to repay
such Loan in accordance with the terms of this Agreement.

(c) At the commencement of each Interest Period for any Eurocurrency Revolving
Borrowing, such Borrowing shall be in an aggregate amount that is an integral
multiple of $1,000,000 (or, if such Borrowing is denominated in a Foreign
Currency, 1,000,000 units of such currency) and not less than $5,000,000 (or, if
such Borrowing is denominated in a Foreign Currency, 5,000,000 units of such
currency). At the time that each ABR Revolving Borrowing is made, such Borrowing
shall be in an aggregate amount that is an integral multiple of $1,000,000 and
not less than $5,000,000; provided that an ABR Revolving Borrowing may be in an
aggregate amount that is equal to the entire unused balance of the aggregate
Revolving Commitments or that is required to finance the reimbursement of an LC
Disbursement as contemplated by Section 2.06(e). At the commencement of each
Interest Period for any BA Equivalent Borrowing, such Borrowing shall be in an
aggregate amount that is an integral multiple of

 

35



--------------------------------------------------------------------------------

CAD1,000,000 and not less than CAD5,000,000. Each Swingline Loan shall be in an
amount that is an integral multiple of $50,000 and not less than $100,000.
Borrowings of more than one Type and Class may be outstanding at the same time;
provided that there shall not at any time be more than a total of ten
(10) Eurocurrency Revolving Borrowings and BA Equivalent Borrowings outstanding.

(d) Notwithstanding any other provision of this Agreement, no Borrower shall be
entitled to request, or to elect to convert or continue, any Borrowing if the
Interest Period (i) with respect to a Revolving Borrowing would end after the
Revolving Credit Maturity Date or (ii) with respect to a Term Loan Borrowing
would end after the Term Loan Maturity Date.

SECTION 2.03. Requests for Borrowings. To request a Borrowing, the applicable
Borrower, or the Company on behalf of the applicable Borrower, shall notify the
Administrative Agent of such request (a) by irrevocable written notice (via a
written Borrowing Request in a form approved by the Administrative Agent and
signed by the applicable Borrower, or the Company on behalf of the applicable
Borrower, promptly followed by telephonic confirmation of such request) in the
case of a Eurocurrency Borrowing or BA Equivalent Borrowing, not later than
11:00 a.m., Local Time, three (3) Business Days (in the case of a Eurocurrency
Borrowing denominated in Dollars to the Company) or by irrevocable written
notice (via a written Borrowing Request in a form approved by the Administrative
Agent and signed by such Borrower, or the Company on its behalf) not later than
four (4) Business Days (in the case of a Eurocurrency Borrowing denominated in a
Foreign Currency or a Eurocurrency Borrowing to a Foreign Subsidiary Borrower),
in each case before the date of the proposed Borrowing, (b) by telephone in the
case of an ABR Borrowing, not later than 11:00 a.m., New York City time, on the
Business Day of the proposed Borrowing or (c) by telephone in the case of a
Canadian Base Rate Borrowing not later than 12:00 p.m., Local Time, two
(2) Business Days prior to the date of the proposed Borrowing. Each such
telephonic Borrowing Request shall be irrevocable and shall be confirmed
promptly by hand delivery or telecopy to the Administrative Agent of a written
Borrowing Request in a form approved by the Administrative Agent and signed by
an authorized signer on behalf of the applicable Borrower, or the Company on
behalf of the applicable Borrower. Each such telephonic and written Borrowing
Request shall specify the following information in compliance with Section 2.02:

(i) the aggregate amount of the requested Borrowing;

(ii) the date of such Borrowing, which shall be a Business Day;

(iii) whether such Borrowing is to be an ABR Borrowing or a Eurocurrency
Borrowing (or in the case of a Canadian Borrowing, a Canadian Base Rate
Borrowing or a BA Equivalent Borrowing);

(iv) in the case of a Eurocurrency Borrowing, the Agreed Currency and initial
Interest Period to be applicable thereto, which shall be a period contemplated
by the definition of the term “Interest Period”;

(v) in the case of a BA Equivalent Borrowing, the initial Interest Period to be
applicable thereto which shall be a period contemplated by the definition of the
term “Interest Period”; and

(vi) the location and number of the applicable Borrower’s account to which funds
are to be disbursed, which shall comply with the requirements of Section 2.07.

If no election as to the Type of Revolving Borrowing is specified, then, (i) in
the case of a Borrowing denominated in Dollars to the Company, the requested
Revolving Borrowing shall be an ABR Borrowing

 

36



--------------------------------------------------------------------------------

and (ii) in the case of a Canadian Borrowing to the Canadian Borrower, the
requested Borrowing shall be a Canadian Base Rate Borrowing. If no Interest
Period is specified with respect to any requested Eurocurrency Revolving
Borrowing or BA Equivalent Borrowing, then the relevant Borrower shall be deemed
to have selected an Interest Period of one month’s duration. Promptly following
receipt of a Borrowing Request in accordance with this Section, the
Administrative Agent shall advise each Lender of the details thereof and of the
amount of such Lender’s Loan to be made as part of the requested Borrowing.

SECTION 2.04. Determination of Dollar Amounts. The Administrative Agent will
determine the Dollar Amount of:

(a) each Eurocurrency Borrowing or Revolving Canadian Borrowing as of the date
two (2) Business Days prior to the date of such Borrowing or, if applicable, the
date of conversion/continuation of any Borrowing as a Eurocurrency Borrowing or
Revolving Canadian Borrowing, as applicable,

(b) the LC Exposure as of the date of each request for the issuance, amendment,
renewal or extension of any Letter of Credit or LC Disbursement, and

(c) all outstanding Credit Events on and as of the last Business Day of each
calendar quarter and, during the continuation of an Event of Default, on any
other Business Day elected by the Administrative Agent in its discretion or upon
instruction by the Required Lenders.

Each day upon or as of which the Administrative Agent determines Dollar Amounts
as described in the preceding clauses (a), (b) and (c) is herein described as a
“Computation Date” with respect to each Credit Event for which a Dollar Amount
is determined on or as of such day.

SECTION 2.05. Swingline Loans. (a) Subject to the terms and conditions set forth
herein, the Swingline Lender agrees to make Swingline Loans in Dollars to the
Company from time to time during the Revolving Loan Availability Period, in an
aggregate principal amount at any time outstanding that will not result in
(i) the aggregate principal amount of outstanding Swingline Loans exceeding
$25,000,000 or (ii) subject to Sections 2.04 and 2.11(b), the Dollar Amount of
the total Revolving Credit Exposures exceeding the aggregate Revolving
Commitments; provided that the Swingline Lender shall not be required to make a
Swingline Loan to refinance an outstanding Swingline Loan. Within the foregoing
limits and subject to the terms and conditions set forth herein, the Company may
borrow, prepay and reborrow Swingline Loans.

(b) To request a Swingline Loan, the Company shall notify the Administrative
Agent of such request by telephone (confirmed by telecopy), not later than 12:00
noon, New York City time, on the day of a proposed Swingline Loan. Each such
notice shall be irrevocable and shall specify the requested date (which shall be
a Business Day) and amount of the requested Swingline Loan. The Administrative
Agent will promptly advise the Swingline Lender of any such notice received from
the Company. The Swingline Lender shall make each Swingline Loan available to
the Company by means of a wire transfer to a general deposit account of the
Company as directed by the Company from time to time (or, in the case of a
Swingline Loan made to finance the reimbursement of an LC Disbursement as
provided in Section 2.06(e), by remittance to the Issuing Bank) by 3:00 p.m.,
New York City time, on the requested date of such Swingline Loan.

(c) The Swingline Lender may by written notice given to the Administrative Agent
not later than 10:00 a.m., New York City time, on any Business Day require the
Revolving Lenders to acquire participations on such Business Day in all or a
portion of the Swingline Loans outstanding. Such notice

 

37



--------------------------------------------------------------------------------

shall specify the aggregate amount of Swingline Loans in which Revolving Lenders
will participate. Promptly upon receipt of such notice, the Administrative Agent
will give notice thereof to each Revolving Lender, specifying in such notice
such Lender’s Applicable Percentage of such Swingline Loan or Loans. Each
Revolving Lender hereby absolutely and unconditionally agrees, upon receipt of
notice as provided above, to pay to the Administrative Agent, for the account of
the Swingline Lender, such Lender’s Applicable Percentage of such Swingline Loan
or Loans. Each Revolving Lender acknowledges and agrees that its obligation to
acquire participations in Swingline Loans pursuant to this paragraph is absolute
and unconditional and shall not be affected by any circumstance whatsoever,
including the occurrence and continuance of a Default or reduction or
termination of the Commitments, and that each such payment shall be made without
any offset, abatement, withholding or reduction whatsoever. Each Revolving
Lender shall comply with its obligation under this paragraph by wire transfer of
immediately available funds, in the same manner as provided in Section 2.07 with
respect to Loans made by such Lender (and Section 2.07 shall apply, mutatis
mutandis, to the payment obligations of the Lenders), and the Administrative
Agent shall promptly pay to the Swingline Lender the amounts so received by it
from the Revolving Lenders. The Administrative Agent shall notify the Company of
any participations in any Swingline Loan acquired pursuant to this paragraph,
and thereafter payments in respect of such Swingline Loan shall be made to the
Administrative Agent and not to the Swingline Lender. Any amounts received by
the Swingline Lender from the Company (or other party on behalf of the Company)
in respect of a Swingline Loan after receipt by the Swingline Lender of the
proceeds of a sale of participations therein shall be promptly remitted to the
Administrative Agent; any such amounts received by the Administrative Agent
shall be promptly remitted by the Administrative Agent to the Revolving Lenders
that shall have made their payments pursuant to this paragraph and to the
Swingline Lender, as their interests may appear; provided that any such payment
so remitted shall be repaid to the Swingline Lender or to the Administrative
Agent, as applicable, if and to the extent such payment is required to be
refunded to the Company for any reason. The purchase of participations in a
Swingline Loan pursuant to this paragraph shall not relieve the Company of any
default in the payment thereof.

SECTION 2.06. Letters of Credit. (a) General. Subject to the terms and
conditions set forth herein, the Company may request the issuance of Letters of
Credit denominated in Agreed Currencies for its own account or for the account
of any of its Subsidiaries, in a form reasonably acceptable to the
Administrative Agent and the Issuing Bank, at any time and from time to time
during the Revolving Loan Availability Period. In the event of any inconsistency
between the terms and conditions of this Agreement and the terms and conditions
of any form of letter of credit application or other agreement submitted by the
Company to, or entered into by the Company with, the Issuing Bank relating to
any Letter of Credit, the terms and conditions of this Agreement shall control.
The Existing Letters of Credit shall be deemed to be “Letters of Credit” issued
on the Effective Date for all purposes of the Loan Documents.

(b) Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions. To
request the issuance of a Letter of Credit (or the amendment, renewal or
extension of an outstanding Letter of Credit), the Company shall hand deliver or
telecopy (or transmit by electronic communication, if arrangements for doing so
have been approved by the Issuing Bank) to the Issuing Bank and the
Administrative Agent (reasonably in advance of the requested date of issuance,
amendment, renewal or extension) a notice requesting the issuance of a Letter of
Credit or identifying the Letter of Credit to be amended, renewed or extended,
and specifying the date of issuance, amendment, renewal or extension (which
shall be a Business Day), the date on which such Letter of Credit is to expire
(which shall comply with paragraph (c) of this Section), the amount of such
Letter of Credit, the Agreed Currency applicable thereto, the name and address
of the beneficiary thereof and such other information as shall be reasonably
necessary to prepare, amend, renew or extend such Letter of Credit. The Company
shall submit to JPMorgan Chase Bank, N.A., as Issuing Bank, a Continuing
Agreement substantially in the form of Exhibit H hereto, prior to the initial
issuance of a Letter of Credit by such Issuing Bank hereunder. If

 

38



--------------------------------------------------------------------------------

reasonably requested by the Issuing Bank, the Company also shall submit a letter
of credit application on the Issuing Bank’s standard form in connection with any
request for a Letter of Credit. A Letter of Credit shall be issued, amended,
renewed or extended only if (and upon issuance, amendment, renewal or extension
of each Letter of Credit the Company shall be deemed to represent and warrant
that), after giving effect to such issuance, amendment, renewal or extension
(i) subject to Sections 2.04 and 2.11(b), the Dollar Amount of the LC Exposure
shall not exceed $25,000,000 and (ii) subject to Sections 2.04 and 2.11(b), the
sum of the Dollar Amount of the total Revolving Credit Exposures shall not
exceed the aggregate Revolving Commitments.

(c) Expiration Date. Each Letter of Credit shall expire at or prior to the close
of business on the earlier of (i) the date one year after the date of the
issuance of such Letter of Credit (or, in the case of any renewal or extension
thereof, one year after such renewal or extension) and (ii) the date that is
five (5) Business Days prior to the Revolving Credit Maturity Date; provided,
that a Letter of Credit may expire up to one year beyond the Revolving Credit
Maturity Date so long as the Company cash collateralizes 105% of the face amount
of such Letter of Credit no later than two (2) Business Days prior to the
Revolving Credit Maturity Date.

(d) Participations. By the issuance of a Letter of Credit (or an amendment to a
Letter of Credit increasing the amount thereof) and without any further action
on the part of the Issuing Bank or the Revolving Lenders, the Issuing Bank
hereby grants to each Revolving Lender, and each Revolving Lender hereby
acquires from the Issuing Bank, a participation in such Letter of Credit equal
to such Revolving Lender’s Applicable Percentage of the aggregate Dollar Amount
available to be drawn under such Letter of Credit. In consideration and in
furtherance of the foregoing, each Revolving Lender hereby absolutely and
unconditionally agrees to pay to the Administrative Agent, for the account of
the Issuing Bank, such Revolving Lender’s Applicable Percentage of each LC
Disbursement made by the Issuing Bank and not reimbursed by the Company on the
date due as provided in paragraph (e) of this Section, or of any reimbursement
payment required to be refunded to the Company for any reason. Each Revolving
Lender acknowledges and agrees that its obligation to acquire participations
pursuant to this paragraph in respect of Letters of Credit is absolute and
unconditional and shall not be affected by any circumstance whatsoever,
including any amendment, renewal or extension of any Letter of Credit or the
occurrence and continuance of a Default or reduction or termination of the
Commitments, and that each such payment shall be made without any offset,
abatement, withholding or reduction whatsoever.

(e) Reimbursement. If the Issuing Bank shall make any LC Disbursement in respect
of a Letter of Credit, the Company shall reimburse such LC Disbursement by
paying to the Administrative Agent in Dollars the Dollar Amount equal to such LC
Disbursement, calculated as of the date the Issuing Bank made such LC
Disbursement (or if the Issuing Bank shall so elect in its reasonable discretion
by notice to the Company, in such other Agreed Currency which was paid by the
Issuing Bank pursuant to such LC Disbursement in an amount equal to such LC
Disbursement) not later than 12:00 noon, Local Time, on the date that such LC
Disbursement is made, if the Company shall have received notice of such LC
Disbursement prior to 10:00 a.m., Local Time, on such date, or, if such notice
has not been received by the Company prior to such time on such date, then not
later than 12:00 noon, Local Time, on the Business Day immediately following the
day that the Company receives such notice, if such notice is not received prior
to such time on the day of receipt; provided that, if such LC Disbursement is
not less than the Dollar Amount of $1,000,000, the Company may, subject to the
conditions to borrowing set forth herein, request in accordance with
Section 2.03 or 2.05 that such payment be financed with an ABR Revolving
Borrowing or Swingline Loan in an equivalent Dollar Amount of such LC
Disbursement and, to the extent so financed, the Company’s obligation to make
such payment shall be discharged and replaced by the resulting ABR Revolving
Borrowing or Swingline Loan. If the Company fails to make such payment when due,
the Administrative Agent shall notify each Revolving Lender of the applicable LC
Disbursement, the payment then due from the Company in respect thereof and such
Revolving

 

39



--------------------------------------------------------------------------------

Lender’s Applicable Percentage thereof. Promptly following receipt of such
notice, each Revolving Lender shall pay to the Administrative Agent its
Applicable Percentage of the payment then due from the Company, in the same
manner as provided in Section 2.07 with respect to Loans made by such Revolving
Lender (and Section 2.07 shall apply, mutatis mutandis, to the payment
obligations of the Revolving Lenders), and the Administrative Agent shall
promptly pay to the Issuing Bank the amounts so received by it from the
Revolving Lenders. Promptly following receipt by the Administrative Agent of any
payment from the Company pursuant to this paragraph, the Administrative Agent
shall distribute such payment to the Issuing Bank or, to the extent that
Revolving Lenders have made payments pursuant to this paragraph to reimburse the
Issuing Bank, then to such Revolving Lenders and the Issuing Bank as their
interests may appear. Any payment made by a Revolving Lender pursuant to this
paragraph to reimburse the Issuing Bank for any LC Disbursement (other than the
funding of ABR Revolving Loans or a Swingline Loan as contemplated above) shall
not constitute a Loan and shall not relieve the Company of its obligation to
reimburse such LC Disbursement. If the Company’s reimbursement of, or obligation
to reimburse, any amounts in any Foreign Currency would subject the
Administrative Agent, the Issuing Bank or any Lender to any stamp duty, ad
valorem charge or similar tax that would not be payable if such reimbursement
were made or required to be made in Dollars, the Company shall, at its option,
either (x) pay the amount of any such tax requested by the Administrative Agent,
the Issuing Bank or the relevant Lender or (y) reimburse each LC Disbursement
made in such Foreign Currency in Dollars, in an amount equal to the Equivalent
Amount, calculated using the applicable exchange rates, on the date such LC
Disbursement is made, of such LC Disbursement.

(f) Obligations Absolute. The Company’s obligation to reimburse LC Disbursements
as provided in paragraph (e) of this Section shall be absolute, unconditional
and irrevocable, and shall be performed strictly in accordance with the terms of
this Agreement under any and all circumstances whatsoever and irrespective of
(i) any lack of validity or enforceability of any Letter of Credit or this
Agreement, or any term or provision therein, (ii) any draft or other document
presented under a Letter of Credit proving to be forged, fraudulent or invalid
in any respect or any statement therein being untrue or inaccurate in any
respect, (iii) payment by the Issuing Bank under a Letter of Credit against
presentation of a draft or other document that does not comply with the terms of
such Letter of Credit, or (iv) any other event or circumstance whatsoever,
whether or not similar to any of the foregoing, that might, but for the
provisions of this Section, constitute a legal or equitable discharge of, or
provide a right of setoff against, the Company’s obligations hereunder. Neither
the Administrative Agent, the Revolving Lenders nor the Issuing Bank, nor any of
their Related Parties, shall have any liability or responsibility by reason of
or in connection with the issuance or transfer of any Letter of Credit or any
payment or failure to make any payment thereunder (irrespective of any of the
circumstances referred to in the preceding sentence), or any error, omission,
interruption, loss or delay in transmission or delivery of any draft, notice or
other communication under or relating to any Letter of Credit (including any
document required to make a drawing thereunder), any error in interpretation of
technical terms or any consequence arising from causes beyond the control of the
Issuing Bank; provided that the foregoing shall not be construed to excuse the
Issuing Bank from liability to the Company to the extent of any direct damages
(as opposed to consequential damages, claims in respect of which are hereby
waived by the Company to the extent permitted by applicable law) suffered by the
Company that are caused by the Issuing Bank’s failure to exercise care when
determining whether drafts and other documents presented under a Letter of
Credit comply with the terms thereof. The parties hereto expressly agree that,
in the absence of gross negligence or willful misconduct on the part of the
Issuing Bank (as finally determined by a court of competent jurisdiction), the
Issuing Bank shall be deemed to have exercised care in each such determination.
In furtherance of the foregoing and without limiting the generality thereof, the
parties agree that, with respect to documents presented which appear on their
face to be in substantial compliance with the terms of a Letter of Credit, the
Issuing Bank may, in its reasonable discretion, either accept and make payment
upon such documents without responsibility for further investigation, regardless
of any notice or information to the contrary, or refuse to accept and make
payment upon such documents if such documents are not in strict compliance with
the terms of such Letter of Credit.

 

40



--------------------------------------------------------------------------------

(g) Disbursement Procedures. The Issuing Bank shall, promptly following its
receipt thereof, examine all documents purporting to represent a demand for
payment under a Letter of Credit. The Issuing Bank shall promptly notify the
Administrative Agent and the Company by telephone (confirmed by telecopy) of
such demand for payment and whether the Issuing Bank has made or will make an LC
Disbursement thereunder; provided that any failure to give or delay in giving
such notice shall not relieve the Company of its obligation to reimburse the
Issuing Bank and the Revolving Lenders with respect to any such LC Disbursement.

(h) Interim Interest. If the Issuing Bank shall make any LC Disbursement, then,
unless the Company shall reimburse such LC Disbursement in full on the date such
LC Disbursement is made, the unpaid amount thereof shall bear interest, for each
day from and including the date such LC Disbursement is made to but excluding
the date that the Company reimburses such LC Disbursement, at the rate per annum
then applicable to ABR Revolving Loans (or in the case such LC Disbursement is
denominated in a Foreign Currency, at the Overnight Foreign Currency Rate for
such Agreed Currency plus the then effective Applicable Rate with respect to
Eurocurrency Revolving Loans); provided that, if the Company fails to reimburse
such LC Disbursement when due pursuant to paragraph (e) of this Section, then
Section 2.13(c) shall apply in accordance with its terms. Interest accrued
pursuant to this paragraph shall be for the account of the Issuing Bank, except
that interest accrued on and after the date of payment by any Revolving Lender
pursuant to paragraph (e) of this Section to reimburse the Issuing Bank shall be
for the account of such Revolving Lender to the extent of such payment.

(i) Replacement of Issuing Bank. The Issuing Bank may be replaced at any time by
written agreement among the Company, the Administrative Agent, the replaced
Issuing Bank and the successor Issuing Bank. The Administrative Agent shall
notify the Revolving Lenders of any such replacement of the Issuing Bank. At the
time any such replacement shall become effective, the Company shall pay all
unpaid fees accrued for the account of the replaced Issuing Bank pursuant to
Section 2.12(b). From and after the effective date of any such replacement,
(i) the successor Issuing Bank shall have all the rights and obligations of the
Issuing Bank under this Agreement with respect to Letters of Credit to be issued
thereafter and (ii) references herein to the term “Issuing Bank” shall be deemed
to refer to such successor or to any previous Issuing Bank, or to such successor
and all previous Issuing Banks, as the context shall require. After the
replacement of an Issuing Bank hereunder, the replaced Issuing Bank shall remain
a party hereto and shall continue to have all the rights and obligations of an
Issuing Bank under this Agreement with respect to Letters of Credit then
outstanding and issued by it prior to such replacement, but shall not be
required to issue additional Letters of Credit.

(j) Cash Collateralization. If any Event of Default shall occur and be
continuing, on the Business Day that the Company receives notice from the
Administrative Agent or the Required Lenders (or, if the maturity of the Loans
has been accelerated, Revolving Lenders with LC Exposure representing greater
than 50% of the total LC Exposure) demanding the deposit of cash collateral
pursuant to this paragraph, the Company shall deposit in an account with the
Administrative Agent, in the name of the Administrative Agent and for the
benefit of the Revolving Lenders (the “LC Collateral Account”), an amount in
cash equal to 105% of the Dollar Amount of the LC Exposure as of such date plus
any accrued and unpaid interest thereon with respect to any LC Disbursements;
provided that (i) the portions of such amount attributable to undrawn Foreign
Currency Letters of Credit or LC Disbursements in a Foreign Currency that the
Company is not late in reimbursing shall be deposited in the applicable Foreign
Currencies in the actual amounts of such undrawn Letters of Credit and LC
Disbursements and (ii) the obligation to deposit such cash collateral shall
become effective immediately, and such deposit shall become immediately due and
payable, without demand or other notice of any kind, upon the occurrence

 

41



--------------------------------------------------------------------------------

of any Event of Default with respect to the Company described in clause (h) or
(i) of Article VII. For the purposes of this paragraph, the Foreign Currency LC
Exposure shall be calculated using the applicable Exchange Rate on the date
notice demanding cash collateralization is delivered to the Company. The Company
also shall deposit cash collateral pursuant to this paragraph as and to the
extent required by Section 2.11(b) and such deposit shall be held by the
Administrative Agent as collateral for the payment and performance of the
Secured Obligations. The Administrative Agent shall have exclusive dominion and
control, including the exclusive right of withdrawal, over such account and the
Company hereby grants the Administrative Agent a security interest in the LC
Collateral Account. Other than any interest earned on the investment of such
deposits, which investments shall be at the option and sole discretion of the
Administrative Agent be made solely (to the extent available) in federally
insured deposits, such deposits shall not bear interest. Interest or profits, if
any, on such investments shall accumulate in such account. Moneys in such
account shall be applied by the Administrative Agent to reimburse the Issuing
Bank for LC Disbursements for which it has not been reimbursed and, to the
extent not so applied, shall be held for the satisfaction of the reimbursement
obligations of the Company for the LC Exposure at such time or, if the maturity
of the Loans has been accelerated (but subject to the consent of Revolving
Lenders with LC Exposure representing greater than 50% of the total LC
Exposure), be applied to satisfy other Secured Obligations. If the Company is
required to provide an amount of cash collateral hereunder as a result of the
occurrence of an Event of Default, such amount (to the extent not applied as
aforesaid) shall be returned by the Administrative Agent to the Company within
three (3) Business Days after all Events of Default have been cured or waived.
The Administrative Agent shall return to the Company cash collateral required by
Section 2.11(b) within three (3) Business Days following the day that such cash
collateral is no longer required by Section 2.11(b).

SECTION 2.07. Funding of Borrowings. (a) Each Lender shall make each Loan to be
made by it hereunder on the proposed date thereof by wire transfer of
immediately available funds (i) in the case of Loans denominated in Dollars to
the Company, by 12:00 noon, New York City time, to the account of the
Administrative Agent most recently designated by it for such purpose by notice
to the Lenders and (ii) in the case of each Loan denominated in a Foreign
Currency or to a Foreign Subsidiary Borrower, by 12:00 noon, Local Time, in the
city of the Administrative Agent’s Applicable Payment Office for such currency
and Borrower and at such Applicable Payment Office for such currency and
Borrower; provided that Swingline Loans shall be made as provided in
Section 2.05. The Administrative Agent will make such Loans available to the
relevant Borrower by promptly crediting the amounts so received, in like funds,
to an account of the applicable Borrower designated from time to time by such
Borrower in the applicable Borrowing Request; provided that ABR Revolving Loans
made to finance the reimbursement of an LC Disbursement as provided in
Section 2.06(e) shall be remitted by the Administrative Agent to the Issuing
Bank.

(b) Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with paragraph (a) of this Section and may, in
reliance upon such assumption, make available to the relevant Borrower a
corresponding amount. In such event, if a Lender has not in fact made its share
of the applicable Borrowing available to the Administrative Agent, then the
applicable Lender and such Borrower severally agree to pay to the Administrative
Agent forthwith on demand such corresponding amount with interest thereon, for
each day from and including the date such amount is made available to such
Borrower to but excluding the date of payment to the Administrative Agent, at
(i) in the case of such Lender, the greater of the Federal Funds Effective Rate
and a rate determined by the Administrative Agent in accordance with banking
industry rules on interbank compensation (including without limitation the
Overnight Foreign Currency Rate in the case of Loans denominated in a Foreign
Currency) or (ii) in the case of such Borrower, the interest rate applicable to
ABR Loans. If such Lender pays such amount to the Administrative Agent, then
such amount shall constitute such Lender’s Loan included in such Borrowing.

 

42



--------------------------------------------------------------------------------

SECTION 2.08. Interest Elections. (a) Each Borrowing initially shall be of the
Type specified in the applicable Borrowing Request and, in the case of a
Eurocurrency Borrowing or BA Equivalent Borrowing, shall have an initial
Interest Period as specified in such Borrowing Request. Thereafter, the relevant
Borrower may elect to convert such Borrowing to a different Type or to continue
such Borrowing and, in the case of a Eurocurrency Borrowing or BA Equivalent
Borrowing, may elect Interest Periods therefor, all as provided in this Section.
A Borrower may elect different options with respect to different portions of the
affected Borrowing, in which case each such portion shall be allocated ratably
among the Lenders holding the Loans comprising such Borrowing, and the Loans
comprising each such portion shall be considered a separate Borrowing. This
Section shall not apply to Swingline Borrowings, which may not be converted or
continued.

(b) To make an election pursuant to this Section, a Borrower, or the Company on
its behalf, shall notify the Administrative Agent of such election (by telephone
or irrevocable written notice in the case of a Borrowing denominated in Dollars
or Canadian Dollars or by irrevocable written notice (via an Interest Election
Request in a form approved by the Administrative Agent and signed by such
Borrower, or the Company on its behalf) in the case of a Borrowing denominated
in a Foreign Currency other than Canadian Dollars) by the time that a Borrowing
Request would be required under Section 2.03 if such Borrower were requesting a
Borrowing of the Type resulting from such election to be made on the effective
date of such election. Each such telephonic Interest Election Request shall be
irrevocable and shall be confirmed promptly by hand delivery or telecopy to the
Administrative Agent of a written Interest Election Request in a form approved
by the Administrative Agent and signed by the relevant Borrower, or the Company
on its behalf. Notwithstanding any contrary provision herein, this Section shall
not be construed to permit any Borrower to (i) change the currency of any
Borrowing, (ii) elect an Interest Period for Eurocurrency Loans or BA Equivalent
Loans that does not comply with Section 2.02(d) or (iii) convert any Borrowing
to a Borrowing of a Type not available under the Class of Commitments pursuant
to which such Borrowing was made.

(c) Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.02:

(i) the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);

(ii) the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;

(iii) whether the resulting Borrowing is to be an ABR Borrowing or a
Eurocurrency Borrowing (and, in the case of a Canadian Borrowing, a Canadian
Base Rate Borrowing or a BA Equivalent Borrowing);

(iv) if the resulting Borrowing is a Eurocurrency Borrowing, the Interest Period
and Agreed Currency to be applicable thereto after giving effect to such
election, which Interest Period shall be a period contemplated by the definition
of the term “Interest Period”; and

 

43



--------------------------------------------------------------------------------

(v) if the resulting Borrowing is a BA Equivalent Borrowing, the Interest Period
to be applicable thereto after giving effect to such election, which Interest
Period shall be a period contemplated by the definition of the term “Interest
Period”.

If any such Interest Election Request requests a Eurocurrency Borrowing or BA
Equivalent Borrowing but does not specify an Interest Period, then the
applicable Borrower shall be deemed to have selected an Interest Period of one
month’s duration.

(d) Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.

(e) If the relevant Borrower fails to deliver a timely Interest Election Request
with respect to a Eurocurrency Borrowing or a BA Equivalent Borrowing prior to
the end of the Interest Period applicable thereto, then, unless such Borrowing
is repaid as provided herein, at the end of such Interest Period (i) in the case
of a Borrowing denominated in Dollars borrowed by the Company, such Borrowing
shall be converted to an ABR Borrowing; (ii) in the case of a Canadian
Borrowing, such Borrowing shall be converted to a Canadian Base Rate Borrowing;
and (iii) in the case of a Borrowing denominated in a Foreign Currency other
than Canadian Dollars (or in Dollars by a Foreign Subsidiary Borrower) in
respect of which the applicable Borrower shall have failed to deliver an
Interest Election Request prior to the third (3rd) Business Day preceding the
end of such Interest Period, such Borrowing shall automatically continue as a
Eurocurrency Borrowing in the same Agreed Currency with an Interest Period of
one month unless such Eurocurrency Borrowing is or was repaid in accordance with
Section 2.11. Notwithstanding any contrary provision hereof, if an Event of
Default has occurred and is continuing and the Administrative Agent, at the
request of the Required Lenders, so notifies the Company, then, so long as an
Event of Default is continuing (i) no outstanding Borrowing borrowed by the
Company may be converted to or continued as a Eurocurrency Borrowing or a BA
Equivalent Borrowing, (ii) unless repaid, each Eurocurrency Borrowing borrowed
by the Company shall be converted to an ABR Borrowing (and any such Eurocurrency
Borrowing in a Foreign Currency shall be redenominated in Dollars at the time of
such conversion) at the end of the Interest Period applicable thereto,
(iii) unless repaid, each BA Equivalent Borrowing borrowed by the Canadian
Borrower shall be converted to a Canadian Base Rate Borrowing, and (iv) unless
repaid, each Eurocurrency Borrowing by a Foreign Subsidiary Borrower shall
automatically be continued as a Eurocurrency Borrowing with an Interest Period
of one month.

SECTION 2.09. Termination and Reduction of Commitments. (a) Unless previously
terminated (i) the Term Loan Commitments shall terminate on the earlier of
(x) the Term Loan Funding Date (immediately after giving effect to the draw made
thereon) and (y) last day of the Term Loan Availability Period and (ii) the
Revolving Commitments shall terminate on the Revolving Credit Maturity Date.

(b) The Company may at any time terminate, or from time to time reduce, the
Commitments; provided that (i) each reduction of the Commitments shall be in an
amount that is an integral multiple of $5,000,000 and not less than $10,000,000
and (ii) the Company shall not terminate or reduce the Revolving Commitments if,
after giving effect to any concurrent prepayment of the Loans in accordance with
Section 2.11, the Dollar Amount of the sum of the Revolving Credit Exposures
would exceed the aggregate Revolving Commitments.

(c) The Company shall notify the Administrative Agent of any election to
terminate or reduce the Commitments under paragraph (b) of this Section at least
two (2) Business Days prior to the effective date of such termination or
reduction, specifying such election and the effective date thereof. Promptly
following receipt of any notice, the Administrative Agent shall advise the
Lenders of the contents thereof. Each notice delivered by the Company pursuant
to this Section shall be irrevocable;

 

44



--------------------------------------------------------------------------------

provided that a notice of termination of the Commitments delivered by the
Company may state that such notice is conditioned upon the effectiveness of
other credit facilities, in which case such notice may be revoked at any time by
the Company (by notice to the Administrative Agent on or prior to the specified
effective date) if such condition is not satisfied. Any termination or reduction
of the Commitments shall be permanent. Each reduction of a Class of Commitments
shall be made ratably among the Lenders in accordance with their respective
Commitments in such Class.

SECTION 2.10. Repayment and Amortization of Loans; Evidence of Debt. (a) Each
Borrower hereby unconditionally promises to pay (i) to the Administrative Agent
for the account of each Revolving Lender the then unpaid principal amount of
each Revolving Loan made to such Borrower on the Revolving Credit Maturity Date
in the currency of such Loan and (ii) in the case of the Company, to the
Swingline Lender the then unpaid principal amount of each Swingline Loan on the
earlier of the Revolving Credit Maturity Date and the first date after such
Swingline Loan is made that is the 15th or last day of a calendar month and is
at least two (2) Business Days after such Swingline Loan is made; provided that
on each date that a Revolving Borrowing is made, the Company shall repay all
Swingline Loans then outstanding. If the Term Loan Funding Date occurs on or
prior to September 30, 2012, the Canadian Borrower shall repay the Term Loans on
each date set forth in the table below in the aggregate principal amount set
forth opposite such date, with the balance of the Term Loans to be paid on the
Term Loan Maturity Date:

 

Date

  

Amount

December 31, 2012

   CAD3,125,000

March 31, 2013

   CAD3,125,000

June 30, 2013

   CAD3,125,000

September 30, 2013

   CAD3,125,000

December 31, 2013

   CAD6,250,000

March 31, 2014

   CAD6,250,000

June 30, 2014

   CAD6,250,000

September 30, 2014

   CAD6,250,000

December 31, 2014

   CAD6,250,000

March 31, 2015

   CAD6,250,000

June 30, 2015

   CAD6,250,000

September 30, 2015

   CAD6,250,000

December 31, 2015

   CAD9,375,000

March 31, 2016

   CAD9,375,000

June 30, 2016

   CAD9,375,000

September 30, 2016

   CAD9,375,000

December 31, 2016

   CAD12,500,000

March 31, 2017

   CAD12,500,000

June 30, 2017

   CAD12,500,000

Term Loan Maturity Date

   CAD112,500,000

If the Term Loan Funding Date occurs on or after October 1, 2012, the Canadian
Borrower shall repay the Term Loans on each date set forth in the table below in
the aggregate principal amount set forth opposite such date, with the balance of
the Term Loans to be paid on the Term Loan Maturity Date:

 

45



--------------------------------------------------------------------------------

Payment Date

  

Amount

March 31, 2013

   CAD3,125,000

June 30, 2013

   CAD3,125,000

September 30, 2013

   CAD3,125,000

December 31, 2013

   CAD3,125,000

March 31, 2014

   CAD6,250,000

June 30, 2014

   CAD6,250,000

September 30, 2014

   CAD6,250,000

December 31, 2014

   CAD6,250,000

March 31, 2015

   CAD6,250,000

June 30, 2015

   CAD6,250,000

September 30, 2015

   CAD6,250,000

December 31, 2015

   CAD6,250,000

March 31, 2016

   CAD9,375,000

June 30, 2016

   CAD9,375,000

September 30, 2016

   CAD9,375,000

December 31, 2016

   CAD9,375,000

March 31, 2017

   CAD18,750,000

June 30, 2017

   CAD18,750,000

Term Loan Maturity Date

   CAD112,500,000

Without limiting the foregoing, to the extent not previously repaid, all unpaid
Term Loans shall be paid in full in Canadian Dollars by the Canadian Borrower on
the Term Loan Maturity Date.

(b) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of each Borrower to such Lender
resulting from each Loan made by such Lender, including the amounts of principal
and interest payable and paid to such Lender from time to time hereunder.

(c) The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder, the Class, Agreed Currency and Type
thereof and the Interest Period applicable thereto, (ii) the amount of any
principal or interest due and payable or to become due and payable from each
Borrower to each Lender hereunder and (iii) the amount of any sum received by
the Administrative Agent hereunder for the account of the Lenders and each
Lender’s share thereof.

(d) The entries made in the accounts maintained pursuant to paragraph (b) or
(c) of this Section shall be prima facie evidence of the existence and amounts
of the obligations recorded therein; provided that the failure of any Lender or
the Administrative Agent to maintain such accounts or any error therein shall
not in any manner affect the obligation of any Borrower to repay the Loans in
accordance with the terms of this Agreement.

(e) Any Lender may reasonably request that Loans made by it to any Borrower be
evidenced by a promissory note. In such event, the relevant Borrower shall
prepare, execute and deliver to such Lender a promissory note payable to the
order of such Lender (or, if requested by such Lender, to such Lender and its
registered assigns) and in a form approved by the Administrative Agent.
Thereafter, the Loans evidenced by such promissory note and interest thereon
shall at all times (including after assignment pursuant to Section 9.04) be
represented by one or more promissory notes in such form payable to the order of
the payee named therein (or, if any such promissory note is a registered note,
to such payee and its registered assigns).

 

46



--------------------------------------------------------------------------------

SECTION 2.11. Prepayment of Loans.

(a) Any Borrower shall have the right at any time and from time to time to
prepay any Borrowing in whole or in part, subject to prior notice and otherwise
in accordance with the provisions of this Section 2.11(a). The applicable
Borrower, or the Company on behalf of the applicable Borrower, shall notify the
Administrative Agent (and, in the case of prepayment of a Swingline Loan, the
Swingline Lender) by telephone (confirmed by telecopy) of any prepayment
hereunder (i) in the case of prepayment of a Eurocurrency Revolving Borrowing or
a BA Equivalent Borrowing, not later than 11:00 a.m., Local Time, three
(3) Business Days (in the case of a Eurocurrency Borrowing denominated in
Dollars or a BA Equivalent Borrowing) or four (4) Business Days (in the case of
a Eurocurrency Borrowing denominated in a Foreign Currency), in each case before
the date of prepayment, (ii) in the case of prepayment of an ABR Borrowing or a
Canadian Base Rate Borrowing, not later than 11:00 a.m., New York City time, on
the date of prepayment or (iii) in the case of prepayment of a Swingline Loan,
not later than 12:00 noon, New York City time, on the date of prepayment. Each
such notice shall be irrevocable and shall specify the prepayment date and the
principal amount of each Borrowing or portion thereof to be prepaid; provided
that, if a notice of prepayment is given in connection with a conditional notice
of termination of the Commitments as contemplated by Section 2.09, then such
notice of prepayment may be revoked if such notice of termination is revoked in
accordance with Section 2.09. Promptly following receipt of any such notice
relating to a Borrowing, the Administrative Agent shall advise the Lenders of
the contents thereof. Each partial prepayment of any Borrowing shall be in an
amount that would be permitted in the case of an advance of a Borrowing of the
same Type as provided in Section 2.02. Each prepayment of a Revolving Borrowing
shall be applied ratably to the Revolving Loans included in the prepaid
Revolving Borrowing and each voluntary prepayment of a Term Loan Borrowing shall
be applied ratably to the Term Loans included in the prepaid Term Loan Borrowing
ratably across all remaining scheduled principal installments of the Term Loans
(excluding the final principal payment of the Term Loan due on the Term Loan
Maturity Date). Prepayments shall be accompanied by (i) accrued interest to the
extent required by Section 2.13 and (ii) break funding payments pursuant to and
if required by Section 2.16.

(b) If at any time, (i) other than as a result of fluctuations in currency
exchange rates, the sum of the aggregate principal Dollar Amount of all of the
Revolving Credit Exposures (calculated, with respect to those Credit Events
denominated in Foreign Currencies, as of the most recent Computation Date with
respect to each such Credit Event) exceeds the aggregate Revolving Commitments
or (ii) solely as a result of fluctuations in currency exchange rates, the sum
of the aggregate principal Dollar Amount of all of the Revolving Credit
Exposures (so calculated) exceeds 105% of the aggregate Revolving Commitments,
the Borrowers shall in each case immediately repay Borrowings or cash
collateralize LC Exposure in an account with the Administrative Agent pursuant
to Section 2.06(j), as applicable, in an aggregate principal amount sufficient
to cause the aggregate Dollar Amount of all Revolving Credit Exposures (so
calculated) to be less than or equal to the aggregate Revolving Commitments.

(c) The Borrowers shall be required to prepay Loans to the extent required by,
and in the manner described in, Section 6.01(k).

SECTION 2.12. Fees. (a) The Company agrees to pay to the Administrative Agent
(i) for the account of each Revolving Lender a commitment fee, which shall
accrue at the Applicable Rate on the average daily amount of the Available
Revolving Commitment of such Lender during the period from and including the
Effective Date to but excluding the date on which such Lender’s Commitment
terminates and (ii) for the account of each Term Lender a ticking fee, which
shall accrue at the Applicable Rate on the amount of the Term Loan Commitment of
such Lender during the period commencing on

 

47



--------------------------------------------------------------------------------

August 1, 2012 (if the Term Loan Funding Date has not occurred prior to such
date) and ending on the last day of the Term Loan Availability Period. Accrued
commitment fees shall be payable in arrears on the last day of March, June,
September and December of each year and on the date on which the Revolving
Commitments terminate, commencing on the first such date to occur after the date
hereof. Accrued ticking fees, if any, shall be payable in arrears on
September 30, 2012 and on the earlier to occur of (x) the Term Loan Funding Date
(if such date is after July 31, 2012) or (y) the last day of the Term Loan
Availability Period. All commitment fees and ticking fees shall be computed on
the basis of a year of 360 days and shall be payable for the actual number of
days elapsed (including the first day but excluding the last day). For
clarification, if the Term Loan Funding Date occurs prior to August 1, 2012,
there shall be no ticking fees owed hereunder.

(b) The Company agrees to pay (i) to the Administrative Agent for the account of
each Revolving Lender a participation fee with respect to its participations in
Letters of Credit, which shall accrue at the same Applicable Rate used to
determine the interest rate applicable to Eurocurrency Revolving Loans on the
average daily amount of such Revolving Lender’s LC Exposure (excluding any
portion thereof attributable to unreimbursed LC Disbursements) during the period
from and including the Effective Date to but excluding the later of the date on
which such Revolving Lender’s Commitment terminates and the date on which such
Lender ceases to have any LC Exposure and (ii) to the Issuing Bank for its own
account a fronting fee, which shall accrue at the rate per annum separately
agreed upon between the Issuing Bank and the Company on the average daily amount
of the LC Exposure (excluding any portion thereof attributable to unreimbursed
LC Disbursements) attributable to Letters of Credit issued by the Issuing Bank
during the period from and including the Effective Date to but excluding the
later of the date of termination of the Revolving Commitments and the date on
which there ceases to be any LC Exposure, as well as the Issuing Bank’s standard
fees and commissions with respect to the issuance, amendment, cancellation,
negotiation, transfer, presentment, renewal or extension of any Letter of Credit
or processing of drawings thereunder. Unless otherwise specified above,
participation fees and fronting fees accrued through and including the last day
of March, June, September and December of each year shall be payable on the
third (3rd) Business Day following such last day, commencing on the first such
date to occur after the Effective Date; provided that all such fees shall be
payable on the date on which the Revolving Commitments terminate and any such
fees accruing after the date on which the Revolving Commitments terminate shall
be payable on demand. Any other fees payable to the Issuing Bank pursuant to
this paragraph shall be payable within ten (10) Business Days after demand. All
participation fees and fronting fees shall be computed on the basis of a year of
360 days and shall be payable for the actual number of days elapsed (including
the first day but excluding the last day). Participation fees and fronting fees
in respect of Letters of Credit denominated in Dollars shall be paid in Dollars,
and participation fees and fronting fees in respect of Letters of Credit
denominated in a Foreign Currency shall be paid in such Foreign Currency.

(c) The Company agrees to pay to the Administrative Agent, for its own account,
fees payable in the amounts and at the times separately agreed upon between the
Company and the Administrative Agent.

(d) All fees payable hereunder shall be paid on the dates due, in Dollars
(except as otherwise expressly provided in this Section 2.12 and except that
ticking fees shall be paid in Canadian Dollars) and immediately available funds,
to the Administrative Agent (or to the Issuing Bank, in the case of fees payable
to it) for distribution, in the case of commitment fees, ticking fees and
participation fees, to the applicable Lenders. Fees paid shall not be refundable
under any circumstances.

 

48



--------------------------------------------------------------------------------

SECTION 2.13. Interest.

(a) The Loans comprising each ABR Borrowing (including each Swingline Loan)
shall bear interest at the Alternate Base Rate plus the Applicable Rate. The
Canadian Loans comprising each Canadian Base Rate Borrowing shall bear interest
at the Canadian Prime Rate plus the Applicable Rate.

(b) The Loans comprising each Eurocurrency Borrowing shall bear interest at the
Adjusted LIBO Rate for the Interest Period in effect for such Borrowing plus the
Applicable Rate. The Loans comprising each BA Equivalent Borrowing shall bear
interest at the BA Rate for the Interest Period in effect for such Borrowing
plus the Applicable Rate.

(c) Notwithstanding the foregoing, during the occurrence and continuance of an
Event of Default, the Administrative Agent or the Required Lenders may, at their
option, by notice to the Company (which notice may be revoked at the option of
the Required Lenders notwithstanding any provision of Section 9.02 requiring the
consent of “each Lender directly affected thereby” for reductions in interest
rates), declare that (i) all Loans shall (to the extent permitted by applicable
law) bear interest at 2% plus the rate otherwise applicable to such Loans as
provided in the preceding paragraphs of this Section or (ii) in the case of any
other amount outstanding hereunder, such amount shall accrue at 2% plus the rate
applicable to such fee or other obligation as provided hereunder.

(d) Accrued interest on each Loan shall be payable in arrears on each Interest
Payment Date for such Loan and, in the case of Revolving Loans, upon termination
of the Revolving Commitments; provided that (i) interest accrued pursuant to
paragraph (c) of this Section shall be payable on demand, (ii) in the event of
any repayment or prepayment of any Loan (other than a prepayment of an ABR
Revolving Loan or a Canadian Base Rate Revolving Loan prior to the end of the
Revolving Loan Availability Period), accrued interest on the principal amount
repaid or prepaid shall be payable on the date of such repayment or prepayment
and (iii) in the event of any conversion of any Eurocurrency Loan or BA
Equivalent Loan prior to the end of the current Interest Period therefor,
accrued interest on such Loan shall be payable on the effective date of such
conversion.

(e) All interest hereunder shall be computed on the basis of a year of 360 days,
except that interest (i) computed by reference to the Alternate Base Rate at
times when the Alternate Base Rate is based on the Prime Rate, computed by
reference to the BA Rate or computed on the basis of the Canadian Prime Rate
shall be computed on the basis of a year of 365 days (or 366 days in a leap
year) and (ii) for Borrowings denominated in Pounds Sterling shall be computed
on the basis of a year of 365 days, and in each case shall be payable for the
actual number of days elapsed (including the first day but excluding the last
day). The applicable Alternate Base Rate, Canadian Prime Rate, Adjusted LIBO
Rate, LIBO Rate or BA Rate shall be determined by the Administrative Agent, and
such determination shall be conclusive absent manifest error.

SECTION 2.14. Alternate Rate of Interest. If prior to the commencement of any
Interest Period for a Eurocurrency Borrowing or BA Equivalent Borrowing :

(a) the Administrative Agent determines in good faith (which determination shall
be conclusive absent manifest error) that adequate and reasonable means do not
exist for ascertaining (i) the Adjusted LIBO Rate or the LIBO Rate, as
applicable, for such Interest Period or (ii) in the case of a BA Equivalent
Borrowing, the BA Rate for such Interest Period;

(b) the Administrative Agent is advised by the Required Lenders that the
Adjusted LIBO Rate, the LIBO Rate or the BA Rate, as applicable, for such
Interest Period will not adequately and fairly reflect the cost to such Lenders
(or Lender) of making or maintaining their Loans (or its Loan) included in such
Borrowing for such Interest Period;

 

49



--------------------------------------------------------------------------------

then the Administrative Agent shall give notice thereof to the Company and each
Borrower and the Lenders by telephone or telecopy as promptly as practicable
thereafter and, until the Administrative Agent notifies the Company, the
Borrowers and the Lenders that the circumstances giving rise to such notice no
longer exist, (i) any Interest Election Request that requests the conversion of
any Borrowing to, or continuation of any Borrowing as, a Eurocurrency Borrowing
or BA Equivalent Borrowing shall be ineffective and any such Eurocurrency
Borrowing shall be repaid on the last day of the then current Interest Period
applicable thereto, (ii) any Eurocurrency Borrowing by a Foreign Subsidiary
Borrower or BA Equivalent Borrowing by the Canadian Borrower, as applicable,
that is requested to be continued shall be repaid on the last day of the then
current Interest Period applicable thereto and (iii) if any Borrowing Request by
the Company requests a Eurocurrency Borrowing in Dollars or a BA Rate Borrowing,
such Borrowing shall be made as an ABR Borrowing or Canadian Base Rate
Borrowing, as applicable, (and if any Borrowing Request requests a Eurocurrency
Borrowing by a Foreign Subsidiary Borrower or denominated in a Foreign Currency,
such Borrowing Request shall be ineffective); provided that if the circumstances
giving rise to such notice affect only one Type of Borrowings, then the other
Type of Borrowings shall be permitted.

SECTION 2.15. Increased Costs. (a) If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended by, any Lender (except any such
reserve requirement reflected in the Adjusted LIBO Rate) or the Issuing Bank;

(ii) impose on any Lender or the Issuing Bank or the London interbank market any
other condition, cost or expense affecting this Agreement or Eurocurrency Loans
or BA Equivalent Loans made by such Lender or any Letter of Credit or
participation therein; or

(iii) subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (d) of the definition of Excluded
Taxes and (C) Connection Income Taxes) on its loans, letters of credit,
commitments, or other obligations, or its deposits, reserves, other liabilities
or capital attributable thereto;

and the result of any of the foregoing shall be to increase the cost to the
Administrative Agent or such Lender of making or maintaining any Loan or of
maintaining its obligation to make any such Loan (including, without limitation,
pursuant to any conversion of any Borrowing denominated in an Agreed Currency
into a Borrowing denominated in any other Agreed Currency) or to increase the
cost to the Administrative Agent or such Lender or the Issuing Bank of
participating in, issuing or maintaining any Letter of Credit (including,
without limitation, pursuant to any conversion of any Borrowing denominated in
an Agreed Currency into a Borrowing denominated in any other Agreed Currency) or
to reduce the amount of any sum received or receivable by the Administrative
Agent or such Lender or the Issuing Bank hereunder, whether of principal,
interest or otherwise (including, without limitation, pursuant to any conversion
of any Borrowing denominated in an Agreed Currency into a Borrowing denominated
in any other Agreed Currency), then the applicable Borrower will pay to the
Administrative Agent, such Lender or the Issuing Bank, as the case may be, such
additional amount or amounts as will compensate the Administrative Agent, such
Lender or the Issuing Bank, as the case may be, for such additional costs
incurred or reduction suffered, as reasonably determined by such Lender or the
Issuing Bank (which determination shall be made in good faith (and not on an
arbitrary or capricious basis) and consistent with similarly situated customers
of the Administrative Agent, the applicable Lender or the Issuing Bank under
agreements having provisions similar to this Section 2.15 after consideration of
such factors as the Administrative Agent, such Lender or the Issuing Bank then
reasonably determines to be relevant).

 

50



--------------------------------------------------------------------------------

(b) If any Lender or the Issuing Bank determines that any Change in Law
regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s or the Issuing Bank’s capital or on
the capital of such Lender’s or the Issuing Bank’s holding company, if any, as a
consequence of this Agreement or the Loans made by, or participations in Letters
of Credit held by, such Lender, or the Letters of Credit issued by the Issuing
Bank, to a level below that which such Lender or the Issuing Bank or such
Lender’s or the Issuing Bank’s holding company could have achieved but for such
Change in Law (taking into consideration such Lender’s or the Issuing Bank’s
policies and the policies of such Lender’s or the Issuing Bank’s holding company
with respect to capital adequacy and liquidity), then from time to time the
applicable Borrower will pay to such Lender or the Issuing Bank, as the case may
be, such additional amount or amounts as will compensate such Lender or the
Issuing Bank or such Lender’s or the Issuing Bank’s holding company for any such
reduction suffered, as reasonably determined by such Lender or the Issuing Bank
(which determination shall be made in good faith (and not on an arbitrary or
capricious basis) and consistent with similarly situated customers of the
applicable Lender or the Issuing Bank under agreements having provisions similar
to this Section 2.15 after consideration of such factors as such Lender or the
Issuing Bank then reasonably determines to be relevant).

(c) A certificate of a Lender or the Issuing Bank setting forth the amount or
amounts necessary to compensate such Lender or the Issuing Bank or its holding
company, as the case may be, as specified in paragraph (a) or (b) of this
Section shall be delivered to the Company and shall be conclusive absent
manifest error. The Company shall pay, or cause the other Borrowers to pay, such
Lender or the Issuing Bank, as the case may be, the amount shown as due on any
such certificate within ten (10) Business Days after receipt thereof.

(d) Failure or delay on the part of any Lender or the Issuing Bank to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s or the Issuing Bank’s right to demand such compensation; provided that
neither the Company nor its Subsidiaries shall be required to compensate a
Lender or the Issuing Bank pursuant to this Section for any increased costs or
reductions incurred more than 180 days prior to the date that such Lender or the
Issuing Bank, as the case may be, notifies the Company of the Change in Law
giving rise to such increased costs or reductions and of such Lender’s or the
Issuing Bank’s intention to claim compensation therefor; provided further that,
if the Change in Law giving rise to such increased costs or reductions is
retroactive, then the 180-day period referred to above shall be extended to
include the period of retroactive effect thereof.

SECTION 2.16. Break Funding Payments. In the event of (a) the payment of any
principal of any Eurocurrency Loan or BA Equivalent Loan other than on the last
day of an Interest Period applicable thereto (including as a result of an Event
of Default or as a result of any prepayment pursuant to Section 2.11), (b) the
conversion of any Eurocurrency Loan or BA Equivalent Loan other than on the last
day of the Interest Period applicable thereto, (c) the failure to borrow,
convert, continue or prepay any Eurocurrency Loan or BA Equivalent Loan on the
date specified in any notice delivered pursuant hereto (regardless of whether
such notice may be revoked under Section 2.11(a) and is revoked in accordance
therewith) or (d) the assignment of any Eurocurrency Loan other than on the last
day of the Interest Period applicable thereto as a result of a request by the
Company pursuant to Section 2.19, then, in any such event, the Borrowers shall
compensate each Lender for the loss, cost and expense attributable to such
event. Such loss, cost or expense to any Lender shall be deemed to include an
amount determined by such Lender to be the excess, if any, of (i) the amount of
interest which would have accrued on the principal amount of such Loan had such
event not occurred, at the Adjusted LIBO Rate or BA Rate, as applicable, that
would have been applicable to such Loan, for the period from the date of such
event to the last day of the then current Interest Period therefor (or, in the
case of a failure to borrow, convert or continue, for the period that would have
been the Interest Period for such Loan), over (ii) the amount of interest which
would accrue on such principal amount for such period at the interest rate which
such

 

51



--------------------------------------------------------------------------------

Lender would bid were it to bid, at the commencement of such period, for
deposits in the relevant currency of a comparable amount and period from other
banks in the eurocurrency market (or with respect to BA Equivalent Loans, the
Canadian bank market), as reasonably determined by such Lender. A certificate of
any Lender setting forth any amount or amounts that such Lender is entitled to
receive pursuant to this Section shall be delivered to the applicable Borrower
and shall be conclusive absent manifest error. The applicable Borrower shall pay
such Lender the amount shown as due on any such certificate within ten
(10) Business Days after receipt thereof.

SECTION 2.17. Taxes. (a) Withholding of Taxes; Gross-Up. Each payment by any
Loan Party under any Loan Document shall be made without withholding for any
Taxes, unless such withholding is required by any law. If any Withholding Agent
determines, in its sole discretion exercised in good faith, that it is so
required to withhold Taxes, then such Withholding Agent may so withhold and
shall timely pay the full amount of withheld Taxes to the relevant Governmental
Authority in accordance with applicable law. If such Taxes are Indemnified
Taxes, then the amount payable by such Loan Party shall be increased as
necessary so that, net of such withholding (including such withholding
applicable to additional amounts payable under this Section), the applicable
Recipient receives the amount it would have received had no such withholding
been made.

(b) Payment of Other Taxes by the Borrowers. The relevant Borrower shall timely
pay any Other Taxes to the relevant Governmental Authority in accordance with
applicable law.

(c) Evidence of Payments. As soon as practicable after any payment of
Indemnified Taxes by any Loan Party to a Governmental Authority, such Loan Party
shall deliver to the Administrative Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Administrative Agent.

(d) Indemnification by the Borrowers. The relevant Borrower shall indemnify each
Recipient for any Indemnified Taxes that are paid or payable by such Recipient
in connection with any Loan Document (including amounts paid or payable under
this Section 2.17(d)) and any reasonable out-of-pocket expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority;
provided that the Borrowers shall not be required to indemnify any Recipient for
any loss, cost or expense (including any penalty or interest) to the extent
arising out of any failure by the Administrative Agent or such Recipient to
timely pay or file a return relating to an Indemnified Tax if any Borrower has
paid the amount of such Tax to the Administrative Agent or such Recipient. The
indemnity under this Section 2.17(d) shall be paid within ten (10) days after
the Recipient delivers to the relevant Borrower a certificate stating the amount
of any Indemnified Taxes so paid or payable by such Recipient. Such certificate
shall be conclusive of the amount so paid or payable absent manifest error. Such
Recipient shall deliver a copy of such certificate to the Administrative Agent.

(e) Indemnification by the Lenders. Each Lender shall severally indemnify the
Administrative Agent for any Taxes (but, in the case of any Indemnified Taxes,
only to the extent that any Loan Party has not already indemnified the
Administrative Agent for such Indemnified Taxes and without limiting the
obligation of the Loan Parties to do so) attributable to such Lender that are
paid or payable by the Administrative Agent or the applicable Loan Party (as
applicable) in connection with any Loan Document and any reasonable expenses
arising therefrom or with respect thereto, whether or not such Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority.
The indemnity under this Section 2.17(e) shall be paid within ten (10) days
after the Administrative Agent delivers to the applicable Lender a certificate
stating the amount of Taxes so paid or payable by the Administrative Agent. Such
certificate shall be conclusive of the amount so paid or payable absent manifest
error.

 

52



--------------------------------------------------------------------------------

(f) Status of Lenders. (i) Any Lender that is entitled to an exemption from, or
reduction of, any applicable withholding Tax with respect to any payments under
any Loan Document shall deliver to the Borrowers and the Administrative Agent,
at the time or times reasonably requested by the Borrowers or the Administrative
Agent, such properly completed and executed documentation reasonably requested
by the Company or any Borrower or the Administrative Agent as will permit such
payments to be made without, or at a reduced rate of, withholding. In addition,
any Lender, if requested by the Company, any Borrower or the Administrative
Agent, shall deliver such other documentation prescribed by law or reasonably
requested by the Company, any Borrower or the Administrative Agent as will
enable the Borrowers or the Administrative Agent to determine whether or not
such Lender is subject to any withholding (including backup withholding) or
information reporting requirements. Notwithstanding anything to the contrary in
the preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in Section 2.17(f)(ii)(A)
through (E) below) shall not be required if in the Lender’s judgment such
completion, execution or submission would subject such Lender to any material
unreimbursed cost or expense or would materially prejudice the legal or
commercial position of such Lender. Upon the reasonable request of any Borrower
or the Administrative Agent, any Lender shall update any form or certification
previously delivered pursuant to this Section 2.17(f). If any form or
certification previously delivered pursuant to this Section expires or becomes
obsolete or inaccurate in any respect with respect to a Lender, such Lender
shall promptly (and in any event within ten (10) days after such expiration,
obsolescence or inaccuracy) notify the Company and the Administrative Agent in
writing of such expiration, obsolescence or inaccuracy and update the form or
certification if it is legally eligible to do so.

(ii) Without limiting the generality of the foregoing, if any Borrower is a U.S.
Person, any Lender with respect to such Borrower shall, if it is legally
eligible to do so, deliver to such Borrower and the Administrative Agent (in
such number of copies reasonably requested by such Borrower and the
Administrative Agent) on or prior to the date on which such Lender becomes a
party hereto, duly completed and executed copies of whichever of the following
is applicable:

(A) in the case of a Lender that is a U.S. Person, IRS Form W-9 certifying that
such Lender is exempt from U.S. Federal backup withholding tax;

(B) in the case of a Non-U.S. Lender claiming the benefits of an income tax
treaty to which the United States is a party (1) with respect to payments of
interest under any Loan Document, IRS Form W-8BEN establishing an exemption
from, or reduction of, U.S. Federal withholding Tax pursuant to the “interest”
article of such tax treaty and (2) with respect to any other applicable payments
under any Loan Document, IRS Form W-8BEN establishing an exemption from, or
reduction of, U.S. Federal withholding Tax pursuant to the “business profits” or
“other income” article of such tax treaty;

(C) in the case of a Non-U.S. Lender for whom payments under any Loan Document
constitute income that is effectively connected with such Lender’s conduct of a
trade or business in the United States, IRS Form W-8ECI;

(D) in the case of a Non-U.S. Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code both (1) IRS Form W-8BEN and
(2) a certificate substantially in the form of Exhibit G (a “U.S. Tax
Certificate”) to the effect that such Lender is not (a) a “bank” within the
meaning of Section 881(c)(3)(A) of the

 

53



--------------------------------------------------------------------------------

Code, (b) a “10 percent shareholder” of such Borrower within the meaning of
Section 881(c)(3)(B) of the Code, (c) a “controlled foreign corporation”
described in Section 881(c)(3)(C) of the Code and (d) conducting a trade or
business in the United States with which the relevant interest payments are
effectively connected;

(E) in the case of a Non-U.S. Lender that is not the beneficial owner of
payments made under this Agreement (including a partnership or a participating
Lender) (1) an IRS Form W-8IMY on behalf of itself and (2) the relevant forms
prescribed in clauses (A), (B), (C), (D) and (F) of this paragraph (f)(ii) that
would be required of each such beneficial owner or partner of such partnership
if such beneficial owner or partner were a Lender; provided, however, that if
the Lender is a partnership and one or more of its partners are claiming the
exemption for portfolio interest under Section 881(c) of the Code, such Lender
may provide a U.S. Tax Certificate on behalf of such partners; or

(F) any other form prescribed by law as a basis for claiming exemption from, or
a reduction of, U.S. Federal withholding Tax together with such supplementary
documentation necessary to enable such Borrower or the Administrative Agent to
determine the amount of Tax (if any) required by law to be withheld.

(iii) If a payment made to a Lender under any Loan Document would be subject to
U.S. Federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Withholding Agent, at the time or times prescribed by law
and at such time or times reasonably requested by the Withholding Agent, such
documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Withholding Agent as may be necessary for the
Withholding Agent to comply with its obligations under FATCA, to determine that
such Lender has or has not complied with such Lender’s obligations under FATCA
and, as necessary, to determine the amount to deduct and withhold from such
payment. Solely for purposes of this Section 2.17(f)(iii), “FATCA” shall include
any amendments made to FATCA after the date of this Agreement.

(g) Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 2.17 (including
additional amounts paid pursuant to this Section 2.17), it shall pay to the
indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments made under this Section with respect to the Taxes giving rise
to such refund), net of all out-of-pocket expenses (including any Taxes) of such
indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund). Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid to such indemnified party pursuant to the
previous sentence (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) in the event such indemnified party is required
to repay such refund to such Governmental Authority. Notwithstanding anything to
the contrary in this Section 2.17(g), in no event will any indemnified party be
required to pay any amount to any indemnifying party pursuant to this
Section 2.17(g) if such payment would place such indemnified party in a less
favorable position (on a net after-Tax basis) than such indemnified party would
have been in if the indemnification payments or additional amounts giving rise
to such refund had never been paid. This Section 2.17(g) shall not be construed
to require any indemnified party to make available its Tax returns (or any other
information relating to its Taxes which it deems confidential) to the
indemnifying party or any other Person.

 

54



--------------------------------------------------------------------------------

(h) Issuing Bank. For purposes of Section 2.17(e) and (f), the term “Lender”
includes the Issuing Bank.

SECTION 2.18. Payments Generally; Allocations of Proceeds; Pro Rata Treatment;
Sharing of Set-offs.

(a) Each Borrower shall make each payment required to be made by it hereunder
(whether of principal, interest, fees or reimbursement of LC Disbursements, or
of amounts payable under Section 2.15, 2.16 or 2.17, or otherwise) prior to
(i) in the case of payments denominated in Dollars by the Company, 12:00 noon,
New York City time and (ii) in the case of payments denominated in a Foreign
Currency or by a Foreign Subsidiary Borrower, 12:00 noon, Local Time, in the
city of the Administrative Agent’s Applicable Payment Office for such currency,
in each case on the date when due, in immediately available funds, without
set-off or counterclaim. Any amounts received after such time on any date may,
in the discretion of the Administrative Agent, be deemed to have been received
on the next succeeding Business Day for purposes of calculating interest
thereon. All such payments shall be made (i) in the same currency in which the
applicable Credit Event was made (or where such currency has been converted to
euro, in euro) and (ii) to the Administrative Agent at its offices at 10 South
Dearborn Street, Chicago, Illinois 60603 or, in the case of a Credit Event
denominated in a Foreign Currency or to a Foreign Subsidiary Borrower, the
Administrative Agent’s Applicable Payment Office for such currency, except
payments to be made directly to the Issuing Bank or Swingline Lender as
expressly provided herein and except that payments pursuant to Sections 2.15,
2.16, 2.17 and 9.03 shall be made directly to the Persons entitled thereto. The
Administrative Agent shall distribute any such payments denominated in the same
currency received by it for the account of any other Person to the appropriate
recipient promptly following receipt thereof. If any payment hereunder shall be
due on a day that is not a Business Day, the date for payment shall be extended
to the next succeeding Business Day, and, in the case of any payment accruing
interest, interest thereon shall be payable for the period of such extension.
Notwithstanding the foregoing provisions of this Section, if, after the making
of any Credit Event in any Foreign Currency, currency control or exchange
regulations are imposed in the country which issues such currency with the
result that the type of currency in which the Credit Event was made (the
“Original Currency”) no longer exists or any Borrower is not able to make
payment to the Administrative Agent for the account of the Lenders in such
Original Currency, then all payments to be made by such Borrower hereunder in
such currency shall instead be made when due in Dollars in an amount equal to
the Dollar Amount (as of the date of repayment) of such payment due, it being
the intention of the parties hereto that the Borrowers take all risks of the
imposition of any such currency control or exchange regulations.

(b) Any proceeds of Collateral received by the Administrative Agent (i) not
constituting a specific payment of principal, interest, fees or other sum
payable under the Loan Documents (which shall be applied as specified by the
Company) or (ii) after an Event of Default has occurred and is continuing and
the Administrative Agent so elects or the Required Lenders so direct, such funds
shall be applied ratably first, to pay any fees, indemnities, or expense
reimbursements including amounts then due to the Administrative Agent and the
Issuing Bank from any Borrower, second, to pay any fees or expense
reimbursements then due to the Lenders from any Borrower, third, to pay interest
then due and payable on the Loans ratably, fourth, to prepay principal on the
Loans and unreimbursed LC Disbursements and any other amounts owing with respect
to Swap Obligations ratably, fifth, to pay an amount to the Administrative Agent
equal to one hundred five percent (105%) of the aggregate undrawn face amount of
all outstanding Letters of Credit and the aggregate amount of any unpaid LC
Disbursements, to be held as cash collateral for such Obligations and sixth, to
the payment of any other Secured Obligation due to the Administrative Agent or
any Lender by any Borrower. Notwithstanding anything to the contrary contained
in this Agreement, unless so directed by the Company, or unless an Event of
Default has occurred and is continuing, none of the Administrative Agent or any
Lender shall apply any payment which it receives to any Eurocurrency Loan or BA
Equivalent Loan of a Class, except (a) on the

 

55



--------------------------------------------------------------------------------

expiration date of the Interest Period applicable to any such Eurocurrency Loan
or BA Equivalent Loan or (b) in the event, and only to the extent, that there
are no outstanding ABR Loans or Canadian Base Rate Loans, as applicable, of the
same Class and, in any event, the Borrowers shall pay the break funding payment
required in accordance with Section 2.16. If an Event of Default has occurred
and is continuing then the Administrative Agent and the Lenders shall have the
continuing and exclusive right to apply and reverse and reapply any and all such
proceeds and payments to any portion of the Secured Obligations.

(c) At the election of the Administrative Agent, during the continuance of an
Event of Default, all payments of principal, interest, LC Disbursements, fees,
premiums, reimbursable expenses (including, without limitation, all
reimbursement for fees and expenses pursuant to Section 9.03), and other sums
payable under the Loan Documents, may be paid from the proceeds of Borrowings
made hereunder whether made following a request by a Borrower (or the Company on
behalf of a Borrower) pursuant to Section 2.03 or a deemed request as provided
in this Section or may be deducted from any deposit account of such Borrower
maintained with the Administrative Agent. During the continuance of an Event of
Default, each Borrower hereby irrevocably authorizes (i) the Administrative
Agent to make a Borrowing for the purpose of paying each payment of principal,
interest and fees as it becomes due hereunder or any other amount due under the
Loan Documents and agrees that all such amounts charged shall constitute Loans
(including Swingline Loans) and that all such Borrowings shall be deemed to have
been requested pursuant to Sections 2.03, 2.04 or 2.05, as applicable and
(ii) the Administrative Agent to charge any deposit account of the relevant
Borrower maintained with the Administrative Agent for each payment of principal,
interest and fees as it becomes due hereunder or any other amount due under the
Loan Documents.

(d) If any Lender shall, by exercising any right of set-off or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Loans or participations in LC Disbursements or Swingline Loans resulting in
such Lender receiving payment of a greater proportion of the aggregate amount of
its Loans and participations in LC Disbursements and Swingline Loans and accrued
interest thereon than the proportion received by any other Lender, then the
Lender receiving such greater proportion shall purchase (for cash at face value)
participations in the Loans and participations in LC Disbursements and Swingline
Loans of other Lenders to the extent necessary so that the benefit of all such
payments shall be shared by the Lenders ratably in accordance with the aggregate
amount of principal of and accrued interest on their respective Loans and
participations in LC Disbursements and Swingline Loans; provided that (i) if any
such participations are purchased and all or any portion of the payment giving
rise thereto is recovered, such participations shall be rescinded and the
purchase price restored to the extent of such recovery, without interest, and
(ii) the provisions of this paragraph shall not be construed to apply to any
payment made by any Borrower pursuant to and in accordance with the express
terms of this Agreement or any payment obtained by a Lender as consideration for
the assignment of or sale of a participation in any of its Loans or
participations in LC Disbursements and Swingline Loans to any assignee or
participant, other than to the Company or any Subsidiary or Affiliate thereof
(as to which the provisions of this paragraph shall apply). Each Borrower
consents to the foregoing and agrees, to the extent it may effectively do so
under applicable law, that any Lender acquiring a participation pursuant to the
foregoing arrangements may exercise against such Borrower rights of set-off and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of such Borrower in the amount of such participation.

(e) Unless the Administrative Agent shall have received notice from the relevant
Borrower prior to the date on which any payment is due to the Administrative
Agent for the account of the Lenders or the Issuing Bank hereunder that such
Borrower will not make such payment, the Administrative Agent may assume that
such Borrower has made such payment on such date in accordance herewith and may,
in reliance upon such assumption, distribute to the Lenders or the Issuing Bank,
as the case may be, the amount due. In such event, if such Borrower has not in
fact made such

 

56



--------------------------------------------------------------------------------

payment, then each of the Lenders or the Issuing Bank, as the case may be,
severally agrees to repay to the Administrative Agent forthwith on demand the
amount so distributed to such Lender or Issuing Bank with interest thereon, for
each day from and including the date such amount is distributed to it to but
excluding the date of payment to the Administrative Agent, at the greater of the
Federal Funds Effective Rate and a rate determined by the Administrative Agent
in accordance with banking industry rules on interbank compensation (including
without limitation the Overnight Foreign Currency Rate in the case of Loans
denominated in a Foreign Currency).

(f) If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.05(c), 2.06(d) or (e), 2.07(b), 2.18(e) or 9.03(c), then
the Administrative Agent may, in its discretion (notwithstanding any contrary
provision hereof), (i) apply any amounts thereafter received by the
Administrative Agent for the account of such Lender and for the benefit of the
Administrative Agent, the Swingline Lender or the Issuing Bank to satisfy such
Lender’s obligations under such Sections until all such unsatisfied obligations
are fully paid and/or (ii) hold any such amounts in a segregated account as cash
collateral for, and application to, any future funding obligations of such
Lender under such Sections; in the case of each of (i) and (ii) above, in any
order as determined by the Administrative Agent in its discretion.

SECTION 2.19. Mitigation Obligations; Replacement of Lenders. (a) If any Lender
requests compensation under Section 2.15, or if any Borrower is required to pay
any additional amount to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 2.17, then such Lender shall use
reasonable efforts to designate a different lending office for funding or
booking its Loans hereunder or to assign its rights and obligations hereunder to
another of its offices, branches or affiliates, if, in the judgment of such
Lender, such designation or assignment (i) would eliminate or reduce amounts
payable pursuant to Section 2.15 or 2.17, as the case may be, in the future and
(ii) would not subject such Lender to any unreimbursed cost or expense and would
not otherwise be disadvantageous to such Lender. The Company hereby agrees to
pay all reasonable out of pocket costs and expenses incurred by any Lender in
connection with any such designation or assignment.

(b) If (i) any Lender requests compensation under Section 2.15, (ii) any
Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.17 or
(iii) any Lender becomes a Defaulting Lender, then the Company may, at its sole
expense and effort, upon notice to such Lender and the Administrative Agent,
require such Lender to assign and delegate, without recourse (in accordance with
and subject to the restrictions contained in Section 9.04), all its interests,
rights and obligations under the Loan Documents to an assignee that shall assume
such obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided that (i) the Company shall have received the prior written
consent of the Administrative Agent (and if a Revolving Commitment is being
assigned, the Issuing Bank), which consent shall not unreasonably be withheld,
conditioned or delayed, (ii) such Lender shall have received payment of an
amount equal to the outstanding principal of its Loans and participations in LC
Disbursements and Swingline Loans, accrued interest thereon, accrued fees and
all other amounts owing and payable to it hereunder, from the assignee (to the
extent of such outstanding principal and accrued interest and fees) or the
Company (in the case of all other amounts) and (iii) in the case of any such
assignment resulting from a claim for compensation under Section 2.15 or
payments required to be made pursuant to Section 2.17, such assignment is
reasonably expected to result in a reduction in such compensation or payments. A
Lender shall not be required to make any such assignment and delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances under Section 2.15 or under Section 2.17 entitling the Company to
require such assignment and delegation cease to apply.

SECTION 2.20. Expansion Option. The Company may from time to time elect to
increase the Commitments and/or enter into one or more tranches of term loans
(each an “Incremental

 

57



--------------------------------------------------------------------------------

Term Loan”), in each case in an aggregate amount that is an integral multiple of
$25,000,000 and not less than $50,000,000 so long as, after giving effect
thereto, the aggregate amount of such increases and all such Incremental Term
Loans does not exceed $250,000,000. The Company may arrange for any such
increase or tranche to be provided by one or more Lenders (each Lender so
agreeing to an increase in its Commitment, or to participate in such Incremental
Term Loans, an “Increasing Lender”), or by one or more new banks, financial
institutions or other entities (each such new bank, financial institution or
other entity, an “Augmenting Lender”), to increase their existing Commitments,
or to participate in such Incremental Term Loans, or extend Commitments, as the
case may be; provided that (i) each Augmenting Lender, shall be subject to the
approval of the Company and the Administrative Agent and (ii) (x) in the case of
an Increasing Lender, the Company and such Increasing Lender execute an
agreement substantially in the form of Exhibit C hereto, and (y) in the case of
an Augmenting Lender, the Company and such Augmenting Lender execute an
agreement substantially in the form of Exhibit D hereto. No consent of any
Lender (other than the Lenders participating in the increase or any Incremental
Term Loan) shall be required for any increase in Commitments or Incremental Term
Loan pursuant to this Section 2.20.

Increases and new Commitments and Incremental Term Loans created pursuant to
this Section 2.20 shall become effective on the date agreed by the Company, the
Administrative Agent and the relevant Increasing Lenders or Augmenting Lenders,
and the Administrative Agent shall notify each Lender thereof. Notwithstanding
the foregoing, no increase in the Commitments (or in the Commitment of any
Lender) or tranche of Incremental Term Loans shall become effective under this
paragraph unless, (i) on the proposed date of the effectiveness of such increase
or Incremental Term Loans, (A) the conditions set forth in paragraphs (a) and
(b) of Section 4.02 shall be satisfied or waived by the Required Lenders and the
Administrative Agent shall have received a certificate to that effect dated such
date and executed by a Financial Officer of the Company and (B) the Company
shall be in compliance (on a Pro Forma Basis reasonably acceptable to the
Administrative Agent) with the covenants contained in Section 6.12, (ii) the
Administrative Agent shall have received documents and opinions consistent with
those delivered on the Effective Date as to the corporate power and authority of
the Borrowers to borrow hereunder after giving effect to such increase and
(iii) the Company shall demonstrate to the reasonable satisfaction of the
Administrative Agent that such increase or Incremental Term Loans and the Liens
securing such Indebtedness are permitted under the terms of the Subordinated
Indebtedness Documents, and that the Obligations (after giving effect to any
proposed funding of the increased Revolving Loan Commitments and Term Loans)
shall constitute “senior debt” and “designated senior debt” (or words of similar
import) under the Subordinated Indebtedness Documents in accordance with
Section 1.05 hereof.

On the effective date of any increase in the Commitments or any Incremental Term
Loans being made, (i) each relevant Increasing Lender and Augmenting Lender
shall make available to the Administrative Agent such amounts in immediately
available funds as the Administrative Agent shall determine, for the benefit of
the other Lenders, as being required in order to cause, after giving effect to
such increase and the use of such amounts to make payments to such other
Lenders, each Lender’s portion of the outstanding Revolving Loans of all the
Lenders to equal its Applicable Percentage of such outstanding Revolving Loans,
and (ii) except in the case of any Incremental Term Loans, the Borrowers shall
be deemed to have repaid and reborrowed all outstanding Revolving Loans as of
the date of any increase in the Commitments (with such reborrowing to consist of
the Types of Revolving Loans, with related Interest Periods if applicable,
specified in a notice delivered by the applicable Borrower, or the Company on
behalf of the applicable Borrower, in accordance with the requirements of
Section 2.03). The deemed payments made pursuant to clause (ii) of the
immediately preceding sentence shall be accompanied by payment of all accrued
interest on the amount prepaid and, in respect of each Eurocurrency Loan, shall
be subject to indemnification by the Borrowers pursuant to the provisions of
Section 2.16 if the deemed payment occurs other than on the last day of the
related Interest Periods.

 

58



--------------------------------------------------------------------------------

The Incremental Term Loans (a) shall rank pari passu in right of payment with
any Loans made to the same Borrower, (b) shall not mature earlier than the Term
Loan Maturity Date (but may have amortization prior to such date, may be
required to be mandatorily prepaid in full prior to prepayment of the Revolving
Loans or then existing Term Loans, and may permit voluntary prepayments) and
(c) otherwise shall be treated substantially the same as (and in any event no
more favorably than) the Revolving Loans and the then existing Term Loans;
provided that (i) the terms and conditions applicable to any tranche of
Incremental Term Loans maturing after the Term Loan Maturity Date may provide
for material additional or different financial or other covenants applicable
only during periods after the Term Loan Maturity Date and (ii) the Incremental
Term Loans may be priced differently than the Revolving Loans and the then
existing Term Loans. Incremental Term Loans may be made hereunder pursuant to an
amendment or restatement (an “Incremental Term Loan Amendment”) of this
Agreement and, as appropriate, the other Loan Documents, executed by the
Borrowers, each Increasing Lender participating in such tranche, each Augmenting
Lender participating in such tranche, if any, and the Administrative Agent. The
Incremental Term Loan Amendment may, without the consent of any other Lenders,
effect such amendments to this Agreement and the other Loan Documents as may be
necessary or appropriate, in the reasonable opinion of the Administrative Agent,
to effect the provisions of this Section 2.20 (including the next succeeding
sentence). In connection with any increase in the Commitments or Incremental
Term Loans being made available to a Foreign Subsidiary Borrower, the Company,
the Foreign Subsidiary Borrowers and any other applicable Foreign Subsidiaries
shall deliver such additional collateral and guaranty documentation as the
Administrative Agent and the Company shall mutually agree, accompanied by a
collection allocation mechanism, if required under the circumstances, in form
and substance reasonably satisfactory to the Administrative Agent and its
counsel, in order to secure and support the Secured Obligations of such Foreign
Subsidiary as promptly as possible but in any event within thirty (30) days (or
such later date as may be agreed upon by the Administrative Agent) of the
effectiveness of such increase or incremental Term Loans, to be accompanied by
appropriate corporate resolutions, other corporate documentation and legal
opinions in form and substance reasonably satisfactory to the Administrative
Agent and its counsel. Nothing contained in this Section 2.20 shall constitute,
or otherwise be deemed to be, a commitment on the part of any Lender to increase
its Revolving Commitment hereunder, or provide Incremental Term Loans, at any
time.

SECTION 2.21. [Intentionally Omitted].

SECTION 2.22. Judgment Currency. If for the purposes of obtaining judgment in
any court it is necessary to convert a sum due from any Borrower hereunder in
the currency expressed to be payable herein (the “specified currency”) into
another currency, the parties hereto agree, to the fullest extent that they may
effectively do so, that the rate of exchange used shall be the Exchange Rate on
the Business Day preceding that on which final, non-appealable judgment is
given. The obligations of each Borrower in respect of any sum due to any Lender
or the Administrative Agent hereunder shall, notwithstanding any judgment in a
currency other than the specified currency, be discharged only to the extent
that on the Business Day following receipt by such Lender or the Administrative
Agent (as the case may be) of any sum adjudged to be so due in such other
currency such Lender or the Administrative Agent (as the case may be) may in
accordance with normal, reasonable banking procedures purchase the specified
currency with such other currency. If the amount of the specified currency so
purchased is less than the sum originally due to such Lender or the
Administrative Agent, as the case may be, in the specified currency, each
Borrower agrees, to the fullest extent that it may effectively do so, as a
separate obligation and notwithstanding any such judgment, to indemnify such
Lender or the Administrative Agent, as the case may be, against such loss, and
if the amount of the specified currency so purchased exceeds (a) the sum
originally due to any Lender or the Administrative Agent, as the case may be, in
the specified currency and (b) any amounts shared with other Lenders as a result
of allocations of such excess as a disproportionate payment to such Lender under
Section 2.18, such Lender or the Administrative Agent, as the case may be,
agrees to remit such excess to such Borrower.

 

59



--------------------------------------------------------------------------------

SECTION 2.23. Designation of Foreign Subsidiary Borrowers. From and after the
Amendment No. 2 Effective Date, the Canadian Borrower shall be designated as a
Foreign Subsidiary Borrower, and the Company may at any time and from time to
time designate any other Eligible Foreign Subsidiary as a Foreign Subsidiary
Borrower by delivery to the Administrative Agent of a Borrowing Subsidiary
Agreement executed by such Subsidiary and the Company and the satisfaction of
the other conditions precedent set forth in Section 4.03. Upon the Amendment
No. 2 Effective Date (in the case of the Canadian Borrower) or upon such other
delivery and satisfaction, such Subsidiary shall for all purposes of this
Agreement be a Foreign Subsidiary Borrower and a party to this Agreement until
the Company shall have executed and delivered to the Administrative Agent a
Borrowing Subsidiary Termination with respect to such Subsidiary, whereupon such
Subsidiary shall cease to be a Foreign Subsidiary Borrower and a party to this
Agreement. As soon as practicable upon receipt of a Borrowing Subsidiary
Agreement, the Administrative Agent shall furnish a copy thereof to each Lender.
Notwithstanding the preceding sentences, no Borrowing Subsidiary Termination
will become effective as to any Foreign Subsidiary Borrower at a time when any
principal of or interest on any Loan to such Foreign Subsidiary Borrower shall
be outstanding hereunder, provided that such Borrowing Subsidiary Termination
shall be effective to terminate the right of such Foreign Subsidiary Borrower to
make further Borrowings under this Agreement.

SECTION 2.24. Interest Act (Canada). i) For the purposes of the Interest Act
(Canada) and disclosure thereunder, whenever any interest or any fee to be paid
hereunder or in connection herewith by any Canadian Borrower or any Subsidiary
Guarantor incorporated or otherwise organized under the laws of Canada or any
province or territory thereof is to be calculated on the basis of a 360-day or
365-day year, the yearly rate of interest to which the rate used in such
calculation is equivalent is the rate so used multiplied by the actual number of
days in the calendar year in which the same is to be ascertained and divided by
360 or 365, as applicable. The rates of interest under this Agreement are
nominal rates, and not effective rates or yields. The principle of deemed
reinvestment of interest does not apply to any interest calculation under this
Agreement.

(a) If any provision of this Agreement would oblige any Canadian Borrower or any
Subsidiary Guarantor incorporated or otherwise organized under the laws of
Canada or any province or territory thereof to make any payment of interest or
other amount payable to any Lender in an amount or calculated at a rate which
would be prohibited by law or would result in a receipt by such Lender of
“interest” at a “criminal rate” (as such terms are construed under the Criminal
Code (Canada)), then, notwithstanding such provision, such amount or rate shall
be deemed to have been adjusted with retroactive effect to the maximum amount or
rate of interest, as the case may be, as would not be so prohibited by
applicable law or so result in a receipt by such Lender of “interest” at a
“criminal rate”, such adjustment to be effected, to the extent necessary (but
only to the extent necessary), as follows:

(i) first, by reducing the amount or rate of interest; and

(ii) thereafter, by reducing any fees, commissions, costs, expenses, premiums
and other amounts required to be paid which would constitute interest for
purposes of section 347 of the Criminal Code (Canada).

(b) If, notwithstanding the provisions of Section 2.24(b) and after giving
effect to all adjustments contemplated thereby, a Lender shall have reserved an
amount in excess of the maximum permitted by Section 2.24(b), then such excess
shall be applied by such Lender in reduction of the principal balance of Loans
owing to it.

 

60



--------------------------------------------------------------------------------

SECTION 2.25. Defaulting Lenders. Notwithstanding any provision of this
Agreement to the contrary, if any Lender becomes a Defaulting Lender, then the
following provisions shall apply for so long as such Lender is a Defaulting
Lender:

(a) fees shall cease to accrue on the unfunded portion of the Commitment of such
Defaulting Lender pursuant to Section 2.12(a);

(b) the Commitment and Revolving Credit Exposure of such Defaulting Lender shall
not be included in determining whether the Required Lenders have taken or may
take any action hereunder (including any consent to any amendment, waiver or
other modification pursuant to Section 9.02); provided, that this clause
(b) shall not apply to the vote of a Defaulting Lender in the case of an
amendment, waiver or other modification requiring the consent of such Lender or
each Lender affected thereby;

(c) if any Swingline Exposure or LC Exposure exists at the time such Lender
becomes a Defaulting Lender then:

(i) so long as no Default has occurred and is continuing, all or any part of the
Swingline Exposure and LC Exposure of such Defaulting Lender shall be
reallocated among the non-Defaulting Lenders in accordance with their respective
Applicable Percentages but only to the extent the sum of all non-Defaulting
Lenders’ Revolving Credit Exposures plus such Defaulting Lender’s Swingline
Exposure and LC Exposure does not exceed the total of all non-Defaulting
Lenders’ Revolving Commitments;

(ii) if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Company shall within one (1) Business Day following
notice by the Administrative Agent (x) first, prepay such Swingline Exposure and
(y) second, cash collateralize for the benefit of the Issuing Bank only the
Borrowers’ obligations corresponding to such Defaulting Lender’s LC Exposure
(after giving effect to any partial reallocation pursuant to clause (i) above)
in accordance with the procedures set forth in Section 2.06(j) for so long as
such LC Exposure is outstanding;

(iii) if the Company cash collateralizes any portion of such Defaulting Lender’s
LC Exposure pursuant to clause (ii) above, the Borrowers shall not be required
to pay any fees to such Defaulting Lender pursuant to Section 2.12(b) with
respect to such Defaulting Lender’s LC Exposure during the period such
Defaulting Lender’s LC Exposure is cash collateralized;

(iv) if the LC Exposure of the non-Defaulting Lenders is reallocated pursuant to
clause (i) above, then the fees payable to the Lenders pursuant to Sections
2.12(a) and Section 2.12(b) shall be adjusted in accordance with such
non-Defaulting Lenders’ Applicable Percentages; and

(v) if all or any portion of such Defaulting Lender’s LC Exposure is neither
reallocated nor cash collateralized pursuant to clause (i) or (ii) above, then,
without prejudice to any rights or remedies of the Issuing Bank, any Borrower or
any other Lender hereunder, all letter of credit fees payable under
Section 2.12(b) with respect to such Defaulting Lender’s LC Exposure shall be
payable to the Issuing Bank until and to the extent that such LC Exposure is
reallocated and/or cash collateralized; and

(d) so long as such Lender is a Defaulting Lender, the Swingline Lender shall
not be required to fund any Swingline Loan and the Issuing Bank shall not be
required to issue, amend or

 

61



--------------------------------------------------------------------------------

increase any Letter of Credit, unless it is satisfied that the related exposure
and the Defaulting Lender’s then outstanding LC Exposure will be 100% covered by
the Revolving Commitments of the non-Defaulting Lenders and/or cash collateral
will be provided by the Company in accordance with Section 2.24(c), and
participating interests in any such newly made Swingline Loan or any newly
issued or increased Letter of Credit shall be allocated among non-Defaulting
Lenders in a manner consistent with Section 2.24(c)(i) (and such Defaulting
Lender shall not participate therein).

If (i) a Bankruptcy Event with respect to a Parent of any Lender shall occur
following the date hereof and for so long as such event shall continue or
(ii) the Swingline Lender or the Issuing Bank has a good faith belief that any
Lender has defaulted in fulfilling its obligations under one or more other
agreements in which such Lender commits to extend credit, the Swingline Lender
shall not be required to fund any Swingline Loan and the Issuing Bank shall not
be required to issue, amend or increase any Letter of Credit, unless the
Swingline Lender or the Issuing Bank, as the case may be, shall have entered
into arrangements with the Company or such Lender, reasonably satisfactory to
the Swingline Lender or the Issuing Bank, as the case may be, to defease any
risk to it in respect of such Lender hereunder and the Issuing Lender agrees
that cash collateral as contemplated by the preceding paragraph shall be
sufficient to defease such risk.

In the event that the Administrative Agent, the Company, the Swingline Lender
and the Issuing Bank each agrees that a Defaulting Lender has adequately
remedied all matters that caused such Lender to be a Defaulting Lender, then the
Swingline Exposure and LC Exposure of the Lenders shall be readjusted to reflect
the inclusion of such Lender’s Commitment and on such date such Lender shall
purchase at par such of the Loans of the other Lenders (other than Swingline
Loans) as the Administrative Agent shall determine may be necessary in order for
such Lender to hold such Loans in accordance with its Applicable Percentage.

ARTICLE III

Representations and Warranties

Each Borrower represents and warrants to the Lenders on and as of each date
applicable pursuant to Section 4.02 that:

SECTION 3.01. Organization; Powers; Subsidiaries. Each of the Company and its
Subsidiaries is duly organized, validly existing and in good standing (to the
extent such concept is applicable in the relevant jurisdiction) under the laws
of the jurisdiction of its organization, has all requisite power and authority
to carry on its business as now conducted and, except where the failure to do
so, in the aggregate, could not reasonably be expected to result in a Material
Adverse Effect, is qualified to do business in, and is in good standing (to the
extent such concept is applicable) in, every jurisdiction where such
qualification is required. Schedule 3.01 hereto (as supplemented from time to
time without the consent or approval of the Lenders or the Administrative Agent)
identifies each Subsidiary, noting whether such Subsidiary is a Material
Subsidiary, the jurisdiction of its incorporation or organization, as the case
may be, the percentage of issued and outstanding shares of each class of its
capital stock or other equity interests owned by the Company and the other
Subsidiaries and, if such percentage is not 100% (excluding directors’
qualifying shares as required by law), a description of each class issued and
outstanding. All of the outstanding shares of capital stock and other equity
interests of each Subsidiary are validly issued and outstanding and fully paid
and nonassessable (to the extent such concepts are applicable in the relevant
jurisdiction) and all such shares and other equity interests indicated on
Schedule 3.01 as owned by the Company or another Subsidiary are owned,
beneficially and of record, by the Company or any Subsidiary free and clear of
all Liens, other than Liens created under the Loan

 

62



--------------------------------------------------------------------------------

Documents. There are no outstanding commitments or other obligations of any
Subsidiary to issue, and no options, warrants or other rights of any Person to
acquire, any shares of any class of capital stock or other equity interests of
any Subsidiary.

SECTION 3.02. Authorization; Enforceability. The Transactions are within each
Loan Party’s organizational powers and have been duly authorized by all
necessary organizational actions and, if required, actions by equity holders.
From and after its delivery to the Administrative Agent, the Loan Documents to
which each Loan Party is a party have been duly executed and delivered by such
Loan Party and constitute a legal, valid and binding obligation of such Loan
Party, enforceable in accordance with its terms, subject to applicable
bankruptcy, insolvency, reorganization, moratorium or other laws affecting
creditors’ rights generally, general principles of equity, regardless of whether
considered in a proceeding in equity or at law, and requirements of
reasonableness, good faith and fair dealing.

SECTION 3.03. Governmental Approvals; No Conflicts. The Transactions (a) do not
require any material consent or material approval of, material registration or
material filing with, or any other action by, any Governmental Authority, except
in each case as have been obtained or made prior to the Effective Date (except
in the case of the use of proceeds to fund a Permitted Acquisition) and that are
in full force and effect and except for filings required to perfect the Liens
created pursuant to the Loan Documents, (b) will not violate (i) any material
law or material regulation or (ii) the charter, by-laws or other organizational
documents of the Company or any of its Subsidiaries or (iii) any material order
of any Governmental Authority applicable to the Company and its Subsidiaries,
(c) will not violate in any material respect or result in a default under any
material indenture, material agreement or other material instrument binding upon
the Company or any of its Subsidiaries or its assets, or give rise to a right
thereunder to require any material payment to be made by the Company or any of
its Subsidiaries, and (d) will not result in the creation or imposition of any
Lien on any asset of the Company or any of its Subsidiaries, other than Liens
created under the Loan Documents and, with respect to the use of proceeds
thereof, other than a Lien permitted by Section 6.02.

SECTION 3.04. Financial Condition; No Material Adverse Change. (a) The Company
has heretofore furnished to the Lenders its consolidated balance sheet and
statements of income, stockholders equity and cash flows as of and for the
fiscal year ended December 31, 2010 reported on by Ernst & Young LLP,
independent public accountants. Such financial statements present fairly, in all
material respects, the consolidated financial position and results of operations
and cash flows of the Company and its consolidated Subsidiaries as of such date
and for such periods in accordance with GAAP.

(b) Since December 31, 2010, there has been no material adverse change in the
business, assets, operations or financial condition of the Company and its
Subsidiaries, taken as a whole.

SECTION 3.05. Properties. (a) Each of the Company and its Subsidiaries has good
title to, or valid leasehold interests or licensed interests in, all its real
and personal property material to the businesses of the Company and its
Subsidiaries taken as a whole, except for minor defects in title that do not
interfere with their ability to conduct such businesses or to utilize such
properties for their intended purposes.

(b) Each of the Company and its Subsidiaries owns, or is licensed to use, all
trademarks, tradenames, copyrights, and patents necessary for the operations of
the business of the Company and its Subsidiaries taken as a whole and to the
knowledge of the Company the use thereof by the Company and its Subsidiaries
does not infringe upon the rights of any other Person, except for any such
infringements that could not reasonably be expected to result in a Material
Adverse Effect.

 

63



--------------------------------------------------------------------------------

SECTION 3.06. Litigation, Environmental and Labor Matters. (a) There are no
actions, suits, proceedings or investigations by or before any arbitrator or
Governmental Authority pending against or, to the knowledge of the Company,
threatened against or affecting the Company or any of its Subsidiaries (i) as to
which there is a reasonable possibility of an adverse determination and that, if
adversely determined, could reasonably be expected to result in a Material
Adverse Effect or (ii) that directly involve this Agreement or the Transactions.

(b) Except as could not reasonably be expected to result in a Material Adverse
Effect, neither the Company nor any of its Subsidiaries (i) has failed to comply
with any Environmental Law or to obtain, maintain or comply with any permit,
license or other approval required under any Environmental Law, (ii) has become
subject to any Environmental Liability, or (iii) has received written notice of
any bona fide claim with respect to any Environmental Liability.

(c) There are no strikes, lockouts or slowdowns against the Company or any of
its Subsidiaries pending or, to the knowledge of the Company, threatened, that,
in the aggregate, could reasonably be expected to result in Material Adverse
Effect. The hours worked by and payments made to employees of the Company and
its Subsidiaries have not been in violation of the Fair Labor Standards Act or
any other applicable Federal, state, local or foreign law relating to such
matters, in a manner that, in the aggregate, could reasonably be expected to
result in Material Adverse Effect. The consummation of the Transactions in and
of themselves will not give rise to any right of termination or right of
renegotiation on the part of any union under any collective bargaining agreement
under which the Company or any of its Subsidiaries is bound, except as the same
could not reasonably be expected to result in a Material Adverse Effect.

SECTION 3.07. Compliance with Laws and Agreements. Each of the Company and its
Subsidiaries is in compliance with (i) all laws, regulations and orders of any
Governmental Authority applicable to it or its property, except where the
failure to do so, in the aggregate, could not reasonably be expected to result
in a Material Adverse Effect, and (ii) all material indentures, material
agreements and other material instruments binding upon it or its property,
except where the failure to do so, in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect.

SECTION 3.08. Investment Company Status. Neither the Company nor any of its
Subsidiaries is required to register as an “investment company” as defined in
the Investment Company Act of 1940.

SECTION 3.09. Taxes. Each of the Company and its Subsidiaries has timely filed
or caused to be timely filed all federal Tax returns and all other material Tax
returns and reports required to have been filed (except for extensions duly
obtained) and has paid or caused to be paid all Taxes required to have been paid
by it, except (a) Taxes that are being contested in good faith by appropriate
proceedings and for which the Company or such Subsidiary, as applicable, has set
aside on its books adequate reserves in accordance with GAAP applicable to it or
(b) to the extent that the failure to do so could not reasonably be expected to
result in a Material Adverse Effect.

SECTION 3.10. ERISA. No ERISA Event has occurred or is reasonably expected to
occur that, when taken together with all other such ERISA Events for which
liability is reasonably expected to occur, could reasonably be expected to
result in a Material Adverse Effect.

SECTION 3.11. Disclosure. The information furnished by or on behalf of the
Company and is Subsidiaries in connection with the negotiation of this Agreement
or delivered hereunder (as modified or supplemented by other information so
furnished) (excluding any forecasts, protections or estimates contained in such
information), taken as a whole, and after giving effect to any updates

 

64



--------------------------------------------------------------------------------

provided, does not contain any untrue statement of a material fact or omit to
state a material fact necessary to make the statements contained therein, in
light of the circumstances when made, not misleading; provided, however, it is
understood that financial statements only contain such disclosures as are
required by GAAP. All forecasts, protections or estimates that are part of such
information (including those delivered subsequent to the Effective Date) have
been prepared in good faith based upon assumptions believed to be reasonable at
the time made (it being understood and agreed that financial projections are not
a guarantee of financial performance and actual results may differ from
financial projections and such differences may be material).

SECTION 3.12. Federal Reserve Regulations. No use by the Company or its
Subsidiaries of the proceeds of any Loan have been used or will be used, whether
directly or indirectly, for any purpose that entails a violation of any of the
Regulations of the Board, including Regulations T, U and X.

SECTION 3.13. Liens. There are no Liens on any of the real or personal
properties of the Company or any Subsidiary except for Liens permitted by
Section 6.02.

SECTION 3.14. No Default. No Default or Event of Default has occurred and is
continuing.

SECTION 3.15. No Burdensome Restrictions. No Borrower is subject to any
Burdensome Restrictions except Burdensome Restrictions permitted under
Section 6.08.

SECTION 3.16. Solvency.

(a) Immediately after the consummation of the Transactions to occur on the
Effective Date and the Term Loan Funding Date, the Company and its Subsidiaries,
taken as a whole, are and will be Solvent.

(b) The Company and its Subsidiaries do not intend to, nor will the Company
permit any of its Subsidiaries to, and the Company does not believe that it and
its Subsidiaries will, incur debts beyond their collective ability to pay such
debts as they mature, taking into account the timing of and amounts of cash to
be received by them and the timing of the amounts of cash to be payable on or in
respect of their Indebtedness.

SECTION 3.17. Insurance. The Company maintains, and has caused each Subsidiary
to maintain, with reputable insurance companies, insurance on all their real and
personal property in such amounts, subject to such deductibles and
self-insurance retentions and covering such properties and risks as are
customarily maintained by companies engaged in the same or similar businesses
operating in the same or similar locations.

SECTION 3.18. Security Interest in Collateral. During a Collateral Period, the
provisions of this Agreement and the other Loan Documents create legal and valid
perfected Liens on (i) all the Collateral other than intellectual property and
(ii) all Material Intellectual Property constituting Collateral, in any case, in
favor of the Administrative Agent, for the benefit of the Secured Parties, and
such Liens constitute perfected and continuing Liens on such Collateral,
securing the Secured Obligations, enforceable against the applicable Loan Party
and all third parties, and having priority over all other Liens on the
Collateral except in the case of (a) Permitted Encumbrances and other Liens
permitted by Section 6.02 to the extent any such Permitted Encumbrances and such
other Liens would have priority over the Liens in favor of the Administrative
Agent pursuant to any applicable law, rule or regulation and (b) Liens perfected
only by control or possession (including possession of any certificate of title)
to the extent the Administrative Agent has not obtained or does not maintain
control or possession of such Collateral.

 

65



--------------------------------------------------------------------------------

ARTICLE IV

Conditions

SECTION 4.01. Effective Date. The obligations of the Lenders to make Loans and
of the Issuing Bank to issue Letters of Credit hereunder shall not become
effective until the date on which each of the following conditions is satisfied
(or waived in accordance with Section 9.02):

(a) The Administrative Agent (or its counsel) shall have received (i) from each
party hereto either (A) a counterpart of this Agreement signed on behalf of such
party or (B) written evidence reasonably satisfactory to the Administrative
Agent (which may include telecopy or electronic transmission of a signed
signature page of this Agreement) that such party has signed a counterpart of
this Agreement and (ii) duly executed copies of the Loan Documents and such
other certificates, documents, instruments and agreements as the Administrative
Agent shall reasonably request in connection with the Transactions, all in form
and substance reasonably satisfactory to the Administrative Agent and its
counsel and as further described in the list of closing documents attached as
Exhibit E.

(b) The Administrative Agent shall have received favorable written opinions
(addressed to the Administrative Agent and the Lenders and dated the Effective
Date) of Lewis, Rice & Fingersh, L.C., counsel for the Company and certain of
the Domestic Subsidiaries, substantially in the applicable form attached as
Exhibit B, and covering such other matters relating to the Company and certain
of the Domestic Subsidiaries, the Loan Documents or the Transactions, as the
case may be, as the Administrative Agent shall reasonably request. The Company
hereby requests such counsel to deliver such opinion.

(c) The Lenders shall have received (i) satisfactory audited consolidated
financial statements of the Company for the two most recent fiscal years ended
prior to the Effective Date as to which such financial statements are available,
(ii) satisfactory unaudited interim consolidated financial statements of the
Company for each quarterly period ended subsequent to the date of the latest
financial statements delivered pursuant to clause (i) of this paragraph as to
which such financial statements are publicly available and (iii) reasonably
satisfactory financial statement projections through and including the Company’s
2016 fiscal year, together with such information as the Administrative Agent and
the Lenders shall reasonably request (including, without limitation, a
reasonably detailed description of the assumptions used in preparing such
projections).

(d) The Administrative Agent shall have received such documents and certificates
as the Administrative Agent or its counsel may reasonably request relating to
the organization, existence and good standing (if applicable) of the initial
Loan Parties, the authorization of the Transactions and any other similar legal
matters relating to such Loan Parties, the Loan Documents or the Transactions,
all in form and substance reasonably satisfactory to the Administrative Agent
and its counsel and as further described in the list of closing documents
attached as Exhibit E.

(e) The Administrative Agent shall have received a certificate, dated the
Effective Date and signed by the President, a Vice President or a Financial
Officer of the Company, confirming compliance with the conditions set forth in
paragraphs (a) and (b) of Section 4.02.

 

66



--------------------------------------------------------------------------------

(f) The Administrative Agent shall have received evidence satisfactory to it
that, upon the effectiveness of this Agreement, the Credit Agreement dated as of
January 24, 2006 among the Company, certain of its Subsidiaries, the financial
institutions party thereto and Wells Fargo Bank, N.A. (successor by merger to
Wachovia Bank, N.A.) shall have been terminated and cancelled and all
indebtedness thereunder shall have been fully repaid and any and all liens
thereunder shall have been terminated, subject, however to the cash
collateralization of certain letters of credit issued thereunder, and the
survival of certain provisions of the foregoing credit agreement (and related
loan documents) that by their terms survive termination.

(g) The Administrative Agent shall have received evidence reasonably
satisfactory to it that (i) all material third party and governmental approvals
necessary in connection with the Transactions have been obtained and are in full
force and effect and (ii) there exists no injunction or temporary restraining
order or any litigation or threatened litigation that, in the reasonable
judgment of the Administrative Agent, would prohibit the making of the Loans
hereunder.

(h) The Administrative Agent shall have received all fees and other amounts due
and payable on or prior to the Effective Date, including, to the extent
invoiced, reimbursement or payment of all reasonable out-of-pocket expenses
required to be reimbursed or paid by the Company hereunder.

The Administrative Agent shall notify the Company and the Lenders of the
Effective Date, and such notice shall be conclusive and binding.

SECTION 4.02. Each Credit Event. The obligation of each Lender to make a Loan,
and of the Issuing Bank to issue, amend, renew or extend any Letter of Credit,
is subject to the satisfaction of the following conditions:

(a) The representations and warranties of the Borrowers set forth in this
Agreement shall be true and correct in all material respects on and as of the
date of such Borrowing or the date of issuance, amendment, renewal or extension
of such Letter of Credit, as applicable (except to the extent any such
representation and warranty is stated to relate to a specific earlier date, in
which case such representation and warranty shall be true and correct in all
material respects as of such earlier date).

(b) At the time of and immediately after giving effect to such Borrowing or the
issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, no Default or Event of Default shall have occurred and be
continuing.

Each Borrowing and each issuance, amendment, renewal or extension of a Letter of
Credit shall be deemed to constitute a representation and warranty by the
Borrowers on the date thereof as to the matters specified in paragraphs (a) and
(b) of this Section.

SECTION 4.03. Designation of a Foreign Subsidiary Borrower. The designation of a
Foreign Subsidiary Borrower after the Amendment No. 2 Effective Date pursuant to
Section 2.23 is subject to the condition precedent that the Company or such
proposed Foreign Subsidiary Borrower shall have satisfied such matters of
applicable law (including tax matters) where such Subsidiary is organized as the
Administrative Agent may reasonably request and shall have furnished or caused
to be furnished to the Administrative Agent:

(a) Copies, certified by an authorized officer of such Subsidiary, of its Board
of Directors’ resolutions (and/or resolutions of other bodies, if any are deemed
reasonably necessary by counsel for the Administrative Agent) approving the
Borrowing Subsidiary Agreement and any other Loan Documents to which such
Subsidiary is becoming a party and such documents and certificates as the
Administrative Agent or its counsel may reasonably request relating to the
organization, existence and good standing (where such concept is applicable) of
such Subsidiary;

 

67



--------------------------------------------------------------------------------

(b) A certificate, executed by an authorized officer of such Subsidiary, which
shall identify by name and title and bear the signature of the officers of such
Subsidiary authorized to request Borrowings hereunder and sign the Borrowing
Subsidiary Agreement and the other Loan Documents to which such Subsidiary is
becoming a party, upon which certificate the Administrative Agent and the
Lenders shall be entitled to rely until informed of any change in writing by the
Company or such Subsidiary;

(c) Opinions of counsel to such Subsidiary, in form and substance reasonably
satisfactory to the Administrative Agent and its counsel, with respect to the
laws of its jurisdiction of organization and such other matters as are
reasonably requested by counsel to the Administrative Agent and addressed to the
Administrative Agent and the Lenders; and

(d) Any promissory notes requested by any Lender, and any other instruments and
documents reasonably requested by the Administrative Agent.

SECTION 4.04. Term Loan Funding Date. The obligations of the Term Lenders to
make the Term Loans hereunder shall not become effective until the date (which
must occur during the Term Loan Availability Period) on which the conditions in
Section 4.02 and each of the following additional conditions is satisfied (or
waived in accordance with Section 9.02):

(a) the Administrative Agent shall have received evidence (in form and substance
reasonably satisfactory to the Administrative Agent) that (i) the Miranda
Acquisition is a Permitted Acquisition (it being understood and agreed that the
Company has tendered for all of the Equity Interests of Miranda but that less
than all or substantially all of the Equity Interests of Miranda may be acquired
at closing), (ii) all conditions precedent to the consummation of the Miranda
Acquisition have been satisfied or waived, (iii) the Miranda Acquisition has
been approved by all necessary corporate (or similar) action of the Company’s
and its Subsidiaries’, and Miranda’s, respective Boards of Directors and, in the
case of Miranda, its shareholders, (iv) all required governmental approvals
related to the Miranda Acquisition have been obtained and all related filings
made and any applicable waiting periods shall have expired or been terminated,
(v) to the extent not otherwise permitted by this Agreement, substantially
concurrently with the funding of the Term Loans or immediately thereafter, any
credit facilities or other Indebtedness currently in effect for Miranda and its
Subsidiaries (including, as set forth in clause (b) below, the Existing Miranda
Debt Facility) have been terminated and cancelled and any and all Indebtedness
thereunder shall have been fully repaid (except to the extent being so repaid
with the proceeds of the Term Loans) and any and all Liens thereunder have been
terminated and released (it being understood and agreed that evidence of the
confirmation of the registration of such termination and release may not be
received from the applicable Governmental Authority until two (2) weeks
following the closing of the Miranda Acquisition or such later time as may be
agreed to by the Administrative Agent in its sole discretion) and (vi) on the
Term Loan Funding Date the Miranda Acquisition shall be consummated with no less
than 66.667% of the Equity Interests of Miranda being acquired substantially
concurrently with the funding of the Term Loans or immediately thereafter;

(b) the Administrative Agent shall have received evidence (in the form of a
payoff letter and related termination documents in form and substance reasonably
satisfactory to the Administrative Agent) that Miranda and its Subsidiaries have
paid (or made arrangements to pay concurrently with the making of the Term
Loans) all principal, interest, fees and premiums, if any, on all loans and
other financial accommodations outstanding under the Existing Miranda Debt
Facility and have terminated all agreements, instruments, documents and
agreements relating thereto, and all Liens granted in connection

 

68



--------------------------------------------------------------------------------

with the Existing Miranda Debt Facility are being terminated and released as of
the Term Loan Funding Date (it being understood and agreed that evidence of the
confirmation of the registration of such termination and release may not be
received from the applicable Governmental Authority until two (2) weeks
following the closing of the Miranda Acquisition or such later time as may be
agreed to by the Administrative Agent in its sole discretion);

(c) the Administrative Agent shall have received duly executed copies of any
amendments, supplements or other modifications to the Miranda Support Agreement
and related documents since the versions received on or prior to the Amendment
No. 2 Effective Date;

(d) the Company shall demonstrate to the reasonable satisfaction of the
Administrative Agent that the Term Loans and the Liens securing such
Indebtedness are permitted under the terms of the Subordinated Indebtedness
Documents governing the Existing Subordinated Notes, and that the Obligations
(after giving effect to the funding of the Term Loans) shall constitute “senior
debt” and “designated senior debt” under such Subordinated Indebtedness
Documents in accordance with Section 1.05 hereof;

(e) the Administrative Agent shall have received satisfactory pro forma
computations of the Leverage Ratio and the fixed charge coverage ratio described
in Section 6.12(b) for purposes of, as appropriate, (i) determining the
Applicable Rate for the period from the Term Loan Funding Date until the
Administrative Agent’s receipt of the Company’s Financials for the first fiscal
quarter ending after the Term Loan Funding Date and (ii) demonstrating that the
Miranda Acquisition is a Permitted Acquisition;

(f) the Administrative Agent shall have received a Borrowing Request with
respect to the Term Loans in accordance with Section 2.03;

(g) there shall be no injunction or temporary restraining order or any
litigation or threatened litigation which, in the reasonable judgment of the
Administrative Agent, would prohibit the making of the Term Loans; and

(h) the Administrative Agent shall have received all fees and other amounts due
and payable on or prior to the Term Loan Funding Date, including, to the extent
invoiced, reimbursement or payment of all reasonable out-of-pocket expenses
required to be reimbursed or paid by the Company hereunder.

ARTICLE V

Affirmative Covenants

Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder shall have been paid in
full and all Letters of Credit shall have expired or terminated or been cash
collateralized (in an amount equal to 105% of the Dollar Amount of the LC
Exposure pursuant to arrangements reasonably satisfactory to the Administrative
Agent) and all LC Disbursements shall have been reimbursed, the Borrowers
covenant and agree with the Lenders that:

SECTION 5.01. Financial Statements and Other Information. The Company will
furnish to the Administrative Agent for distribution to each Lender:

(a) within ninety (90) days after the end of each fiscal year of the Company
(or, if earlier, by the date that the Annual Report on Form 10-K of the Company
for such fiscal year would be required

 

69



--------------------------------------------------------------------------------

to be filed under the rules and regulations of the SEC, giving effect to any
extension available or granted thereunder for the filing of such form), its
audited consolidated balance sheet and related statements of operations,
stockholders’ equity and cash flows as of the end of and for such year, setting
forth in each case in comparative form the figures for the previous fiscal year,
all reported on by Ernst & Young LLP or other independent public accountants of
recognized national standing (without a “going concern” or like qualification or
exception and without any qualification or exception as to the scope of such
audit) to the effect that such consolidated financial statements present fairly
in all material respects the financial condition and results of operations of
the Company and its consolidated Subsidiaries as of the dates indicated and for
the periods indicated therein on a consolidated basis in accordance with GAAP
consistently applied;

(b) within forty-five (45) days after the end of each of the first three fiscal
quarters of each fiscal year of the Company (or, if earlier, by the date that
the Quarterly Report on Form 10-Q of the Company for such fiscal quarter would
be required to be filed under the rules and regulations of the SEC, giving
effect to any extension available or granted thereunder for the filing of such
form), its consolidated balance sheet and related statements of operations,
stockholders’ equity and cash flows as of the end of and for such fiscal quarter
and the then elapsed portion of the fiscal year, setting forth in each case in
comparative form the figures for the corresponding period or periods of (or, in
the case of the balance sheet, as of the end of) the previous fiscal year, all
certified by one of its Financial Officers as presenting fairly in all material
respects the financial condition and results of operations of the Company and
its consolidated Subsidiaries on a consolidated basis in accordance with GAAP
consistently applied, subject to normal year-end audit adjustments and the
absence of footnotes;

(c) concurrently with any delivery of financial statements under clause (a) or
(b) above, a certificate of a Financial Officer of the Company (i) certifying as
to whether to such Financial Officer’s knowledge a Default has occurred and, if
a Default has occurred, specifying the details thereof, (ii) setting forth
reasonably detailed calculations demonstrating compliance with Section 6.12,
(iii) stating whether any material change in GAAP or in the application thereof
regarding the Company has occurred since the date of the audited financial
statements referred to in Section 3.04 and, if any such change has occurred,
specifying in reasonable detail the material effect, if any, of such change on
the financial statements accompanying such certificate together with an updated
organizational chart of the Company and (iv) a computation of the Available
Prepayment Basket as of the date of such certificate (including a reporting of
usage of such basket since the last computation delivered by the Company under
this clause (iv));

(d) concurrently with any delivery of financial statements under clause
(a) above, a certificate of the accounting firm that reported on such financial
statements stating whether they obtained knowledge during the course of their
examination of such financial statements of any Event of Default under
Section 6.12 (which certificate may be limited to the extent required by
accounting rules or guidelines; it being acknowledged by the Administrative
Agent and the Lenders that the audit of such accounting firm was not directed
primarily toward obtaining knowledge of such compliance or noncompliance);

(e) as soon as available, but in any event no later than December 31 of each
fiscal year of the Company, a copy of the budget (including a projected
consolidated balance sheet, income statement and funds flow statement) of the
Company for the upcoming fiscal year in form reasonably satisfactory to the
Administrative Agent; and

(f) within ten days after any request therefor, such other information regarding
the operations, business affairs and financial condition of the Company or any
Subsidiary, or compliance with the terms of this Agreement, as the
Administrative Agent or any Lender may reasonably request.

 

70



--------------------------------------------------------------------------------

Documents required to be delivered pursuant to clauses (a) and (b) of this
Section 5.01 may be delivered electronically and if so delivered, shall be
deemed to have been delivered on the date on which such documents are filed for
public availability on the SEC’s Electronic Data Gathering and Retrieval System;
provided that the Company shall promptly notify (which may be by facsimile or
electronic mail) the Administrative Agent of the filing of any such documents
and provide to the Administrative Agent by electronic mail electronic versions
(i.e., soft copies) of such documents. Notwithstanding anything contained
herein, in every instance the Company shall be required to provide paper copies
(which may be submitted electronically) of the compliance certificates required
by clause (c) of this Section 5.01 to the Administrative Agent.

SECTION 5.02. Notices of Material Events. The Company will furnish to the
Administrative Agent and each Lender written notice of the following within five
(5) Business Days after any Financial Officer obtains knowledge thereof:

(a) the occurrence of any Default;

(b) the filing or commencement of any action, suit or proceeding by or before
any arbitrator or Governmental Authority against or affecting the Company or any
Affiliate thereof that could reasonably be expected to result in a Material
Adverse Effect;

(c) the occurrence of any ERISA Event that, alone or together with any other
ERISA Events that have occurred, could reasonably be expected to result in a
Material Adverse Effect; and

(d) any other development that has resulted in, or could reasonably be expected
to result in, a Material Adverse Effect.

Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of the Company setting forth the
details of the event or development requiring such notice and any action taken
or proposed to be taken with respect thereto.

SECTION 5.03. Existence; Conduct of Business. The Company will, and will cause
each of its Subsidiaries to, do or cause to be done all things reasonably
necessary to preserve, renew and keep in full force and effect (i) its legal
existence and (ii) the rights, qualifications, licenses, permits, privileges,
franchises, governmental authorizations and intellectual property rights
necessary to the conduct of the business of the Company and its Subsidiaries
taken as a whole in the ordinary course of business in all material respects,
and maintain all requisite authority to conduct its business in each
jurisdiction in which its business is conducted, except for such failures to
maintain and preserve such authority in such jurisdictions which could not, in
the aggregate, reasonably be expected to result in a Material Adverse Effect;
provided that the foregoing shall not prohibit any merger, consolidation,
liquidation or dissolution permitted under Section 6.03.

SECTION 5.04. Payment of Obligations. The Company will, and will cause each of
its Subsidiaries to, timely pay (except for extensions duly obtained) its
obligations, including Tax liabilities, that, if not paid, could reasonably be
expected to result in a Material Adverse Effect before the same shall become
delinquent or in default, except where (a) the validity or amount thereof is
being contested in good faith by appropriate proceedings, (b) the Company or
such Subsidiary has set aside on its books adequate reserves with respect
thereto in accordance with GAAP and (c) the failure to make payment pending such
contest could not reasonably be expected to result in a Material Adverse Effect.

SECTION 5.05. Maintenance of Properties; Insurance. The Company will, and will
cause each of its Subsidiaries to, (a) keep and maintain all property material
to the conduct of its business

 

71



--------------------------------------------------------------------------------

in good working order and condition, ordinary wear and tear excepted, and
(b) maintain with financially sound and reputable carriers (i) insurance in such
amounts and against such risks and such hazards, subject to such deductibles and
self-insurance retentions as are customarily maintained by companies engaged in
the same or similar businesses operating in the same or similar locations and
(ii) all insurance required pursuant to the Collateral Documents during any
Collateral Period. During any Collateral Period, the Company will (a) furnish to
the Lenders, upon request of the Administrative Agent, information in reasonable
detail as to the insurance so maintained and (b) deliver to the Administrative
Agent endorsements (i) to all “All Risk” physical damage insurance policies on
all of the Domestic Loan Parties’ tangible personal property and assets
insurance policies naming the Administrative Agent as lenders’ loss payee, and
(ii) to all general liability and other liability policies for the Domestic Loan
Parties naming the Administrative Agent an additional insured. During the
continuance of an Event of Default, in the event the Company or any of its
Subsidiaries at any time or times shall thereafter fail to obtain or maintain
any of the policies or insurance required herein or to pay any premium in whole
or in part relating thereto, then the Administrative Agent, without waiving or
releasing any obligations, may at any time or times thereafter (but shall be
under no obligation to do so) obtain and maintain such policies of insurance and
pay such premiums and take any other action with respect thereto which the
Administrative Agent deems reasonably advisable. All sums so disbursed by the
Administrative Agent shall constitute part of the Obligations, payable as
provided in this Agreement. During any Collateral Period, promptly following any
Financial Officer obtaining knowledge thereof, the Company will furnish to the
Administrative Agent and the Lenders prompt written notice of any casualty or
other insured damage to any material portion of the Collateral or the
commencement of any action or proceeding for the taking of any material portion
of the Collateral or interest therein under power of eminent domain or by
condemnation or similar proceeding.

SECTION 5.06. Books and Records; Inspection Rights. The Company will, and will
cause each of its Subsidiaries to, keep in all material respects proper books of
record and account in which full, true and correct entries in all material
respects in conformity, in all material respects, with GAAP and applicable law
are made of all material dealings and material transactions in relation to its
business and activities. The Company will, and will cause each of its
Subsidiaries to, permit any representatives designated by the Administrative
Agent, who may be accompanied by a Lender, upon no less than five (5) Business
Days’ prior written notice, to visit and inspect its properties, to examine and
make extracts from its books and records, including any environmental assessment
reports and Phase I or Phase II studies existing in the Company’s files (it
being understood that neither the Administrative Agent nor the Lenders shall
have any right to request any environmental assessment reports and Phase I or
Phase II studies), and to discuss its affairs, finances and condition with its
officers and independent accountants, all at such reasonable times and as often
as reasonably requested; provided, that so long as no Event of Default has
occurred and is continuing, the Loan Parties shall only be required to pay the
fees and expenses of the Administrative Agent for one such inspection by the
Administrative Agent in any fiscal year. The Company acknowledges that the
Administrative Agent, after exercising its rights of inspection, may prepare and
distribute to the Lenders certain reports pertaining to the Company and its
Subsidiaries’ assets for internal use by the Administrative Agent and the
Lenders. The Company and its Subsidiaries shall have no obligation to discuss or
disclose to Administrative Agent, any Lender, or any of their officers,
directors, employees or agents, materials protected by attorney-client privilege
(including any attorney work product) and materials that the Company or any of
its Subsidiaries may not disclose without violation of a confidentiality
obligation binding upon it.

SECTION 5.07. Compliance with Laws and Material Contractual Obligations. The
Company will, and will cause each of its Subsidiaries to, (i) comply with all
laws, rules, regulations and orders of any Governmental Authority applicable to
it or its property (including without limitation Environmental Laws) except
where the failure to do so, in the aggregate, could not reasonably be expected
to result in a Material Adverse Effect and (ii) perform in all material respects
its obligations under material agreements to which it is a party, except where
the failure to do so, in the aggregate, could not reasonably be expected to
result in a Material Adverse Effect.

 

72



--------------------------------------------------------------------------------

SECTION 5.08. Use of Proceeds. The proceeds of the Revolving Loans will be used
only to finance the working capital needs, capital expenditures, fees and
expenses associated with the Loan Documents, and for general corporate and
similar purposes, of the Company and its Subsidiaries, including Permitted
Acquisitions. The proceeds of the Term Loans will be used only to finance the
Miranda Acquisition (including fees, costs and expenses associated therewith and
repayment of the Existing Miranda Debt Facility) indirectly through the Canadian
Intercompany Loan. No part of the proceeds of any Loan will be used by the
Company or any of its Subsidiaries, whether directly or indirectly, for any
purpose that entails a violation of any of the Regulations of the Board,
including Regulations T, U and X.

SECTION 5.09. Subsidiary Guarantors; Pledges; Additional Collateral; Further
Assurances.

(a) If any Person other than an Affected Subsidiary is or becomes a Material
Domestic Subsidiary or a Material Foreign Subsidiary, then the Company shall, as
promptly as possible but in any event within thirty (30) days (or such later
date as may be agreed upon by the Administrative Agent), provide the
Administrative Agent with written notice thereof setting forth information in
reasonable detail describing the material assets of such Person and shall cause
each such Subsidiary (other than Affected Subsidiaries) which also qualifies as
a Material Subsidiary to deliver to the Administrative Agent a Subsidiary
Guaranty or joinder thereto (in the form contemplated thereby) pursuant to which
such Subsidiary agrees to guaranty all of the Secured Obligations, such
Subsidiary Guaranty or joinder to be accompanied by appropriate corporate
resolutions, other corporate documentation and legal opinions in form and
substance reasonably satisfactory to the Administrative Agent and its counsel.
Notwithstanding the foregoing, except as provided in Section 5.09(b) or
5.09(d)(iii) or in Article X of this Agreement, no Foreign Subsidiary shall be
required to guaranty the payment or performance of any Secured Obligations for
so long as such Foreign Subsidiary is an Affected Subsidiary.

(b) At any time the guaranty by Belden Canada described in this clause (b) below
would not directly or indirectly cause Belden Canada to become (or otherwise
result in Belden Canada becoming) an Affected Subsidiary, the Company shall, as
promptly as possible but in any event within thirty (30) days (or such later
date as may be agreed upon by the Administrative Agent in its sole discretion)
of such time, provide the Administrative Agent with written notice thereof
setting forth information in reasonable detail describing the material assets of
Belden Canada and shall cause Belden Canada to deliver to the Administrative
Agent a Subsidiary Guaranty or joinder thereto (in the form contemplated
thereby) pursuant to which Belden Canada agrees to be bound by the terms and
provisions thereof to the extent necessary to guaranty the Secured Obligations
of the Canadian Borrower (excluding Obligations of the Canadian Borrower arising
under Article X of this Agreement), such Subsidiary Guaranty or joinder to be
accompanied by appropriate corporate resolutions, other corporate documentation
and legal opinions in form and substance reasonably satisfactory to the
Administrative Agent.

(c) During any Collateral Period, if any Person other than an Affected
Subsidiary is or becomes a Material Domestic Subsidiary, then the Company shall,
as promptly as possible but in any event within thirty (30) days (or such later
date as may be agreed upon by the Administrative Agent) or, if earlier, no later
than the date on which such Subsidiary Guarantees any other Material
Indebtedness, provide the Administrative Agent with written notice thereof
setting forth information in reasonable detail describing the material assets of
such Person and shall cause each such Domestic Subsidiary which also qualifies
as a Material Subsidiary to deliver to the Administrative Agent a joinder to the
Security

 

73



--------------------------------------------------------------------------------

Agreement (in the form contemplated thereby) pursuant to which such Domestic
Subsidiary agrees to be bound by the terms and provisions thereof, the Security
Agreement to be accompanied by appropriate corporate resolutions, other
corporate documentation and legal opinions in form and substance reasonably
satisfactory to the Administrative Agent and its counsel.

(d) Minimum Requirements.

(i) 90% of Domestic Loan Parties. If, as of the end of any fiscal quarter as
reported on the most recent quarterly or annual compliance certificate delivered
pursuant to Section 5.01(c), (x) the aggregate assets of the Domestic Loan
Parties (excluding Equity Interests in Subsidiaries) shall fail to represent 90%
or more of the aggregate assets of the Company and its Domestic Subsidiaries as
of such time or (y) the aggregate Consolidated EBITDA attributable to the
Domestic Loan Parties shall fail to represent 90% or more of the aggregate
Consolidated EBITDA attributable to the Company and its Domestic Subsidiaries
for the four fiscal quarter period then ended, the Company shall promptly notify
the Administrative Agent thereof, which notice shall specify the date as of
which such failure arose. Within 30 days after the date of such notice (or such
longer period as may be agreed by the Administrative Agent in its reasonable
discretion), the Company shall, and shall cause additional Subsidiaries (whether
or not they are Material Subsidiaries) to, comply with Sections 5.09(a), (c) and
(e), as applicable, to the extent necessary to cure the conditions giving rise
to such failure, and during such 30-day grace period such failure shall not be
deemed to constitute a Default or Event of Default.

(ii) 75% of Foreign Subsidiaries. If, as of the end of any fiscal quarter as
reported on the most recent quarterly or annual compliance certificate delivered
pursuant to Section 5.01(c), (x) the aggregate assets of the Pledged Foreign
Subsidiaries (determined on a consolidated basis with their respective
Subsidiaries) shall fail to represent 75% or more of the aggregate assets of the
Company’s Foreign Subsidiaries (determined on a consolidated basis with their
respective Subsidiaries) or (y) the aggregate Consolidated EBITDA attributable
to the Pledged Foreign Subsidiaries (determined on a consolidated basis with
their respective Subsidiaries) shall fail to represent 75% or more of the
aggregate Consolidated EBITDA attributable to the Company’s Foreign Subsidiaries
(determined on a consolidated basis with their respective Subsidiaries) for the
four fiscal quarter period then ended, the Company shall promptly notify the
Administrative Agent thereof, which notice shall specify the date as of which
such failure arose. Within 30 days after the date of such notice (or such longer
period as may be agreed by the Administrative Agent in its reasonable
discretion), the Company shall, and shall cause additional Subsidiaries (whether
or not they are Material Subsidiaries) to pledge additional First Tier Foreign
Subsidiaries (whether or not such First Tier Foreign Subsidiaries are Material
Foreign Subsidiaries) and comply with the requirements of Section 5.09(e) to the
extent necessary to cure the conditions giving rise to such failure, and during
such 30-day grace period such failure shall not be deemed to constitute a
Default or Event of Default.

(iii) Guarantees of Material Indebtedness. If, at any time after the Effective
Date any Subsidiary of the Company that is neither (x) a party to the Subsidiary
Guaranty nor (y) a Borrower that is obligated with respect to all of the
Obligations of the Company shall become party to a guaranty of any Material
Indebtedness (other than under any guaranty) of the Company or a Domestic Loan
Party (for the avoidance of doubt, the guaranty of Material Indebtedness that is
also guaranteed by the Company or any Domestic Loan Party shall not be deemed to
trigger the obligations to guarantee the Secured Obligations under this
Section), the Company shall immediately notify the Agent thereof and cause such
Subsidiary to

 

74



--------------------------------------------------------------------------------

comply with Section 5.09(a), (c) and (e) (but without giving effect to the
30-day grace periods provided therein); provided that guarantees of Subordinated
Indebtedness shall be subordinated to the Subsidiary Guaranty on the same basis
as such Subordinated Indebtedness is subordinated to the Secured Obligations.

(e) During any Collateral Period, the Company will cause, and will cause each
other Domestic Loan Party to cause all of its (i) Collateral located in the
United States other than intellectual property and (ii) Material Intellectual
Property registered or applied for in the United States, to be subject at all
times to first priority, perfected Liens in favor of the Administrative Agent
for the benefit of the Secured Parties to secure the Secured Obligations in
accordance with the terms and conditions of the Collateral Documents, subject in
any case to Liens permitted by Section 6.02; provided that neither the Company
nor any Domestic Loan Party shall be obligated to grant any security interest,
Lien or other rights in any Excluded Property. Without limiting the generality
of the foregoing, during any Collateral Period, the Company will cause the
Applicable Pledge Percentage of the issued and outstanding Equity Interests of
each Pledge Subsidiary directly owned by (1) the Company, (2) any other Domestic
Loan Party or (3) any Foreign Subsidiary that is not an Affected Subsidiary to
be subject at all times to a first priority, perfected Lien in favor of the
Administrative Agent to secure the Secured Obligations in accordance with the
terms and conditions of the Collateral Documents or such other pledge and
security documents as the Administrative Agent shall reasonably request.
Notwithstanding the foregoing and so long as a Collateral Period shall be in
effect, no such pledge agreement in respect of the Equity Interests of a Pledge
Subsidiary that is a Foreign Subsidiary shall be required hereunder (i) until
the date that is 90 days after the Effective Date or such later date as the
Administrative Agent may agree in the exercise of its reasonable discretion with
respect thereto, or (ii) to the extent the Administrative Agent or its counsel
determines that such pledge would not provide material credit support for the
benefit of the Secured Parties pursuant to legally valid, binding and
enforceable pledge agreements.

(f) Without limiting the foregoing, during a Collateral Period, the Company
will, and will cause each Subsidiary to, execute and deliver, or cause to be
executed and delivered, to the Administrative Agent such documents, agreements
and instruments, and will take or cause to be taken such further actions
(including the filing and recording of financing statements and other documents
and such other actions or deliveries of the type required by Section 4.01, as
applicable), which may be required by law or which the Administrative Agent may,
from time to time, reasonably request to carry out the terms and conditions of
this Agreement and the other Loan Documents and to ensure perfection and
priority of the Liens created or intended to be created by the Collateral
Documents consistent with this Agreement, all at the expense of the Company.

(g) If any assets that constitute Collateral are acquired by a Domestic Loan
Party after the Effective Date and during a Collateral Period (other than assets
constituting Collateral under the Security Agreement that become subject to the
Lien under the Security Agreement upon acquisition thereof, and other than
intellectual property that is not Material Intellectual Property registered or
applied for in the United States, the Company will notify the Administrative
Agent thereof, and, if reasonably requested by the Administrative Agent, the
Company will within thirty (30) days following such request (or such longer
period as may be agreed to by the Administrative Agent in its reasonable
discretion) cause such assets to be subjected to a Lien securing the Secured
Obligations and will take, and cause the other Loan Parties to take, such
actions as shall be reasonably necessary or reasonably requested by the
Administrative Agent to grant and perfect such Liens, including actions
described in paragraph (c) of this Section, all at the expense of the Company.

(h) Upon the occurrence of a Collateral Release Date, (i) any Liens granted to
the Administrative Agent on all Collateral which remain in effect at such time
shall be promptly released by the Administrative Agent and upon receipt by the
Administrative Agent of written notice from the

 

75



--------------------------------------------------------------------------------

Company of a Collateral Release Date, the Administrative Agent shall promptly
execute and deliver any documents or instruments and authorize the
recordation/filing, if applicable, of any terminations statements, reasonably
requested by the Company and in form and substance reasonably satisfactory to
the Administrative Agent to evidence the release of its Liens on all Collateral,
and the Administrative Agent shall promptly deliver all possessory Collateral to
the Company, all at the expense of the Company, and to the extent any Lender has
a Lien on Collateral (whether pursuant to Section 9.14 or otherwise), it shall
comply with the foregoing requirements applicable to the Administrative Agent,
and Administrative Agent shall promptly advise all of the Company’s and its
Subsidiaries’ insurance carriers to terminate all lenders’ loss payee
endorsements, and (ii) the requirements of the foregoing clauses (c), (e),
(f) and/or (g) of this Section 5.09 (such clauses, collectively, the “Collateral
Requirements”) shall be suspended and of no effect unless and until, if ever, a
subsequent Collateral Trigger Date occurs following the occurrence of such
Collateral Release Date, at which time the Collateral Requirements shall again
become fully effective and binding upon the Company and the other Loan Parties
in all respects, and, in such case, the Company hereby acknowledges and agrees
that it will, and will cause each other Loan Party to, re-grant the security
interests in the Collateral pursuant to documents substantially identical to the
Collateral Documents within 30 days of such Collateral Trigger Date (or such
later date as may be agreed upon by the Administrative Agent), all in accordance
with the Collateral Requirements.

ARTICLE VI

Negative Covenants

Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees payable hereunder have been paid in full and
all Letters of Credit have expired or terminated or have been cash
collateralized (in an amount equal to 105% of the Dollar Amount of the LC
Exposure pursuant to arrangements reasonably satisfactory to the Administrative
Agent) and all LC Disbursements shall have been reimbursed, the Borrowers
covenant and agree with the Lenders that:

SECTION 6.01. Indebtedness. The Company will not, and will not permit any
Subsidiary to, create, incur, assume or permit to exist any Indebtedness, except
as permitted by any one or more of the following:

(a) the Secured Obligations;

(b) (i) Indebtedness existing on the date hereof and set forth in Schedule 6.01
and extensions, renewals, refinancings and replacements of any such Indebtedness
with Indebtedness of a similar type (which Indebtedness of a similar type shall
include, for both Subordinated Indebtedness and Senior Refinancing Indebtedness,
any Subordinated Indebtedness or Senior Refinancing Indebtedness from a
refinancing permitted by Section 6.09) that do not increase the outstanding
principal amount thereof beyond the Permitted Refinancing Amount, it being
understood and agreed that nothing in this clause (i) shall prohibit the Company
from paying any premiums, penalties or similar payments thereon, and fees and
expenses in connection with any such refinancings, in cash rather than by
incurring incremental Indebtedness therefor; and (ii) Indebtedness of Foreign
Subsidiaries owing to Domestic Loan Parties (and extensions, renewals and
replacements thereof), provided that the aggregate outstanding amount of such
Indebtedness described in this clause (ii) does not exceed $285,000,000 at any
time;

(c) Indebtedness of the Company to any Subsidiary and of any Subsidiary to the
Company or any other Subsidiary; provided that Indebtedness of any Excluded
Subsidiary owing to any Domestic Loan Party (other than the Indebtedness
described in clause (b)(ii) above) shall be subject to the limitations set forth
in clauses (f) and (k) of the definition of Permitted Investments;

 

76



--------------------------------------------------------------------------------

(d) Subject to Section 5.09(d)(iii): (i) Guarantees by the Company of
Indebtedness of any Subsidiary to a Lender or an Affiliate thereof;
(ii) Guarantees by any Subsidiary of Indebtedness of the Company or any other
Subsidiary to a Lender or an Affiliate thereof; (iii) Guarantees by the Company
or any Subsidiary of Indebtedness of any Domestic Loan Party; (iv) Guarantees by
any Excluded Subsidiary of Indebtedness of any other Excluded Subsidiary; and
(v) Guarantees by a Domestic Loan Party of Indebtedness of any Excluded
Subsidiary subject to the limitations set forth in clause (k) of the definition
of “Permitted Investments”; provided that guarantees of Subordinated
Indebtedness of the Company or any other Domestic Loan Party shall be
subordinated to the Secured Obligations on the same basis as such Subordinated
Indebtedness is subordinated to the Secured Obligations;

(e) Guarantees by the Company or its Subsidiaries of Indebtedness of any Person
that is not a Loan Party (in addition to Guarantees permitted by clause (d) of
this Section 6.01) in an aggregate outstanding amount not in excess of
$50,000,000 (not counting the Permitted Canadian Indebtedness) at any time;

(f) Indebtedness of the Company or any Subsidiary (not counting the Permitted
Canadian Indebtedness) incurred to finance the acquisition, construction or
improvement of any fixed or capital assets, including Capital Lease Obligations
and any Indebtedness assumed in connection with the acquisition of any such
assets or secured by a Lien on any such assets prior to the acquisition thereof,
and extensions, renewals and replacements of any such Indebtedness that do not
increase the outstanding principal amount thereof; provided that (i) such
Indebtedness is incurred prior to or within ninety (90) days after such
acquisition or the completion of such construction or improvement and (ii) the
aggregate principal amount of Indebtedness permitted by this clause (f) shall
not exceed $25,000,000 (not counting the Permitted Canadian Indebtedness) at any
time outstanding (the Administrative Agent hereby agreeing to release its Lien
on any asset or property subject to a Lien permitted by this clause (f) pursuant
to authorization under Article VIII and Section 9.02(d));

(g) Indebtedness of the Company or any Subsidiary as an account party in respect
of trade letters of credit, performance letters of credit, documentary letters
of credit or similar instruments;

(h) Indebtedness of the Company or any Subsidiary secured by a Lien on any asset
of the Company or any Subsidiary not constituting Collateral; provided that the
aggregate outstanding principal amount of Indebtedness permitted by this clause
(h) shall not exceed $50,000,000 (not counting the Permitted Canadian
Indebtedness) at any time;

(i) unsecured Indebtedness of the Company (including unsecured Subordinated
Indebtedness), and any Indebtedness of the Company constituting refinancings,
renewals or replacements of any such Indebtedness that do not increase the
outstanding principal amount thereof beyond the Permitted Refinancing Amount;
provided that (i) both immediately prior to and after giving effect (including
pro forma effect) thereto, no Event of Default shall exist or would result
therefrom, (ii) such Indebtedness matures after, and does not require any
scheduled amortization or other scheduled payments of principal prior to, the
date that is 91 days after the Term Loan Maturity Date (it being understood that
any provision requiring an offer to purchase such Indebtedness as a result of
change of control or asset sale shall not violate the foregoing restriction),
(iii) such Indebtedness is not guaranteed by any Subsidiary of the Company other
than the Canadian Borrower and the Subsidiary Guarantors (which guarantees, if
such Indebtedness is subordinated, shall be expressly subordinated to the
Secured Obligations on terms not less favorable to the Lenders than the
subordination terms of such Subordinated Indebtedness), (iv) the covenants
measuring financial performance applicable to such Indebtedness are not
materially more onerous in the aggregate or materially more restrictive in the
aggregate than the applicable covenants measuring financial performance set
forth in this Agreement or set forth in any Indebtedness being refinanced,
renewed or replaced and (v) if, at the time of the incurrence of such
Indebtedness and

 

77



--------------------------------------------------------------------------------

immediately after giving effect thereto (including pro forma effect), the
Leverage Ratio is equal to or greater than 3.50 to 1.00, the aggregate
outstanding principal amount of Indebtedness permitted by this clause (i) shall
not exceed $400,000,000 at any time;

(j) Indebtedness of Foreign Subsidiaries in an aggregate principal amount not to
exceed $75,000,000 at any time outstanding (not counting for the purposes of
such limit either intercompany Indebtedness of such Foreign Subsidiaries
otherwise permitted under this Section 6.01 or the Permitted Canadian
Indebtedness);

(k) (i) unsecured Indebtedness of an Excluded Subsidiary incurred (and not
assumed) in connection with a Permitted Acquisition (x) to finance the purchase
price consideration therefor or (y) to refinance any loans made to an Excluded
Subsidiary or Loans made to a Borrower in order to finance such purchase price
consideration in an aggregate principal amount not in excess of the principal
amount of such loans or Loans, as the case may be; provided, that (A) if any
Revolving Loans have been made to any Borrower in order to finance such purchase
price consideration, an amount equal to the Net Proceeds of such unsecured
Indebtedness of the Excluded Subsidiary shall be applied to repay any such
Revolving Loans within three (3) Business Days of receipt thereof (together with
accrued interest on such Loans and break funding payments required by
Section 2.16), (B) if any Term Loans have been made to the Canadian Borrower in
order to finance such purchase price consideration, an amount equal to the Net
Proceeds of such unsecured Indebtedness of the Excluded Subsidiary shall, within
three (3) Business Days of receipt thereof, be applied to repay any such Term
Loans, ratably across all remaining scheduled principal installments of the Term
Loans, excluding the final payment due on the Term Loan Maturity Date (together
with accrued interest on such Loans and break funding payments required by
Section 2.16) and (C) if any Incremental Term Loans have been made to any
Borrower in order to finance such purchase price consideration, an amount equal
to the Net Proceeds of such unsecured Indebtedness of the Excluded Subsidiary
shall be applied to repay any such Term Loans if and to the extent required by
the Increasing Lenders and/or Augmenting Lenders participating in such
Incremental Term Loans, as reflected in an Incremental Term Loan Amendment
delivered in connection with such Incremental Term Loans), as well as
extensions, refinancings, renewals or replacements of any such Indebtedness that
do not increase the outstanding principal amount thereof (it being agreed that
if proceeds of more than one Class of Loans have financed a Permitted
Acquisition, the prepayments described in the foregoing clauses (A), (B) and
(C) shall be applied to each such Class ratably in proportion to the principal
amount of the Loans of such Class used for such purpose); provided, further,
that, without limiting each applicable condition described in the definition of
“Permitted Acquisition”, (1) both immediately prior to and after giving effect
(including pro forma effect) to the incurrence of such Indebtedness, no Event of
Default shall exist or would result therefrom, (2) such Indebtedness matures
after, and does not require any scheduled amortization or other scheduled
payments of principal prior to, the date that is 91 days after the Term Loan
Maturity Date (it being understood that any provision requiring an offer to
purchase such Indebtedness as a result of change of control or asset sale shall
not violate the foregoing restriction), (3) the covenants measuring financial
performance applicable to such Indebtedness are not materially more onerous in
the aggregate or materially more restrictive in the aggregate than the
applicable covenants measuring financial performance set forth in this Agreement
or set forth in any Indebtedness being refinanced, renewed or replaced, and
(4) the Company and the Subsidiaries shall be in compliance, on a Pro Forma
Basis with the Leverage Ratio, recomputed as of the last day of the most
recently ended fiscal quarter of the Company for which financial statements are
available, as if the incurrence of such Indebtedness had been made on the last
day of such four quarter period, and (ii) unsecured Guarantees by the Company of
any Indebtedness permitted in the preceding clause (k)(i), provided, that such
Guarantees are expressly subordinated to the payment of the Secured Obligations
under the Loan Documents;

(l) Indebtedness of a Person or Indebtedness attaching to assets of a Person
that, in either case, becomes a Subsidiary or Indebtedness attaching to assets
that are acquired by the Company or any

 

78



--------------------------------------------------------------------------------

Subsidiary as the result of a Permitted Acquisition, including any refinancings,
renewals or replacements of any such Indebtedness; provided that (A) such
Indebtedness existed at the time such Person or at the time such assets were
acquired and, in each case, was not created in anticipation thereof (the
Administrative Agent hereby agreeing to release its Lien on any asset or
property subject to a Lien permitted by this clause (l) pursuant to
authorization under Article VIII and Section 9.02(d)) and (B) neither the
Company nor any Subsidiary (other than such Person or the Subsidiary with which
such Person is merged, amalgamated or consolidated or that so assumes such
Person’s Indebtedness) shall Guarantee or otherwise become liable for the
payment of such Indebtedness unless permitted by clauses (d) or (e) above;

(m) Earn-Outs (not counting the Permitted Canadian Indebtedness) in a maximum
amount payable not to exceed (i) $25,000,000 in respect of any Permitted
Acquisition and (ii) $100,000,000 in respect of all Permitted Acquisitions
during the term of this Agreement; provided that no Earn-Outs in connection with
a Permitted Acquisition shall be subject to such limitations to the extent that
(A) such Earn-Outs are not payable, by their terms, during such times as the
Loan Documents remain in effect or (B) such Earn-Outs by their terms are
subordinated to the Secured Obligations on terms and conditions reasonably
satisfactory to the Administrative Agent (with the following conditions to
payment: (x) no Event of Default shall exist at the time of, or after giving
effect to any Earn-Out payment and (y) Borrower shall be in pro forma covenant
compliance with the financial covenants set forth herein as of the last day of
the last fiscal quarter or fiscal year for which Financials have been delivered
hereunder after giving effect to any Earn-Out payment);

(n) Indebtedness resulting from endorsements of negotiable instruments received
in the ordinary course of business;

(o) Swap Obligations permitted under Section 6.05;

(p) Indebtedness under bids, trade contracts (other than for debt for borrowed
money), leases (other than capital leases creating Capital Lease Obligations),
statutory obligations, surety, bid, stay, customs and appeal bonds, performance,
performance and completion and return of money bonds, government contracts,
financial assurances and completion guarantees and similar obligations in
respect of workers’ compensation claims, property, casualty or liability
insurance claims, in each case provided or incurred in the ordinary course of
business (including those incurred to secure health, safety and environmental
obligations);

(q) cash management obligations and other Indebtedness in respect of netting
services, overdraft protection and similar arrangements, in each case, in
connection with cash management and deposit accounts;

(r) Indebtedness arising under Sale and Leaseback Transactions permitted
hereunder;

(s) Indebtedness arising from agreements providing for indemnification or
adjustment of purchase price or similar obligations, in each case incurred in
connection with the disposition of any business, assets or Equity Interest to
the extent permitted under this Agreement; and

(t) Indebtedness (if any) arising in connection with a Permitted Factoring
Transaction in the event that the sales thereunder were to be recharacterized as
loans.

 

79



--------------------------------------------------------------------------------

Notwithstanding the foregoing, and further subject to Section 6.03(c), Belden
Canada will not, and will not permit any of its subsidiaries (including the
Canadian Borrower) to, create, incur, assume or permit to exist any
Indebtedness, except as permitted by any one or more of the following
(collectively, the “Permitted Canadian Indebtedness”):

(i) Indebtedness, whether secured or unsecured, in an aggregate amount not to
exceed $10,000,000 at any one time outstanding (the Indebtedness described in
this clause (i) being referred to collectively as “General Permitted Canadian
Indebtedness”);

(ii) Indebtedness of Miranda existing at the time of the Miranda Acquisition and
set forth on Schedule 6.01A (which, for the avoidance of doubt, shall exclude
Indebtedness under the Existing Miranda Debt Facility) and extensions, renewals,
refinancings and replacements of any such Indebtedness with Indebtedness of a
similar type that does not increase the outstanding principal amount thereof
beyond the Permitted Refinancing Amount;

(iii) Indebtedness permitted under clauses (g), (n), (o), (p), (q), (r) and
(s) above (the Indebtedness described in this clause (iii) being referred to
collectively as “Specified Permitted Canadian Indebtedness”);

(iv) Indebtedness owing to the Company or any of its Subsidiaries so long as
such intercompany Indebtedness would otherwise be permitted under the provisions
of Sections 6.01(a) through (d) above;

(v) Indebtedness arising under the Loan Documents; and

(vi) unsecured Guarantees by any one or more of the Canadian Borrower and the
Subsidiary Guarantors of subordinated notes of the Company constituting
Subordinated Indebtedness permitted under this Agreement; provided that such
guarantees are subordinated to the Secured Obligations on the same basis as such
Subordinated Indebtedness is subordinated to the Secured Obligations.

For purposes of determining compliance with this Section 6.01, if any
Indebtedness meets the criteria of more than one of the categories of
Indebtedness described in the clauses of this Section 6.01 (including the
clauses describing Indebtedness constituting Permitted Canadian Indebtedness),
the Company may classify and allocate (and subsequently reclassify and
reallocate) such Indebtedness (or portions thereof) to such category or
categories and in such amounts in its sole discretion from time to time, and the
amount and type of such Indebtedness (or as separately classified as
contemplated above, a given portion thereof) shall not count towards more than
one such category (or reduce more than one monetary basket set forth above) at
any given time; provided that all Indebtedness outstanding under the Loan
Documents will at all times be deemed to be outstanding in reliance only on the
exception in clause (a) above. For the avoidance of doubt, and without limiting
the foregoing, the monetary baskets set forth in this Section 6.01 prior to the
definition of “Permitted Canadian Indebtedness” shall not be reduced by any
Permitted Canadian Indebtedness.

SECTION 6.02. Liens. The Company will not, and will not permit any Subsidiary
to, create, incur, assume or permit to exist any Lien on any property or asset
now owned or hereafter acquired by it, or assign or sell any income or revenues
(including accounts receivable) or rights in respect of any thereof, except as
permitted by any one or more of the following:

(a) Liens created pursuant to any Loan Document;

(b) Permitted Encumbrances and extensions, renewals and replacements thereof;
provided that (i) no such Lien shall at any time be extended to cover property
or assets other than the

 

80



--------------------------------------------------------------------------------

property or assets subject thereto on the Effective Date and improvements,
accessions and attachments thereon and the proceeds thereof and (ii) the
principal amount of the Indebtedness secured by such Lien shall not be
increased;

(c) any Lien on any property or asset of the Company or any Subsidiary existing
on the date hereof and set forth in Schedule 6.02; provided that (i) such Lien
shall not apply to any other property or asset of the Company or any Subsidiary
other than to such assets to which such Liens apply on the date hereof and any
attachments or accessions thereto and (ii) such Lien shall secure only those
obligations which it secures on the date hereof and extensions, renewals and
replacements thereof that do not increase the outstanding principal amount
thereof;

(d) any Lien existing on any property or asset prior to the acquisition thereof
by the Company or any Subsidiary or existing on any property or asset of any
Person that becomes a Subsidiary after the date hereof prior to the time such
Person becomes a Subsidiary; provided that (i) such Lien is not created in
contemplation of or in connection with such acquisition or such Person becoming
a Subsidiary, as the case may be, (ii) such Lien shall not apply to any other
property or assets of the Company or any Subsidiary and (iii) such Lien shall
secure only those obligations which it secures on the date of such acquisition
or the date such Person becomes a Subsidiary, as the case may be, and
extensions, renewals and replacements thereof that do not increase the
outstanding principal amount thereof;

(e) Liens on fixed or capital assets acquired, constructed or improved by the
Company or any Subsidiary and extensions, renewals or replacements thereof;
provided that (i) such security interests secure Indebtedness permitted by
clause (f) of Section 6.01, (ii) such security interests and the Indebtedness
secured thereby are incurred prior to or within ninety (90) days after such
acquisition or the completion of such construction or improvement, (iii) the
Indebtedness secured thereby does not exceed the cost of acquiring, constructing
or improving such fixed or capital assets plus fees, costs and expenses
associated therewith, and (iv) such security interests shall not apply to any
other property or assets of the Company or any Subsidiary;

(f) Liens on assets of the Company and its Subsidiaries not constituting
Collateral and not otherwise permitted above so long as the aggregate principal
amount of the Indebtedness and other obligations subject to such Liens is
permitted by Section 6.01(h);

(g) Liens incurred in connection with any transfer of an interest in accounts or
notes receivable and related assets as part of a Permitted Factoring Transaction
in the event that the sales thereunder were to be recharacterized as loans
secured by such assets;

(h) any Lien arising under the general terms and conditions of banks or
Sparkassen (Allgemeine Geschäftsbedingungen der Banken oder Sparkassen) with
whom any Subsidiary incorporated in Germany maintains a banking relationship in
the ordinary course of business; and

(i) any Lien arising under any retention of title or conditional sale
arrangement or arrangement having a similar effect in respect of goods supplied
to a Subsidiary incorporated in Germany in the ordinary course of trading and on
the supplier’s standard or usual terms.

Notwithstanding the foregoing, and further subject to Section 6.03(c), Belden
Canada will not, and will not permit any of its subsidiaries (including the
Canadian Borrower) to, create, incur, assume or permit to exist any Lien on any
property or asset now owned or hereafter acquired by it, or assign or sell any
income or revenues (including accounts receivable) or rights in respect of any
thereof, except as permitted by any one or more of the following:

 

81



--------------------------------------------------------------------------------

(i) Liens securing the General Permitted Canadian Indebtedness;

(ii) Liens securing Specified Permitted Canadian Indebtedness so long as such
Liens would otherwise be permitted under Section 6.02(c), (d), (e) or (g);

(iii) Permitted Encumbrances;

(iv) Liens (if any) created pursuant to any Loan Document; and

(v) Liens on assets of Miranda or any of its subsidiaries existing at the time
of the Miranda Acquisition and set forth on Schedule 6.02A (which, for the
avoidance of doubt, shall exclude Liens securing the Existing Miranda Debt
Facility, although evidence of the confirmation of the registration of such
termination and release may not be received from the applicable Governmental
Authority for two (2) weeks following the closing of the Miranda Acquisition or
such later time as may be agreed to by the Administrative Agent in its sole
discretion).

SECTION 6.03. Fundamental Changes and Asset Sales. (a) The Company will not, and
will not permit any Subsidiary to, merge into or consolidate with any other
Person, or permit any other Person to merge into or consolidate with it, or
sell, transfer, lease or otherwise dispose of (in one transaction or in a series
of transactions) any of its assets, (including pursuant to a Sale and Leaseback
Transaction), or any of the Equity Interests of any of its Subsidiaries (in each
case, whether now owned or hereafter acquired), or liquidate or dissolve, except
as permitted by any one or more of the following:

(i) any Person may merge into the Company in a transaction in which the Company
is the surviving corporation;

(ii) (A) any Subsidiary may merge or amalgamate into a Loan Party in a
transaction in which the surviving entity is such Loan Party (provided that
(x) any such merger involving the Company must result in the Company as the
surviving entity and (y) any such amalgamation shall be accompanied by an
acknowledgement or confirmation of such Loan Party’s Secured Obligations from
the continuing amalgamated entity to the extent reasonably required by the
Administrative Agent) and (B) any Subsidiary that is not a Loan Party may merge
or amalgamate into another Subsidiary that is not a Loan Party;

(iii) (A) any Subsidiary may sell, transfer, lease, distribute, dividend, or
otherwise dispose of its assets, to a Loan Party and (B) any Subsidiary that is
not a Loan Party may sell, transfer, lease, distribute, dividend, or otherwise
dispose of its assets to another Subsidiary that is not a Loan Party;

(iv) a sale or other transfer of property pursuant to a Sale and Leaseback
Transaction permitted hereunder;

(v) sales and discounts (without recourse) of overdue accounts receivable, but
only in connection with the compromise or collection thereof consistent with
customary industry practice;

(vi) so long as no Event of Default is continuing or would result therefrom,
sales, transfers or dispositions of non-strategic assets acquired as a part of a
Permitted Acquisition which are sold for fair market value payable in cash upon
such sale;

 

82



--------------------------------------------------------------------------------

(vii) sales and trades of Cash Equivalents;

(viii) sales or other issuances of Equity Interests of the Company;

(ix) sales, transfers, distributions, dividends, or issuances of Equity
Interests of any Subsidiary by such Subsidiary, any other Subsidiary, or the
Company to the Company or any other Subsidiary, provided that the Administrative
Agent following such sales or issuance continues to have a perfected Lien on all
Equity Interests of such Subsidiary if and only to the extent it had a perfected
Lien immediately prior to such issuance (excluding, in all cases Equity
Interests constituting directors’ qualifying shares);

(x) any Restricted Payment permitted pursuant to Section 6.07;

(xi) the Company and its Subsidiaries may (A) sell inventory in the ordinary
course of business, (B) effect sales, trade-ins or dispositions of used property
or obsolete property in the ordinary course of business, (C) enter into licenses
of technology and intellectual property in the ordinary course of business,
(D) sell or transfer any interest in accounts or notes receivable and related
assets as part of a Permitted Factoring Transaction and (E) make any other
sales, transfers, leases or dispositions that not otherwise specifically
permitted hereby, including sales, transfers or dispositions of Equity Interests
in Subsidiaries, together with all other property of the Company and its
Subsidiaries previously leased, sold or disposed of as permitted by this clause
(E) during any fiscal year of the Company, does not exceed ten percent (10%) of
the Company’s Consolidated Total Assets (as of the most recent fiscal period for
which financial statements have been delivered pursuant to Section 5.01); and

(xii) any Subsidiary that is not a Loan Party may liquidate or dissolve if the
Company determines in good faith that such liquidation or dissolution is in the
best interests of the Company and is not materially disadvantageous to the
Lenders.

(b) The Company will not, and will not permit any of its Subsidiaries to, engage
to any material extent in any business other than businesses of the type
conducted by the Company and its Subsidiaries, taken as a whole, on the
Effective Date, and businesses reasonably related thereto.

(c) Notwithstanding anything to the contrary in this Agreement, neither the
Canadian Borrower nor Belden Canada shall sell, assign, lease, dispose or
otherwise transfer (excluding by merger or amalgamation of Belden Canada with
one or more other Subsidiaries so long as Belden Canada or the continuing
amalgamated entity, as the case may be, remains obligated on all of the Canadian
Intercompany Loan) or pledge (other than a pledge in favor of the Administrative
Agent and the Lenders), all or any portion of its respective rights or
obligations under the Canadian Intercompany Loan.

(d) The Company will not, nor will it permit any of its Subsidiaries to, change
its fiscal year from the basis in effect on the Effective Date.

SECTION 6.04. Investments, Loans, Advances, Guarantees and Acquisitions. The
Company will not, and will not permit any of its Subsidiaries to, purchase, hold
or acquire (including pursuant to any merger or consolidation with any Person
that was not a wholly owned Subsidiary prior to such merger or consolidation)
any Investment, except Permitted Investments.

SECTION 6.05. Swap Agreements. The Company will not, and will not permit any of
its Subsidiaries to, enter into any Swap Agreement, except (a) Swap Agreements
entered into to hedge or mitigate risks in the ordinary course of business and
not for speculative purposes, or (b) Swap Agreements entered into in order to
cap, collar or exchange interest rates.

 

83



--------------------------------------------------------------------------------

SECTION 6.06. Transactions with Affiliates. The Company will not, and will not
permit any of its Subsidiaries to, enter into any transaction or series of
transactions involving $3,000,000 or more in the aggregate, whether or not in
the ordinary course of business, with any officer, director, shareholder or
Affiliate of any such Person other than (i) on terms and conditions
substantially as favorable to the Company and its Subsidiaries as would be
obtainable in a comparable arm’s-length transaction with a Person other than an
officer, director, shareholder or Affiliate, (ii) transactions among the Company
and/or any of its Subsidiaries, (iii) any Restricted Payment permitted by
Section 6.07 and (iv) the transactions listed on Schedule 6.06.

SECTION 6.07. Restricted Payments. The Company will not, and will not permit any
of its Subsidiaries to, declare or make, or agree to pay or make, directly or
indirectly, any Restricted Payment, except (a) the Company or any Subsidiary may
declare and pay dividends or make distributions with respect to its Equity
Interests payable solely in additional shares, membership interests or units, or
partnership interests of its Equity Interests, (b) Subsidiaries may declare and
pay dividends or make distributions with respect to their Equity Interests,
(c) the Company may make Restricted Payments pursuant to and in accordance with
stock option plans or other benefit plans for management, directors or employees
of the Company and its Subsidiaries or to otherwise acquire directors’ or
managers’ qualifying shares, (d) as permitted by Sections 6.03(iii) and 6.03(ix)
and (e) the Company and its Subsidiaries may make any other Restricted Payment
(including, without limitation, dividends) so long as (i) with respect to
dividends made in accordance with the Company’s historical dividend policy, no
Event of Default has occurred and is continuing prior to making such Restricted
Payment or would arise immediately after giving effect (including giving effect
on a Pro Forma Basis) thereto, (ii) with respect to Restricted Payments other
than dividends made in accordance with the Company’s historical dividend policy,
no Default or Event of Default has occurred and is continuing prior to making
such Restricted Payment or would arise immediately after giving effect
(including giving effect on a Pro Forma Basis) thereto, and (iii) if the
Leverage Ratio immediately after giving effect (including on a Pro Forma Basis)
to such Restricted Payment is equal to or greater than 3.25 to 1.00, the
aggregate amount of such Restricted Payment and all such Restricted Payments
(excluding such dividends in accordance with the Company’s historical dividend
policy) made during the term of this Agreement when the Leverage Ratio is equal
to or greater than 3.25 to 1.00 shall not exceed $25,000,000.

SECTION 6.08. Restrictive Agreements. The Company will not, and will not permit
any of its Material Subsidiaries to, directly or indirectly, enter into, incur
or permit to exist any agreement or other arrangement that prohibits, restricts
or imposes any condition upon (a) the ability of the Company or any such
Material Subsidiary to create, incur or permit to exist any Lien upon any of its
property or assets to secure the Secured Obligations, or (b) the ability of any
Material Subsidiary to pay dividends or other distributions with respect to
holders of its Equity Interests or to make or repay loans or advances to the
Company or any other Subsidiary or to Guarantee Indebtedness of the Company or
any other Subsidiary; provided that (i) the foregoing shall not apply to
restrictions and conditions imposed by law or by any Loan Document, (ii) the
foregoing shall not apply to customary restrictions and conditions contained in
agreements relating to the sale of a Subsidiary pending such sale, provided such
restrictions and conditions apply only to the Subsidiary that is to be sold and
such sale is permitted hereunder, (iii) clause (a) of the foregoing shall not
apply to restrictions or conditions imposed by any agreement relating to secured
Indebtedness permitted by this Agreement or Liens permitted by Section 6.02 if
such restrictions or conditions apply only to the property or assets securing
such Indebtedness, (iv) clause (a) of the foregoing shall not apply to customary
provisions in leases, licenses, and other contracts restricting the assignment
thereof, (v) the foregoing shall not apply to restrictions on Equity Interests
in joint ventures contained in any documents relating to the formation or
governance thereof, and (vii) clause (b) of the

 

84



--------------------------------------------------------------------------------

foregoing shall not apply to restrictions pursuant to the Subordinated
Indebtedness Documents, any Refinancing Senior Indebtedness Documents or any
other indenture or agreement governing the issuance of unsecured notes permitted
to be issued hereunder, provided that such restrictions and conditions are
customary for such Indebtedness as reasonably determined in the good faith
judgment of the Company.

SECTION 6.09. Certain Indebtedness and Amendments to Certain Indebtedness
Documents. The Company will not, and will not permit any Subsidiary to, directly
or indirectly make any Voluntary Payment; provided, that the foregoing shall not
restrict or otherwise prohibit:

(a) Voluntary Payments of any Subordinated Indebtedness or Senior Refinancing
Indebtedness to the extent that any such Subordinated Indebtedness or Senior
Refinancing Indebtedness is refinanced or replaced with other Indebtedness
(1) of such obligor, (2) that is not in a greater principal amount than the
Permitted Refinancing Amount; provided, that nothing in this Section 6.09 shall
prohibit the Company from paying any premiums, penalties or similar payments
thereon, and fees and expenses in connection with any such refinancings, in cash
rather than by incurring incremental Indebtedness therefor, (3) that does not
have a maturity date earlier than the later to occur of (x) the maturity date of
the Indebtedness being refinanced or replaced and (y) the date that is 91 days
after the Term Loan Maturity Date, (4) that satisfies the criteria in clauses
(i), (ii), (iii) and (iv) of Section 6.01(i), and (5) if the refinancing or
replacement Indebtedness is Subordinated Indebtedness (which, for the avoidance
of doubt, is not required for a refinancing of Subordinated Indebtedness or
Senior Refinancing Indebtedness permitted under this Section 6.09(a)), includes
subordination terms and conditions that, taken as a whole, are at least as
favorable to the Administrative Agent and the Lenders as those that were
applicable to the refinanced, renewed, or extended Indebtedness (as reasonably
determined by the Administrative Agent); or

(b) other Voluntary Payments in a principal amount as of the date of any such
payment (when taken together with all other Voluntary Payments and Mandatory
Payments, if any, being made on such date) not to result in the Available
Prepayment Basket then in effect being exceeded; provided, however, that no
Voluntary Payment may be made (i) if a Default has occurred or is continuing or
would result from such Voluntary Payment or (ii) when the Leverage Ratio is
equal to or greater than 3.25 to 1.00 (as of the most recently ended fiscal
quarter for which financial statements are required to be delivered pursuant to
Section 5.01);

provided, however, that notwithstanding any of the foregoing, no Voluntary
Payment shall be made by the Company or its Subsidiaries in violation of any of
the subordination terms contained in any Subordinated Indebtedness Documents.

The Company will not, and will not permit any Subsidiary to, (a) amend or modify
or extend or permit the amendment or modification or extension of any term of
any Subordinated Indebtedness Document or Senior Refinancing Indebtedness
Document if such amendment or modification or extension would add or change any
terms in a manner materially adverse to the Company and its Subsidiaries or the
Lenders, or shorten the final maturity or average life to maturity (in each case
other than a refinancing permitted under this Agreement) or require any payment
to be made sooner than originally scheduled or increase the interest rate
applicable thereto (other than a stated default rate) or if such amendment or
modification or extension is otherwise materially adverse to the interests of
the Company, its Subsidiaries or the Lenders, or (b) effect or permit any change
in or amendment to any document or instrument pertaining to (i) the
subordination, terms of payment or required prepayments of any Subordinated
Indebtedness or (ii) any covenant measuring financial performance in a manner
which is materially more onerous or materially more restrictive in any material
respect to the Company or such Subsidiary.

 

85



--------------------------------------------------------------------------------

SECTION 6.10. Sale and Leaseback Transactions.

The Company shall not, nor shall it permit any Subsidiary to, enter into any
Sale and Leaseback Transaction, other than Sale and Leaseback Transactions in
respect of which the net cash proceeds received in connection therewith does not
exceed $50,000,000 in the aggregate during any fiscal year of the Company,
determined on a consolidated basis for the Company and its Subsidiaries.

SECTION 6.11. Capital Expenditures.

The Company will not, nor will it permit any Subsidiary to, expend, or be
committed to expend, in excess of $50,000,000 (in the aggregate) for
Consolidated Capital Expenditures during any fiscal year of the Company if the
Leverage Ratio immediately after giving effect (including pro forma effect) to
any such Consolidated Capital Expenditure is equal to or greater than 3.50 to
1.00, provided that Capital Expenditures made to preserve or protect the
environment and/or the health and safety of any Person shall not be subject to,
and shall be excluded from, the foregoing limit.

SECTION 6.12. Financial Covenants.

(a) Maximum Leverage Ratio. The Company will not permit the ratio (the “Leverage
Ratio”), determined as of the end of each of its fiscal quarters ending on and
after March 31, 2011, of (i) Consolidated Total Indebtedness minus Qualified
Cash as of the end of such fiscal quarter to (ii) Consolidated EBITDA for the
period of four (4) consecutive fiscal quarters ending with the end of such
fiscal quarter, all calculated for the Company and its Subsidiaries on a
consolidated basis, to be greater than 4.00 to 1.00.

(b) Minimum Fixed Charge Coverage Ratio. The Company will not permit the ratio,
determined as of the end of each of its fiscal quarters ending on and after
March 31, 2011, of (i) Consolidated EBITDA minus Consolidated Capital
Expenditures to (ii) Consolidated Fixed Charges, in each case for the period of
four (4) consecutive fiscal quarters ending with the end of such fiscal quarter,
all calculated for the Company and its Subsidiaries on a consolidated basis, to
be less than 1.15 to 1.00.

ARTICLE VII

Events of Default

If any of the following events (“Events of Default”) shall occur:

(a) any Borrower shall fail to pay any principal of any Loan or any
reimbursement obligation in respect of any LC Disbursement when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment thereof or otherwise;

(b) any Borrower shall fail to pay any interest on any Loan or any fee or any
other amount (other than an amount referred to in clause (a) of this Article
VII) payable under this Agreement or any other Loan Document, when and as the
same shall become due and payable, and such failure shall continue unremedied
for a period of five (5) days;

(c) any representation or warranty made or deemed made by or on behalf of any
Borrower or any Subsidiary in or in connection with this Agreement or any other
Loan Document or any amendment or modification hereof or thereof or waiver
hereunder or thereunder, or in any report, certificate, financial statement or
other document furnished pursuant to or in connection with this Agreement or any
other Loan Document or any amendment or modification thereof or waiver
thereunder, shall prove to have been incorrect in any material respect when made
or deemed made;

 

86



--------------------------------------------------------------------------------

(d) any Borrower shall fail to observe or perform any covenant or agreement
contained in Section 5.02, 5.03 (with respect to any Borrower’s existence), 5.08
or 5.09, in Article VI or in Article X of this Agreement, or in Section 4.1.7 of
the Security Agreement;

(e) any Borrower or any Subsidiary Guarantor, as applicable, shall fail to
observe or perform any covenant or agreement contained in this Agreement (other
than those specified in clause (a), (b) or (d) of this Article) or any other
Loan Document, and such failure shall continue unremedied for a period of thirty
(30) days after notice thereof from the Administrative Agent to the Company
(which notice will be given at the request of any Lender);

(f) the Company or any Subsidiary shall fail to make any payment of principal or
interest (and regardless of amount) in respect of any Material Indebtedness,
when and as the same shall become due and payable, and such failure shall
continue beyond the expiration of any applicable period of cure or grace;

(g) any event or condition occurs that results in any Material Indebtedness
becoming due prior to its scheduled maturity or that enables or permits the
holder or holders of any Material Indebtedness or any trustee or agent on its or
their behalf to cause any Material Indebtedness to become due, or to require the
prepayment, repurchase, redemption or defeasance thereof, prior to its scheduled
maturity; provided that (i) no Default shall be deemed to have occurred until
such time any applicable period of cure or grace contained in any document
relating to such Material Indebtedness has expired, and (ii) this clause
(g) shall not apply to (x) any secured Indebtedness that becomes due as a result
of the voluntary sale, disposition or transfer or lease of the property or
assets securing such Indebtedness or (y) any event or condition resulting in or
requiring the Company to make Mandatory Payments in a principal amount as of the
date of any such payment (when taken together with all other Voluntary Payments
and Mandatory Payments, if any, being made on such date) that does not cause the
Available Prepayment Basket then in effect to be exceeded;

(h) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of the Company or any Subsidiary (other than an Insignificant
Subsidiary) or its debts, or of a substantial part of its assets, under any
Federal, state or foreign bankruptcy, insolvency, receivership or similar law
now or hereafter in effect or (ii) the appointment of a receiver, administrative
receiver, liquidator, trustee, custodian, sequestrator, conservator or similar
official for the Company or any Subsidiary (other than an Insignificant
Subsidiary) or for a substantial part of its assets, and, in any such case, such
proceeding or petition shall continue undismissed for sixty (60) days or an
order or decree approving or ordering any of the foregoing shall be entered;

(i) the Company or any Subsidiary (other than an Insignificant Subsidiary) shall
(i) voluntarily commence any proceeding or file any petition seeking
liquidation, reorganization or other relief under any Federal, state or foreign
bankruptcy, insolvency, receivership or similar law now or hereafter in effect,
(ii) consent to the institution of, or fail to contest in a timely and
appropriate manner, any proceeding or petition described in clause (h) of this
Article, (iii) apply for or consent to the appointment of a receiver, trustee,
custodian, sequestrator, conservator or similar official for the Company or any
Subsidiary or for a substantial part of its assets, (iv) file an answer
admitting the material allegations of a petition filed against it in any such
proceeding, (v) make a general assignment for the benefit of creditors or
(vi) take any action for the purpose of effecting any of the foregoing;

 

87



--------------------------------------------------------------------------------

(j) the Company or any Subsidiary (other than an Insignificant Subsidiary) shall
become unable, admit in writing its inability or fail generally to pay its debts
as they become due;

(k) one or more judgments for the payment of money in an aggregate amount in
excess of $10,000,000 (excluding amounts covered by an unaffiliated insurer that
has not denied coverage; it being understood that a reservation of rights letter
shall not be deemed a denial of coverage) shall be rendered against the Company,
any Subsidiary or any combination thereof and the same shall remain unvacated,
undischarged or unstayed for a period of thirty (30) consecutive days during
which execution shall not be effectively vacated, discharged or stayed, or any
action shall be legally taken by a judgment creditor to attach or levy upon any
assets of the Company or any Subsidiary to enforce any such judgment;

(l) an ERISA Event shall have occurred that when taken together with all other
ERISA Events that have occurred, could reasonably be expected to result in a
Material Adverse Effect;

(m) a Change in Control shall occur;

(n) the occurrence of any “default”, as defined in any Loan Document (other than
this Agreement) or the breach of any of the terms or provisions of any Loan
Document (other than this Agreement), which default or breach continues beyond
the expiration of any cure or grace period therein provided;

(o) any material provision of any Loan Document (other than a Collateral
Document during any Collateral Release Period) for any reason (other than a
consent or waiver duly given by the Required Lenders) ceases to be valid,
binding and enforceable in accordance with its terms (or the Company or any
Subsidiary shall challenge the enforceability of any Loan Document (other than a
Collateral Document during any Collateral Release Period) or shall assert in
writing, or engage in any action based on any such assertion, that any provision
of any of the Loan Documents (other than a Collateral Document during any
Collateral Release Period) has ceased to be or otherwise is not valid, binding
and enforceable in accordance with its terms (other than a consent or waiver
duly given by the Required Lenders)); or

(p) at any time during a Collateral Period, any Collateral Document shall for
any reason (other than the failure of Administrative Agent to take any action
available to it to maintain perfection of the Liens created in favor of
Administrative Agent for the benefit of Lenders pursuant to the Loan Documents)
fail to create a valid and perfected first priority security interest in any
portion of the Collateral purported to be covered thereby, except for the
Excluded Property and the other exclusions in this Agreement and except as
permitted by the terms of any Loan Document;

then, and in every such event (other than an event with respect to the Company
described in clause (h) or (i) of this Article), but only at any time thereafter
during the continuance of such event, the Administrative Agent may, and at the
request of the Required Lenders shall, by notice to the Company, take either or
both of the following actions, at the same or different times: (i) terminate the
Commitments, and thereupon the Commitments shall terminate immediately, and
(ii) declare the Loans then outstanding to be due and payable in whole (or in
part, in which case any principal not so declared to be due and payable may
thereafter be declared to be due and payable), and thereupon the principal of
the Loans so declared to be due and payable, together with accrued interest
thereon and all fees and other Secured Obligations of the Borrowers accrued
hereunder and under the other Loan Documents, shall become due and payable
immediately, without presentment, demand, protest or other notice of any kind,
all of which are hereby waived by the Borrowers; and in case of any event with
respect to any Borrower described in clause (h) or (i) of this Article, the
Commitments shall automatically terminate and the

 

88



--------------------------------------------------------------------------------

principal of the Loans then outstanding, together with accrued interest thereon
and all fees and other Secured Obligations accrued hereunder and under the other
Loan Documents, shall automatically become due and payable, without presentment,
demand, protest or other notice of any kind, all of which are hereby waived by
the Borrowers. Upon the occurrence and during the continuance of an Event of
Default, the Administrative Agent may, and at the request of the Required
Lenders shall, exercise any rights and remedies provided to the Administrative
Agent under the Loan Documents or at law or equity, including all remedies
provided under the UCC, all as more specifically set forth in the Collateral
Documents.

ARTICLE VIII

The Administrative Agent

Each of the Lenders and the Issuing Bank hereby irrevocably appoints the
Administrative Agent as its agent and authorizes the Administrative Agent to
take such actions on its behalf, including execution of the other Loan
Documents, and to exercise such powers as are delegated to the Administrative
Agent by the terms of the Loan Documents, together with such actions and powers
as are reasonably incidental thereto.

The bank serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent, and such bank
and its Affiliates may accept deposits from, lend money to and generally engage
in any kind of business with Company or any Subsidiary or other Affiliate
thereof as if it were not the Administrative Agent hereunder.

The Administrative Agent shall not have any duties or obligations except those
expressly set forth in the Loan Documents. Without limiting the generality of
the foregoing, (a) the Administrative Agent shall not be subject to any
fiduciary or other implied duties, regardless of whether a Default has occurred
and is continuing, (b) the Administrative Agent shall not have any duty to take
any discretionary action or exercise any discretionary powers, except
discretionary rights and powers expressly contemplated by the Loan Documents
that the Administrative Agent is required to exercise in writing as directed by
the Required Lenders (or such other number or percentage of the Lenders as shall
be necessary under the circumstances as provided in Section 9.02), and
(c) except as expressly set forth in the Loan Documents, the Administrative
Agent shall not have any duty to disclose, and shall not be liable for the
failure to disclose, any information relating to the Company or any of its
Subsidiaries that is communicated to or obtained by the bank serving as
Administrative Agent or any of its Affiliates in any capacity. The
Administrative Agent shall not be liable for any action taken or not taken by it
with the consent or at the request of the Required Lenders (or such other number
or percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 9.02) or in the absence of its own gross negligence or
willful misconduct. The Administrative Agent shall be deemed not to have
knowledge of any Default unless and until written notice thereof is given to the
Administrative Agent by the Company or a Lender, and the Administrative Agent
shall not be responsible for or have any duty to ascertain or inquire into
(i) any statement, warranty or representation made in or in connection with any
Loan Document, (ii) the contents of any certificate, report or other document
delivered hereunder or in connection with any Loan Document, (iii) the
performance or observance of any of the covenants, agreements or other terms or
conditions set forth in any Loan Document, (iv) the validity, enforceability,
effectiveness or genuineness of any Loan Document or any other agreement,
instrument or document, (v) the creation, perfection or priority of Liens on the
Collateral or the existence of the Collateral or (vi) the satisfaction of any
condition set forth in Article IV or elsewhere in any Loan Document, other than
to confirm receipt of items expressly required to be delivered to the
Administrative Agent.

 

89



--------------------------------------------------------------------------------

The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to be made by the proper Person, and shall not incur any liability for
relying thereon. The Administrative Agent may consult with legal counsel (who
may be counsel for the Company), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.

The Administrative Agent may perform any and all its duties and exercise its
rights and powers by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all its duties and exercise its rights and powers through their
respective Related Parties. The exculpatory provisions of the preceding
paragraphs shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.

Subject to the appointment and acceptance of a successor Administrative Agent as
provided in this paragraph, the Administrative Agent may resign at any time by
notifying the Lenders, the Issuing Bank and the Company. Upon any such
resignation, the Required Lenders shall have the right, in consultation with the
Company (and with the approval of the Company so long as no Default or Event of
Default has occurred and is continuing), to appoint a successor. If no successor
shall have been so appointed by the Required Lenders (and, so long as no Default
or Event of Default has occurred and is continuing, approved by the Company) and
shall have accepted such appointment within thirty (30) days after the retiring
Administrative Agent gives notice of its resignation, then the retiring
Administrative Agent may, on behalf of the Lenders and the Issuing Bank, appoint
a successor Administrative Agent which shall be a bank with an office in New
York, New York, or an Affiliate of any such bank. Upon the acceptance of its
appointment as Administrative Agent hereunder by a successor, such successor
shall succeed to and become vested with all the rights, powers, privileges and
duties of the retiring Administrative Agent, and the retiring Administrative
Agent shall be discharged from its duties and obligations hereunder. The fees
payable by any Borrower to a successor Administrative Agent shall be the same as
those payable to its predecessor unless otherwise agreed between such Borrower
and such successor. After the Administrative Agent’s resignation hereunder, the
provisions of this Article and Section 9.03 shall continue in effect for the
benefit of such retiring Administrative Agent, its sub-agents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them while it was acting as Administrative Agent.

Each Lender acknowledges that it has, independently and without reliance upon
the Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each Lender also acknowledges that it
will, independently and without reliance upon the Administrative Agent or any
other Lender and based on such documents and information as it shall from time
to time deem appropriate, continue to make its own decisions in taking or not
taking action under or based upon this Agreement, any other Loan Document or any
related agreement or any document furnished hereunder or thereunder.

None of the Lenders, if any, identified in this Agreement as a Syndication Agent
or Documentation Agent shall have any right, power, obligation, liability,
responsibility or duty under this Agreement other than those applicable to all
Lenders as such. Without limiting the foregoing, none of such Lenders shall have
or be deemed to have a fiduciary relationship with any Lender. Each Lender
hereby makes the same acknowledgments with respect to the relevant Lenders in
their respective capacities as Syndication Agent or Documentation Agents, as
applicable, as it makes with respect to the Administrative Agent in the
preceding paragraph.

 

90



--------------------------------------------------------------------------------

The Lenders are not partners or co-venturers, and no Lender shall be liable for
the acts or omissions of, or (except as otherwise set forth herein in case of
the Administrative Agent) authorized to act for, any other Lender. The
Administrative Agent shall have the exclusive right on behalf of the Lenders to
enforce the payment of the principal of and interest on any Loan after the date
such principal or interest has become due and payable pursuant to the terms of
this Agreement.

In its capacity, the Administrative Agent is a “representative” of the Secured
Parties within the meaning of the term “secured party” as defined in the New
York Uniform Commercial Code. Each Lender authorizes the Administrative Agent to
enter into each of the Collateral Documents to which it is a party and to take
all action contemplated by such documents. Each Lender agrees that no Secured
Party (other than the Administrative Agent) shall have the right individually to
seek to realize upon the security granted by any Collateral Document, it being
understood and agreed that such rights and remedies may be exercised solely by
the Administrative Agent for the benefit of the Secured Parties upon the terms
of the Collateral Documents. In the event that any Collateral is hereafter
pledged by any Person as collateral security for the Secured Obligations, the
Administrative Agent is hereby authorized, and hereby granted a power of
attorney, to execute and deliver on behalf of the Secured Parties any Loan
Documents necessary or appropriate to grant and perfect a Lien on such
Collateral in favor of the Administrative Agent on behalf of the Secured
Parties. The Lenders hereby authorize the Administrative Agent, at its option
and in its discretion, to release any Lien granted to or held by the
Administrative Agent upon any Collateral (i) as described in Section 9.02(d);
(ii) as permitted by, but only in accordance with, the terms of the applicable
Loan Document; or (iii) if approved, authorized or ratified in writing by the
Required Lenders, unless such release is required to be approved by all of the
Lenders hereunder. Upon request by the Administrative Agent at any time, the
Lenders will confirm in writing the Administrative Agent’s authority to release
particular types or items of Collateral pursuant hereto. Upon any sale or
transfer of assets constituting Collateral which is permitted pursuant to the
terms of any Loan Document, or consented to in writing by the Required Lenders
or all of the Lenders, as applicable, and upon prior written request by the
Company to the Administrative Agent with reasonable prior notice, the
Administrative Agent shall (and is hereby irrevocably authorized by the Lenders
to) promptly execute such documents as may be necessary to evidence the release
of the Liens granted to the Administrative Agent for the benefit of the Secured
Parties herein or pursuant hereto upon the Collateral that was sold or
transferred; provided, however, that (i) the Administrative Agent shall not be
required to execute any such document on terms which, in the Administrative
Agent’s reasonable opinion, would expose the Administrative Agent to liability
or create any obligation for, or any adverse consequence to, the Administrative
Agent other than the release of such Liens without recourse or warranty, and
(ii) such release shall not in any manner discharge, affect or impair the
Secured Obligations or any Liens upon (or obligations of the Company or any
Subsidiary in respect of) all interests retained by the Company or any
Subsidiary, including (without limitation) the proceeds of such sale or
transfer, all of which shall continue to constitute part of the Collateral.

For purposes of any pledge of equity by any Borrower or other Loan Party, each
Borrower, on its behalf and on behalf of its Subsidiaries, and each Lender, on
its behalf and on the behalf of its affiliated Secured Parties, hereby
irrevocably constitute the Administrative Agent as the holder of an irrevocable
power of attorney (fondé de pouvoir within the meaning of Article 2692 of the
Civil Code of Québec) in order to hold hypothecs and security granted by each
Borrower or any Subsidiary on property pursuant to the laws of the Province of
Quebec to secure obligations of any Borrower or any Subsidiary under any bond,
debenture or similar title of indebtedness issued by any Borrower or any
Subsidiary in connection with this Agreement, and agree that the Administrative
Agent may act as the bondholder and mandatary with respect to any bond,
debenture or similar title of indebtedness that may be issued by any

 

91



--------------------------------------------------------------------------------

Borrower or any Subsidiary and pledged in favor of the Secured Parties in
connection with this Agreement. Notwithstanding the provisions of Section 32 of
the An Act respecting the special powers of legal persons (Quebec), JPMorgan
Chase Bank, N.A. as Administrative Agent may acquire and be the holder of any
bond issued by any Borrower or any Subsidiary in connection with this Agreement
(i.e., the fondé de pouvoir may acquire and hold the first bond issued under any
deed of hypothec by any Borrower or any Subsidiary).

Each Borrower hereby irrevocably and unconditionally undertakes to pay to the
Administrative Agent an amount equal to the aggregate amount due from time to
time by it in respect of the Corresponding Obligations. The payment undertaking
of the Borrowers under this clause is to be referred to as the “Parallel Debt”.
The Parallel Debt will become due and payable immediately as and when and to the
extent one or more of the Corresponding Obligations become due and payable. An
Event of Default in respect of the Corresponding Obligations shall constitute a
default (verzuim) within the meaning of section 3:248 Netherlands Civil Code
with respect to the Parallel Debt without any notice being required. Each of the
parties to this Agreement hereby acknowledges that (i) the Parallel Debt
constitutes an undertaking, obligation and liability of the Borrowers to the
Administrative Agent which is separate and independent from, and without
prejudice to, the Corresponding Obligations and (ii) the Parallel Debt
represents the Administrative Agent’s own separate and independent claim to
receive payment of the Parallel Debt, it being understood, in each case, that
the amount which may become payable by a Borrower as the Parallel Debt shall
never exceed the total of the amounts which are payable under or in connection
with the Corresponding Obligations with respect to such Borrower, and shall
otherwise be subject to the limitations contained in Article X hereof. To the
extent the Administrative Agent irrevocably receives any amount in payment of
the Parallel Debt, the Administrative Agent shall distribute that amount in
accordance with Clause 2.18 of this Agreement. Upon irrevocable receipt by the
Administrative Agent of any amount in payment of the Parallel Debt of the
Borrowers (a “Received Amount”), the relevant Corresponding Obligations shall be
reduced by amounts totaling an amount (a “Deductible Amount”) equal to the
Received Amount in the manner as if the Deductible Amount were received by the
relevant Secured Party as a payment of the Corresponding Obligations on the date
of receipt by the Administrative Agent of the Received Amount. For the purpose
of this clause but subject to the preceding sentence the Administrative Agent
acts in its own name and on behalf of itself and not as agent, representative or
trustee of any Secured Party. The parties hereto acknowledge and agree that any
resignation by the Administrative Agent is not effective until its rights under
the Parallel Debt are assigned to the successor Administrative Agent.

For purposes of any pledge of equity by any Borrower or other Loan Party , the
parties hereto acknowledge and agree for the purposes of taking and ensuring the
continuing validity of German law governed pledges (Pfandrechte) with the
creation of parallel debt obligations of the Company and its Subsidiaries as
will be further described in a separate German law governed parallel debt
undertaking. The Administrative Agent shall (i) hold such parallel debt
undertaking as fiduciary agent (Treuhänder) and (ii) administer and hold as
fiduciary agent (Treuhänder) any pledge created under a German law governed
Collateral Document which is created in favor of any Secured Party or
transferred to any Secured Party due to its accessory nature (Akzessorietät), in
each case in its own name and for the account of the Secured Parties. Each
Lender (on behalf of itself and its affiliated Secured Parties) hereby
authorizes the Administrative Agent to enter as its agent in its name and on its
behalf into any German law governed Collateral Document, accept as its agent in
its name and on its behalf any pledge or other creation of any accessory
security right in relation to this Agreement and to agree to and execute on its
behalf as its representative in its name and on its behalf any amendments,
supplements and other alterations to any such Collateral Document and to release
on behalf of any such Lender or Secured Party any such Collateral Document and
any pledge created under any such Collateral Document in accordance with the
provisions herein and/or the provisions in any such Collateral Document.

 

92



--------------------------------------------------------------------------------

ARTICLE IX

Miscellaneous

SECTION 9.01. Notices. (a) Except in the case of notices and other
communications expressly permitted to be given by telephone (and subject to
paragraph (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopy, as follows:

(i) if to any Borrower, to it c/o Belden Inc., 7733 Forsyth Boulevard, Suite
800, St. Louis, Missouri 63105, Attention of Chief Financial Officer (Telecopy
No. (314) 854-8001; Telephone No. (314) 854-8010) with a mandatory copy (in the
case of a notice of Default or a notice that is not in the ordinary course of
administering this Agreement) to c/o Belden Inc., 7733 Forsyth Boulevard, Suite
800, St. Louis, Missouri 63105, Attention of General Counsel (Telecopy No.
(314) 854-8001; Telephone No. (314) 854-8030;

(ii) if to the Administrative Agent, (A) in the case of Borrowings by the
Company denominated in Dollars, to JPMorgan Chase Bank, N.A., 10 South Dearborn,
Chicago, IL 60603, Attention of April Yebd (Telecopy No. (312) 732-2628) and
(B) in the case of Borrowings by any Foreign Subsidiary Borrower or Borrowings
denominated in Foreign Currencies, to J.P. Morgan Europe Limited, 125 London
Wall, London EC2Y 5AJ, Attention of The Manager (Telecopy No. 44 207 777 2360),
and in each case with a copy to JPMorgan Chase Bank, N.A., 10 South Dearborn,
Chicago, IL 60603, Attention of April Yebd (Telecopy No. (312) 732-2628);

(iii) if to the Issuing Bank, to it at JPMorgan Chase Bank, N.A., 10 South
Dearborn, Chicago, IL 60603, Attention of Debra Williams (Telecopy No.
(312) 732-2590);

(iv) if to the Swingline Lender, to it at JPMorgan Chase Bank, N.A., 10 South
Dearborn, Chicago, IL 60603, Attention of April Yebd (Telecopy No.
(312) 732-2628); and

(v) if to any other Lender, to it at its address (or telecopy number) set forth
in its Administrative Questionnaire.

(b) Notices and other communications to the Lenders hereunder may be delivered
or furnished by electronic communications pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices
pursuant to Article II unless otherwise agreed by the Administrative Agent. The
Administrative Agent or the Company may, in its discretion, agree to accept
notices and other communications to it hereunder by electronic communications
pursuant to procedures approved by it; provided that approval of such procedures
may be limited to particular notices or communications.

(c) Any party hereto may change its address or telecopy number for notices and
other communications hereunder by notice to the other parties hereto. All
notices and other communications given to any party hereto in accordance with
the provisions of this Agreement shall be deemed to have been given on the date
of receipt.

SECTION 9.02. Waivers; Amendments. (a) No failure or delay by the Administrative
Agent, the Issuing Bank or any Lender in exercising any right or power hereunder
or under any other Loan Document shall operate as a waiver thereof, nor shall
any single or partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any

 

93



--------------------------------------------------------------------------------

other or further exercise thereof or the exercise of any other right or power.
The rights and remedies of the Administrative Agent, the Issuing Bank and the
Lenders hereunder and under the other Loan Documents are cumulative and are not
exclusive of any rights or remedies that they would otherwise have. No waiver of
any provision of this Agreement or consent to any departure by any Borrower
therefrom shall in any event be effective unless the same shall be permitted by
paragraph (b) of this Section, and then such waiver or consent shall be
effective only in the specific instance and for the purpose for which given.
Without limiting the generality of the foregoing, the making of a Loan or
issuance of a Letter of Credit shall not be construed as a waiver of any
Default, regardless of whether the Administrative Agent, any Lender or the
Issuing Bank may have had notice or knowledge of such Default at the time.

(b) Except as provided in Section 2.20 with respect to an Incremental Term Loan
Amendment, neither this Agreement nor any provision hereof may be waived,
amended or modified except pursuant to an agreement or agreements in writing
entered into by the Borrowers and the Required Lenders or by the Borrowers and
the Administrative Agent with the consent of the Required Lenders; provided that
no such agreement shall (i) increase the Commitment of any Lender without the
written consent of such Lender, (ii) reduce the principal amount of any Loan or
LC Disbursement or reduce the rate of interest thereon, or reduce any fees
payable hereunder, without the written consent of each Lender directly affected
thereby, (iii) postpone the scheduled date of payment of the principal amount of
any Loan or LC Disbursement, or any interest thereon, or any fees payable
hereunder, or reduce the amount of, waive or excuse any such payment, or
postpone the scheduled date of expiration of any Commitment, without the written
consent of each Lender directly affected thereby, (iv) change Section 2.18(b) or
(d) in a manner that would alter the pro rata sharing of payments required
thereby, without the written consent of each Lender, (v) change any of the
provisions of this Section or the definition of “Required Lenders” or any other
provision hereof specifying the number or percentage of Lenders required to
waive, amend or modify any rights hereunder or make any determination or grant
any consent hereunder, without the written consent of each Lender (it being
understood that, solely with the consent of the parties prescribed by
Section 2.20 to be parties to an Incremental Term Loan Amendment, Incremental
Term Loans may be included in the determination of Required Lenders on
substantially the same basis as the Commitments and the Revolving Loans are
included on the Effective Date), (vi) release the Company or all or
substantially all of the Subsidiary Guarantors from their obligations under
Article X or the Subsidiary Guaranty without the written consent of each Lender,
or (vii) except as provided in clause (d) of this Section or in any Collateral
Document, release all or substantially all of the Collateral, without the
written consent of each Lender; provided further that no such agreement shall
amend, modify or otherwise affect the rights or duties of the Administrative
Agent, the Issuing Bank or the Swingline Lender hereunder without the prior
written consent of the Administrative Agent, the Issuing Bank or the Swingline
Lender, as the case may be.

(c) Notwithstanding the foregoing, this Agreement and any other Loan Document
may be amended (or amended and restated) with the written consent of the
Required Lenders, the Administrative Agent and the Borrowers to each relevant
Loan Document (x) to add one or more credit facilities (in addition to the
Incremental Term Loans pursuant to an Incremental Term Loan Amendment) to this
Agreement and to permit extensions of credit from time to time outstanding
thereunder and the accrued interest and fees in respect thereof to share ratably
in the benefits of this Agreement and the other Loan Documents with the
Revolving Loans, the Term Loans, Incremental Term Loans and the accrued interest
and fees in respect thereof and (y) to include appropriately the Lenders holding
such credit facilities in any determination of the Required Lenders and Lenders.

(d) The Lenders hereby irrevocably authorize the Administrative Agent to release
any Guarantor and release any Liens granted to the Administrative Agent by the
Loan Parties on any Collateral and, except as set forth below, terminate the
Loan Documents (i) upon the termination of all the

 

94



--------------------------------------------------------------------------------

Commitments, payment and satisfaction in full in cash of all Secured Obligations
(other than Unliquidated Obligations and Swap Obligations), (ii) constituting
property being sold, transferred, exchanged or disposed of if the Company
certifies to the Administrative Agent that the sale, transfer, exchange, or
disposition is made in compliance with the terms of this Agreement (and the
Administrative Agent may rely conclusively on any such certificate, without
further inquiry), (iii) constituting property leased or licensed to the Company
or any Subsidiary under a lease or license which has expired or been terminated,
(iv) as required to effect any sale or other disposition of such Collateral in
connection with any exercise of remedies of the Administrative Agent and the
Lenders pursuant to Article VII, (v) property that is subject to Liens permitted
under clauses (c), (d) or (e) of Section 6.02 and (vi) upon the occurrence of a
Collateral Release Date in accordance with the terms and conditions of
Section 5.09(h). Any such release shall not in any manner discharge, affect, or
impair the Obligations or any Liens (other than those expressly being released)
upon (or obligations of the Loan Parties in respect of) all interests retained
by the Loan Parties, including the proceeds of any sale, all of which shall
continue to constitute part of the Collateral so long as a Collateral Period is
then in effect.

(e) If, in connection with any proposed amendment, waiver or consent requiring
the consent of “each Lender” or “each Lender directly affected thereby,” the
consent of the Required Lenders is obtained, but the consent of other necessary
Lenders is not obtained (any such Lender whose consent is necessary but not
obtained being referred to herein as a “Non-Consenting Lender”), then the
Company may elect to replace a Non-Consenting Lender as a Lender party to this
Agreement and any such Non-Consenting Lender hereby agrees to be so replaced,
provided that, concurrently with such replacement, (i) another bank or other
entity which is reasonably satisfactory to the Company and the Administrative
Agent shall agree, as of such date, to purchase for cash the Loans and other
Obligations due to the Non-Consenting Lender pursuant to an Assignment and
Assumption and to become a Lender for all purposes under this Agreement and to
assume all obligations of the Non-Consenting Lender to be terminated as of such
date and to comply with the requirements of clause (b) of Section 9.04, and
(ii) each Borrower shall pay to such Non-Consenting Lender in same day funds on
the day of such replacement (1) all interest, fees and other amounts then
accrued but unpaid to such Non-Consenting Lender by such Borrower hereunder to
and including the date of termination, including without limitation payments due
to such Non-Consenting Lender under Sections 2.15 and 2.17, and (2) an amount,
if any, equal to the payment which would have been due to such Lender on the day
of such replacement under Section 2.16 had the Loans of such Non-Consenting
Lender been prepaid on such date rather than sold to the replacement Lender.

(f) Notwithstanding anything to the contrary herein the Administrative Agent
may, with the consent of the Borrowers only, amend, modify or supplement this
Agreement or any of the other Loan Documents to cure any ambiguity, omission,
mistake, defect or inconsistency.

SECTION 9.03. Expenses; Indemnity; Damage Waiver. (a) The Borrowers shall pay
(i) all reasonable out-of-pocket expenses incurred by the Administrative Agent
and its Affiliates, including the reasonable fees, charges and disbursements of
external counsel for the Administrative Agent, in connection with the
syndication and distribution (including, without limitation, via the internet or
through a service such as IntraLinks) of the credit facilities provided for
herein, the preparation and administration of this Agreement and the other Loan
Documents or any amendments, modifications or waivers of the provisions hereof
or thereof (whether or not the transactions contemplated hereby or thereby shall
be consummated), (ii) all reasonable out-of-pocket expenses incurred by the
Issuing Bank in connection with the issuance, amendment, renewal or extension of
any Letter of Credit or any demand for payment thereunder and (iii) all
reasonable out-of-pocket expenses incurred by the Administrative Agent, the
Issuing Bank or any Lender, including the reasonable fees, charges and
disbursements of one U.S. counsel and one additional local counsel and
regulatory counsel in each applicable jurisdiction for the Administrative Agent
and one additional counsel for all the Lenders other than the Administrative

 

95



--------------------------------------------------------------------------------

Agent for the Administrative Agent, the Issuing Bank or any Lender, in
connection with the enforcement or protection of its rights in connection with
this Agreement and any other Loan Documents, including its rights under this
Section, or in connection with the Loans made or Letters of Credit issued
hereunder, including all such reasonable out-of-pocket expenses incurred during
any workout, restructuring or negotiations in respect of such Loans or Letters
of Credit.

(b) The Borrowers shall indemnify the Administrative Agent, the Issuing Bank and
each Lender, and each Related Party of any of the foregoing Persons (each such
Person being called an “Indemnitee”) against, and hold each Indemnitee harmless
from, any and all losses, claims, damages, liabilities and related expenses,
including the reasonable fees, charges and disbursements of any external counsel
for any Indemnitee, incurred by or asserted against any Indemnitee arising out
of, in connection with, or as a result of (i) the execution or delivery of any
Loan Document or any agreement or instrument contemplated thereby, the
performance by the parties hereto of their respective obligations thereunder or
the consummation of the Transactions or any other transactions contemplated
hereby, (ii) any Loan or Letter of Credit or the use of the proceeds therefrom
(including any refusal by the Issuing Bank to honor a demand for payment under a
Letter of Credit if the documents presented in connection with such demand do
not strictly comply with the terms of such Letter of Credit), (iii) any actual
or alleged presence or release of Hazardous Materials on or from any property
owned or operated by the Company or any of its Subsidiaries, or any
Environmental Liability related in any way to the Company or any of its
Subsidiaries, or (iv) any actual or prospective claim, litigation, investigation
or proceeding relating to any of the foregoing, whether based on contract, tort
or any other theory, whether brought by a third party or by the Company or any
of its Subsidiaries, and regardless of whether any Indemnitee is a party
thereto; provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such losses, claims, damages, liabilities or
related expenses are determined by a court of competent jurisdiction by final
and nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Indemnitee or any of its officers, directors, employees or
Affiliates. This Section 9.03(b) shall not apply with respect to Taxes other
than any Taxes that represent losses or damages arising from any non-Tax claim.
Indemnified matters set forth in this Section shall exclude in all circumstances
losses incurred by the Administrative Agent or any Lender from assigning all or
a portion of the Obligations owed to such Person hereunder at a price that is
less than the price paid by such Person to acquire such Obligations or owed to
such Person, as the case may be. Neither the Borrowers nor any Indemnitee shall
be liable for any special, indirect, consequential or punitive damages in
connection with the credit facility evidenced by this Agreement, the Loans made
hereunder, or its activities related thereto; provided, that nothing contained
in this sentence shall limit the Borrowers’ indemnity obligations to the extent
set forth in this Section 9.03(b).

(c) To the extent that any Borrower fails to pay any amount required to be paid
by it to the Administrative Agent, the Issuing Bank or the Swingline Lender
under paragraph (a) or (b) of this Section, each Lender severally agrees to pay
to the Administrative Agent, the Issuing Bank or the Swingline Lender, as the
case may be, such Lender’s Applicable Percentage (determined as of the time that
the applicable unreimbursed expense or indemnity payment is sought) of such
unpaid amount (it being understood that such Borrower’s failure to pay any such
amount shall not relieve such Borrower of any default in the payment thereof);
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent, the Issuing Bank or the Swingline Lender in
its capacity as such.

(d) To the extent permitted by applicable law, no Borrower shall assert, and
each Borrower hereby waives, any claim against any Indemnitee (i) for any
damages arising from the use by others of information or other materials
obtained through telecommunications, electronic or other information
transmission systems (including the Internet), or (ii) on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in

 

96



--------------------------------------------------------------------------------

connection with, or as a result of, this Agreement, any other Loan Document or
any agreement or instrument contemplated hereby or thereby, the Transactions,
any Loan or Letter of Credit or the use of the proceeds thereof.

(e) All amounts due under this Section shall be payable not later than thirty
(30) days after written demand therefor.

SECTION 9.04. Successors and Assigns. (a) The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby (including any Affiliate of
the Issuing Bank that issues any Letter of Credit), except that (i) no Borrower
may assign or otherwise transfer any of its rights or obligations hereunder
without the prior written consent of each Lender (and any attempted assignment
or transfer by any Borrower without such consent shall be null and void) and
(ii) no Lender may assign or otherwise transfer its rights or obligations
hereunder except in accordance with this Section. Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby
(including any Affiliate of the Issuing Bank that issues any Letter of Credit),
Participants (to the extent provided in paragraph (c) of this Section) and, to
the extent expressly contemplated hereby, the Related Parties of each of the
Administrative Agent, the Issuing Bank and the Lenders) any legal or equitable
right, remedy or claim under or by reason of this Agreement.

(b) (i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more assignees all or a portion of its rights and
obligations under this Agreement (including all or a portion of its Commitment
and the Loans at the time owing to it) with the prior written consent (such
consent not to be unreasonably withheld or delayed) of:

(A) the Company (provided that the Company shall be deemed to have consented to
any such assignment unless it shall object thereto by written notice to the
Administrative Agent within ten (10) Business Days after having received notice
thereof); provided, further, that no consent of the Company shall be required
for an assignment to a Lender, an Affiliate of a Lender, an Approved Fund or, if
an Event of Default has occurred and is continuing, any other assignee;

(B) the Administrative Agent; provided that no consent of the Administrative
Agent shall be required for an assignment of all or any portion of a Term Loan
to a Lender, an Affiliate of a Lender or an Approved Fund; and

(C) the Issuing Bank provided that no consent of the Issuing Bank shall be
required for an assignment of all or any portion of a Term Loan.

(ii) Assignments shall be subject to the following additional conditions:

(A) except in the case of an assignment to a Lender or an Affiliate of a Lender
or an Approved Fund or an assignment of the entire remaining amount of the
assigning Lender’s Commitment or Loans of any Class, the amount of the
Commitment or Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Assumption with respect to such
assignment is delivered to the Administrative Agent) shall not be less than
$5,000,000 (in the case of Revolving Commitments and Revolving Loans) or
$1,000,000 (in the case of a Term Loan) unless each of the Company and the
Administrative Agent otherwise consent, provided that no such consent of the
Company shall be required if an Event of Default has occurred and is continuing;

 

97



--------------------------------------------------------------------------------

(B) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement,
provided that this clause shall not be construed to prohibit the assignment of a
proportionate part of all the assigning Lender’s rights and obligations in
respect of one Class of Commitments or Loans;

(C) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500, such fee to be paid by either the assigning
Lender or the assignee Lender or shared between such Lenders; and

(D) the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire in which the assignee
designates one or more credit contacts to whom all syndicate-level information
(which may contain material non-public information about the Company and its
affiliates and their Related Parties or their respective securities) will be
made available and who may receive such information in accordance with the
assignee’s compliance procedures and applicable laws, including Federal and
state securities laws.

For the purposes of this Section 9.04(b), the term “Approved Fund” has the
following meaning:

“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender.

(i) Subject to acceptance and recording thereof pursuant to paragraph (b)(iv) of
this Section, from and after the effective date specified in each Assignment and
Assumption the assignee thereunder shall be a party hereto and, to the extent of
the interest assigned by such Assignment and Assumption, have the rights and
obligations of a Lender under this Agreement, and the assigning Lender
thereunder shall, to the extent of the interest assigned by such Assignment and
Assumption, be released from its obligations under this Agreement (and, in the
case of an Assignment and Assumption covering all of the assigning Lender’s
rights and obligations under this Agreement, such Lender shall cease to be a
party hereto but shall continue to be entitled to the benefits of Sections 2.15,
2.16, 2.17 and 9.03). Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this Section 9.04
shall be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with paragraph (c) of
this Section.

(ii) The Administrative Agent, acting for this purpose as an agent of each
Borrower, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitment of, and principal amount of the
Loans and LC Disbursements owing to, each Lender pursuant to the terms hereof
from time to time (the “Register”). The entries in the Register shall be
conclusive absent manifest error, and the Borrowers, the Administrative Agent,
the Issuing Bank and the Lenders shall treat each Person whose name is recorded
in the Register pursuant to the terms hereof as a Lender hereunder for all
purposes of this Agreement, notwithstanding notice to the contrary. The Register
shall be available for inspection by the Company, the Issuing Bank and any
Lender, at any reasonable time and from time to time upon reasonable prior
notice.

 

98



--------------------------------------------------------------------------------

(iii) Upon its receipt of a duly completed Assignment and Assumption executed by
an assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section and
any written consent to such assignment required by paragraph (b) of this
Section, the Administrative Agent shall accept such Assignment and Assumption
and record the information contained therein in the Register; provided that if
either the assigning Lender or the assignee shall have failed to make any
payment required to be made by it pursuant to Section 2.05(c), 2.06(d) or (e),
2.07(b), 2.18(e) or 9.03(c), the Administrative Agent shall have no obligation
to accept such Assignment and Assumption and record the information therein in
the Register unless and until such payment shall have been made in full,
together with all accrued interest thereon. No assignment shall be effective for
purposes of this Agreement unless it has been recorded in the Register as
provided in this paragraph.

(c) Any Lender may, without the consent of any Borrower, the Administrative
Agent, the Issuing Bank or the Swingline Lender, sell participations to one or
more banks or other entities (a “Participant”) in all or a portion of such
Lender’s rights and obligations under this Agreement (including all or a portion
of its Commitment and the Loans owing to it); provided that (A) such Lender’s
obligations under this Agreement shall remain unchanged; (B) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations; and (C) the Borrowers, the Administrative Agent, the Issuing
Bank and the other Lenders shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under this
Agreement. Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification, consent or
waiver of any provision of this Agreement; provided that such agreement or
instrument may provide that such Lender will not, without the consent of the
Participant, agree to any amendment, modification or waiver described in the
first proviso to Section 9.02(b) that affects such Participant. Each Borrower
agrees that each Participant shall be entitled to the benefits of Sections 2.15,
2.16 and 2.17 (subject to the requirements and limitations therein, including
the requirements under Section 2.17(f) (it being understood that the
documentation required under Section 2.17(f) shall be delivered to the
participating Lender)) to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to paragraph (b) of this Section;
provided that such Participant (A) agrees to be subject to the provisions of
Sections 2.18 and 2.19 as if it were an assignee under paragraph (b) of this
Section; and (B) shall not be entitled to receive any greater payment under
Sections 2.15 or 2.17, with respect to any participation, than its participating
Lender would have been entitled to receive, except to the extent such
entitlement to receive a greater payment results from a Change in Law that
occurs after the Participant acquired the applicable participation. To the
extent permitted by law, each Participant also shall be entitled to the benefits
of Section 9.08 as though it were a Lender, provided such Participant agrees to
be subject to Section 2.18(d) as though it were a Lender. Each Lender that sells
a participation shall, acting solely for this purpose as an agent of the
Borrowers, maintain a register on which it enters the name and address of each
Participant and the principal amounts (and stated interest) of each
Participant’s interest in the Loans or other obligations under this Agreement
(the “Participant Register”); provided that no Lender shall have any obligation
to disclose all or any portion of the Participant Register to any Person
(including the identity of any Participant or any information relating to a
Participant’s interest in any Commitments, Loans, Letters of Credit or its other
obligations under any this Agreement) except to the extent that such disclosure
is necessary to establish that such Commitment, Loan, Letter of Credit or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations. The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each Person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the contrary.

 

99



--------------------------------------------------------------------------------

(d) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including without limitation any pledge or assignment to secure
obligations to a Federal Reserve Bank, and this Section shall not apply to any
such pledge or assignment of a security interest; provided that no such pledge
or assignment of a security interest shall release a Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.

SECTION 9.05. Survival. All covenants, agreements, representations and
warranties made by the Loan Parties in the Loan Documents and in the
certificates or other instruments delivered in connection with or pursuant to
this Agreement or any other Loan Document shall be considered to have been
relied upon by the other parties hereto and shall survive the execution and
delivery of the Loan Documents and the making of any Loans and issuance of any
Letters of Credit, regardless of any investigation made by any such other party
or on its behalf and notwithstanding that the Administrative Agent, the Issuing
Bank or any Lender may have had notice or knowledge of any Default or incorrect
representation or warranty at the time any credit is extended hereunder, and
shall only continue in full force and effect as long as the principal of or any
accrued interest on any Loan or any fee or any other amount payable under this
Agreement or any other Loan Document is outstanding and unpaid or any Letter of
Credit is outstanding (unless cash collateralized in an amount equal to 105% of
the Dollar Amount of the LC Exposure pursuant to arrangements reasonably
satisfactory to the Administrative Agent) and so long as the Commitments have
not expired or terminated. The provisions of Sections 2.15, 2.16, 2.17 and 9.03
and Article VIII shall survive and remain in full force and effect regardless of
the consummation of the transactions contemplated hereby, the repayment of the
Loans, the expiration or termination of the Letters of Credit and the
Commitments or the termination of this Agreement or any other Loan Document or
any provision hereof or thereof.

SECTION 9.06. Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement, the other
Loan Documents and any separate letter agreements with respect to fees payable
to the Administrative Agent constitute the entire contract among the parties
relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof. Except as provided in Section 4.01, this Agreement shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof which, when
taken together, bear the signatures of each of the other parties hereto, and
thereafter shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns. Delivery of an executed counterpart
of a signature page of this Agreement by facsimile or other electronic imaging
shall be effective as delivery of a manually executed counterpart of this
Agreement.

SECTION 9.07. Severability. Any provision of any Loan Document held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions thereof; and the invalidity of a particular provision
in a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.

SECTION 9.08. Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender and each of its Affiliates is hereby authorized at any
time and from time to time, to the fullest extent permitted by law, to set off
and apply any and all deposits (general or special, time or

 

100



--------------------------------------------------------------------------------

demand, provisional or final and in whatever currency denominated) at any time
held and other obligations at any time owing by such Lender or Affiliate to or
for the credit or the account of any Borrower or any Subsidiary Guarantor
against any of and all of the Secured Obligations held by such Lender,
irrespective of whether or not such Lender shall have made any demand under the
Loan Documents and although such obligations may be unmatured. The rights of
each Lender under this Section are in addition to other rights and remedies
(including other rights of setoff) which such Lender may have.

SECTION 9.09. Governing Law; Jurisdiction; Consent to Service of Process.
(a) This Agreement shall be construed in accordance with and governed by the law
of the State of New York.

(b) Each Borrower hereby irrevocably and unconditionally submits, for itself and
its property, to the nonexclusive jurisdiction of the Supreme Court of the State
of New York sitting in New York County and of the United States District Court
of the Southern District of New York, and any appellate court from any thereof,
in any action or proceeding arising out of or relating to any Loan Document, or
for recognition or enforcement of any judgment, and each of the parties hereto
hereby irrevocably and unconditionally agrees that all claims in respect of any
such action or proceeding may be heard and determined in such New York State or,
to the extent permitted by law, in such Federal court. Each of the parties
hereto agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law. Nothing in this Agreement or any other Loan
Document shall affect any right that the Administrative Agent, the Issuing Bank
or any Lender may otherwise have to bring any action or proceeding relating to
this Agreement or any other Loan Document against any Loan Party or its
properties in the courts of any jurisdiction.

(c) Each party hereto hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection which it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement or any other Loan Document in any
court referred to in paragraph (b) of this Section. Each of the parties hereto
hereby irrevocably waives, to the fullest extent permitted by law, the defense
of an inconvenient forum to the maintenance of such action or proceeding in any
such court.

(d) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 9.01. Each Foreign Subsidiary
Borrower irrevocably designates and appoints the Company, as its authorized
agent, to accept and acknowledge on its behalf, service of any and all process
which may be served in any suit, action or proceeding of the nature referred to
in Section 9.09(b) in any federal or New York State court sitting in New York
City. The Company hereby represents, warrants and confirms that the Company has
agreed to accept such appointment (and any similar appointment by a Subsidiary
Guarantor which is a Foreign Subsidiary). Said designation and appointment shall
be irrevocable by each such Foreign Subsidiary Borrower until all Loans, all
reimbursement obligations, interest thereon and all other amounts payable by
such Foreign Subsidiary Borrower hereunder and under the other Loan Documents
shall have been paid in full in accordance with the provisions hereof and
thereof and such Foreign Subsidiary Borrower shall have been terminated as a
Borrower hereunder pursuant to Section 2.23. Each Foreign Subsidiary Borrower
hereby consents to process being served in any suit, action or proceeding of the
nature referred to in Section 9.09(b) in any federal or New York State court
sitting in New York City by service of process upon the Company as provided in
this Section 9.09(d); provided that, to the extent lawful and possible, notice
of said service upon such agent shall be mailed by registered or certified air
mail, postage prepaid, return receipt requested, to the Company and (if
applicable to) such Foreign Subsidiary Borrower at its address set forth in the
Borrowing Subsidiary Agreement to which it is a party or to any other address of
which such Foreign Subsidiary Borrower shall have given written notice to the
Administrative Agent (with a copy

 

101



--------------------------------------------------------------------------------

thereof to the Company). Each Foreign Subsidiary Borrower irrevocably waives, to
the fullest extent permitted by law, all claim of error by reason of any such
service in such manner and agrees that such service shall be deemed in every
respect effective service of process upon such Foreign Subsidiary Borrower in
any such suit, action or proceeding and shall, to the fullest extent permitted
by law, be taken and held to be valid and personal service upon and personal
delivery to such Foreign Subsidiary Borrower. To the extent any Foreign
Subsidiary Borrower has or hereafter may acquire any immunity from jurisdiction
of any court or from any legal process (whether from service or notice,
attachment prior to judgment, attachment in aid of execution of a judgment,
execution or otherwise), each Foreign Subsidiary Borrower, to the extent
permitted by law, hereby irrevocably waives such immunity in respect of its
obligations under the Loan Documents. Nothing in this Agreement or any other
Loan Document will affect the right of any party to this Agreement to serve
process in any other manner permitted by law.

SECTION 9.10. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION.

SECTION 9.11. Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

SECTION 9.12. Confidentiality. Each of the Administrative Agent, the Issuing
Bank and the Lenders agrees to maintain the confidentiality of the Information
(as defined below), except that Information may be disclosed (a) to its and its
Affiliates’ directors, officers, employees and agents, including accountants,
legal counsel and other advisors on a need-to-know basis (it being understood
that the Persons to whom such disclosure is made will be informed of the
confidential nature of such Information and instructed to keep such Information
confidential), (b) to the extent requested by any regulatory authority
(including any self-regulatory authority, such as the National Association of
Insurance Commissioners), (c) to the extent required by applicable laws or
regulations or by any subpoena or similar legal process, (d) to any other party
to this Agreement, (e) in connection with the exercise of any remedies under
this Agreement or any other Loan Document or any suit, action or proceeding
relating to this Agreement or any other Loan Document or the enforcement of
rights hereunder or thereunder, (f) subject to an agreement containing
provisions substantially the same as those of this Section, to (i) any assignee
of or Participant in, or any prospective assignee of or Participant in, any of
its rights or obligations under this Agreement or (ii) any actual or prospective
counterparty (or its advisors) to any swap or derivative transaction relating to
any Borrower and its obligations, (g) with the prior written consent of the
Company or (h) to the extent such Information (i) becomes publicly available
other than as a result of a breach of this Section or (ii) becomes available to
the Administrative Agent, the Issuing Bank or any Lender on a nonconfidential
basis from a source other than the Company. For the purposes of this Section,
“Information” means all information received from the Company or any of its
Subsidiaries relating to the Company, any of its Subsidiaries or any of their
operations or businesses, other than any such information that is available to
the Administrative Agent, the Issuing Bank or any Lender on a nonconfidential
basis prior to disclosure by the Company or any of its Subsidiaries. Any

 

102



--------------------------------------------------------------------------------

Person required to maintain the confidentiality of Information as provided in
this Section shall be considered to have complied with its obligation to do so
if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.

SECTION 9.13. USA PATRIOT Act; Anti-Money Laundering Laws.

(a) Each Lender that is subject to the requirements of the USA PATRIOT Act
(Title III of Pub. L. 107-56 (signed into law October 26, 2001)) (the “Act”)
hereby notifies each Loan Party that pursuant to the requirements of the Act, it
is required to obtain, verify and record information that identifies such Loan
Party, which information includes the name and address of such Loan Party and
other information that will allow such Lender to identify such Loan Party in
accordance with the Act.

(b) The Canadian Borrower acknowledges that, pursuant to the Proceeds of Crime
(Money Laundering) and Terrorist Financing Act (Canada) and other applicable
anti-money laundering, anti-terrorist financing, government sanction and “know
your client” laws, whether within Canada or elsewhere (collectively, including
any guidelines or orders thereunder, “AML Legislation”), the Lenders and the
Administrative Agent may be required to obtain, verify and record information
regarding the Canadian Borrower, its directors, authorized signing officers,
direct or indirect shareholders or other Persons in control of the Canadian
Borrower, and the transactions contemplated hereby. The Canadian Borrower shall
promptly provide all such information, including supporting documentation and
other evidence, as may be reasonably requested by any Lender or the
Administrative Agent, or any prospective assign or participant of a Lender or
the Administrative Agent, in order to comply with any applicable AML
Legislation, whether now or hereafter in existence.

If the Administrative Agent has ascertained the identity of the Canadian
Borrower or any authorized signatories of the Canadian Borrower for the purposes
of applicable AML Legislation, then the Administrative Agent:

(i) shall be deemed to have done so as an agent for each Lender, and this
Agreement shall constitute a “written agreement” in such regard between each
Lender and the Administrative Agent within the meaning of applicable AML
Legislation; and

(ii) shall provide to each Lender copies of all information obtained in such
regard without any representation or warranty as to its accuracy or
completeness.

Notwithstanding the preceding sentence and except as may otherwise be agreed in
writing, each of the Lenders agrees that the Administrative Agent has no
obligation to ascertain the identity of the Canadian Borrower or any authorized
signatories of the Canadian Borrower on behalf of any Lender, or to confirm the
completeness or accuracy of any information it obtains from the Canadian
Borrower or any such authorized signatory in doing so.

SECTION 9.14. Appointment for Perfection. Each Lender hereby appoints each other
Lender as its agent for the purpose of perfecting Liens, for the benefit of the
Administrative Agent and the Secured Parties, in Collateral which, in accordance
with Article 9 of the UCC or any other applicable law can be perfected only by
possession. Should any Lender (other than the Administrative Agent) obtain
possession of any such Collateral, such Lender shall notify the Administrative
Agent thereof, and, promptly upon the Administrative Agent’s request therefor
shall deliver such Collateral to the Administrative Agent or otherwise deal with
such Collateral in accordance with the Administrative Agent’s instructions.

 

103



--------------------------------------------------------------------------------

SECTION 9.15. Releases of Subsidiary Guarantors.

(a) A Subsidiary Guarantor shall automatically be released from its obligations
under the Subsidiary Guaranty, and any Equity Interests of such Subsidiary
Guarantor which have been pledged as Collateral shall be released, upon the
consummation of any transaction permitted by this Agreement as a result of which
such Subsidiary Guarantor ceases to be a Subsidiary; provided that, if consent
of the Required Lenders is expressly required by this Agreement, the Required
Lenders shall have consented to such transaction and the terms of such consent
shall not have provided otherwise. In connection with any termination or release
pursuant to this Section, the Administrative Agent shall (and is hereby
irrevocably authorized by each Lender to) execute and deliver to any Loan Party,
at such Loan Party’s expense, all documents that such Loan Party shall
reasonably request to evidence such termination or release. Any execution and
delivery of documents pursuant to this Section shall be without recourse to or
warranty by the Administrative Agent.

(b) Further, the Administrative Agent may (and is hereby irrevocably authorized
by each Lender to), upon the request of the Company, release any Subsidiary
Guarantor from its obligations under the Subsidiary Guaranty and release its
Liens on any Equity Interests of such Subsidiary Guarantor which have been
pledged as Collateral if such Subsidiary Guarantor is no longer a Material
Subsidiary or is no longer required to be a Subsidiary Guarantor in order to
meet the criteria set forth in Section 5.09(d).

(c) At such time as the principal and interest on the Loans, all LC
Disbursements, the fees, expenses and other amounts payable under the Loan
Documents and the other Secured Obligations (other than the Unliquidated
Obligations, Swap Obligations, and other Obligations expressly stated to survive
such payment and termination) shall have been paid in full, the Commitments
shall have been terminated and no Letters of Credit shall be outstanding, the
Subsidiary Guaranty and all obligations (other than those expressly stated to
survive such termination) of each Subsidiary Guarantor thereunder shall
automatically terminate, all without delivery of any instrument or performance
of any act by any Person.

ARTICLE X

Cross-Guarantee

SECTION 10.01. General. In order to induce the Lenders to extend credit to the
other Borrowers hereunder, but subject to the last sentence of this Article X,
each Borrower hereby irrevocably and unconditionally guarantees, as a primary
obligor and not merely as a surety, the payment when and as due of the Secured
Obligations of such other Borrowers. Each Borrower further agrees that the due
and punctual payment of such Secured Obligations may be extended or renewed, in
whole or in part, without notice to or further assent from it, and that it will
remain bound upon its guarantee hereunder notwithstanding any such extension or
renewal of any such Secured Obligation.

Each Borrower waives presentment to, demand of payment from and protest to any
Borrower of any of the Secured Obligations, and also waives notice of acceptance
of its obligations and notice of protest for nonpayment. The obligations of each
Borrower hereunder shall not be affected by (a) the failure of the
Administrative Agent, the Issuing Bank or any Lender to assert any claim or
demand or to enforce any right or remedy against any Borrower under the
provisions of this Agreement, any other Loan Document or otherwise; (b) any
extension or renewal of any of the Secured Obligations; (c) any rescission,
waiver, amendment or modification of, or release from, any of the terms or
provisions of this Agreement, or any other Loan Document or agreement; (d) any
default, failure or delay, willful or otherwise, in the performance by any Loan
Party of any of the Secured Obligations; (e) the failure of the

 

104



--------------------------------------------------------------------------------

Administrative Agent to take any steps to perfect and maintain any security
interest in, or to preserve any rights to, any security or collateral for the
Secured Obligations, if any; (f) any change in the corporate, partnership or
other existence, structure or ownership of any Borrower or any other guarantor
of any of the Secured Obligations; (g) the enforceability or validity of the
Secured Obligations or any part thereof or the genuineness, enforceability or
validity of any agreement relating thereto or with respect to any collateral
securing the Secured Obligations or any part thereof, or any other invalidity or
unenforceability relating to or against any Borrower or any other guarantor of
any of the Secured Obligations, for any reason related to this Agreement, any
Swap Agreement, any other Loan Document, or any provision of applicable law,
decree, order or regulation of any jurisdiction purporting to prohibit the
payment by such Borrower or any other guarantor of the Secured Obligations, of
any of the Secured Obligations or otherwise affecting any term of any of the
Secured Obligations; or (h) any other act, omission or delay to do any other act
which may or might in any manner or to any extent vary the risk of such Borrower
or otherwise operate as a discharge of a guarantor as a matter of law or equity
or which would impair or eliminate any right of such Borrower to subrogation.

Each Borrower further agrees that its agreement hereunder constitutes a
guarantee of payment when due (whether or not any bankruptcy or similar
proceeding shall have stayed the accrual or collection of any of the Secured
Obligations or operated as a discharge thereof) and not merely of collection,
and waives any right to require that any resort be had by the Administrative
Agent, the Issuing Bank or any Lender to any balance of any deposit account or
credit on the books of the Administrative Agent, the Issuing Bank or any Lender
in favor of any Borrower or any other Person.

The obligations of each Borrower hereunder shall not be subject to any
reduction, limitation, impairment or termination for any reason, and shall not
be subject to any defense or set-off, counterclaim, recoupment or termination
whatsoever, by reason of the invalidity, illegality or unenforceability of any
of the Secured Obligations, any impossibility in the performance of any of the
Secured Obligations or otherwise.

Each Borrower further agrees that its obligations hereunder shall continue to be
effective or be reinstated, as the case may be, if at any time payment, or any
part thereof, of any Secured Obligation is rescinded or must otherwise be
restored by the Administrative Agent, the Issuing Bank or any Lender upon the
bankruptcy or reorganization of any Borrower or otherwise.

In furtherance of the foregoing and not in limitation of any other right which
the Administrative Agent, the Issuing Bank or any Lender may have at law or in
equity against any Borrower by virtue hereof, upon the failure of any other
Borrower to pay any Secured Obligation when and as the same shall become due,
whether at maturity, by acceleration, after notice of prepayment or otherwise,
each Borrower hereby promises to and will, upon receipt of written demand by the
Administrative Agent, the Issuing Bank or any Lender, forthwith pay, or cause to
be paid, to the Administrative Agent, the Issuing Bank or any Lender in cash an
amount equal to the unpaid principal amount of such Secured Obligations then
due, together with accrued and unpaid interest thereon. Each Borrower further
agrees that if payment in respect of any Secured Obligation shall be due in a
currency other than Dollars and/or at a place of payment other than New York,
Chicago or any other Eurocurrency Payment Office and if, by reason of any Change
in Law, disruption of currency or foreign exchange markets, war or civil
disturbance or other event, payment of such Secured Obligation in such currency
or at such place of payment shall be impossible, then, at the election of the
Administrative Agent, such Borrower shall make payment of such Secured
Obligation in Dollars (based upon the applicable Equivalent Amount in effect on
the date of payment) and/or in New York, Chicago or such other Eurocurrency
Payment Office as is designated by the Administrative Agent and, subject to all
applicable domestic and foreign laws, as a separate and independent obligation,
shall indemnify the Administrative Agent, the Issuing Bank and any Lender
against any losses or reasonable out-of-pocket expenses that it shall sustain as
a result of such alternative payment.

 

105



--------------------------------------------------------------------------------

Upon payment by any Borrower of any sums as provided above, all rights of such
Borrower against any Borrower arising as a result thereof by way of right of
subrogation or otherwise shall in all respects be subordinated and junior in
right of payment to the prior indefeasible payment in full in cash of all the
Secured Obligations owed by such Borrower to the Administrative Agent, the
Issuing Bank and the Lenders.

Nothing shall discharge or satisfy the liability of any Borrower hereunder
except the full performance and payment of the Secured Obligations.

Notwithstanding anything contained in this Article X to the contrary, no Foreign
Subsidiary Borrower which is and remains an Affected Subsidiary shall be liable
hereunder, directly or indirectly, for any of the Loans made solely to any one
or more of the Domestic Loan Parties, or any other Secured Obligations owing or
otherwise incurred solely by or on behalf any one or more of, the Domestic Loan
Parties; it being understood and agreed, however, that (a) upon the Amendment
No. 2 Effective Date, the Canadian Borrower shall not be considered to be an
Affected Subsidiary and (b) each Foreign Subsidiary Borrower shall be obligated
under this Article X with respect to any of the Loans made to any other Foreign
Subsidiary Borrower, and any other Secured Obligations owing or otherwise
incurred by or on behalf any other Foreign Subsidiary Borrower, except to the
extent that such guaranty would cause a Deemed Dividend Problem or a Financial
Assistance Problem to arise.

SECTION 10.02. German Guarantee Limitations. Notwithstanding anything to the
contrary contained in this Agreement (including, without limitation,
Section 10.1) or any other Loan Document:

(a) Each Credit Party agrees not to enforce against a Borrower incorporated in
Germany as a limited liability company (Gesellschaft mit beschränkter Haftung)
or as a limited partnership with a limited liability company as sole general
partner (GmbH & Co. KG) (a “German Borrower”) any payment obligation arising out
of the guarantee contained in Section 10.01 (the “Payment Obligation”) (i) if
and to the extent such Payment Obligation secures obligations of an affiliated
company (verbundene Unternehmen) of such German Borrower within the meaning of
Section 15 of the German Stock Corporation Act (Aktiengesetz) (other than any of
the German Borrower’s subsidiaries), and (ii) if and to the extent the
enforcement of such Payment Obligation would cause (as of the date of delivery
of an Enforcement Notice (as defined below)) the German Borrower’s or, in the
case of a German Borrower in the form of a GmbH & Co. KG, its general partner’s
net assets (Nettoreinvermögen) calculated in accordance with applicable law, the
applicable provisions of the German Commercial Code (Handelsgesetzbuch)
consistently applied by the German Borrower and the principles developed by
court decisions for Section 30 GmbHG to fall below its registered share capital
(Stammkapital) (Begründung einer Unterbilanz) or, if such net assets are already
less than its registered share capital (Stammkapital), would cause such amount
to be further reduced (Vertiefung einer Unterbilanz) (such event a “Capital
Impairment”) and such enforcement would result in a violation of Section 30 of
the German Act on Limited Liability Companies (Gesetz betreffend die
Gesellschaften mit beschränkter Haftung – “GmbHG”), and/or (iii) if and to the
extent that such enforcement would result (as of the date of delivery of an
Enforcement Notice) in a violation of Section 268(8) of the German Commercial
Code (Handelsgesetzbuch) provided that for the purposes of calculating the
amount to be enforced (if any) the following balance sheet items shall be
adjusted as follows:

(i) the amount of any increase of the registered share capital (Stammkapital)
effected out of retained earnings (Kapitalerhöhung aus Gesellschaftsmitteln) of
the German Borrower or, in the case of a German Borrower in the form of a GmbH &
Co. KG, its general partner that has been effected without the prior written
consent of the Administrative Agent shall be deducted from the registered share
capital (Stammkapital);

 

106



--------------------------------------------------------------------------------

(ii) liabilities arising from loans provided to the German Borrower by the
Company or any of its Subsidiaries shall be disregarded if such loans are
subordinated within the meaning of Section 39(2) of the German Insolvency Code
(Insolvenzordnung) or qualify as shareholder loans within the meaning of
Section 39(1) No. 5 of the German Insolvency Code (Insolvenzordnung);

(iii) any loans and other contractual liabilities incurred by the German
Borrower in violation of the provisions of any of the Loan Documents shall be
disregarded; and

(iv) the net assets (Nettoreinvermögen) shall take into account the costs of the
Auditor’s Determination and Auditor’s Evaluation (each as defined below), either
as a reduction of assets or an increase of liabilities.

(b) If the German Borrower intends to demonstrate that the enforcement of the
Payment Obligation would be limited pursuant to the limitation on enforcement
set out above, it shall, upon request of the Administrative Agent, as soon as
reasonably practicable realize any asset that is shown in the balance sheet with
a book value (Buchwert) that is significantly lower than the market value of
such asset, which in its reasonable opinion is not necessary for the German
Borrower’s business (betriebsnotwendig). After the realization of such assets
the German Borrower shall notify the Administrative Agent of the amount of the
proceeds from the sale and submit an accompanying statement to the
Administrative Agent stating the amount of the net assets (Nettoreinvermögen) of
the German Borrower or, in the case of a German Borrower in the form of a GmbH &
Co. KG, its general partner, and the amount by which such net assets
(Nettoreinvermögen) exceed its respective registered share capital, each
recalculated (as of the date of delivery of an Enforcement Notice and on the
basis of the Management Determination or the Auditor’s Determination,
respectively) for the purposes of paragraph (a) hereof to take into account such
proceeds.

(c) The limitations set out in paragraph (a) hereof shall not apply:

(i) in relation to and to the extent the German Borrower can demonstrate that
the proceeds of any borrowings under the Credit Agreement have not been on-lent,
or otherwise passed on, to such German Borrower or any of its subsidiaries and
have not been repaid; and

(ii) if at the time of the enforcement of the guarantee granted hereunder a
domination agreement (Beherrschungsvertrag) or a profit and loss transfer
agreement (Gewinnabführungsvertrag) in accordance with Section 291 of the German
Stock Corporation Act (Aktiengesetz) exists between the German Borrower as
dominated entity (beherrschtes Unternehmen) or entity obliged to transfer its
profits, respectively, and the obligor (or such obligor’s direct or indirect
shareholder) for whose obligations the guarantee hereunder is granted by the
German Borrower, unless the statutory loss compensation claim
(Verlustübernahmeanspruch) of such German Borrower pursuant to the domination
and/or profit and loss transfer agreement is not fully recoverable (nicht
werthaltig) (provided that in case the statutory loss compensation claim
(Verlustübernahmeanspruch) is only recoverable in part (teilweise werthaltig),
the guarantee granted hereunder may be enforced without giving regard to the
limitations provided for in paragraph (a) to the extent that such statutory loss
compensation claim (Verlustübernahmeanspruch) is recoverable(werthaltig)); and

(iii) if and to extent the German Borrower holds on the date of enforcement of
the of the guarantee granted hereunder a fully recoverable indemnity or claim
for refund (“vollwertiger Gegenleistungs- oder Rückgewähranspruch”) within the
meaning of Section 30 (1) sentence 2 of the GmbHG against its shareholder.

 

107



--------------------------------------------------------------------------------

(d) The limitations set out in paragraph (a) hereof only apply if and to the
extent that:

(i) within ten (10) Business Days following the notification by any Credit Party
of its intention to enforce the Payment Obligation (the “Enforcement Notice”),
the managing director(s) on behalf of the relevant German Borrower has/have
confirmed in writing to the Administrative Agent to what extent the Payment
Obligation cannot be enforced as it would cause a Capital Impairment (as of the
date of delivery of an Enforcement Notice) within the meaning of paragraph
(a) above (taking into account the adjustments set out in paragraph (a)(i) to
(iv) above) (the “Management Determination”) and the Administrative Agent
(acting on behalf of the relevant Credit Party) has not contested this; or

(ii) within twenty (20) Business Days from the date the Administrative Agent has
contested the Management Determination, the Administrative Agent receives a
determination by the German Borrower’s auditors of the amount that could have
been enforced without causing a Capital Impairment (as of the date of delivery
of an Enforcement Notice) within the meaning of paragraph (a) above (the
“Auditor’s Determination”). The amount determined in the Auditor’s Determination
shall (except for manifest error) be binding for the Credit Parties. The costs
of the Auditor’s Determination shall be borne by the relevant German Borrower.

(e) If the Administrative Agent disagrees with the Auditor’s Determination, the
Credit Parties shall be entitled to enforce the Payment Obligation up to the
amount which is undisputed between themselves and the German Borrower. In
relation to the amount which is disputed, the Credit Parties shall be entitled
to further pursue their claims (if any) and the German Borrower shall be
entitled to prove that this amount is necessary for maintaining its or, in the
case of a German Borrower in the form of a GmbH & Co. KG, its general partner’s
registered share capital (Stammkapital) without violation of Section 30 GmbHG
(calculated as of the date that the Enforcement Notice was given).

(f) If the Payment Obligation was enforced without limitation because the
Management Determination and/or the Auditor’s Determination (as the case may be)
was not delivered within the relevant time or for any other reason, the Credit
Parties shall promptly upon demand by the relevant German Borrower repay to such
German Borrower any amount which is necessary pursuant to Section 30 GmbHG to
maintain the registered share capital (Stammkapital) of the German Borrower or,
in the case of a German Borrower in the form of a GmbH & Co. KG, its general
partner, calculated as of the date that the Enforcement Notice was given
provided the relevant Credit Party has received a corresponding amount by the
relevant German Borrower as a consequence of enforcement of the relevant Payment
Obligation.

(g) No reduction of the amount enforceable under this guarantee in accordance
with the above limitations will prejudice the rights of the Credit Parties to
continue enforcing the guarantee (subject always to the operation of the
limitation set out above at the time of such enforcement) until full
satisfaction of the guaranteed claims. For the avoidance of doubt, nothing in
this Section 10.02 shall affect the right of the Credit Parties (or any of them)
to accelerate the Loans pursuant to Article VII of this Agreement or to enforce
the security granted under any Collateral Document.

 

108



--------------------------------------------------------------------------------

[Signature Pages Omitted]



--------------------------------------------------------------------------------

SCHEDULE 2.01

COMMITMENTS

 

     

REVOLVING

    

TERM LOAN

LENDER

  

COMMITMENT

    

COMMITMENT

JPMORGAN CHASE BANK, N.A.

   $ 52,500,000       CAD0

JPMORGAN CHASE BANK, N.A., TORONTO BRANCH

   $ 0       CAD34,000,000

DEUTSCHE BANK AG NEW YORK BRANCH

   $ 42,500,000       CAD0

WELLS FARGO BANK, NATIONAL ASSOCIATION

   $ 42,500,000       CAD25,000,000

U.S. BANK NATIONAL ASSOCIATION

   $ 42,500,000       CAD0

U.S. BANK NA CANADA BRANCH

   $ 0       CAD25,000,000

CITIBANK, N.A.

   $ 35,000,000       CAD0

CITIBANK, N.A., CANADIAN BRANCH

   $ 0       CAD18,000,000

PNC BANK, NATIONAL ASSOCIATION

   $ 35,000,000       CAD0

PNC BANK CANADA BRANCH

   $ 0       CAD18,000,000

RBS CITIZENS, NATIONAL ASSOCIATION

   $ 35,000,000       CAD18,000,000

KEYBANK NATIONAL ASSOCIATION

   $ 25,000,000       CAD18,000,000

COMERICA BANK

   $ 25,000,000       CAD10,000,000

FIFTH THIRD BANK

   $ 25,000,000       CAD0

FIFTH THIRD BANK, CANADIAN BRANCH

   $ 0       CAD18,000,000

THE NORTHERN TRUST COMPANY

   $ 25,000,000       CAD5,000,000

HSBC BANK USA, NATIONAL ASSOCIATION

   $ 15,000,000       CAD18,000,000

GOLDMAN SACHS BANK USA

   $ 0       CAD25,000,000

BANK OF MONTREAL

   $ 0       CAD18,000,000

AGGREGATE COMMITMENTS

   $ 400,000,000       CAD250,000,000



--------------------------------------------------------------------------------

SCHEDULE 2.02

MANDATORY COST

 

1. The Mandatory Cost is an addition to the interest rate to compensate Lenders
for the cost of compliance with (a) the requirements of the Bank of England
and/or the Financial Services Authority (or, in either case, any other authority
which replaces all or any of its functions) or (b) the requirements of the
European Central Bank.

 

2. On the first day of each Interest Period (or as soon as possible thereafter)
the Administrative Agent shall calculate, as a percentage rate, a rate (the
“Associated Costs Rate”) for each Lender, in accordance with the paragraphs set
out below. The Mandatory Cost will be calculated by the Administrative Agent as
a weighted average of the Lenders’ Associated Costs Rates (weighted in
proportion to the percentage participation of each Lender in the relevant Loan)
and will be expressed as a percentage rate per annum.

 

3. The Associated Costs Rate for any Lender lending from a Facility Office in a
Participating Member State will be the percentage notified by that Lender to the
Administrative Agent. This percentage will be certified by that Lender in its
notice to the Administrative Agent to be its reasonable determination of the
cost (expressed as a percentage of that Lender’s participation in all Loans made
from that Facility Office) of complying with the minimum reserve requirements of
the European Central Bank in respect of loans made from that Facility Office.

 

4. The Associated Costs Rate for any Lender lending from a Facility Office in
the United Kingdom will be calculated by the Administrative Agent as follows:

 

  (a) in relation to a Loan in Pounds Sterling:

LOGO [g386641page1.jpg] per cent. per annum

 

  (b) in relation to a Loan in any currency other than Pounds Sterling:

LOGO [g386641g66b60.jpg] per cent. per annum.

Where:

 

  A is the percentage of Eligible Liabilities (assuming these to be in excess of
any stated minimum) which that Lender is from time to time required to maintain
as an interest free cash ratio deposit with the Bank of England to comply with
cash ratio requirements.

 

  B is the percentage rate of interest (excluding the Applicable Rate and the
Mandatory Cost and, if the Loan is an Unpaid Sum, the additional rate of
interest specified in Section 2.13(c)) payable for the relevant Interest Period
on the Loan.

 

  C is the percentage (if any) of Eligible Liabilities which that Lender is
required from time to time to maintain as interest bearing Special Deposits with
the Bank of England.



--------------------------------------------------------------------------------

  D is the percentage rate per annum payable by the Bank of England to the
Administrative Agent on interest bearing Special Deposits.

 

  E is designed to compensate Lenders for amounts payable under the Fees Rules
and is calculated by the Administrative Agent as being the average of the most
recent rates of charge supplied by the Reference Banks to the Administrative
Agent pursuant to paragraph 7 below and expressed in pounds per £1,000,000.

 

5. For the purposes of this Schedule:

 

  (a) “Eligible Liabilities” and “Special Deposits” have the meanings given to
them from time to time under or pursuant to the Bank of England Act 1998 or (as
may be appropriate) by the Bank of England;

 

  (b) “Facility Office” means the office or offices notified by a Lender to the
Administrative Agent in writing on or before the date it becomes a Lender (or,
following that date, by not less than five Business Days’ written notice) as the
office or offices through which it will perform its obligations under this
Agreement.

 

  (c) “Fees Rules” means the rules on periodic fees contained in the Financial
Services Authority Fees Manual or such other law or regulation as may be in
force from time to time in respect of the payment of fees for the acceptance of
deposits;

 

  (d) “Fee Tariffs” means the fee tariffs specified in the Fees Rules under the
activity group A.1 Deposit acceptors (ignoring any minimum fee or zero rated fee
required pursuant to the Fees Rules but taking into account any applicable
discount rate);

 

  (e) “Participating Member State” means any member state of the European Union
that adopts or has adopted the euro as its lawful currency in accordance with
legislation of the European Union relating to economic and monetary union.

 

  (f) “Reference Banks” means, in relation to Mandatory Cost, the principal
London offices of JPMorgan Chase Bank, N.A.

 

  (g) “Tariff Base” has the meaning given to it in, and will be calculated in
accordance with, the Fees Rules.

 

  (h) “Unpaid Sum” means any sum due and payable but unpaid by any Borrower
under the Loan Documents.

 

6. In application of the above formulae, A, B, C and D will be included in the
formulae as percentages (i.e. 5 per cent. will be included in the formula as 5
and not as 0.05). A negative result obtained by subtracting D from B shall be
taken as zero. The resulting figures shall be rounded to four decimal places.

 

7.

If requested by the Administrative Agent, each Reference Bank shall, as soon as
practicable after publication by the Financial Services Authority, supply to the
Administrative Agent, the rate of

 

2



--------------------------------------------------------------------------------

  charge payable by that Reference Bank to the Financial Services Authority
pursuant to the Fees Rules in respect of the relevant financial year of the
Financial Services Authority (calculated for this purpose by that Reference Bank
as being the average of the Fee Tariffs applicable to that Reference Bank for
that financial year) and expressed in pounds per £1,000,000 of the Tariff Base
of that Reference Bank.

 

8. Each Lender shall supply any information required by the Administrative Agent
for the purpose of calculating its Associated Costs Rate. In particular, but
without limitation, each Lender shall supply the following information on or
prior to the date on which it becomes a Lender:

 

  (a) the jurisdiction of its Facility Office; and

 

  (b) any other information that the Administrative Agent may reasonably require
for such purpose.

Each Lender shall promptly notify the Administrative Agent of any change to the
information provided by it pursuant to this paragraph.

 

9. The percentages of each Lender for the purpose of A and C above and the rates
of charge of each Reference Bank for the purpose of E above shall be determined
by the Administrative Agent based upon the information supplied to it pursuant
to paragraphs 7 and 8 above and on the assumption that, unless a Lender notifies
the Administrative Agent to the contrary, each Lender’s obligations in relation
to cash ratio deposits and Special Deposits are the same as those of a typical
bank from its jurisdiction of incorporation with a Facility Office in the same
jurisdiction as its Facility Office.

 

10. The Administrative Agent shall have no liability to any person if such
determination results in an Associated Costs Rate which over or under
compensates any Lender and shall be entitled to assume that the information
provided by any Lender or Reference Bank pursuant to paragraphs 3, 7 and 8 above
is true and correct in all respects.

 

11. The Administrative Agent shall distribute the additional amounts received as
a result of the Mandatory Cost to the Lenders on the basis of the Associated
Costs Rate for each Lender based on the information provided by each Lender and
each Reference Bank pursuant to paragraphs 3, 7 and 8 above.

 

12. Any determination by the Administrative Agent pursuant to this Schedule in
relation to a formula, the Mandatory Cost, an Associated Costs Rate or any
amount payable to a Lender shall, in the absence of manifest error, be
conclusive and binding on all parties hereto.

 

13. The Administrative Agent may from time to time, after consultation with the
Company and the relevant Lenders, determine and notify to all parties hereto any
amendments which are required to be made to this Schedule 2.02 in order to
comply with any change in law, regulation or any requirements from time to time
imposed by the Bank of England, the Financial Services Authority or the European
Central Bank (or, in any case, any other authority which replaces all or any of
its functions) and any such determination shall, in the absence of manifest
error, be conclusive and binding on all parties hereto.

 

3



--------------------------------------------------------------------------------

DISCLOSURE SCHEDULE

TO

CREDIT AGREEMENT

dated as of

April 25, 2011

among

BELDEN INC.

The Foreign Subsidiary Borrowers Party Hereto

The Lenders Party Hereto

JPMORGAN CHASE BANK, N.A.

as Administrative Agent

DEUTSCHE BANK AG, NEW YORK BRANCH and WELLS FARGO BANK, NATIONAL ASSOCIATION

as Co-Syndication Agents

and

U.S. BANK NATIONAL ASSOCIATION

as Documentation Agent

J.P. MORGAN SECURITIES LLC

as Sole Bookrunner and Sole Lead Arranger

This Disclosure Schedule is part of the Credit Agreement dated as of April 25,
2011 (as amended, the “Credit Agreement”) among Belden Inc. (the “Company”), the
Foreign Subsidiary Borrowers from time to time party thereto, the various
financial institutions party thereto, and JPMorgan Chase Bank, N.A., a national
banking association, in its capacity as administrative agent (as “Administrative
Agent”).

Capitalized terms used herein but not otherwise defined herein shall have the
same meanings ascribed to them in the Credit Agreement. The attachments to any
section of this Disclosure Schedule form an integral part of the Disclosure
Schedule and are incorporated by reference for all purposes as if set forth
fully herein.

Information with respect to Miranda Technologies Inc. and its subsidiaries is
only effective upon the closing, if any, of the acquisition by Belden CDT
(Canada) Inc. of the issued and outstanding common shares in the capital of
Miranda Technologies Inc. necessary to close such transaction.



--------------------------------------------------------------------------------

SCHEDULE 2.06

EXISTING LETTERS OF CREDIT

 

Account Party

  

L/C Number

  

Issuing Lender

  

Expiry Date

  

Amount

  

Beneficiary

Belden CDT, Inc.

   SM207971W   

Wells Fargo Bank, National

Association

   Evergreen    $3,530,768.00    Insurance Company of North America and/or
Employers Insurance Company and/or Westchester Fire Insurance and/or Indemnity
Insurance Company of North America

Belden CDT Inc.

   SM209303W   

Wells Fargo Bank, National

Association

   Evergreen    $264.566.00    Federal Insurance Company

Belden Inc.

   SM232024W   

Wells Fargo Bank, National

Association

   Evergreen    EUR 2,016,600.00    CitiGroup Global Markets Deutschland AG and
Co. KG

Belden Inc.

   SM233772W   

Wells Fargo Bank, National

Association

   Evergreen    EUR 2,139,363.91    ING Bank N.V.

Belden Inc.

   SM234452W   

Wells Fargo Bank, National

Association

   Evergreen    $50,000.00    Terrence J. Rose, Inc. Real Estate Investment &
Development

Belden Inc.

   SM235302W   

Wells Fargo Bank, National

Association

   Evergreen    $700,000.00    Westchester Fire Insurance Company



--------------------------------------------------------------------------------

SCHEDULE 3.01

SUBSIDIARIES

 

Subsidiary Name

  

Jurisdiction of

Incorporation or

Organization

  

% of Equity Interests
owned by the Company and other
Subsidiaries

  

Description of each Class of
Equity Interests Issued and

Outstanding (if <100%

owned)

  

Subsidiary
Guarantor?

  

Material
Subsidiary?

Belden 1993 LLC

   Delaware    Belden Inc.: 100%    N/A    x    x

Belden CDT International, Inc.

   Delaware    Belden Wire & Cable Company LLC: 100%    N/A      

Belden CDT Networking, Inc.

   Washington    Belden Inc.: 100%    N/A    x    x

Belden Holdings, Inc.

   Delaware   

Belden Wire & Cable Company LLC: 61%

CDT International
Holdings LLC: 39%

   N/A    x    x

Belden Technologies, LLC

   Delaware    Belden Wire & Cable Company LLC: 100%    N/A      

Belden Wire & Cable Company LLC

   Delaware    Belden 1993 LLC: 100%    N/A    x    x

CDT International Holdings LLC

   Delaware    Belden CDT Networking, Inc.: 100%    N/A    x    x

GarrettCom, Inc.

   California    Belden Inc.: 100%    N/A      

LANstore, Inc.

   California    GarrettCom, Inc.: 100%    N/A      

Miranda MTI, Inc.

   Delaware    Miranda Technologies Inc.: 100%    N/A      

Miranda Technologies (GVD) LLC

   California    Miranda MTI, Inc.: 100%    N/A      

Anglo-American Cables Ltd.

   UK    Noslo Ltd: 100%    N/A      

Belden AB

   Sweden    Belden Commercial Services BV: 100%    N/A      



--------------------------------------------------------------------------------

Subsidiary Name

  

Jurisdiction of

Incorporation or

Organization

  

% of Equity Interests
owned by the Company and other
Subsidiaries

  

Description of each Class of
Equity Interests Issued and

Outstanding (if <100%

owned)

  

Subsidiary
Guarantor?

  

Material
Subsidiary?

Belden Asia (Hong Kong) Limited

   Hong Kong    Belden Far East Holdings BV: 100%    N/A      

Belden Asia (Thailand) Co. Ltd.

   Thailand    Belden Wire & Cable Company LLC: 100%    N/A      

Belden Australia Pty Ltd.

   Australia    Belden Wire & Cable Company LLC: 100%    N/A      

Belden Automation (Asia Pacific) Pte. Ltd.

   Singapore    Belden Singapore Private Limited: 100%    N/A      

Belden Brasil Commercial Ltda.

   Brazil   

Belden CDT International, Inc.: 99.99%

Belden Wire & Cable Company LLC: 0.01%

   N/A      

Poliron Cabos Eletricos Especiais Ltda

   Brazil    Belden Brasil Commercial Ltda.: 100%    N/A      

Belden CDT (Canada) Inc.

   Canada    Belden International Holdings B.V.: 100%    N/A      

Belden CDT European Shared Services BV

   the Netherlands    Belden Europe B.V.: 100%    N/A      

Belden Cekan A/S

   Denmark    Belden Europe B.V.: 100%    N/A      

Belden Commercial Services BV

   the Netherlands    Belden Europe B.V.: 100%    N/A      

Belden de Sonora S.A. de C.V.

   Mexico   

Belden Wire & Cable Company LLC: 98%

Belden CDT International, Inc.: 2%

   N/A      

Belden Deutschland GmbH

   Germany    Belden Europe B.V.: 100%    N/A       x

Belden-Duna Kábel Kft.

   Hungary   

Belden Logistic Services B.V.: 99.9%

Belden Wire & Cable B.V.: 0.1%

   N/A      



--------------------------------------------------------------------------------

Subsidiary Name

  

Jurisdiction of

Incorporation or

Organization

  

% of Equity Interests
owned by the Company and other
Subsidiaries

  

Description of each Class of
Equity Interests Issued and

Outstanding (if <100%

owned)

  

Subsidiary
Guarantor?

  

Material
Subsidiary?

Belden Electronics Argentina S.A.

   Argentina    Belden Wire & Cable Company LLC: 100%    N/A      

Belden Electronics GmbH

   Germany    Belden Deutschland GmbH: 100%    N/A      

Belden Electronics S.A. de C.V.

   Mexico   

Belden Wire & Cable Company LLC: 98%

Belden CDT International, Inc.: 2%

   N/A      

Belden Europe B.V.

   the Netherlands    Belden International Holdings B.V.: 100%    N/A       x

Belden Far East Holdings BV

   the Netherlands    Belden Europe B.V.: 100%    N/A      

Belden FinCo Inc.

   Canada    Belden CDT (Canada) Inc.: 100%    N/A      

Belden France SAS

   France    Belden Commercial Services BV: 100%    N/A      

Belden Global C.V. & Belden Wire & Cable B.V. Finance Gbr

   Germany   

LTK Wiring Company Limited: 99.9%

Belden Wire & Cable B.V.: 0.08%

Belden Global C.V.: 0.02%

   N/A      

Belden Global C.V.

   the Netherlands   

Belden Holdings, Inc.: 87.1%

CDT International Holdings LLC: 12.9%

   N/A       x

Belden Hirschmann Networking System
Trading (Shanghai) Co. Ltd.

   China    LTK Wiring Company Limited: 100%    N/A      

Belden Iberia S.L.

   Spain    Belden Commercial Services BV: 100%    N/A      



--------------------------------------------------------------------------------

Subsidiary Name

  

Jurisdiction of

Incorporation or

Organization

  

% of Equity Interests
owned by the Company and other
Subsidiaries

  

Description of each Class of
Equity Interests Issued and

Outstanding (if <100%

owned)

  

Subsidiary
Guarantor?

  

Material
Subsidiary?

Belden India Private Limited

   India    Belden Singapore Private Limited: 100%    N/A      

Belden International Holdings, B.V.

   the Netherlands    Belden Global CV: 100%    N/A       x

Belden Italia SRL

   Italy    Belden Europe B.V.: 100%    N/A      

Belden Logistic Services BV

   the Netherlands    Belden Europe B.V.: 100%    N/A      

Belden LRC Mexico S de R.L. de C.V.

   Mexico   

Belden Inc.: 99.97%

Belden CDT International, Inc.: 0.03%

   N/A      

Belden Singapore Private Limited

   Singapore    Belden CDT International, Inc.: 100%    N/A      

Belden Technologies S.r.l.

   Peru   

Belden Wire & Cable Company LLC: 99%

Belden Holdings, Inc.: 1%

   N/A      

Belden UK Limited

   UK    Belden Commercial Services BV: 100%    N/A      

Belden Wire & Cable B.V.

   the Netherlands    Belden Europe B.V.: 100%    N/A      

Belden-EIW GmbH & Co KG

   Germany   

Belden Deutschland GmbH: 99.9%

Belden Electronics GmbH: 0.1%

   N/A      

Byres Security Inc.

   Canada    Belden Inc.: 100%    N/A      

Cable Design Technologies (Deutschland) Gmbh

   Germany    Belden Deutschland GmbH: 100%    N/A      

Dalian LTK Electronic Wire Ltd.

   China    LTK Wiring Company Limited: 100%    N/A      

GarrettCom Europe Ltd

   UK    GarrettCom, Inc.: 100%    N/A      

Hirschmann Automation and Control GmbH

   Germany    Hirschmann Industries GmbH: 100%    N/A       x



--------------------------------------------------------------------------------

Subsidiary Name

  

Jurisdiction of

Incorporation or

Organization

  

% of Equity Interests
owned by the Company and other
Subsidiaries

  

Description of each Class of
Equity Interests Issued and

Outstanding (if <100%

owned)

  

Subsidiary
Guarantor?

  

Material
Subsidiary?

Hirschmann Automation and Control KK

   Japan    LTK Technologies Co. Ltd.: 100%    N/A      

Hirschmann Automation and Control Ltd.

   UK    Belden UK Limited: 100%    N/A      

Hirschmann Electronics GmbH

   Germany    Hirschmann Industries GmbH: 100%    N/A      

Hirschmann Industries GmbH

   Germany   

Belden Deutschland GmbH: 90%

Belden Europe B.V.: 10%

   N/A       x

Hirschmann Verwaltungs GmbH

   Germany    Hirschmann Industries GmbH: 100%    N/A      

Huizhou LTK Electronic Cable Ltd.

   China    LTK Wiring Company Limited: 100%    N/A      

ITC Industria Tecnica CAVI S.r.l.

   Italy    Belden Europe B.V.: 100%    N/A      

LTK Cable (Chongqing) Limited

   China    LTK Wiring Company Limited: 100%    N/A      

LTK Cable Technology Ltd.

   Taiwan    Belden Far East Holdings BV: 100%    N/A      

LTK Electric Wire (Huizhou) Limited

   China    LTK Wiring Company Limited: 100%    N/A      

LTK Industries (Suzhou) Limited

   China    LTK Wiring Company Limited: 100%    N/A      

LTK International Ltd.

   Hong Kong    LTK Wiring Company Limited: 100%    N/A      

LTK Technologies Co. Ltd.

   Japan    Belden Far East Holdings BV: 100%    N/A      

LTK Wiring Company Limited

   Hong Kong    Belden Far East Holdings BV: 100%    N/A      



--------------------------------------------------------------------------------

Subsidiary Name

  

Jurisdiction of

Incorporation or

Organization

  

% of Equity Interests
owned by the Company and other
Subsidiaries

  

Description of each Class of
Equity Interests Issued and

Outstanding (if <100%

owned)

  

Subsidiary
Guarantor?

  

Material
Subsidiary?

Lukram Automation

   Czech Rep.    Lukram SRO: 100%    N/A      

Lukram SRO

   Czech Rep.   

Belden Europe B.V.: 70%

Belden Far East Holdings BV: 30%

   N/A      

Miranda Asia K.K.

   Japan    Miranda Technologies Inc.: 100%    N/A      

Miranda Technologies (PA) Limited

   UK    MTAI Holdings: 100%    N/A      

Miranda Technologies Asia Limited

   Hong Kong    Miranda Technologies Inc.: 100%    N/A      

Miranda Technologies France S.A.S.

   France    Miranda Technologies Inc.: 100%    N/A      

Miranda Technologies Inc.

   Canada    Belden CDT (Canada) Inc: 100%    N/A      

Miranda Technologies Ltd.

   UK    Miranda Technologies Inc.: 100%    N/A      

Miranda Technologies Malaysia

   Malaysia    Miranda Technologies Ltd.: 100%    N/A      

Miranda Technologies Singapore Pte. Ltd.

   Singapore    Miranda Technologies Ltd.: 100%    N/A      

MTAI Holdings

   UK    Miranda Technologies Inc.: 100%    N/A      

Nordx/CDT Ltd

   UK    Noslo Ltd: 100%    N/A      

Noslo Ltd.

   UK    Belden Europe B.V.: 100%    N/A      

Raydex/CDT Ltd.

   UK    Belden Inc.: 100%    N/A      



--------------------------------------------------------------------------------

SCHEDULE 6.01

EXISTING INDEBTEDNESS

 

1. Those certain 7.0% Senior Subordinated Notes due in 2017, in an original
principal amount of $350,000,000, issued by the Company, pursuant to that
certain Indenture, dated as of March 16, 2007 by and among the Company (which,
at the time of entering into such Indenture was known as Belden CDT Inc., a
Delaware corporation), and U.S. Bank National Association, as trustee, as
supplemented, amended or otherwise modified from time to time.

 

2. Those certain 9.25% Senior Subordinated Notes due in 2019, in an original
principal amount not to exceed $200,000,000, issued by the Company, pursuant to
that certain Indenture, dated as of June 29, 2009 by and among the Company, the
guarantors party thereto, and U.S. Bank National Association, as trustee, as
supplemented, amended or otherwise modified from time to time.

 

3. Letters of Credit:

 

Account Party

   Bank    L/C Number   

Beneficiary

   Amount      Currency   

Purpose

   Expiration

Belden Singapore Private Limited

   Citibank
HK    5460301505    Larsen & Toubro Limited      12,028.00       USD    MRPL
Phase III Refinery Expansion Project    10/22/12

Belden Singapore Private Limited

   Citibank
HK    5469078507    Engineers India Limited      27,855.00       USD    BORL
Project Retention    08/08/11

Belden Singapore Private Limited

   Citibank
HK    549112515    Punj Lloyd Ltd.      19,395.00       USD    BORL Project
Retention    03/22/12

Belden Singapore Private Limited

   Citibank
HK    5469225505    Hindustan Petroleum Corporation      25,545.03       USD   
New FCCU Mumbai Refinery    07/22/11

Belden Singapore Private Limited

   Citibank
HK    5469247510    Bharat Petroleum Corporation      86,605.00       USD   
Kochi Refinery Project    12/28/11

Belden Singapore Private Limited

   Citibank
HK    5469316506    Aditya Birla Nuvo Ltd.      5,217.73       USD    Hitech
Carbon    04/17/12

Belden Singapore Private Limited

   Citibank
HK    5469364505    Larsen & Toubro Limited      18,539.00       USD    HPCL
Lobs Project    04/06/12

Belden Singapore Private Limited

   Citibank
HK    5460060511    Indian Oil Corporation Ltd.      3,699.00       USD    HGU
Project    06/07/11



--------------------------------------------------------------------------------

Account Party

   Bank    L/C Number     

Beneficiary

   Amount      Currency     

Purpose

   Expiration  

Belden Singapore Private Limited

   Citibank
HK      5460076507       Vioth Hydro Pvt. Ltd.      1,015.00         USD      
Himachal Sorang Power P Ltd. Project      07/08/13   

Belden Singapore Private Limited

   Citibank
HK      5460341505       Hindustan Petroleum Corporation      2,205.00        
USD       Projects MR Fuels, Mumbai Refinery      07/17/12   

Belden Singapore Private Limited

   Citibank
HK      5460084503       Hindustan Petroleum Corporation      1,008.00        
USD       Projects MR Fuels, Mumbai Refinery      11/29/11   

Belden Singapore Private Limited

   Citibank
HK      5460145514       Engineers India Limited      42,750.00         USD   
   MRPL Phase III Refinery Expansion Project      03/21/13   

Belden Singapore Private Limited

   Citibank
HK      5460365511       Engineers India Limited      8,550.00         USD      
MRPL Phase III Refinery Expansion Project      09/20/13   

Belden Singapore Private Limited

   Citibank
HK      5461011511       Greenesol Power Systems Pvt Ltd      2,977.58        
USD       Utkal Alumina 3x30 MW Project      08/06/12   

Belden Singapore Private Limited

   Citibank
HK      5461011512       Greenesol Power Systems Pvt Ltd      3,680.51        
USD       Utkal Alumina 3x30 MW Project      08/07/12   

Belden Singapore Private Limited

   Citibank
HK      5461042506       Larsen & Toubro Limited      14,513.50         USD   
   MRPL Phase III Refinery Expansion Project      01/30/13   

Belden Singapore Private Limited

   Citibank
HK      5461048501       Mangalore Refinery Petrochemicals Ltd      2,710.00   
     USD       MRPL Phase III Refinery Expansion Project      08/20/12   



--------------------------------------------------------------------------------

4. Bank Guarantees

 

Guarantor

   Reference   

Beneficiary

   Amount      Currency     

Purpose

Bank of America

   N/A    Commissioners of HM Custom and Excise      100,000.00         GBP   
   Import/Export (Raydex)

ING Bank

   2002010294    BHF Bank Frankfurt AM Main      125,000.00         EUR      
Lease printers

ING Bank

   2008000733    CHG Meridean      270,000.00         EUR       Lease computers

ING Bank

   2007011587    Warehouse de Pauw      501,816.00         EUR       Lease back
of Venlo premises

Citibank

   5138318501    Warehouse de Pauw      1,300,000.00         EUR       Lease
back of Venlo premises

Citibank

   5138339501    KBC Lease Nederland B.V.      125,500.20         EUR      
Copiers Rentals

Citibank

   5139279504    INARCASSA      11,000.00         EUR       Office Rental Italy
S.R.L.

Citibank

   5139279505    INARCASSA      44,000.00         EUR       Office Rental Italy
S.R.L.

Citibank

   5139279506    HM Revenue and Customs      200,000.00         GBP      
Import/Export (BWC)

Citibank

   5210173501    Degedomus      1,320,213.87         EUR       Office HAC
Ettlingen

Citibank China

   5610252802    MCC      1,830,000.00         RMB       Quality Bank Guarantee

Citibank China

      MCC      2,225,000.00         RMB       Warranty Guarantee

Citibank India

   5679303543    Indian Oil corp Ltd      2,310,075.00         INR       Optical
Sensing of 3rd Party

Citibank India

   5670154506    Tata Consultancy Services Ltd      1,000,000.00         INR   
   Project TCS Sahyadri Park

China Construction Bank

   KS012-2011006    Dalian HuaYu      25,463.00         RMB       Quality Bank
Guarantee

China Construction Bank

   KS012-2011011    Dalian HuaYu      15,467.50         RMB       Quality Bank
Guarantee

China Construction Bank

   KS012-2011013    Dalian HuaYu      1,474.05         RMB       Quality Bank
Guarantee



--------------------------------------------------------------------------------

SCHEDULE 6.01A

EXISTING MIRANDA INDEBTEDNESS

None.



--------------------------------------------------------------------------------

SCHEDULE 6.02

EXISTING LIENS

 

Debtor

  

Secured Party

  

Original
Filing
Date

  

Filing Number

  

Jurisdiction

  

Property Covered

Belden Inc.

   Orbian Financial Services II, LLC    03/30/10    20101086606    Delaware   
All accounts, general intangibles or other receivables which are owing to Debtor
by Siemens Industry, Inc. and have been purchased by the Secured Party from
Debtor

Belden CDT Networking, Inc.

   Daikin America, Inc.    03/16/09   

2009-077-

2467-6

   Washington    All Daikin products and inventory delivered by Secured Party as
Consignor to Debtor as Consignee

Belden Wire & Cable Company

   Daikin America, Inc.    03/13/09    90893302    Delaware    All Daikin
products and inventory delivered by Secured Party as Consignor to Debtor as
Consignee

Belden CDT Networking, Inc.
f/k/a Cable Design Technologies Inc.

   Union Bank of Switzerland, New York Branch*    08/26/93    Reel/Frame
(1026/0269)    U.S. Patent and Trademark Office    MOHAWK trademark, reg. no.
1376538

 

* Does not secure Indebtedness.



--------------------------------------------------------------------------------

SCHEDULE 6.02A

EXISTING MIRANDA LIENS

None.



--------------------------------------------------------------------------------

SCHEDULE 6.04

EXISTING INVESTMENTS

 

1. 50% of equity of Xuzhou Hirschmann Electronics Co. Ltd.

 

2. 25% of equity of Port GmbH.

 

3. 49% of equity of GarrettCom India Pvt Ltd.



--------------------------------------------------------------------------------

SCHEDULE 6.06

TRANSACTIONS WITH AFFILIATES

None.



--------------------------------------------------------------------------------

EXHIBIT A

ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as amended, the
“Credit Agreement”), receipt of a copy of which is hereby acknowledged by the
Assignee. The Standard Terms and Conditions set forth in Annex 1 attached hereto
are hereby agreed to and incorporated herein by reference and made a part of
this Assignment and Assumption as if set forth herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below (including any letters of credit, guarantees, and Swingline
Loans included in such facilities) and (ii) to the extent permitted to be
assigned under applicable law, all claims, suits, causes of action and any other
right of the Assignor (in its capacity as a Lender) against any Person, whether
known or unknown, arising under or in connection with the Credit Agreement, any
other documents or instruments delivered pursuant thereto or the loan
transactions governed thereby or in any way based on or related to any of the
foregoing, including contract claims, tort claims, malpractice claims, statutory
claims and all other claims at law or in equity related to the rights and
obligations sold and assigned pursuant to clause (i) above (the rights and
obligations sold and assigned pursuant to clauses (i) and (ii) above being
referred to herein collectively as the “Assigned Interest”). Such sale and
assignment is without recourse to the Assignor and, except as expressly provided
in this Assignment and Assumption, without representation or warranty by the
Assignor.

 

1.    Assignor:       2.    Assignee:            

 

         [and is an Affiliate/Approved Fund of [identify Lender]1]          3.
   Borrowers:    Belden Inc. and certain Foreign Subsidiary Borrowers      

 

4.    Administrative Agent:    JPMorgan Chase Bank, N.A., as the administrative
agent under the Credit Agreement 5.    Credit Agreement:    The Credit Agreement
dated as of April 25, 2011 among Belden Inc., Belden FinCo Inc., the other
Foreign Subsidiary Borrowers from time to time parties thereto, the Lenders
parties thereto, JPMorgan Chase Bank, N.A., as Administrative Agent, and the
other agents parties thereto 6.    Assigned Interest:      

 

1 

Select as applicable.



--------------------------------------------------------------------------------

Facility Assigned2

  

Aggregate Amount of Commitment/
Loans for all

Lenders

  

Amount of

Commitment/

Loans Assigned

  

Percentage Assigned

of

Commitment/Loans3

   $    $    %    $    $    %    $    $    %

Effective Date:                       , 20             [TO BE INSERTED BY
ADMINISTRATIVE AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF
TRANSFER IN THE REGISTER THEREFOR.]

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR

[NAME OF ASSIGNOR]

By:

      Title:

ASSIGNEE

[NAME OF ASSIGNEE]

By:

      Title:

 

Consented to and Accepted: JPMORGAN CHASE BANK, N.A., as Administrative Agent
and Issuing Bank

By:

     

Title:

[Consented to:]4

[BELDEN INC.]

By:

     

Title:

 

2 

Fill in the appropriate terminology for the types of facilities under the Credit
Agreement that are being assigned under this Assignment (e.g., “Revolving
Commitment”, “Term Loan Commitment”, etc.).

3 

Set forth, so at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.

4 

To be added only if the consent of the Company is required by the terms of the
Credit Agreement.

 

2



--------------------------------------------------------------------------------

ANNEX I

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

1. Representations and Warranties.

1.1 Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim and (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Company, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document or (iv) the performance or observance by the
Company, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.

1.2. Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it satisfies the
requirements, if any, specified in the Credit Agreement that are required to be
satisfied by it in order to acquire the Assigned Interest and become a Lender,
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 5.01 thereof, as applicable,
and such other documents and information as it has deemed appropriate to make
its own credit analysis and decision to enter into this Assignment and
Assumption and to purchase the Assigned Interest on the basis of which it has
made such analysis and decision independently and without reliance on the
Administrative Agent or any other Lender, and (v) if it is a Non-U.S. Lender,
attached to the Assignment and Assumption is any documentation required to be
delivered by it pursuant to the terms of the Credit Agreement, duly completed
and executed by the Assignee; and (b) agrees that (i) it will, independently and
without reliance on the Administrative Agent, the Assignor or any other Lender,
and based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Loan Documents, and (ii) it will perform in accordance with their
terms all of the obligations which by the terms of the Loan Documents are
required to be performed by it as a Lender.

2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued to but excluding the Effective Date and to the Assignee for amounts
which have accrued from and after the Effective Date.

3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York.



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF OPINION OF COUNSEL FOR THE INITIAL LOAN PARTIES AND THE INITIAL

PLEDGED FOREIGN SUBSIDIARIES

[Attached]



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF INCREASING LENDER SUPPLEMENT

INCREASING LENDER SUPPLEMENT, dated             , 20        (this “Supplement”),
by and among each of the signatories hereto, to the Credit Agreement, dated as
of April 25, 2011 (as amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among Belden Inc. (the “Company”), Belden
FinCo Inc., the other Foreign Subsidiary Borrowers from time to time party
thereto, the Lenders party thereto and JPMorgan Chase Bank, N.A., as
administrative agent (in such capacity, the “Administrative Agent”).

W I T N E S S E T H

WHEREAS, pursuant to Section 2.20 of the Credit Agreement, the Company has the
right, subject to the terms and conditions thereof, to effectuate from time to
time an increase in the aggregate Revolving Commitments and/or one or more
tranches of Incremental Term Loans under the Credit Agreement by requesting one
or more Lenders to increase the amount of its Commitment and/or to participate
in such a tranche;

WHEREAS, the Company has given notice to the Administrative Agent of its
intention to [increase the aggregate Revolving Commitments] [and/or] [enter into
a tranche of Incremental Term Loans] pursuant to such Section 2.20; and

WHEREAS, pursuant to Section 2.20 of the Credit Agreement, the undersigned
Increasing Lender now desires to [increase the amount of its Revolving
Commitment] [and/or] [participate in a tranche of Incremental Term Loans] under
the Credit Agreement by executing and delivering to the Company and the
Administrative Agent this Supplement;

NOW, THEREFORE, each of the parties hereto hereby agrees as follows:

1. The undersigned Increasing Lender agrees, subject to the terms and conditions
of the Credit Agreement, that on the date of this Supplement it shall [have its
Revolving Commitment increased by $[            ], thereby making the aggregate
amount of its total Revolving Commitments equal to $[            ]] [and/or]
[participate in a tranche of Incremental Term Loans with a commitment amount
equal to $[            ] with respect thereto].

2. The Company hereby represents and warrants that no Default or Event of
Default has occurred and is continuing on and as of the date hereof.

3. Terms defined in the Credit Agreement shall have their defined meanings when
used herein.

4. This Supplement shall be governed by, and construed in accordance with, the
laws of the State of New York.

5. This Supplement may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same document.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has caused this Supplement to be
executed and delivered by a duly authorized officer on the date first above
written.

 

[INSERT NAME OF INCREASING LENDER] By:      Name: Title:

Accepted and agreed to as of the date first written above:

 

BELDEN INC. By:      Name: Title:

Acknowledged as of the date first written above:

 

JPMORGAN CHASE BANK, N.A.

as Administrative Agent

By:      Name: Title:

 

2



--------------------------------------------------------------------------------

EXHIBIT D

FORM OF AUGMENTING LENDER SUPPLEMENT

AUGMENTING LENDER SUPPLEMENT, dated             , 20        (this “Supplement”),
to the Credit Agreement, dated as of April 25, 2011 (as amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among Belden Inc. (the “Company”), Belden FinCo Inc., the other Foreign
Subsidiary Borrowers from time to time party thereto, the Lenders party thereto
and JPMorgan Chase Bank, N.A., as administrative agent (in such capacity, the
“Administrative Agent”).

W I T N E S S E T H

WHEREAS, the Credit Agreement provides in Section 2.20 thereof that any bank,
financial institution or other entity may [extend Revolving Commitments]
[and/or] [participate in tranches of Incremental Term Loans] under the Credit
Agreement subject to the approval of the Company and the Administrative Agent,
by executing and delivering to the Company and the Administrative Agent a
supplement to the Credit Agreement in substantially the form of this Supplement;
and

WHEREAS, the undersigned Augmenting Lender was not an original party to the
Credit Agreement but now desires to become a party thereto;

NOW, THEREFORE, each of the parties hereto hereby agrees as follows:

1. The undersigned Augmenting Lender agrees to be bound by the provisions of the
Credit Agreement and agrees that it shall, on the date of this Supplement,
become a Lender for all purposes of the Credit Agreement to the same extent as
if originally a party thereto, with a [Revolving Commitment of $[            ]]
[and/or] [a commitment with respect to Incremental Term Loans of
$[            ]].

2. The undersigned Augmenting Lender (a) represents and warrants that it is
legally authorized to enter into this Supplement; (b) confirms that it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 5.01 thereof, as applicable,
and has reviewed such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Supplement; (c) agrees that it will, independently and without reliance upon the
Administrative Agent or any other Lender and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Credit Agreement or
any other instrument or document furnished pursuant hereto or thereto;
(d) appoints and authorizes the Administrative Agent to take such action as
agent on its behalf and to exercise such powers and discretion under the Credit
Agreement or any other instrument or document furnished pursuant hereto or
thereto as are delegated to the Administrative Agent by the terms thereof,
together with such powers as are incidental thereto; and (e) agrees that it will
be bound by the provisions of the Credit Agreement and will perform in
accordance with its terms all the obligations which by the terms of the Credit
Agreement are required to be performed by it as a Lender.

3. The undersigned’s address for notices for the purposes of the Credit
Agreement is as follows:

[            ]



--------------------------------------------------------------------------------

4. The Company hereby represents and warrants that no Default or Event of
Default has occurred and is continuing on and as of the date hereof.

5. Terms defined in the Credit Agreement shall have their defined meanings when
used herein.

6. This Supplement shall be governed by, and construed in accordance with, the
laws of the State of New York.

7. This Supplement may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same document.

[remainder of this page intentionally left blank]

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has caused this Supplement to be
executed and delivered by a duly authorized officer on the date first above
written.

 

[INSERT NAME OF AUGMENTING LENDER] By:      Name: Title:

Accepted and agreed to as of the date first written above:

 

BELDEN INC. By:      Name: Title:

Acknowledged as of the date first written above:

 

JPMORGAN CHASE BANK, N.A.

as Administrative Agent

By:      Name: Title:

 

3



--------------------------------------------------------------------------------

EXHIBIT E

LIST OF CLOSING DOCUMENTS

BELDEN INC.

CERTAIN FOREIGN SUBSIDIARY BORROWERS

CREDIT FACILITIES

April 25, 2011

LIST OF CLOSING DOCUMENTS1

A. LOAN DOCUMENTS

 

1. Credit Agreement (the “Credit Agreement”) by and among Belden Inc., a
Delaware corporation (the “Company”), the Foreign Subsidiary Borrowers from time
to time parties thereto (collectively with the Company, the “Borrowers”), the
institutions from time to time parties thereto as Lenders (the “Lenders”) and
JPMorgan Chase Bank, N.A., in its capacity as Administrative Agent for itself
and the other Lenders (the “Administrative Agent”), evidencing a revolving
credit facility to the Borrowers from the Lenders in an initial aggregate
principal amount of $400,000,000.

SCHEDULES

 

Schedule 2.01

     —         Commitments

Schedule 2.02

     —         Mandatory Costs

Schedule 2.06

     —         Existing Letters of Credit

Schedule 3.01

     —         Subsidiaries

Schedule 6.01

     —         Existing Indebtedness

Schedule 6.02

     —         Existing Liens

Schedule 6.04

     —         Existing Investments

Schedule 6.06

     —         Transactions with Affiliates

EXHIBITS

 

Exhibit A

     —         Form of Assignment and Assumption

Exhibit B

     —         Form of Opinion of U.S. Counsel for the Company and Initial
Domestic Loan Parties

Exhibit C

     —         Form of Increasing Lender Supplement

Exhibit D

     —         Form of Augmenting Lender Supplement

Exhibit E

     —         List of Closing Documents

Exhibit F-1

     —         Form of Borrowing Subsidiary Agreement

Exhibit F-2

     —         Form of Borrowing Subsidiary Termination

Exhibit G-1

     —         Form of U.S. Tax Certificate (Non-U.S. Lenders That Are Not
Partnerships)

 

1 

Each capitalized term used herein and not defined herein shall have the meaning
assigned to such term in the above-defined Credit Agreement. Items appearing in
bold and italics shall be prepared and/or provided by the Company and/or
Company’s counsel.



--------------------------------------------------------------------------------

Exhibit G-2

     —         Form of U.S. Tax Certificate (Non-U.S. Lenders That Are
Partnerships)

Exhibit G-3

     —         Form of U.S. Tax Certificate (Non-U.S. Participants That Are Not
Partnerships)

Exhibit G-4

     —         Form of U.S. Tax Certificate (Non-U.S. Participants That Are
Partnerships)

Exhibit H

     —         Form of Continuing Agreement re Letters of Credit

 

2. Notes executed by the initial Borrowers in favor of each of the Lenders, if
any, which has requested a note pursuant to Section 2.10(e) of the Credit
Agreement.

 

3. Guaranty executed by the initial Subsidiary Guarantors in favor of the
Administrative Agent

 

4. Pledge and Security Agreement executed by the initial Subsidiary Guarantors
that are Domestic Subsidiaries (collectively with the Borrowers, the “Domestic
Loan Parties”), together with pledged instruments and allonges, stock
certificates, stock powers executed in blank, pledge instructions and
acknowledgments, as appropriate.

 

Exhibit A      —         Legal and Prior Names; Principal Place of Business and
Chief Executive Office; Properties Leased by the Grantors; Properties Owned by
the Grantors; Public Warehouses or Other Locations Exhibit B      —        
Aircraft/Engines, Ships, Railcars and Other Vehicles Governed by Federal
Statute; Material Intellectual Property Exhibit C      —         List of
Material Instruments, Pledged Equity Exhibit D      —         UCC Financing
Statement Filing Locations Exhibit E      —         Material Commercial Tort
Claims Exhibit F      —         FEIN; State Organization Number and Jurisdiction
of Incorporation Exhibit G      —         Form of Amendment

 

5. Confirmatory Grant of Security Interest in United States Patents made by
certain of the Domestic Loan Parties in favor of the Administrative Agent for
the benefit of the Secured Parties.

 

Schedule A

     —         Registered Patents; Patent Applications; Other Patents

 

6. Confirmatory Grant of Security Interest in United States Trademarks made by
certain of the Domestic Loan Parties in favor of the Administrative Agent for
the benefit of the Secured Parties.

 

Schedule A

     —         Registered Trademarks; Trademark and Service Mark Applications;
Other Trademarks

 

7. Certificates of Insurance listing the Administrative Agent as (x) lender loss
payee for the property, casualty insurance policies of the Domestic Loan
Parties, together with long-form lender loss payable endorsements, as
appropriate, and (y) additional insured with respect to the liability insurance
of the Domestic Loan Parties, together with additional insured endorsements.

B. UCC DOCUMENTS

 

8. UCC, tax lien and name variation search reports naming each Domestic Loan
Party from the appropriate offices in relevant jurisdictions.

 

2



--------------------------------------------------------------------------------

9. UCC financing statements naming each Domestic Loan Party as debtor and the
Administrative Agent as secured party as filed with the appropriate offices in
applicable jurisdictions.

C. CORPORATE DOCUMENTS

 

10. Certificate of the Secretary or Manager or an Assistant Secretary or
Assistant Manager of each Domestic Loan Party certifying (i) that there have
been no changes in the Certificate of Incorporation or other charter document of
such Domestic Loan Party, as attached thereto and as certified as of a recent
date by the Secretary of State (or analogous governmental entity) of the
jurisdiction of its organization, since the date of the certification thereof by
such governmental entity, (ii) the By-Laws or other applicable organizational
document, as attached thereto, of such Domestic Loan Party as in effect on the
date of such certification, (iii) resolutions of the Board of Directors or other
governing body of such Domestic Loan Party authorizing the execution, delivery
and performance of each Loan Document to which it is a party, and (iv) the names
and true signatures of the incumbent officers of each Domestic Loan Party
authorized to sign the Loan Documents to which it is a party, and (in the case
of each Borrower) authorized to request a Borrowing or the issuance of a Letter
of Credit under the Credit Agreement.

 

11. Good Standing Certificate (or analogous documentation if applicable) for
each Domestic Loan Party from the Secretary of State (or analogous governmental
entity) of the jurisdiction of its organization, to the extent generally
available in such jurisdiction.

D. OPINIONS

 

12. Opinion of Lewis, Rice & Fingersh, L.C., U.S. counsel for the Borrowers and
the Subsidiary Guarantors.

E. CLOSING CERTIFICATES AND MISCELLANEOUS

 

13. A Certificate signed by the President, a Vice President or a Financial
Officer of the Company certifying the following: (i) all of the representations
and warranties of the Company set forth in the Credit Agreement are true and
correct and (ii) no Default or Event of Default has occurred and is then
continuing.

 

14. A Certificate of the President, a Vice President or a Financial Officer of
the Company in form and substance reasonably satisfactory to the Administrative
Agent supporting the conclusions that, after giving effect to the Transactions,
the Company and its Subsidiaries, taken as a whole, are Solvent and will be
Solvent subsequent to incurring the Indebtedness in connection with the
Transactions.

 

15. Payoff documentation providing evidence reasonably satisfactory to the
Administrative Agent that the credit agreement identified in Section 4.01(f) of
the Credit Agreement has been terminated and cancelled (along with all of the
agreements, documents and instruments delivered in connection therewith) and all
Indebtedness owing thereunder has been repaid and any and all liens thereunder
have been terminated.

F. POST-CLOSING DOCUMENTS

 

16. Guarantee by Belden Global CV.

 

3



--------------------------------------------------------------------------------

17. Pledge Agreement by Belden Holdings, Inc. and CDT International Holdings LLC
with respect to 65% of their respective interests in Belden Global CV.

 

18. Pledge Agreement by Belden Global CV with respect to 65% of the shares of
Belden International Holdings BV.

 

19. In relation to Belden Deutschland GmbH (the “Initial German Borrower”),
(i) a recent commercial register extract (Handelsregisterauszug), (ii) its
articles of association (Satzung), (iii) a list of its shareholders
(Gesellschafterliste) , (iv) copies of a shareholder resolution of the Initial
German Borrower approving of the terms of and the transactions contemplated by
the Loan Documents, (v) a specimen signature of each person authorized to
execute on behalf of the Initial German Borrower any Loan Document and any
agreements, notices and other documents under or in connection with the Loan
Documents and (vi) a certificate of an authorized signatory of the Initial
German Borrower that each copy document referred to above is true, complete and
in full force as at a date nor earlier than the date of the Credit Agreement.

 

20. In relation to Belden Global CV, (i) a recent extract from the commercial
register, (ii) the agreement of limited partnership, (iii) the partners
resolutions, approving of the terms of and the transactions contemplated by the
Pledge Agreement referenced in Items 8 and 9 of this Exhibit E and (iv) a
certificate of an authorized signatory of Belden Global CV that each copy
document referred to above is true, complete and in full force as at a date not
earlier than the date of the Credit Agreement.

 

21. In relation to Belden International Holdings B.V., (i) a recent extract from
the commercial register, (ii) its articles of association, (iii) the
shareholders’ register, (iv) the resolutions of its shareholders and its
managing board, each approving of the terms of and the transactions contemplated
by the Pledge Agreement referenced in Item 18 of this Exhibit E and (v) a
certificate of an authorized signatory of Belden International Holdings B.V.
that each copy document referred to above is true, complete and in full force as
at a date not earlier than the date of the Credit Agreement.

 

22. Opinion of Hengeler Mueller, counsel for the Initial German Borrower.

 

23. Opinion of Heussen, counsel for Belden Global CV and Belden International
Holdings BV.

 

4



--------------------------------------------------------------------------------

EXHIBIT F-1

[FORM OF]

BORROWING SUBSIDIARY AGREEMENT

BORROWING SUBSIDIARY AGREEMENT dated as of [            ], among Belden Inc., a
Delaware corporation (the “Company”), [Name of Foreign Subsidiary Borrower], a
[            ] (the “New Borrowing Subsidiary”), and JPMorgan Chase Bank, N.A.
as Administrative Agent (the “Administrative Agent”).

Reference is hereby made to the Credit Agreement dated as of April 25, 2011 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among the Company, Belden FinCo Inc., the other Foreign Subsidiary
Borrowers from time to time party thereto, the Lenders from time to time party
thereto and JPMorgan Chase Bank, N.A. as Administrative Agent. Capitalized terms
used herein but not otherwise defined herein shall have the meanings assigned to
such terms in the Credit Agreement. Under the Credit Agreement, the Lenders have
agreed, upon the terms and subject to the conditions therein set forth, to make
Loans to certain Foreign Subsidiary Borrowers (collectively with the Company,
the “Borrowers”), and the Company and the New Borrowing Subsidiary desire that
the New Borrowing Subsidiary become a Foreign Subsidiary Borrower. In addition,
the New Borrowing Subsidiary hereby authorizes the Company to act on its behalf
as and to the extent provided for in Article II of the Credit Agreement.
[Notwithstanding the preceding sentence, the New Borrowing Subsidiary hereby
designates the following officers as being authorized to request Borrowings
under the Credit Agreement on behalf of the New Borrowing Subsidiary and sign
this Borrowing Subsidiary Agreement and the other Loan Documents to which the
New Borrowing Subsidiary is, or may from time to time become, a party:
[            ].]

Each of the Company and the New Borrowing Subsidiary represents and warrants
that the representations and warranties of the Company in the Credit Agreement
relating to the New Borrowing Subsidiary and this Agreement are true and correct
in all material respects on and as of the date hereof, other than
representations given as of a particular date, in which case they shall be true
and correct in all material respects as of that date. [The Company and the New
Borrowing Subsidiary further represent and warrant that the execution, delivery
and performance by the New Borrowing Subsidiary of the transactions contemplated
under this Agreement and the use of any of the proceeds raised in connection
with this Agreement will not contravene or conflict with, or otherwise
constitute unlawful financial assistance under [Sections 677 to 683 (inclusive)
of the United Kingdom Companies Act 2006 of England and Wales (as amended)]
[Section 47A of the Companies Ordinance (Cap. 32 of the Laws of Hong
Kong)].6[INSERT OTHER PROVISIONS REASONABLY REQUESTED BY ADMINISTRATIVE AGENT OR
ITS COUNSELS] The Company agrees that the Guarantee of the Company contained in
the Credit Agreement will apply to the Obligations of the New Borrowing
Subsidiary. Upon execution of this Agreement by each of the Company, the New
Borrowing Subsidiary and the Administrative Agent, the New Borrowing Subsidiary
shall be a party to the Credit Agreement and shall constitute a “Foreign
Subsidiary Borrower” for all purposes thereof, and the New Borrowing Subsidiary
hereby agrees to be bound by all provisions of the Credit Agreement.

 

6

To be included only if a New Borrowing Subsidiary will be a Borrower organized
under the laws of England and Wales or Hong Kong, as the case may be.



--------------------------------------------------------------------------------

This Agreement shall be governed by and construed in accordance with the laws of
the State of New York.

[Signature Page Follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their authorized officers as of the date first appearing above.

 

BELDEN INC. By:       Name:   Title:

 

[NAME OF NEW BORROWING SUBSIDIARY]

By:       Name:   Title:

 

JPMORGAN CHASE BANK, N.A., as Administrative Agent By:       Name:   Title:

 



--------------------------------------------------------------------------------

EXHIBIT F-2

[FORM OF]

BORROWING SUBSIDIARY TERMINATION

JPMorgan Chase Bank, N.A.

as Administrative Agent

for the Lenders referred to below

1 Chase Tower

Chicago, Illinois 60603

Attention: [            ]

[Date]

Ladies and Gentlemen:

The undersigned, Belden Inc. (the “Company”), refers to the Credit Agreement
dated as of April 25, 2011 (as amended, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among the Company, Belden FinCo Inc., the
other Foreign Subsidiary Borrowers from time to time party thereto and JPMorgan
Chase Bank, N.A., as Administrative Agent. Capitalized terms used and not
otherwise defined herein shall have the meanings assigned to such terms in the
Credit Agreement.

The Company hereby terminates the status of [            ] (the “Terminated
Borrowing Subsidiary”) as a Foreign Subsidiary Borrower under the Credit
Agreement. [The Company represents and warrants that no Loans made to the
Terminated Borrowing Subsidiary are outstanding as of the date hereof and that
all amounts payable by the Terminated Borrowing Subsidiary in respect of
interest and/or fees (and, to the extent notified by the Administrative Agent or
any Lender, any other amounts payable under the Credit Agreement) pursuant to
the Credit Agreement have been paid in full on or prior to the date hereof.]
[The Company acknowledges that the Terminated Borrowing Subsidiary shall
continue to be a Borrower until such time as all Loans made to the Terminated
Borrowing Subsidiary shall have been repaid and all amounts payable by the
Terminated Borrowing Subsidiary in respect of interest and/or fees (and, to the
extent notified by the Administrative Agent or any Lender, any other amounts
payable under the Credit Agreement) pursuant to the Credit Agreement shall have
been paid in full, provided that the Terminated Borrowing Subsidiary shall not
have the right to make further Borrowings under the Credit Agreement.]

[Signature Page Follows]



--------------------------------------------------------------------------------

This instrument shall be construed in accordance with and governed by the laws
of the State of New York.

 

Very truly yours,

 

BELDEN INC.

By:       Name:   Title:

 



--------------------------------------------------------------------------------

EXHIBIT G-1

FORM OF U.S. TAX CERTIFICATE

(For Non-U.S. Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Credit Agreement dated as of April 25, 2011 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Belden Inc. (the “Company”), Belden FinCo Inc., the other
Foreign Subsidiary Borrowers from time to time party thereto, the Lenders from
time to time party thereto (collectively with the Company, the “Borrowers”) and
JPMorgan Chase Bank, N.A., as administrative agent (in such capacity, the
“Administrative Agent”).

Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of any Borrower within the meaning of Section 871(h)(3)(B) of the Code, (iv) it
is not a controlled foreign corporation related to any Borrower as described in
Section 881(c)(3)(C) of the Code and (v) the interest payments in question are
not effectively connected with the undersigned’s conduct of a U.S. trade or
business.

The undersigned has furnished the Administrative Agent and the Borrowers with a
certificate of its non-U.S. person status on IRS Form W-8BEN. By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform the Borrowers and
the Administrative Agent and (2) the undersigned shall have at all times
furnished the Borrowers and the Administrative Agent with a properly completed
and currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER] By:      Name: Title:

Date:                 , 20[__]



--------------------------------------------------------------------------------

EXHIBIT G-2

FORM OF U.S. TAX CERTIFICATE

(For Non-U.S. Lenders That Are Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Credit Agreement dated as of April 25, 2011 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Belden Inc. (the “Company”), Belden FinCo Inc., the other
Foreign Subsidiary Borrowers from time to time party thereto, the Lenders from
time to time party thereto (collectively with the Company, the “Borrowers”) and
JPMorgan Chase Bank, N.A., as administrative agent (in such capacity, the
“Administrative Agent”).

Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its partners/members are the sole beneficial
owners of such Loan(s) (as well as any Note(s) evidencing such Loan(s)),
(iii) with respect to the extension of credit pursuant to this Credit Agreement,
neither the undersigned nor any of its partners/members is a bank extending
credit pursuant to a loan agreement entered into in the ordinary course of its
trade or business within the meaning of Section 881(c)(3)(A) of the Code,
(iv) none of its partners/members is a ten percent shareholder of any Borrower
within the meaning of Section 871(h)(3)(B) of the Code, (v) none of its
partners/members is a controlled foreign corporation related to any Borrower as
described in Section 881(c)(3)(C) of the Code, and (vi) the interest payments in
question are not effectively connected with the undersigned’s or its
partners/members’ conduct of a U.S. trade or business.

The undersigned has furnished the Administrative Agent and the Borrowers with
IRS Form W-8IMY accompanied by an IRS Form W-8BEN from each of its
partners/members claiming the portfolio interest exemption. By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform the Borrowers and
the Administrative Agent and (2) the undersigned shall have at all times
furnished the Borrowers and the Administrative Agent with a properly completed
and currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER] By:      Name: Title:

Date:                 , 20[__]



--------------------------------------------------------------------------------

EXHIBIT G-3

FORM OF U.S. TAX CERTIFICATE

(For Non-U.S. Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Credit Agreement dated as of April 25, 2011 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Belden Inc. (the “Company”), Belden FinCo Inc., the other
Foreign Subsidiary Borrowers from time to time party thereto, the Lenders from
time to time party thereto (collectively with the Company, the “Borrowers”) and
JPMorgan Chase Bank, N.A., as administrative agent (in such capacity, the
“Administrative Agent”).

Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(ii) it is not a bank within the meaning of Section 881(c)(3)(A) of the Code,
(iii) it is not a ten percent shareholder of any Borrower within the meaning of
Section 871(h)(3)(B) of the Code, (iv) it is not a controlled foreign
corporation related to any Borrower as described in Section 881(c)(3)(C) of the
Code, and (v) the interest payments in question are not effectively connected
with the undersigned’s conduct of a U.S. trade or business.

The undersigned has furnished its participating Lender with a certificate of its
non- U.S. person status on IRS Form W-8BEN. By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform such Lender in writing and
(2) the undersigned shall have at all times furnished such Lender with a
properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER] By:      Name: Title:

Date:                 , 20[__]



--------------------------------------------------------------------------------

EXHIBIT G-4

FORM OF U.S. TAX CERTIFICATE

(For Non-U.S. Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Credit Agreement dated as of April 25, 2011 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Belden Inc. (the “Company”), Belden FinCo Inc., the other
Foreign Subsidiary Borrowers from time to time party thereto, the Lenders from
time to time party thereto (collectively with the Company, the “Borrowers”) and
JPMorgan Chase Bank, N.A., as administrative agent (in such capacity, the
“Administrative Agent”).

Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
partners/members are the sole beneficial owners of such participation,
(iii) with respect such participation, neither the undersigned nor any of its
partners/members is a bank extending credit pursuant to a loan agreement entered
into in the ordinary course of its trade or business within the meaning of
Section 881(c)(3)(A) of the Code, (iv) none of its partners/members is a ten
percent shareholder of any Borrower within the meaning of Section 871(h)(3)(B)
of the Code, (v) none of its partners/members is a controlled foreign
corporation related to any Borrower as described in Section 881(c)(3)(C) of the
Code, and (vi) the interest payments in question are not effectively connected
with the undersigned’s or its partners/members’ conduct of a U.S. trade or
business.

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by an IRS Form W-8BEN from each of its partners/members claiming the
portfolio interest exemption. By executing this certificate, the undersigned
agrees that (1) if the information provided on this certificate changes, the
undersigned shall promptly so inform such Lender and (2) the undersigned shall
have at all times furnished such Lender with a properly completed and currently
effective certificate in either the calendar year in which each payment is to be
made to the undersigned, or in either of the two calendar years preceding such
payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT] By:      Name: Title:

Date:                 , 20[__]



--------------------------------------------------------------------------------

EXHIBIT H

FORM OF CONTINUING AGREEMENT RE LETTERS OF CREDIT

[Attached]



--------------------------------------------------------------------------------

Annex II

Amended Exhibits to Security Agreement

[Attached]



--------------------------------------------------------------------------------

EXHIBIT “A”

(See Sections 3.3, 3.4, 3.5 and 4.1.7 of Security Agreement)

Prior names, jurisdiction of formation, chief executive office, mergers and
mailing address:

 

Grantor

   Prior Names    Jurisdiction
of Formation    Chief
Executive
Office   

Mergers

   Mailing
Address Belden Inc.    Belden CDT
Inc.    Delaware    7733
Forsyth
Boulevard

Suite 800

St. Louis,
Missouri
63105

  

- Belden 2007 Inc. into Belden CDT Inc. and renamed Belden Inc. on May 24, 2007

 

- Certain assets and liabilities of CDT International Holdings LLC assigned to
Belden Inc. on December 31, 2009

 

- Assets and liabilities of Belden Technologies, LLC assigned to Belden Inc. on
December 31, 2009

 

- Certain assets and liabilities of Belden Wire & Cable Company, LLC assigned to
Belden Inc. on December 31, 2009

 

- Certain assets and liabilities of Belden 1993 LLC assigned to Belden Inc. on
December 31, 2009

 

- Certain assets and liabilities of Belden CDT Networking, Inc. distributed to
Belden Inc. on December 31, 2009

 

- Assets and liabilities of X-Mark/CDT Inc. assigned to Belden Inc. on December
31, 2009

   7733
Forsyth
Boulevard

Suite 800

St. Louis,
Missouri
63105

Belden
1993
LLC    - Belden 1993
Inc.

- Belden Inc.

   Delaware    7733
Forsyth
Boulevard

Suite 800

St. Louis,
Missouri
63105

  

- Belden Inc. changed name to Belden 1993 Inc. May 9, 2007

 

- Red Hawk/CDT, Inc. into Belden 1993 Inc. on October 15, 2009

 

- Belden Communications Holding, Inc. into Belden 1993 Inc. on October 15, 2009

 

- Hirschmann Automation and Control Inc. into Belden 1993 Inc. on December 31,
2009

 

- Belden 1993 Inc. converted to Belden 1993 LLC December 31, 2009

   c/o
Belden
Inc.

7733
Forsyth
Boulevard

Suite 800

St. Louis,
Missouri
63105

Belden
CDT
Networking,
Inc.    N/A    Washington    7733
Forsyth
Boulevard

Suite 800

St. Louis,
Missouri
63105

   - Certain assets and liabilities of CDT International Holdings LLC assigned
to Belden CDT Networking, Inc. on December 31, 2009    c/o
Belden
Inc.

7733
Forsyth
Boulevard

Suite 800

St. Louis,
Missouri
63105

 

1



--------------------------------------------------------------------------------

Grantor

   Prior Names    Jurisdiction
of Formation    Chief
Executive
Office   

Mergers

   Mailing
Address Belden
CDT
Networking,
Inc.    N/A    Washington    7733
Forsyth
Boulevard

Suite 800

St. Louis,
Missouri
63105

   - Certain assets and liabilities of CDT International Holdings LLC assigned
to Belden CDT Networking, Inc. on December 31, 2009    c/o
Belden
Inc.

7733
Forsyth
Boulevard

Suite 800

St. Louis,
Missouri
63105

Belden
Holdings,
Inc.    N/A    Delaware    7733
Forsyth
Boulevard

Suite 800

St. Louis,
Missouri
63105

   N/A    c/o
Belden
Inc.

7733
Forsyth
Boulevard

Suite 800

St. Louis,
Missouri
63105

Belden
Wire &
Cable
Company
LLC    - Belden
Wire &
Cable
Company    Delaware    7733
Forsyth
Boulevard

Suite 800

St. Louis,
Missouri
63105

   - Belden Wire & Cable Company converted to Belden Wire & Cable Company LLC
December 31, 2009    c/o
Belden
Inc.

7733
Forsyth
Boulevard

Suite 800

St. Louis,
Missouri
63105

CDT
International
Holdings
LLC    - CDT
International
Holdings
Inc.    Delaware    7733
Forsyth
Boulevard

Suite 800

St. Louis,
Missouri
63105

  

- Nordx/CDT Corp. into CDT International Holdings Inc. on October 15, 2009

 

- Nordx/CDT-IP Corp. into CDT International Holdings Inc. on October 15, 2009

 

- Merge Dearborn/CDT Corp. into CDT International Holdings Inc. on December 31,
2009

 

- Merge Thermax/CDT, Inc. into CDT International Holdings Inc. on December 31,
2009

 

- CDT International Holdings Inc. converted to CDT International Holdings LLC
December 31, 2009

   c/o
Belden
Inc.

7733
Forsyth
Boulevard

Suite 800

St. Louis,
Missouri
63105

 

2



--------------------------------------------------------------------------------

Locations of Real Property, Inventory and Equipment:

A. Owned Locations of Inventory and Equipment of the Grantors as of April 25,
2011:

 

Grantor

  

Location

   Location Owner

Belden Inc.

  

1.      2200 U.S. Hwy. 27 S, Richmond, Indiana

 

2.      350 NW N Street, Richmond, Indiana

 

3.      1411 NW 11th Street, Richmond, Indiana

 

4.      2001 N. Main Street, Washington, Pennsylvania

 

5.      711 Lidgerwood Avenue, Elizabeth, New Jersey

 

6.      1211 Columbia Avenue, Monticello, Kentucky

 

7.      4421 W. Rice Street, Chicago, Illinois

 

8.      2833 W. Chestnut Street, Washington, Pennsylvania

 

9.      224 N. Main Street, Bldg. K, Horseheads, New York

   Belden Inc. for all.

Belden 1993 LLC

   None   

Belden CDT Networking, Inc.

   None   

Belden Holdings, Inc.

   None   

Belden Wire & Cable Company LLC

   None   

CDT International Holdings LLC

   None   

 

3



--------------------------------------------------------------------------------

B. Leased Locations of Inventory and Equipment of the Grantors as of April 25,
2011 (Include Landlord’s Name):

 

Grantor

  

Location

  

Landlord

Belden Inc.

  

1.      Ave. de los Nogales No. 290 Fracc. San Carlos, Nogales, Sonora, Mexico

  

1.      Intramerica Industrial Properties II, S. de R.L. de C.V.

  

2.      Av. Sendero Division #500, B-1 Col. Tabachines San Nicholas d los Garza,
N.L. 85340 C.P. 66422

  

2.      Indigo Inmuebles, S.A. de C.V.

  

3.      Calle Bustamante 645, Nogales, SON, 84065

  

3.      Sonitronies

  

4.      128 Tolman Avenue, Leominster, Massachusetts

  

4.      Joseph D. Spound, William L. Spound, et al., as Trustees of Sound Tolman
Trust, under declaration of trust dated December 18, 1985

  

5.      Blvd. Agua Caliente #10470 Int. 2, Tijuana, Baja California (new address
with the same landlord, starting in April 2011 is: Blvd. Insurgentes #8272,
Colonia Libramiento, Tijuana, Baja California)

  

5.      Salvador Lutteroth Lomeli

  

6.      1540 Orchard Drive, Chambersburg, Pennsylvania

  

6.      CADC (Chambersburg Area Development Corp)

  

7.      17370 Mount Herman Street, Fountain Valley, California

  

7.      Princeland Properties

  

8.      235 N. Freeport Drive, Nogales, Arizona

  

8.      Sonitronies

  

9.      1635 Main

Sacramento, California

  

9.      James J. Stevinson, a Corporation

  

10.    7733 Forsyth Boulevard
Suite 800
St. Louis, Missouri 63105

  

10.    KBS Realty Advisors.

Belden 1993 LLC

  

None

  

Belden CDT Networking, Inc.

  

None

  

Belden Holdings, Inc.

  

None

  

Belden Wire & Cable Company LLC

  

None

  

CDT International Holdings LLC

  

None

  

 

4



--------------------------------------------------------------------------------

C. Public Warehouses or other Locations pursuant to Bailment or Consignment
Arrangements as of April 25, 2011 (include name of warehouse operator or other
bailee or consignee of Inventory and Equipment of the Grantors):

 

Grantor

  

Location

  

Warehouse Operator / Bailee /

Consignee

Belden Inc.    Menlo Worldwide, 5 South 84th Avenue, Tolleson, Arizona    Menlo
Worldwide (logistics provider) Belden 1993 LLC    None    Belden CDT Networking,
Inc.    None    Belden Holdings, Inc.    None    Belden Wire & Cable Company LLC
   None    CDT International Holdings LLC    None   

 

5



--------------------------------------------------------------------------------

EXHIBIT “B”

(See Sections 3.8 and 3.12 of Security Agreement)

A. [Reserved]

B. Aircraft/engines, ships, vessels, railcars, other vehicles and similar
equipment governed by federal statute:

 

Description

   Registration Number     

NONE

     

C. Material Intellectual Property:

Trademarks and Trademark Applications

 

Grantor

  

Mark

  

Registration No.

  

Serial No.

  

Date Filed

  

Registration Date

Belden Inc.    Belden    1393064    73550353    July 26, 1985    May 13, 1986
Belden Inc.    Alpha   

2058525

2100561

  

74439951

74364005

  

September 24, 1993

March 3, 1993

  

May 6, 1997

September 30, 1997

Belden Inc.    Mohawk    1376538    73536788    May 10, 1985    December 24,
1985 Belden Inc.    Snap-N-Seal    1562831    73750825    September 7, 1988   
October 24, 1989 Belden Inc.    LRC    1266940    73373342    August 17, 1982   
February 14, 1984 Belden Inc.    Sending All the Right Signals    3309879   
78922437    July 5, 2006    October 9, 2007 Belden Inc.    Brilliance    1938770
   74617119    January 3, 1995    November 28, 1995 Belden Inc.    BELDEN &
DESIGN    3374316    78922427    July 5, 2006    January 22, 2008 Belden Inc.   

BELDEN

(Stylized letters)

   501189    71530615    August 6, 1947    July 27, 1948 Belden Inc.   

BELDEN

(Stylized letters)

   420949    71482267    April 18, 1945    May 7, 1946

 

6



--------------------------------------------------------------------------------

Patents and Patent Applications

 

Grantor

  

Title

  

Patent Number

  

Application
Number

  

Date Filed

  

Issue Date

  

Country

Belden Inc.    Telecommunications cable    5,563,377    08/261,073    June 16,
1994    October 8, 1996    U.S.A. Belden Inc.    Multi-pair data cable with
configurable core filling and pair separation    7,179,999    11/352,850   
February 13, 2006    February 20, 2007    U.S.A. Belden Inc.    High performance
data cable    7,663,061    11/877,343    October 23, 2007    February 16, 2010
   U.S.A. Belden Inc.    Web for separating conductors in a communication cable
   7,772,494    11/682,415    March 6, 2007    August 10, 2010    U.S.A. Belden
Inc.    Twisted parallel cable    5,606,151    08/032,149    March 17, 1993   
February 25, 1997    U.S.A. Belden Inc.    Data cable with cross-twist cabled
core profile    7,135,641    11/197,718    August 4, 2005    November 14, 2006
   U.S.A. Belden Inc.    Flat-type communication cable    5,821,467   
08/714,801    September 11, 1996    October 13, 1998    U.S.A. Belden Inc.   
Coaxial connector having detachable locking sleeve    6,530,807    09/852,343   
May 9, 2001    March 11, 2003    U.S.A. Belden Inc.    Coaxial cable fitting and
crimping tool    7,188,507    10/927,884    August 27, 2004    March 13, 2007   
U.S.A. Belden Inc.    Constant force coaxial cable connector    7,566,236   
12/156,970    June 5, 2008    July 28, 2009    U.S.A.

 

7



--------------------------------------------------------------------------------

EXHIBIT “C”

List of Pledged Equity and Material Instruments

(See Section 3.11 of Security Agreement)

A. STOCKS

 

Owner/Grantor

  

Issuer

  

Certificate

Number

  

Number of Shares

Belden Inc.    Belden CDT Networking, Inc.    R-2    1,000 Belden Inc.   
GarrettCom, Inc.    CS-002    1,000 Belden Wire & Cable Company LLC    Belden
CDT International, Inc.    2    100 Belden Wire & Cable Company LLC    Belden
Holdings, Inc.    4    61 CDT International Holdings LLC    Belden Holdings,
Inc.    5    39

B. [RESERVED]

C. [RESERVED]

D. OTHER SECURITIES OR OTHER INVESTMENT PROPERTY

(CERTIFICATED AND UNCERTIFICATED):

 

Owner/Grantor

  

Issuer

  

Description

  

Percentage Ownership

Interest Pledged

Belden Inc.    Belden 1993 LLC    Uncertificated membership interest    100
Belden 1993 LLC    Belden Wire & Cable Company LLC    Uncertificated membership
interest    100 Belden CDT Networking, Inc.    CDT International Holdings LLC   
Uncertificated membership interest    100

 

8



--------------------------------------------------------------------------------

Owner/Grantor

  

Issuer

  

Description

  

Percentage Ownership

Interest Pledged

Belden Wire & Cable Company LLC    Belden Technologies, LLC    Uncertificated
membership interest    100 Belden Holdings, Inc.    Belden Global C.V.   
Uncertificated partnership interest    56.615 CDT International Holdings LLC   
Belden Global C.V.    Uncertificated partnership interest    8.385

The Equity Interests identified in this Section D of Exhibit “C” are not
Securities under Article 8 of the UCC.

E. MATERIAL INSTRUMENTS:

 

Grantor (Lender Under Instrument)

  

Borrower Under Instrument

  

Maximum Aggregate Principal Amount

None

     

 

9



--------------------------------------------------------------------------------

EXHIBIT “D”

(See Section 3.1 of Security Agreement)

OFFICES IN WHICH FINANCING STATEMENTS HAVE BEEN FILED

 

GRANTOR

  

FILING OFFICE

Belden Inc.

   Delaware

Belden 1993 LLC

   Delaware

Belden CDT Networking, Inc.

   Washington

Belden Holdings, Inc.

   Delaware

Belden Wire & Cable Company LLC

   Delaware

CDT International Holdings LLC

   Delaware

 

10



--------------------------------------------------------------------------------

EXHIBIT “E”

(See Sections 3.13 and 4.13 of Security Agreement)

MATERIAL COMMERCIAL TORT CLAIMS

None.

 

11



--------------------------------------------------------------------------------

EXHIBIT “F”

(See Section 3.10 of Security Agreement)

FEDERAL EMPLOYER IDENTIFICATION NUMBER;

STATE ORGANIZATION NUMBER; JURISDICTION OF INCORPORATION

 

Grantor

  

Federal Employer
Identification

Number

  

Type of

Organization

  

State of

Organization or
Incorporation

  

State

Organization

Number (if

any)

Belden Inc.    36-3601505    Corporation    Delaware    2161073 Belden 1993 LLC
   76-0412617    Limited liability company    Delaware    2344337 Belden CDT
Networking, Inc.    91-1351700    Corporation    Washington    601124888 Belden
Holdings, Inc.    43-1713458    Corporation    Delaware    2486198 Belden Wire &
Cable Company LLC    76-0405789    Limited liability company    Delaware   
2341956 CDT International Holdings LLC    25-1715671    Limited liability
company    Delaware    2347113

 

12



--------------------------------------------------------------------------------

EXHIBIT A

Consent and Reaffirmation

Each of the undersigned hereby acknowledges receipt of a copy of the foregoing
Amendment No. 2 to the Credit Agreement (as the same may be amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”) by
and among Belden Inc., a Delaware corporation (the “Company”), the Foreign
Subsidiary Borrowers from time to time party thereto, the Lenders and JPMorgan
Chase Bank, N.A., as Administrative Agent (in such capacity, the “Administrative
Agent”), which Amendment No. 2 is dated as of July 23, 2012 and is by and among
the Company, Belden FinCo Inc., a company organized under the laws of the
Province of Ontario, Canada, the financial institutions listed on the signature
pages thereof and the Administrative Agent (the “Amendment”). Capitalized terms
used in this Consent and Reaffirmation and not defined herein shall have the
meanings given to them in the Credit Agreement.

Without in any way establishing a course of dealing by the Administrative Agent
or any Lender, each of the undersigned by its signature below, hereby
(a) acknowledges and consents to the execution and delivery of the Amendment by
the parties thereto, (b) agrees that the Amendment and the transactions
contemplated thereby shall not limit or diminish the obligations of such Person
arising under or pursuant to the Subsidiary Guaranty or the Collateral Documents
and other Loan Documents to which it is a party, (c) reaffirms all of its
obligations under the Loan Documents to which it is a party, (d) reaffirms all
Liens on the Collateral which have been granted by it in favor of the
Administrative Agent (for itself and the other Secured Parties) pursuant to any
of the Loan Documents, and (e) acknowledges and agrees that each Loan Document
executed by it remains in full force and effect and is hereby reaffirmed,
ratified and confirmed.

Each of the undersigned hereby represents and warrants for itself on and as of
the date hereof that each representation and warranty by the undersigned in each
Loan Document to which it is a party is true and correct in all material
respects on and as of the date hereof (except to the extent that any such
representation and warranty is stated to relate to a specific earlier date, in
which case such representation and warranty shall be true and correct in all
material respects as of such earlier date).

All references to the Credit Agreement contained in the above referenced
documents shall be a reference to the Credit Agreement as so modified by the
Amendment and as the same may from time to time hereafter be amended, modified
or restated.

Dated: July 23, 2012

[Signature Page Follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Consent and Reaffirmation has been duly executed as of
the day and year above written.

 

BELDEN 1993 LLC By:   /s/ John E. Einwalter Name: John E. Einwalter Title:
  Treasurer BELDEN CDT NETWORKING, INC. By:   /s/ John E. Einwalter Name: John
E. Einwalter Title:   Treasurer BELDEN HOLDINGS, INC. By:   /s/ John E.
Einwalter Name: John E. Einwalter Title:   Treasurer BELDEN WIRE & CABLE COMPANY
LLC By:   /s/ John E. Einwalter Name: John E. Einwalter Title:   Treasurer CDT
INTERNATIONAL HOLDINGS LLC By:   /s/ John E. Einwalter Name: John E. Einwalter
Title:   Treasurer

Signature Page to Consent and Reaffirmation to

Amendment No. 2 to Credit Agreement